Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 1 of 235 PageID #:30695




                            EXHIBIT 1
            Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 2 of 235 PageID #:30696
                                                                    UNITED STATES
                                                        SECURITIES AND EXCHANGE COMMISSION
                                                                                             Washington, D.C. 20549
                                                                             ____________________________________________________________________________________________



                                                                                                    FORM 10-K
                                                                             ____________________________________________________________________________________________


                                                                                                            (Mark One)
                              x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                      FOR THE FISCAL YEAR ENDED DECEMBER 31, 2018
                                                                                                                        or
                            o    TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                     FOR THE TRANSITION PERIOD FROM               TO
                                                            Commission File Number: 001-36326
                                                                             ____________________________________________________________________________________________


                                                                        ENDO INTERNATIONAL PLC
                                                                      (Exact name of registrant as specified in its charter)
                                                                             ____________________________________________________________________________________________




                                              Ireland                                                                                                                                      XX-XXXXXXX
                  (State or other jurisdiction of incorporation or organization)                                                                                                (I.R.S. Employer Identification No.)

      First Floor, Minerva House, Simmonscourt Road, Ballsbridge, Dublin 4, Ireland                                                                                                       Not Applicable
                            (Address of principal executive offices)                                                                                                                        (Zip code)
                                                                                                  011-353-1-268-2000
                                                                       (Registrant’s telephone number, including area code)
                                                                    Securities registered pursuant to Section 12(b) of the Act:

                                              Title of each class                                                                                                               Name of each exchange on which registered
                          Ordinary shares, nominal value $0.0001 per share                                                                                                             The NASDAQ Global Market
                                                                    Securities registered pursuant to Section 12(g) of the Act:
                                                                                                                    None
                                                                             ____________________________________________________________________________________________




Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.                                                                                                     Yes þ   No o

Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.                                                                                                        Yes o   No þ

Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the                                                      Yes þ   No o
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the
past 90 days.

                                                                                                                                                                                                                            Yes þ   No o
Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation
S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files).

Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be                                                                  o
contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any
amendment to this Form 10-K.


Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company.
See the definitions of "large accelerated filer," "accelerated filer," "smaller reporting company," and "emerging growth company" in Rule 12b-2 of the Exchange Act.
Large accelerated filer                   þ                     Accelerated filer                                                                                           o
Non-accelerated filer                     o                     Smaller reporting company                                                                                   o     Emerging growth company                             o

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or                                                                           o
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).                                                                                                                     Yes o   No þ


The aggregate market value of the voting common equity (ordinary shares) held by non-affiliates as of June 29, 2018 (the last business day of the registrant’s most recently completed
second fiscal quarter) was $1,788,232,570 based on a closing sale price of $9.43 per share as reported on the NASDAQ Global Select Market on that date. Ordinary shares held by
each officer and director and each beneficial owner of 10% or more (as calculated on June 29, 2018) of the outstanding ordinary shares of the registrant have been excluded since
such persons and beneficial owners may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The registrant
has no non-voting ordinary shares authorized or outstanding.

Indicate the number of shares outstanding of each of the issuer’s classes of ordinary shares, as of the latest practicable date.
Ordinary shares, $0.0001 par value                                                                                  Number of ordinary shares outstanding as of February 21, 2019: 224,404,247

Documents Incorporated by Reference
Portions of the registrant’s proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A in connection with the registrant’s 2019 Annual
General Meeting, to be filed subsequent to the date hereof, are incorporated by reference into Part III of this Form 10-K. Such proxy statement will be filed with the Securities and
Exchange Commission not later than 120 days after the conclusion of the registrant’s fiscal year ended December 31, 2018.
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 3 of 235 PageID #:30697

                                                         ENDO INTERNATIONAL PLC
                                                            INDEX TO FORM 10-K
                                                   FOR THE YEAR ENDED DECEMBER 31, 2018

                                                                                                                            Page
Forward-Looking Statements                                                                                                     i


                                                                   PART I
Item 1.      Business                                                                                                          1
Item 1A.     Risk Factors                                                                                                     17
Item 1B.     Unresolved Staff Comments                                                                                        48
Item 2.      Properties                                                                                                       49
Item 3.      Legal Proceedings                                                                                                49
Item 4.      Mine Safety Disclosures                                                                                          49


                                                                   PART II
Item 5.      Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities     50
Item 6.      Selected Financial Data                                                                                          52
Item 7.      Management’s Discussion and Analysis of Financial Condition and Results of Operations                            54
Item 7A.     Quantitative and Qualitative Disclosures About Market Risk                                                       76
Item 8.      Financial Statements and Supplementary Data                                                                      76
Item 9.      Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                             76
Item 9A.     Controls and Procedures                                                                                          77
Item 9B.     Other Information                                                                                                77


                                                                   PART III
Item 10.     Directors, Executive Officers and Corporate Governance                                                           78
Item 11.     Executive Compensation                                                                                           78
Item 12.     Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                   78
Item 13.     Certain Relationships and Related Transactions, and Director Independence                                        78
Item 14.     Principal Accounting Fees and Services                                                                           78


                                                                  PART IV
Item 15.     Exhibits, Financial Statement Schedules                                                                          79
Item 16.     Form 10-K Summary                                                                                                84


Signatures                                                                                                                    85
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 4 of 235 PageID #:30698
Table of Contents


                                                           FORWARD-LOOKING STATEMENTS
       Statements contained or incorporated by reference in this document contain information that includes or is based on “forward-looking statements”
within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act) and Section 21E of the Securities Exchange Act of 1934, as
amended (Exchange Act). These statements, including estimates of future revenues, future expenses, future net income and future net income per share,
contained in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which is included in this
document, are subject to risks and uncertainties. Forward-looking statements include the information concerning our possible or assumed results of
operations. We have tried, whenever possible, to identify such statements by words such as “believes,” “expects,” “anticipates,” “intends,” “estimates,”
“plan,” “projected,” “forecast,” “will,” “may” or similar expressions. We have based these forward-looking statements on our current expectations and
projections about the growth of our business, our financial performance and the development of our industry. Because these statements reflect our current
views concerning future events, these forward-looking statements involve risks and uncertainties. Investors should note that many factors, as more fully
described in Part I, Item 1A of this report under the caption “Risk Factors,” and as otherwise enumerated herein, could affect our future financial results and
could cause our actual results to differ materially from those expressed in forward-looking statements contained or incorporated by reference in this
document.
       We do not undertake any obligation to update our forward-looking statements after the date of this document for any reason, even if new information
becomes available or other events occur in the future, except as may be required under applicable securities law. You are advised to consult any further
disclosures we make on related subjects in our reports filed with the Securities and Exchange Commission (SEC) and with securities regulators in Canada on
the System for Electronic Document Analysis and Retrieval (SEDAR). Also note that, in Part I, Item 1A we provide a cautionary discussion of the risks,
uncertainties and possibly inaccurate assumptions relevant to our business. These are factors that, individually or in the aggregate, we think could cause our
actual results to differ materially from expected and historical results. We note these factors for investors as permitted by Section 27A of the Securities Act
and Section 21E of the Exchange Act. You should understand that it is not possible to predict or identify all such factors. Consequently, you should not
consider this to be a complete discussion of all potential risks or uncertainties.

                                                                                i
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 5 of 235 PageID #:30699
Table of Contents



                                                                            PART I

Item 1.     Business
Overview
      Unless otherwise indicated or required by the context, references throughout to “Endo,” the “Company,” “we,” “our” or “us” refer to financial
information and transactions of Endo International plc and its subsidiaries.
       Endo International plc is an Ireland-domiciled, global specialty pharmaceutical company focused on generic and branded pharmaceuticals. We aim to
be the premier partner to healthcare professionals and payment providers, delivering an innovative suite of generic and branded drugs to meet patients’
needs. Endo International plc was incorporated in Ireland in 2013 as a private limited company and re-registered effective February 18, 2014 as a public
limited company.
       Our ordinary shares are traded on the NASDAQ Global Market (NASDAQ) under the ticker symbol “ENDP.” References throughout to “ordinary
shares” refer to Endo International plc’s ordinary shares, 1,000,000,000 authorized, par value $0.0001 per share. In addition, we have 4,000,000 euro deferred
shares outstanding, par value of $0.01 each.
      Our global headquarters are located at Minerva House, Simmonscourt Road, Ballsbridge, Dublin 4, Ireland (telephone number: 011-353-1-268-2000)
and our U.S. headquarters are located at 1400 Atwater Drive, Malvern, Pennsylvania 19355 (telephone number: 484-216-0000).
       Across all of our businesses, we generated total revenues of $2.95 billion, $3.47 billion and $4.01 billion in 2018, 2017 and 2016, respectively.
      Our focus is on pharmaceutical products and we target areas where we believe we can build leading positions. We use a differentiated operating model
based on a lean and nimble structure, the rational allocation of capital and an emphasis on high-value research and development (R&D) targets. While our
primary focus is on organic growth, we evaluate and, where appropriate, execute on opportunities to expand through the acquisition of products and
companies in areas that we believe serve patients and customers while offering attractive growth characteristics and margins. We believe our operating model
and the execution of our corporate strategy will enable us to create shareholder value over the long-term.
       For branded products, we seek to develop, acquire or license products that have inherent scientific, regulatory, legal and technical complexities and
market such products under recognizable brand names that are trademarked. For United States (U.S.) products we develop, after the completion of required
clinical trials and testing, we seek approvals from regulatory bodies such as through the submission of New Drug Applications (NDAs) or Biologics License
Applications (BLAs) to the U.S. Food and Drug Administration (FDA). In the U.S., upon approval, patents included in the applications are listed in a
publication referred to as the Orange Book. We believe that our patents, the protection of discoveries in connection with our development activities, our
proprietary products, technologies, processes, trade secrets, know-how, innovations and all of our intellectual property are important to our business and
achieving a competitive position. However, there can be no assurance that any of our patents, licenses or other intellectual property rights will afford us any
protection from competition. Additional information is included throughout this Part I, Item 1.
        For generic products, which are the pharmaceutical and therapeutic equivalents of branded products that are generally marketed under their generic
(chemical) names rather than their brand names, our focus is on high-barrier-to-entry products, including first-to-file or first-to-market opportunities that are
difficult to formulate or manufacture or face complex legal and regulatory challenges. In the U.S., a first-to-file product, also known as a Paragraph IV
product, refers to a generic product for which the Abbreviated New Drug Application (ANDA) containing a patent challenge to the corresponding branded
product was the first to be filed with the FDA. A first-to-market product refers to a product that is the first marketed generic equivalent of a branded product
for reasons apart from statutory marketing exclusivity, such as the generic equivalent of a branded product that is difficult to formulate or manufacture. First-
to-file products in the U.S. offer the opportunity for 180 days of generic marketing exclusivity, except for competing authorized generic products, to the
extent we are successful in litigating any patent challenges and receive final FDA approval of the products. First-to-market products allow us to mitigate risks
from competitive pressure commonly associated with commoditized generic products. Additional information is included throughout this Part I, Item 1.
       The four reportable business segments in which we operate are: (1) U.S. Branded - Specialty & Established Pharmaceuticals, (2) U.S. Branded - Sterile
Injectables, (3) U.S. Generic Pharmaceuticals and (4) International Pharmaceuticals. Additional information about our reportable business segments is
included throughout this Part I, Item 1. The results of operations of our reportable business segments for each of the years ended December 31, 2018, 2017
and 2016 are discussed in Part II, Item 7 of this report "Management’s Discussion and Analysis of Financial Condition and Results of Operations" under the
heading “RESULTS OF OPERATIONS.”

                                                                                1
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 6 of 235 PageID #:30700
Table of Contents


U.S. Branded - Specialty & Established Pharmaceuticals
      Our U.S. Branded - Specialty & Established Pharmaceuticals segment, which accounted for approximately 29%, 28% and 29% of total revenues in
2018, 2017 and 2016, respectively, includes a variety of branded prescription products to treat and manage conditions in urology, urologic oncology,
endocrinology, pain and orthopedics. The products in this segment include XIAFLEX®, SUPPRELIN® LA, NASCOBAL® Nasal Spray, TESTOPEL®,
AVEED®, PERCOCET®, VOLTAREN® Gel, LIDODERM ®, FORTESTA® Gel, EDEX® and TESTIM ®, among others.
U.S. Branded - Sterile Injectables
       Our U.S. Branded - Sterile Injectables segment, which accounted for approximately 32%, 22% and 14% of total revenues in 2018, 2017 and 2016,
respectively, consists primarily of branded sterile injectable products such as VASOSTRICT®, ADRENALIN® and APLISOL®, among others, and certain
generic sterile injectable products, including ertapenem for injection and ephedrine sulfate injection, among others. These injectable products are
manufactured in a sterile facility and are primarily sold through wholesalers, often via an arrangement with a group purchasing organization (GPO), in vial
dosages prior to being administered at hospitals, clinics and long-term care facilities.
       Our primary U.S. Branded - Sterile Injectables manufacturing site, which handles the production, assembly, quality assurance testing and packaging of
our products, is located in Rochester, Michigan.
U.S. Generic Pharmaceuticals
       Our U.S. Generic Pharmaceuticals segment, which accounted for approximately 34%, 44% and 50% of total revenues in 2018, 2017 and 2016,
respectively, consists of a differentiated product portfolio including solid oral extended-release, solid oral immediate-release, liquids, semi-solids, patches,
powders, ophthalmics and sprays and includes products in the pain management, urology, central nervous system disorders, immunosuppression, oncology,
women’s health and cardiovascular disease markets, among others. Our U.S. Generic Pharmaceuticals segment is among the largest U.S. generics companies
based on market share. Our largest U.S. Generic Pharmaceuticals manufacturing sites, which handle the production, assembly, quality assurance testing and
packaging of our generic products, are located in Chestnut Ridge, New York; Irvine, California and Chennai, India.
International Pharmaceuticals
       The International Pharmaceuticals segment, which accounted for approximately 5%, 7% and 7% of total revenues in 2018, 2017 and 2016,
respectively, includes a variety of specialty pharmaceutical products sold outside the U.S., primarily in Canada through our operating company Paladin Labs
Inc. (Paladin). This segment’s key products serve growing therapeutic areas, including attention deficit hyperactivity disorder, pain, women’s health and
oncology.
       This segment also included: (i) our South African business, which was sold in July 2017 and consisted of Litha Healthcare Group Limited and certain
assets acquired from Aspen Holdings in October 2015 (Litha) and (ii) our Latin American business consisting of Grupo Farmacéutico Somar, S.A.P.I. de C.V.
(Somar), which was sold in October 2017.
Our Strategy
       Our strategy is to focus on our core assets, a branded pharmaceutical business and a leading generics business, that deliver high quality medicines to
patients through excellence in development, manufacturing and commercialization. Through a lean and efficient operating model, we are committed to
serving patients and customers while continuing to innovate and provide products that make a difference in the lives of patients. We strive to maximize
shareholder value by adapting to market realities and customer needs.
      We are committed to driving organic growth at attractive margins by improving execution, optimizing cash flow and leveraging our market position,
while maintaining a streamlined cost structure throughout each of our businesses. Specific areas of management’s focus include:
        • U.S. Branded - Specialty & Established Pharmaceuticals: Accelerating performance of organic growth drivers in our Specialty Products portfolio,
           expanding margin in our Established Products portfolio and investing in key pipeline development opportunities, including in the area of
           aesthetics.
        • U.S. Branded - Sterile Injectables: Focusing on developing branded injectable products with inherent scientific, regulatory, legal and technical
           complexities, expanding the product portfolio to include other dosages and technologies and/or acquiring additional high-barrier-to-entry,
           generic injectable products that are difficult to manufacture.
        • U.S. Generic Pharmaceuticals: Focusing on developing or acquiring high-barrier-to-entry products, including first-to-file or first-to-market
           opportunities that are difficult to formulate or manufacture or face complex legal and regulatory challenges.
        • International Pharmaceuticals: Operating in regulated markets with durable revenue streams and where physicians play a significant role in
           choosing the course of therapy, as well as expanding distribution of certain of our existing products outside of the U.S.

                                                                                2
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 7 of 235 PageID #:30701
Table of Contents


      We will continue to evaluate strategic R&D opportunities. Going forward, while our primary focus will be on organic growth, we will evaluate and,
where appropriate, execute on opportunities to expand through acquisitions of products and companies.
Our Competitive Strengths
       To successfully execute our strategy, we must continue to capitalize on our following core strengths:
       Experienced and dedicated management team. We have a highly skilled and customer-focused management team in critical leadership positions
across all of Endo. Our senior management team has extensive experience in the pharmaceutical industry and a proven track record of developing businesses
and creating value. This experience includes improving business performance through organic revenue growth and through the identification, consummation
and integration of licensing and acquisition opportunities.
        Focus on the differentiated products of our generics and sterile injectables portfolios. We develop high-barrier-to-entry products, including first-to-
file or first-to-market opportunities that are difficult to formulate or manufacture or face complex legal and regulatory challenges. We believe products with
these characteristics will face a lesser degree of competition and therefore provide longer product life cycles and higher profitability than products without
these characteristics. Our business model continues to focus on being a low cost producer of products in categories with higher barriers to entry and lower
levels of competition by leveraging operational efficiency. Our strategy in the U.S. Branded - Sterile Injectables and U.S. Generic Pharmaceuticals segments
includes focusing on categories where there are fewer challenges from low-cost operators.
       Operational excellence. We have efficient, effective and high-quality manufacturing capabilities across a diversified array of dosage forms. We
believe our comprehensive suite of technology, manufacturing and development competencies increases the likelihood of success in commercializing high-
barrier-to-entry products and obtaining first-to-file and first-to-market status on future products, yielding more sustainable market share and profitability. For
example, our capabilities in the rapidly growing U.S. market for sterile drug products and sterile vial and hormonal capabilities afford us with a broader and
more diversified product portfolio and a greater selection of targets for potential development.
       We believe that our competitive advantages include our integrated team-based approach to product development that combines our formulation,
regulatory, legal, manufacturing and commercial capabilities; our ability to introduce new generic equivalents for brand-name drugs; our quality and cost-
effective production; our ability to meet customer and/or patient expectations and the breadth of our existing sterile injectables and generic product portfolio
offerings. From time to time, we perform strategic assessments and take steps to optimize our various product portfolios so that we may continue to capitalize
on a strong and durable product portfolio and R&D pipeline. We are focused only on those products that deliver acceptable returns on investment, thereby
leveraging our existing platform to drive operational efficiency.
       Growth of our branded Specialty Products portfolio while leveraging the strength of our Established Products portfolio. We have assembled a
portfolio of branded prescription products offered by our U.S. Branded - Specialty & Established Pharmaceuticals segment to treat and manage conditions in
urology, urologic oncology, endocrinology, pain and orthopedics. Additional information on these product portfolios is included below under the heading
“Products Overview.”
        Continuing proactive diversification of our business. Our primary focus is on organic growth. However, we will evaluate and, where appropriate,
execute on opportunities to expand through acquisitions of products and companies in areas that will serve patients and customers and that we believe will
offer attractive growth characteristics and margins. In particular, we will look to continue to enhance our product lines by acquiring or licensing rights to
additional products and regularly evaluating selective acquisition opportunities.
       Research and development expertise. Our R&D efforts are focused on the development of a balanced, diversified portfolio of innovative and clinically
differentiated product candidates. Through our U.S. Branded - Sterile Injectables and U.S. Generic Pharmaceuticals businesses, we seek out and develop high-
barrier-to-entry products, including first-to-file or first-to-market opportunities. We periodically review our generic products pipeline in order to better direct
investment toward those opportunities that we expect will deliver the greatest returns. We will continue to evaluate strategic R&D opportunities, with a
particular focus on assets with inherently lower risk profiles and clearly defined regulatory pathways. Our current R&D pipeline consists of products in
various stages of development. For additional detail, see “Select Development Projects.”
       Our R&D and regulatory affairs staff is based primarily in India, Chestnut Ridge, New York; and at our U.S. headquarters in Malvern, Pennsylvania.

                                                                                3
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 8 of 235 PageID #:30702
Table of Contents


       Targeted sales and marketing infrastructure. Our sales and marketing activities are primarily based in the U.S. and Canada and focus on the
promotion of our Specialty Products portfolio. We market our products directly to specialty physicians, including those specializing in urology, orthopedics,
pediatric endocrinology and bariatric surgery. Our sales force also targets retail pharmacies and other healthcare professionals. We distribute our products
through independent wholesale distributors, but we also sell directly to retailers, clinics, government agencies, doctors, independent retail and specialty
pharmacies and independent specialty distributors. Our marketing policy is designed to provide physicians, pharmacies, hospitals, public and private payers
and appropriate healthcare professionals with products and relevant, appropriate medical information. We work to gain access to healthcare authority,
pharmacy benefit managers and managed care organizations’ formularies (lists of recommended or approved medicines and other products), including
Medicare Part D plans and reimbursement lists, by demonstrating the qualities and treatment benefits of our products within their approved indications.
Products Overview
U.S. Branded - Specialty & Established Pharmaceuticals
       The following table displays the product revenues to external customers in our U.S. Branded - Specialty & Established Pharmaceuticals segment for
the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                                      2018                   2017                   2016
Specialty Products:
 XIAFLEX®                                                                                                     $        264,638      $         213,378      $         189,689
 SUPPRELIN® LA                                                                                                          81,707                 86,211                 78,648
 Other Specialty (1)                                                                                                   156,607                153,384                138,483
Total Specialty Products                                                                                      $        502,952      $         452,973      $         406,820
Established Products:
 PERCOCET®                                                                                                    $        122,901      $         125,231      $         139,211
 VOLTAREN® Gel                                                                                                          57,700                 68,780                100,642
 OPANA® ER                                                                                                                  —                  83,826                158,938
 Other Established (2)                                                                                                 179,279                226,715                360,683
Total Established Products                                                                                    $        359,880      $         504,552      $         759,474
Total U.S. Branded - Specialty & Established Pharmaceuticals (3)                                              $        862,832      $         957,525      $       1,166,294
__________
   (1) Products included within Other Specialty include NASCOBAL ® Nasal Spray, TESTOPEL ® and AVEED®.
   (2) Products included within Other Established include, but are not limited to, LIDODERM®, FORTESTA® Gel, EDEX® and TESTIM® including the authorized generics of
       TESTIM® and FORTESTA® Gel.
   (3) Individual products presented above represent the top two performing products in each product category and/or any product having revenues in excess of $100 million
       during any of the years ended December 31, 2018, 2017 and 2016 or $25 million during any quarterly period in 2018.

   Specialty Products Portfolio
       Endo commercializes a number of products within the market served by specialty distributors and specialty pharmacies, and in which healthcare
practitioners can purchase and bill payers directly (the buy and bill market). Our current offerings primarily relate to two distinct areas: (i) urology treatments,
which focus mainly on Peyronie’s disease (PD) and testosterone replacement therapies (TRT) for hypogonadism; and (ii) orthopedics/pediatric endocrinology
treatments, which focus on Dupuytren’s contracture (DC) and central precocious puberty (CPP).
       Key product offerings in this category include the following:
         • XIAFLEX®, which is indicated for the treatment of adult patients with DC with an abnormal buildup of collagen in the fingers which limits or
            disables hand function. It is also indicated for the treatment of adult men with PD with a collagen plaque and a penile curvature deformity of
            thirty degrees or greater at the start of therapy. XIAFLEX® is the first and only FDA-approved non-surgical treatment for PD.
         • SUPPRELIN® LA, which is a soft, flexible 12-month hydrogel implant based on our hydrogel polymer technology that delivers histrelin acetate,
            a gonadotropin releasing hormone (GnRH) agonist and is indicated for the treatment of CPP in children.
         • NASCOBAL® Nasal Spray, which is a prescription medicine used as a supplement to treat vitamin B12 deficiency and is the only FDA-approved
            B12 nasal spray.
         • TESTOPEL®, which is a unique, long-acting implantable pellet indicated for TRT in conditions associated with a deficiency or absence of
            endogenous testosterone.
         • AVEED®, which is a novel, long-acting testosterone undecanoate for injection for the treatment of hypogonadism. AVEED® is dosed only five
            times per year after the first month of therapy.

                                                                                       4
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 9 of 235 PageID #:30703
Table of Contents


   Established Products Portfolio
       Endo’s Established Products portfolio’s current treatment offerings primarily relate to two distinct areas: (i) pain management, including products in
the opioid analgesics and osteoarthritis pain segments and for the treatment of pain associated with post-herpetic neuralgia; and (ii) urology, which focuses
mainly on treatment of hypogonadism. The Company’s legacy pain portfolio products are managed as mature brands.
       Key product offerings in this category include, among others, the following:
         • PERCOCET®, which is an opioid analgesic approved for the treatment of moderate-to-moderately-severe pain.
         • VOLTAREN® Gel, which is a topical prescription treatment for the relief of joint pain of osteoarthritis in the knees, ankles, feet, elbows, wrists
            and hands. VOLTAREN® Gel delivers effective pain relief with a favorable safety profile.
         • LIDODERM ®, which is a topical patch product containing lidocaine, approved for the relief of pain associated with post-herpetic neuralgia, a
            condition thought to result after nerve fibers are damaged during a case of Herpes Zoster (commonly known as shingles).
         • FORTESTA® Gel (and its authorized generic), which is a patented two percent (2%) testosterone transdermal gel and is a treatment for men
            suffering from hypogonadism.
         • EDEX®, which is a penile injection used to treat erectile dysfunction caused by conditions affecting nerves, blood vessels, emotions and/or a
            combination of factors.
         • TESTIM ® (and its authorized generic), which is a topical gel indicated for TRT in conditions associated with a deficiency or absence of
            endogenous testosterone.
      Also included within this product portfolio is OPANA® ER, an opioid agonist indicated for the management of pain severe enough to require daily,
around-the-clock, long-term opioid treatment and for which alternative treatment options are inadequate. As further discussed in Part II, Item 7 of this report
"Management’s Discussion and Analysis of Financial Condition and Results of Operations", we voluntarily ceased shipments of OPANA® ER to customers by
September 1, 2017.
U.S. Branded - Sterile Injectables
     The following table displays the product revenues to external customers in our U.S. Branded - Sterile Injectables segment for the years ended
December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                                      2018                   2017                  2016
VASOSTRICT®                                                                                                   $         453,767      $         399,909      $         343,468
ADRENALIN®                                                                                                              143,489                 76,523                 22,172
Ertapenem for injection                                                                                                  57,668                     —                      —
Other Sterile Injectables (1)                                                                                           274,642                274,039                210,759
  Total U.S. Branded - Sterile Injectables (2)                                                                $         929,566      $         750,471      $         576,399
__________
   (1) Products included within Other Sterile Injectables include, but are not limited to, APLISOL ® and ephedrine sulfate injection.
   (2) Individual products presented above represent the top two performing products for this segment and/or any product having revenues in excess of $100 million during any of
       the years ended December 31, 2018, 2017 and 2016 or $25 million during any quarterly period in 2018.

        The U.S. Branded - Sterile Injectables segment includes a product portfolio of approximately 30 product families, including branded sterile injectable
products that are protected by certain patent rights and have inherent scientific, regulatory, legal and technical complexities and generic injectable products
that are difficult to formulate or manufacture or face complex legal and regulatory challenges. Sterile injectables in this segment are manufactured in a sterile
facility and are sold primarily in vial dosages and administered at hospitals, clinics and long-term care facilities. The product offerings in this segment
include, among others, the following:
          • VASOSTRICT®, which is indicated to increase blood pressure in adults with vasodilatory shock who remain hypotensive despite fluids and
              catecholamines. VASOSTRICT® is currently the first and only vasopressin injection with an NDA approved by the FDA. As of December 31,
              2018, we have six patents for VASOSTRICT® listed in the Orange Book. We have additional patents pending with the PTO. The FDA requires
              any applicant (as further described below under the heading “Governmental Regulation”) seeking FDA approval for vasopressin prior to patent
              expiry and relying on VASOSTRICT® as the Reference Listed Drug to notify us of its filing before the FDA will issue an approval.
          • ADRENALIN®, which is a non-selective alpha and beta adrenergic agonist indicated for emergency treatment of certain allergic reactions,
              including anaphylaxis.
          • Ertapenem for injection, the authorized generic of Merck Sharp & Dohme Corp’s Invanz®, which is indicated for the treatment of certain
              moderate-to-severe infections.
          • APLISOL®, which is a sterile aqueous solution of a purified protein derivative for intradermal administration as an aid in the diagnosis of
              tuberculosis.

                                                                                       5
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 10 of 235 PageID #:30704
Table of Contents

         •   Ephedrine sulfate injection, which is an alpha and beta adrenergic agonist and a norepinephrine-releasing agent indicated for the treatment of
             clinically important hypotension occurring in the setting of anesthesia.
U.S. Generic Pharmaceuticals
       The U.S. Generic Pharmaceuticals segment includes a product portfolio of over 200 generic prescription product families including solid oral
extended-release, solid oral immediate-release, liquids, semi-solids, patches (which are medicated adhesive patches designed to deliver the drug through the
skin), powders, ophthalmics (which are sterile pharmaceutical preparations administered for ocular conditions) and sprays and includes products in the pain
management, urology, central nervous system disorders, immunosuppression, oncology, women’s health and cardiovascular disease markets, among others.
       Generic drugs are the pharmaceutical and therapeutic equivalents of branded products and are generally marketed under their generic (chemical)
names rather than by brand names. Generic products are substantially the same as branded products in dosage form, safety, efficacy, route of administration,
quality, performance characteristics and intended use, but are generally sold at prices below those of the corresponding branded products and thus represent
cost-effective alternatives for consumers.
       Typically, a generic drug may not be marketed until the expiration of applicable patent(s) on the corresponding branded product unless a resolution of
patent litigation results in an earlier opportunity to enter the market. For additional detail, see “Governmental Regulation.” However, our generics portfolio
also contains certain authorized generics, which are generic versions of branded drugs licensed by brand drug companies under an NDA and marketed as
generics. Authorized generics do not face regulatory barriers to introduction and are not prohibited from sale during the 180-day marketing exclusivity
period granted to the first-to-file ANDA applicant. Our authorized generics include lidocaine patch 5% (LIDODERM ®), budesonide (Entocort ® EC), and
diclofenac sodium gel (VOLTAREN® Gel), among others. We believe we are a partner of choice to larger brand companies seeking an authorized generics
distributor for their branded products. We have been the authorized generic distributor for such companies as AstraZeneca plc, Bristol-Myers Squibb
Company, Novartis AG (Novartis) and Merck Sharp & Dohme Corp.
International Pharmaceuticals
      Our International Pharmaceuticals segment includes a variety of specialty pharmaceutical products sold outside the U.S., primarily in Canada through
our operating company Paladin. This segment’s key products serve growing therapeutic areas, including attention deficit hyperactivity disorder, pain,
women’s health and oncology.
Select Development Projects
Collagenase Clostridium Histolyticum
     Collagenase clostridium histolyticum (CCH) is currently approved and marketed in the U.S. under the trademark XIAFLEX® for the treatment of both
DC and PD (two separate medical indications).
       We are currently progressing the cellulite treatment development program for CCH. In November 2018, we reported positive results from two Phase 3
clinical trials of CCH for the treatment of cellulite in the buttocks. Trial subjects receiving CCH showed highly statistically significant levels of improvement
in the appearance of cellulite with treatment, as measured by the trials’ primary endpoint. In addition, the RELEASE-1 trial passed 8 out of 8 key secondary
endpoints and the RELEASE-2 trial passed 7 out of 8 key secondary endpoints. Finally, CCH was well-tolerated in the actively-treated subjects with most
adverse events being mild to moderate in severity and primarily limited to the local injection area.
       We have global marketing rights for CCH for the treatment of cellulite. We also have the right to further develop CCH for additional indications,
including Dupuytren’s nodules, adhesive capsulitis, lateral hip fat, plantar fibromatosis and human and canine lipomas on the medical therapeutic side, as
well as other potential aesthetic indications.
Other Pharmaceutical Pipeline
       Our remaining pipeline consists mainly of a variety of pharmaceutical products in our U.S. Generic Pharmaceuticals and U.S. Branded - Sterile
Injectables segments. Our primary approach to developing generic products, including injectables, is to target high-barrier-to-entry generic product
opportunities, including first-to-file or first-to-market opportunities that are difficult to formulate or manufacture or face complex legal and regulatory
challenges. We expect such product opportunities to result in products that are either the exclusive generic or have two or fewer generic competitors when
launched, which we believe tends to lead to more sustainable market share and profitability for our product portfolio. In our U.S. Branded - Sterile Injectables
business, we also focus on developing branded injectable products with inherent scientific, regulatory, legal and technical complexities and developing
other dosage forms and technologies.
       As of December 31, 2018, these two segments had over 150 product candidates in their pipelines, which included approximately 85 ANDAs pending
with the FDA representing approximately $25 billion of combined annual sales for the corresponding branded products in 2018. Of the 85 ANDAs,
approximately 40 represent first-to-file opportunities or first-to-market opportunities. These numbers do not include the five sterile injectable product
candidates licensed during the second quarter of 2018 from Nevakar, Inc.

                                                                               6
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 11 of 235 PageID #:30705
Table of Contents


       We periodically review our development projects in order to better direct investment toward those opportunities that we expect will deliver the
greatest returns. This process can lead to decisions to discontinue certain R&D projects that may reduce the number of products in our previously reported
pipeline.
Competition
Branded Pharmaceuticals
       Our branded pharmaceutical products compete with products manufactured by many other companies in highly competitive markets throughout the
U.S. and internationally, primarily through Paladin.
       We compete principally through targeted product development and our acquisition and in-licensing strategies. The competitive landscape in the
acquisition and in-licensing of pharmaceutical products has intensified in recent years as a result of a reduction in the number of compounds available and an
increase in competitors bidding on available assets. In addition to product development and acquisitions, other competitive factors in the pharmaceutical
industry include product efficacy, safety, ease of use, price, demonstrated cost-effectiveness, marketing effectiveness, service, reputation and access to
technical information.
       Certain of the new products that we introduce must compete with other products already on the market or products that are later developed by
competitors, including both competing brands and generic equivalents. If competitors introduce new products, delivery systems or processes with therapeutic
or cost advantages, our products can be subject to progressive price reductions and/or decreased volume of sales. Accordingly, the competitive environment
of the branded product business requires us to continually seek out technological innovations and to market our products effectively. To successfully
compete for business of managed care and pharmacy benefits management organizations, we must often demonstrate that our products offer not only medical
benefits but also cost advantages as compared with other forms of care.
       Manufacturers of generic pharmaceuticals typically invest far less in R&D than research-based pharmaceutical companies and therefore can price their
products significantly lower than branded products. Accordingly, when a branded product loses its market exclusivity, it normally faces intense price
competition from generic forms of the product. Due to their significantly lower prices, generic versions, where available, may be substituted by pharmacies or
required in preference to the branded version under third-party reimbursement programs.
   U.S. Branded - Specialty & Established Pharmaceuticals
        This segment’s major competitors, including Mylan N.V. (Mylan), Allergan plc (Allergan), Purdue Pharma, L.P. (Purdue), Jazz Pharmaceuticals plc
(Jazz), Takeda Pharmaceutical Company Limited (Takeda), Horizon Pharma plc (Horizon) and Mallinckrodt plc (Mallinckrodt), among others, vary
depending on therapeutic and product category, dosage strength and drug-delivery systems.
       Several of this segment’s products, including, for example, PERCOCET®, VOLTAREN® Gel, LIDODERM ® and TESTIM ®, face generic competition.
In addition, we are aware of certain competitive activities involving certain of our branded products. For a description of material competitive activities,
including litigation related to Paragraph IV notices, see Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part
IV, Item 15 of this report.
   U.S. Branded - Sterile Injectables
       This segment’s major competitors, including Hospira, Inc. (a subsidiary of Pfizer Inc.), Fresenius Kabi, Mylan and Hikma Pharmaceuticals PLC, vary by
product. A significant portion of our sales, including sales to over 5,500 hospitals, clinics and long-term care facilities in the U.S., are controlled by a
relatively small number of GPOs, including HealthTrust Purchasing Group LP, Premier Inc. and Vizient Inc. Accordingly, it is important for us to have strong
relationships with these GPOs and achieve on-time product launches in order to secure new bid opportunities.
     Of the approximately 30 product families in our sterile injectables portfolio, 15 have fewer than two competitors and 17 have fewer than three
competitors. Additional competitors increase the degree of price competition from generic forms of our products.
Generic Pharmaceuticals
      In the generic pharmaceutical market, we face intense competition from other generic drug manufacturers, brand name pharmaceutical companies
through authorized generics, existing brand equivalents and manufacturers of therapeutically similar drugs. Our major competitors in the generics market,
including Teva Pharmaceutical Industries Limited (Teva), Mylan, Sandoz (a division of Novartis AG) and Amneal Pharmaceuticals, Inc. (Amneal) vary by
product.

                                                                              7
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 12 of 235 PageID #:30706
Table of Contents


       A significant portion of our sales are made through a relatively small number of drug wholesalers and retail drug store chains. These customers play a
key role in the distribution chain of our pharmaceutical products. Drug wholesalers and retail drug store chains have undergone, and are continuing to
undergo, significant consolidation, which has resulted in these groups gaining additional purchasing leverage that has increased the pricing pressures on our
business. Additionally, the emergence of large buying groups representing independent retail pharmacies and other drug distributors, and the prevalence and
influence of managed care organizations and similar institutions increases the negotiating power of these groups, potentially enabling them to attempt to
extract price discounts, rebates and other restrictive pricing terms on our products. For example, McKesson Corporation and Wal-Mart Stores, Inc. are party to
an agreement to jointly source generic pharmaceuticals and Express Scripts, through a wholly owned subsidiary, Innovative Product Alignment, LLC,
announced it will participate in the Walgreens Boots Alliance Development GmbH group purchasing organization. As a result of these alliances, the
consolidation among wholesale distributors and the growth of large retail drug store chains, a small number of purchasers control a significant share of
purchases and have gained more purchasing power that has heightened competition among generic drug producers for the business of this consolidated
customer base.
       Newly introduced generic products with limited or no other generic competition typically garner higher prices relative to commoditized generic
products. As such, our primary strategy is to compete in the generic product market with a focus on high-value, first-to-file or first-to-market opportunities,
regardless of therapeutic category, and products that present significant barriers to entry for reasons such as complex formulation or regulatory or legal
challenges. For additional detail, see “Our Competitive Strengths - Focus on the differentiated products of our generics and sterile injectables portfolios.”
      At the expiration of any statutory generic exclusivity period, other competitors may enter the market, resulting in significant price declines.
Consequently, maintaining profitable operations in generic pharmaceuticals depends, in part, on our continuing ability to select, develop, procure regulatory
approvals of, overcome legal challenges to, launch and commercialize new generic products in a timely and cost efficient manner and to maintain efficient,
high quality manufacturing capabilities. For additional detail, see “Our Competitive Strengths - Operational excellence.”
Seasonality
      Although our business is affected by the purchasing patterns and concentration of our customers, our business is not materially impacted by
seasonality.
Major Customers
       We primarily sell our generic and branded pharmaceuticals to wholesalers, retail drug store chains, supermarket chains, mass merchandisers,
distributors, mail order accounts, hospitals and government agencies. Our wholesalers and distributors purchase products from us and, in turn, supply
products to retail drug store chains, independent pharmacies and managed health care organizations. Customers in the managed health care market include
health maintenance organizations, nursing homes, hospitals, clinics, pharmacy benefit management companies and mail order customers. Total revenues from
direct customers that accounted for 10% or more of our total consolidated revenues during the years ended December 31, 2018, 2017 and 2016 are as follows:

                                                                                                           2018                 2017                  2016
AmerisourceBergen Corporation                                                                                     32%                  25%                   25%
McKesson Corporation                                                                                              27%                  25%                   27%
Cardinal Health, Inc.                                                                                             26%                  25%                   26%
       Revenues from these customers are included within each of our segments.
       As a result of consolidation among wholesale distributors and the growth of large retail drug store chains, a small number of large wholesale
distributors control a significant share of the market, and the number of independent retail drug stores and small retail drug store chains has decreased. Some
wholesale distributors have demanded that pharmaceutical manufacturers, including us, enter into distribution service agreements (DSAs) pursuant to which
the wholesale distributors provide the pharmaceutical manufacturers with specific services, including the provision of periodic retail demand information and
current inventory levels and other information. We have entered into certain of these agreements.

                                                                                8
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 13 of 235 PageID #:30707
Table of Contents


Patents, Trademarks, Licenses and Proprietary Property
       As of February 21, 2019, we held approximately: 225 U.S. issued patents, 50 U.S. patent applications pending, 476 foreign issued patents and 94
foreign patent applications pending. In addition, as of February 21, 2019, we have licenses for approximately 46 U.S. issued patents, 8 U.S. patent
applications pending, 172 foreign issued patents and 64 foreign patent applications pending. The following table sets forth information as of February 21,
2019 regarding patents relating to each of our most significant products:

Patent No.              Patent Expiration*                      Relevant Product                        Ownership                  Jurisdiction Where Granted

7,718,640               March 14, 2027                          AVEED®                                  Exclusive License          United States
8,338,395               February 27, 2026                       AVEED®                                  Exclusive License          United States
RE39,941                August 24, 2019                         XIAFLEX®                                Exclusive License          United States
6,022,539               June 3, 2019                            XIAFLEX®                                Exclusive License          United States
7,811,560               July 12, 2028                           XIAFLEX®                                Owned; Exclusive License   United States
7,229,636               August 1, 2024                          NASCOBAL® Nasal Spray                   Owned                      United States
7,404,489               March 12, 2024                          NASCOBAL®        Nasal Spray            Owned                      United States
7,879,349               August 1, 2024                          NASCOBAL® Nasal Spray                   Owned                      United States
8,003,353               August 1, 2024                          NASCOBAL® Nasal Spray                   Owned                      United States
8,940,714               February 26, 2024                       NASCOBAL®        Nasal Spray            Owned                      United States
9,415,007               July 28, 2024                           NASCOBAL® Nasal Spray                   Owned                      United States
9,375,478               January 30, 2035                        VASOSTRICT®                             Owned                      United States
9,687,526               January 30, 2035                        VASOSTRICT®                             Owned                      United States
9,744,209               January 30, 2035                        VASOSTRICT®                             Owned                      United States
9,744,239               January 30, 2035                        VASOSTRICT®                             Owned                      United States
9,750,785               January 30, 2035                        VASOSTRICT®                             Owned                      United States
9,937,223               January 30, 2035                        VASOSTRICT®                             Owned                      United States
9,119,876               March 13, 2035                          ADRENALIN®                              Owned                      United States
9,295,657               March 13, 2035                          ADRENALIN®                              Owned                      United States
__________
   *   Our license agreements for the patents in the table above extend to or beyond the patent expiration dates.

        The effect of these issued patents is that they provide us with protection by virtue of our ability to exclude others from making, using, selling, offering
for sale and importing that which is covered by their claims. The coverage claimed in a patent application can be significantly reduced before the patent is
issued. Accordingly, we do not know whether any of the applications we acquire or license will result in the issuance of patents or, if any patents are issued,
whether they will provide significant proprietary protection or will be challenged, circumvented or invalidated. Because unissued U.S. patent applications
are maintained in secrecy for a period of eighteen months and U.S. patent applications filed prior to November 29, 2000 are not disclosed until such patents
are issued, and since publication of discoveries in the scientific or patent literature often lags behind actual discoveries, we cannot be certain of the priority of
inventions covered by pending patent applications. Moreover, we may have to participate in interference and other inter-parties proceedings declared by the
PTO to determine priority of invention, or in opposition proceedings in a foreign patent office, either of which could result in substantial cost to us, even if
the eventual outcome is favorable to us. There can be no assurance that any patents, if issued, will be held valid by a court of competent jurisdiction. An
adverse outcome could subject us to significant liabilities to third parties, require disputed rights to be licensed from third parties or require us to cease using
such technology.
        We believe that our patents, the protection of discoveries in connection with our development activities, our proprietary products, technologies,
processes, trade secrets, know-how, innovations and all of our intellectual property are important to our business and achieving a competitive position. Many
of our products are sold under trademarks. To achieve a competitive position, we rely on trade secrets, non-patented proprietary know-how and continuing
technological innovation, where patent protection is not believed to be appropriate or attainable. In addition, as outlined above, we have a number of patent
licenses from third parties, some of which may be important to our business. See Note 11. License and Collaboration Agreements in the Consolidated
Financial Statements included in Part IV, Item 15 of this report. There can be no assurance that any of our patents, licenses or other intellectual property rights
will afford us any protection from competition.
       We rely on confidentiality agreements with our employees, consultants and other parties to protect, among other things, trade secrets and other
proprietary technology. There can be no assurance that these agreements will not be breached, that we will have adequate remedies for any breach, that others
will not independently develop equivalent proprietary information or that other third parties will not otherwise gain access to our trade secrets and other
intellectual property.

                                                                                          9
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 14 of 235 PageID #:30708
Table of Contents


       We may find it necessary to initiate litigation to enforce our patent rights, to protect our intellectual property or trade secrets or to determine the scope
and validity of the proprietary rights of others. Litigation is costly and time-consuming, and there can be no assurance that our litigation expenses will not be
significant in the future or that we will prevail in any such litigation. See Note 15. Commitments and Contingencies in the Consolidated Financial
Statements included in Part IV, Item 15 of this report.
Governmental Regulation
United States Food and Drug Administration and Drug Enforcement Administration
       The pharmaceutical industry in the U.S. is subject to extensive and rigorous government regulation. The Federal Food, Drug, and Cosmetic Act
(FFDCA), the Controlled Substances Act (CSA) and other federal and state statutes and regulations govern or influence the testing, manufacturing,
packaging, labeling, storage, record keeping, approval, advertising, promotion, sale and distribution of pharmaceutical products. Noncompliance with
applicable requirements can result in criminal prosecution, fines, civil penalties, recall or seizure of products, total or partial suspension of production and/or
distribution, injunctions and refusal of the government to enter into supply contracts or to approve NDAs, ANDAs and/or BLAs.
      FDA approval is typically required before any new drug can be marketed. An NDA or BLA is a filing submitted to the FDA to obtain approval of new
chemical entities and other innovations for which thorough applied research is required to demonstrate safety and effectiveness in use. The process generally
involves:
        • completion of preclinical laboratory and animal testing and formulation studies in compliance with the FDA’s Good Laboratory Practice
           regulations;
        • submission to the FDA of an Investigational New Drug application for human clinical testing, which must become effective before human
           clinical trials may begin in the U.S.;
        • approval by an independent institutional review board before each trial may be initiated and continuing review during the trial;
        • performance of human clinical trials, including adequate and well-controlled clinical trials in accordance with good clinical practices to
           establish the safety and efficacy of the proposed drug product for each intended use;
        • submission to the FDA of an NDA or BLA for marketing approval, which must include data from preclinical testing and clinical trials;
        • satisfactory completion of an FDA pre-approval inspection of the product’s manufacturing processes and facility or facilities to assess
           compliance with the FDA’s current Good Manufacturing Practice (cGMP) regulations and/or review of the Chemistry, Manufacturing and
           Controls section of the NDA or BLA to assess whether the facilities, methods and controls are adequate to preserve the drug’s identity, strength,
           quality, purity and potency;
        • satisfactory completion of an FDA advisory committee review, if applicable; and
        • approval by the FDA of the NDA or BLA.
       Clinical trials are typically conducted in three sequential phases, although the phases may overlap.
         • Phase 1 trials generally involve testing the product for safety, adverse effects, dosage, tolerance, absorption, distribution, metabolism, excretion
            and other elements of clinical pharmacology.
         • Phase 2 trials typically involve a small sample of the intended patient population to assess the efficacy of the compound for a specific indication,
            to determine dose tolerance and the optimal dose range as well as to gather additional information relating to safety and potential adverse effects.
         • Phase 3 trials are undertaken in an expanded patient population, typically at dispersed study sites, in order to determine the overall risk-benefit
            ratio of the compound and to provide an adequate basis for product labeling.
      Each trial is conducted in accordance with certain standards under protocols that detail the objectives of the study, the parameters to be used to
monitor safety and the efficacy criteria to be evaluated. Each protocol must be submitted to the FDA as part of the Investigational New Drug application.
Clinical trials are also subject to regulatory inspections by the FDA and other regulatory authorities to confirm compliance with applicable regulatory
standards. The process of completing clinical trials for a new drug may take many years and require the expenditures of substantial resources. See Item 1A.
Risk Factors - “The pharmaceutical industry is heavily regulated, which creates uncertainty about our ability to bring new products to market and imposes
substantial compliance costs on our business.”
       As a condition of approval of an NDA or BLA, the FDA may require further studies, including Phase 4 post-marketing studies or post-marketing data
reporting. Results of post-marketing programs may limit or expand the future marketing of the products.
       For some drugs, the FDA may require a Risk Evaluation and Mitigation Strategy (REMS) to confirm that a drug’s benefits outweigh its risks. REMS
could include medication guides, physician communication plans or other elements. See Item 1A. Risk Factors - “The pharmaceutical industry is heavily
regulated, which creates uncertainty about our ability to bring new products to market and imposes substantial compliance costs on our business.”

                                                                                10
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 15 of 235 PageID #:30709
Table of Contents


        In most instances, FDA approval of an ANDA is required before a generic equivalent of an existing or reference-listed drug can be marketed. The
ANDA process is abbreviated in that the FDA waives the requirement of conducting complete preclinical and clinical studies and generally instead relies
principally on bioequivalence studies. Bioequivalence generally involves a comparison of the rate of absorption and levels of concentration of a generic
drug in the body with those of the previously approved drug. When the rate and extent of absorption of systemically acting test and reference drugs are
considered the same under the bioequivalence requirement, the two drugs are considered bioequivalent and are generally regarded as therapeutically
equivalent, meaning that a pharmacist can substitute the product for the reference-listed drug. Under certain circumstances, an ANDA may also be submitted
for a product authorized by approval of an ANDA suitability petition. Such petitions may be submitted to secure authorization to file an ANDA for a product
that differs from a previously approved drug in active ingredient, route of administration, dosage form or strength. In September 2007 and July 2012,
Congress re-authorized pediatric testing legislation, which now requires ANDAs approved via the suitability petition route to conduct pediatric testing. The
timing of final FDA approval of ANDA applications depends on a variety of factors, including whether the applicant challenges any listed patents for the
drug and whether the manufacturer of the reference-listed drug is entitled to one or more statutory exclusivity periods, during which the FDA is prohibited
from approving generic products. In certain circumstances, a regulatory exclusivity period can extend beyond the life of a patent, thus blocking ANDAs from
being approved until after the patent expiration date.
        Certain of our products are or could become regulated and marketed as biologic products pursuant to BLAs. Our BLA-licensed products were licensed
based on a determination by the FDA of safety, purity and potency as required under the Public Health Service Act (PHSA). Although the ANDA framework
referenced above does not apply to generics of BLA-licensed biologics, there is an abbreviated licensure pathway for products deemed to be biosimilar to, or
interchangeable with, FDA-licensed reference biological products pursuant to the Biologics Price Competition and Innovation Act of 2009 (BPCIA). The
BPCIA framework was enacted as part of the Patient Protection and Affordable Care Act (PPACA) and could be impacted by ongoing litigation regarding the
legality of the PPACA. Under the BPCIA, following the expiration of a 12-year reference exclusivity period, the FDA may license, under section 351(k) of the
PHSA, a biologic that it determines is biosimilar to, or interchangeable with, a reference product licensed under section 351(a) of the PHSA. Biosimilarity is
defined to mean that the section 351(k) product is highly similar to the reference product, notwithstanding minor differences in clinically inactive
components, and that there are no clinically meaningful differences between the section 351(k) product and the reference product in terms of the safety,
purity and potency. To be considered interchangeable, a product must be biosimilar to the reference product, be expected to produce the same clinical result
as the reference product in any given patient and, if administered more than once to an individual, the risks in terms of safety or diminished efficacy of
alternating or switching between use of the product and its reference product is not greater than the risk of using the reference product without such
alternation or switch.
       Once any regulatory exclusivity period for our BLA-licensed biologics expires, the FDA may approve another company’s BLA for a biosimilar or
interchangeable version of our product. Although licensure of a biosimilar or interchangeable product is generally expected to require less than the full
complement of product-specific preclinical and clinical data required for innovator products, the FDA has considerable discretion over the kind and amount
of scientific evidence required to demonstrate biosimilarity and interchangeability.
        Based on scientific developments, post-market experience or other legislative or regulatory changes, the current FDA standards of review for
approving new pharmaceutical products are sometimes more stringent than those that were applied in the past, including for certain opioid products. As a
result, the FDA does not have safety databases on these products that are as extensive as some products developed more recently. Accordingly, we believe the
FDA has expressed an intention to develop such databases for certain of these products, including many opioids.
       The 21st Century Cures Act (Cures Act) was signed into law on December 13, 2016. The Cures Act includes various provisions to accelerate the
development and delivery of new treatments, such as those intended to expand the types of evidence manufacturers may submit to support FDA drug
approval, to encourage patient-centered drug development, to liberalize the communication of healthcare economic information to payers and to create
greater transparency with regard to manufacturer expanded access programs. Central to the Cures Act are provisions that enhance and accelerate the FDA’s
processes for reviewing and approving new drugs and supplements to approved NDAs. These include, but are not limited to, provisions that (i) require the
FDA to establish a program to evaluate the potential use of real-world evidence to help to support the approval of a new indication for an approved drug and
to help to support or satisfy post-approval study requirements, (ii) provide that the FDA may rely upon qualified data summaries to support the approval of a
supplemental application with respect to a qualified indication for an already approved drug, (iii) require the FDA to issue guidance for purposes of assisting
sponsors in incorporating complex adaptive and other novel trial designs into proposed clinical protocols and applications for new drugs and (iv) require the
FDA to establish a process for the qualification of drug development tools for use in supporting or obtaining FDA approval for or investigational use of a
drug. The FDA has taken steps to implement the Cures Act, including issuing various guidance documents.

                                                                              11
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 16 of 235 PageID #:30710
Table of Contents


       The Cures Act also included $1 billion in new funding to address what the act refers to as the “opioid abuse crisis.” Specifically, the Cures Act
authorizes the awarding of grants to states for the purpose of addressing opioid abuse within each state, with preference to be given to states with an
incidence or prevalence of opioid use disorders that is substantially higher relative to other states. Funding shall be used by states to supplement opioid
abuse prevention and treatment activities, such as improving prescription drug monitoring programs, implementing prevention activities, providing training
for health care providers and expanding access to opioid treatment programs. States receiving such grants shall be required to report on activities funded by
the grant in the substance abuse block grant report.
       We cannot determine what effect changes in the FDA’s laws or regulations (including legal or regulator interpretations), when and if promulgated, or
advisory committee meetings may have on our business in the future. Changes could, among other things, require expanded or different labeling, additional
testing, the recall or discontinuance of certain products and additional recordkeeping. See Item 1A. Risk Factors - “The pharmaceutical industry is heavily
regulated, which creates uncertainty about our ability to bring new products to market and imposes substantial compliance costs on our business.”
        A sponsor of an NDA is required to identify, in its application, any patent that claims the drug or a use of the drug subject to the application. Upon
NDA approval, the FDA lists these patents in a publication referred to as the Orange Book. Any person that files an ANDA or NDA under Section 505(b)(2) of
the FFDCA must make a certification in respect to any listed patents for the reference drug. The FDA may not approve such an ANDA or 505(b)(2) application
until expiration of the reference drug’s listed patents unless (i) the generic applicant certifies that the listed patents are invalid, unenforceable or not infringed
by the proposed generic drug and gives notice to the holder of the NDA for the listed drug of the basis upon which the patents are challenged and (ii) the
holder of the listed drug does not sue the later applicant for patent infringement within 45 days of receipt of notice. Under the current law, if an infringement
suit is filed, the FDA may not approve the later application until the earliest of: (i) 30 months after submission, (ii) entry of an appellate court judgment
holding the patent invalid, unenforceable or not infringed, (iii) such time as a court may order or (iv) expiration of the patent.
        One of the key motivators for challenging patents is the 180-day marketing exclusivity period granted to the developer of a generic version of a
product that is the first to have its ANDA accepted for filing by the FDA and whose filing includes a certification that the applicable patent(s) are invalid,
unenforceable and/or not infringed (a Paragraph IV certification) and that otherwise does not forfeit eligibility for the exclusivity. Under the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (2003 Medicare Act), with accompanying amendments to the Hatch-Waxman Act (Drug
Price Competition and Patent Term Restoration Act), this marketing exclusivity would begin to run upon the earlier of the commercial launch of the generic
product or upon an appellate court decision in the generic company’s favor or in favor of another ANDA applicant who had filed with a Paragraph IV
certification and has tentative approval. In addition, the holder of the NDA for the listed drug may be entitled to certain non-patent exclusivity during which,
depending on the type of exclusivity, the FDA either cannot accept or approve an application for a competing ANDA generic product or 505(b)(2) NDA
product with the same active moiety for a protected condition of use.
       The FDA also regulates pharmacies and outsourcing facilities that prepare “compounded” drugs pursuant to section 503A and 503B of the FFDCA,
respectively. For instance, pharmacies may compound drugs for an identified individual based on the receipt of a valid prescription order, or notation
approved by the prescribing practitioner, that a compounded product is necessary for the identified patient. Similarly, outsourcing facilities may compound
drugs and sell them to healthcare providers, but not wholesalers or distributors. Although section 503A pharmacies and section 503B outsourcing facilities
are subject to many regulatory requirements, compounded drugs are not subject to premarket review by the FDA and, therefore, may not have the same level
of safety and efficacy assurances of drugs subject to premarket review and approval by the FDA. Because they are not subject to premarket review,
compounded drugs are frequently lower cost than either branded or generic drug products.
      The FDA enforces regulations to require that the methods used in, and the facilities and controls used for, the manufacture, processing, packing and
holding of drugs conform to cGMPs. The cGMP regulations the FDA enforces are comprehensive and cover all aspects of manufacturing operations.
Compliance with the regulations requires a continuous commitment of time, money and effort in all operational areas.
       The FDA conducts pre-approval inspections of facilities engaged in the development, manufacture, processing, packing, testing and holding of the
drugs subject to NDAs and ANDAs. In addition, manufacturers of both pharmaceutical products and active pharmaceutical ingredients (APIs) used to
formulate drugs also ordinarily undergo pre-approval inspections. Failure of any facility to pass a pre-approval inspection will result in delayed approval.
       The FDA also conducts periodic inspections of drug facilities to assess the cGMP status of marketed products. Following such inspections, the FDA
may issue an untitled letter as an initial correspondence that cites violations that do not meet the threshold of regulatory significance for a Warning Letter.
FDA guidelines also provide for the issuance of Warning Letters for violations of “regulatory significance” for which the failure to adequately and promptly
achieve correction may be expected to result in an enforcement action. Finally, the FDA could issue a Form 483 Notice of Inspectional Observations, which
could require modification to certain activities identified during the inspection. If the FDA were to find serious cGMP non-compliance during such an
inspection, it could take regulatory actions.

                                                                                 12
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 17 of 235 PageID #:30711
Table of Contents


       Imported API and other components needed to manufacture our products could be rejected by U.S. Customs. In respect to domestic establishments, the
FDA could initiate product seizures or request, or in some instances require, product recalls and seek to enjoin or otherwise limit a product’s manufacture and
distribution. In certain circumstances, violations could support civil penalties and criminal prosecutions. In addition, if the FDA concludes that a company is
not in compliance with cGMP requirements, sanctions may be imposed that include preventing that company from receiving the necessary licenses to export
its products and classifying that company as an unacceptable supplier, thereby disqualifying that company from selling products to federal agencies.
          Certain of our subsidiaries sell products that are “controlled substances” as defined in the CSA and implementing regulations, which establish certain
security and recordkeeping requirements administered by the Drug Enforcement Administration (DEA). The DEA regulates chemical compounds as Schedule
I, II, III, IV or V substances, with Schedule I substances considered to present the highest risk of substance abuse and Schedule V substances the lowest risk.
The active ingredients in some of our products are listed by the DEA as Schedule II or III substances under the CSA. Consequently, their manufacture,
shipment, storage, sale and use are subject to a high degree of regulation.
       The DEA limits the availability of the active ingredients that are subject to the CSA used in several of our products as well as the production of these
products. We or our contract manufacturing organizations must annually apply to the DEA for procurement and production quotas in order to obtain and
produce these substances. As a result, our quotas may not be sufficient to meet commercial demand or complete clinical trials. Moreover, the DEA may adjust
these quotas from time to time during the year, although the DEA has substantial discretion in whether or not to make such adjustments. See Item 1A. Risk
Factors - “The DEA limits the availability of the active ingredients used in many of our products as well as the production of these products, and, as a result,
our procurement and production quotas may not be sufficient to meet commercial demand or complete clinical trials.”
       To meet its responsibilities, the DEA conducts periodic inspections of registered establishments that handle controlled substances. Annual registration
is required for any facility that manufactures, tests, distributes, dispenses, imports or exports any controlled substance. The facilities must have the security,
control, accounting mechanisms and monitoring systems required by the DEA to prevent loss and diversion of controlled substances and to comply with
reporting obligations. Failure to maintain compliance can result in enforcement action. The DEA may seek civil penalties, refuse to renew necessary
registrations or initiate proceedings to revoke or restrict those registrations or, with the U.S. Department of Justice, seek to impose civil penalties. In certain
circumstances, violations could result in criminal proceedings.
      Individual states also regulate controlled substances and we, as well as our third-party API suppliers and manufacturers, are subject to such regulation
by several states with respect to the manufacture and distribution of these products.
Government Benefit Programs
       As described further in Item 1A. Risk Factors, statutory and regulatory requirements for government healthcare programs such as Medicaid, Medicare
and TRICARE govern access and provider reimbursement levels, and provide for other cost-containment measures such as requiring pharmaceutical
companies to pay rebates or refunds for certain sales of products reimbursed by such programs, or subjecting products to certain price ceilings. In addition to
the cost-containment measures described in Item 1A. Risk Factors, drug sales to retail pharmacies under the TRICARE Retail Pharmacy Program are subject
to certain price ceilings which require manufacturers to, among other things, pay refunds for prescriptions filled based on the applicable ceiling price limits.
Beginning in the first quarter of 2017, pursuant to the Bipartisan Budget Act of 2015, drug manufacturers are required to pay additional rebates to state
Medicaid programs if the prices of their non-innovator drugs rise at a rate faster than inflation (as continues to be the case for innovator products).
      The federal government may continue to pursue legislation aimed at containing or reducing payment levels for prescription pharmaceuticals paid for
in whole or in part with government funds. State governments also may continue to enact similar cost containment or transparency legislation. These efforts
could have material consequences for the pharmaceutical industry and the Company.
      From time to time, legislative changes are made to government healthcare programs that impact our business. Congress continues to examine various
Medicare and Medicaid policy proposals that may result in a downward pressure on the prices of prescription drugs in these programs. See Item 1A. Risk
Factors - “The availability of third party reimbursement for our products is uncertain, and thus we may find it difficult to maintain current price levels.
Additionally, the market may not accept those products for which third party reimbursement is not adequately provided.”
       Under the PPACA, pharmaceutical manufacturers of branded prescription drugs must pay an annual fee to the federal government. Each individual
pharmaceutical manufacturer must pay a prorated share of the total industry fee (the fee was $3 billion for 2016, $4 billion for 2017 and $4.1 billion for 2018
and will be $2.8 billion in 2019 and for years thereafter) based on the dollar value of its branded prescription drug sales to specified federal programs. PPACA
also expanded health insurance coverage to many previously uninsured Americans, through a combination of federal subsidies for lower-income individuals
who enrolled in health plans through health insurance exchanges and enabling states to expand Medicaid eligibility with the federal government paying a
high share of the cost.

                                                                                13
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 18 of 235 PageID #:30712
Table of Contents


        Uncertainty continues to exist about the future of federal subsidies and of insurance coverage expansion as the current administration and
congressional leaders continue to express interest in repealing these PPACA provisions and replacing them with alternatives that may be less costly and
provide state Medicaid programs and private health plans more flexibility. The Tax Cuts and Jobs Act of 2017 (TCJA) repealed the requirement that
individuals maintain health insurance coverage or face a penalty (known as the individual mandate). The removal of this provision, coupled with the threat
of the repeal of other PPACA provisions, as well as the outcome of court challenges to the PPACA (including a December 2018 ruling in the U.S. District
Court for the Northern District of Texas finding the PPACA to be unconstitutional, which is pending appeal), threaten the stability of the insurance
marketplace and may have consequences for the coverage and accessibility of prescription drugs.
Healthcare Fraud and Abuse Laws
       We are subject to various federal, state and local laws targeting fraud and abuse in the healthcare industry, violations of which can lead to civil and
criminal penalties, including fines, imprisonment and exclusion from participation in federal healthcare programs. These laws are potentially applicable to us
as both a manufacturer and a supplier of products reimbursed by federal healthcare programs, and they also apply to hospitals, physicians and other potential
purchasers of our products.
        The federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b) prohibits persons from knowingly and willfully soliciting, receiving, offering or providing
remuneration, directly or indirectly, to induce either the referral of an individual, or the furnishing, recommending or arranging for a good or service, for
which payment may be made under a federal healthcare program such as the Medicare and Medicaid programs. Remuneration is not defined in the federal
Anti-Kickback Statute and has been broadly interpreted to include anything of value, including for example, gifts, discounts, coupons, the furnishing of
supplies or equipment, credit arrangements, payments of cash, waivers of payments, ownership interests and providing anything at less than its fair market
value. Under the federal Anti-Kickback Statute and the applicable criminal healthcare fraud statutes contained within 42 U.S.C. § 1320a-7b, a person or
entity need not have actual knowledge of this statute or specific intent to violate it in order to have committed a violation. In addition, the government may
assert that a claim, including items or services resulting from a violation of 42 U.S.C. § 1320a-7b, constitutes a false or fraudulent claim for purposes of the
civil False Claims Act (discussed below) or the civil monetary penalties statute, which imposes fines against any person who is determined to have presented
or caused to be presented claims to a federal healthcare program that the person knows or should know is for an item or service that was not provided as
claimed or is false or fraudulent. The federal Anti-Kickback Statute and implementing regulations provide for certain exceptions for “safe harbors” for certain
discounting, rebating or personal services arrangements, among other things. However, the lack of uniform court interpretation of the Anti-Kickback Statute
makes compliance with the law difficult. Violations of the federal Anti-Kickback Statute can result in significant criminal fines, exclusion from participation
in Medicare and Medicaid and follow-on civil litigation, among other things, for both entities and individuals.
        Other federal healthcare fraud-related laws also provide criminal liability for violations. The Criminal Healthcare Fraud statute, 18 U.S.C. § 1347,
prohibits knowingly and willfully executing a scheme to defraud any healthcare benefit program, including private third-party payers. Federal criminal law at
18 U.S.C. § 1001, among other sections, prohibits knowingly and willfully falsifying, concealing or covering up a material fact or making any materially
false, fictitious or fraudulent statement in connection with the delivery of or payment for healthcare benefits, items or services. See Item 1A. Risk Factors -
“We are subject to various regulations pertaining to the marketing of our products and services.”
       The civil False Claims Act and similar state laws impose liability on any person or entity who, among other things, knowingly presents, or causes to be
presented, a false or fraudulent claim for payment by a federal healthcare program. The qui tam provisions of the False Claims Act and similar state laws allow
a private individual to bring civil actions on behalf of the federal or state government and to share in any monetary recovery. The Federal Physician
Payments Sunshine Act and similar state laws impose reporting requirements for various types of payments to physicians and teaching hospitals. Failure to
comply with reporting requirements under these laws could subject manufacturers and others to substantial civil money penalties. In addition, government
entities and private litigants have asserted claims under state consumer protection statutes against pharmaceutical and medical device companies for alleged
false or misleading statements in connection with the marketing, promotion and/or sale of pharmaceutical and medical device products, including state
investigations of the Company regarding the Company’s vaginal mesh devices and investigations and litigation by certain government entities regarding the
Company’s marketing of opioid products.
International Regulations
       Through our international operations, the Company is subject to laws and regulations that differ from those under which the Company operates in the
U.S. In most cases, non-U.S. regulatory agencies evaluate and monitor the safety, efficacy and quality of pharmaceutical products, govern the approval of
clinical trials and product registrations and regulate pricing and reimbursement. Certain international markets have differing product preferences and
requirements and operate in an environment of government-mandated, cost-containment programs, including price controls, such as the Patented Medicine
Prices Review Board in Canada. Certain governments have placed restrictions on physician prescription levels and patient reimbursements, emphasized
greater use of generic drugs and enacted across-the-board price cuts as methods of cost control.

                                                                               14
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 19 of 235 PageID #:30713
Table of Contents


       Whether or not FDA approval has been obtained for a product, approval of the product by comparable regulatory authorities of other governments
must be obtained prior to marketing the product in those jurisdictions. The approval process may be more or less rigorous than the U.S. process and the time
required for approval may be longer or shorter than is required in the U.S.
Service Agreements
       We contract with various third parties to provide certain critical services including manufacturing, supply, warehousing, distribution, customer service,
certain financial functions, certain research and development activities and medical affairs.
      For a description of our significant manufacturing, supply and other service agreements, see Note 11. License and Collaboration Agreements and Note
15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
       We primarily purchase our raw materials for the production and development of our products in the open market from third party suppliers. However,
some raw materials are only available from one source. We attempt, when possible, to mitigate our raw material supply risks through inventory management
and alternative sourcing strategies. We are required to identify the suppliers of all raw materials for our products in the drug applications that we file with the
FDA. If the raw materials from an approved supplier for a particular product become unavailable, we would be required to qualify a substitute supplier with
the FDA, which would likely interrupt manufacturing of the affected product. See Item 1A. Risk Factors for further discussion on the risks associated with the
sourcing of our raw materials.
License & Collaboration Agreements and Acquisitions
       We continue to seek to enhance our product line and develop a balanced portfolio of differentiated products through product acquisitions and in-
licensing, or acquiring licenses to products, compounds and technologies from third parties. The Company enters into strategic alliances and collaborative
arrangements with third parties, which give the Company rights to develop, manufacture, market and/or sell pharmaceutical products, the rights to which are
primarily owned by these third parties. These alliances and arrangements can take many forms, including licensing arrangements, co-development and co-
marketing agreements, co-promotion arrangements, research collaborations and joint ventures. Such alliances and arrangements enable us to share the risk of
incurring all research and development expenses that do not lead to revenue-generating products; however, because profits from alliance products are shared
with the counter-parties to the collaborative arrangement, the gross margins on alliance products are generally lower, sometimes substantially so, than the
gross margins that could be achieved had the Company not opted for a development partner. For a discussion of material agreements and acquisitions,
including agreement terms and status, see our disclosures in Note 5. Acquisitions and Note 11. License and Collaboration Agreements in the Consolidated
Financial Statements included in Part IV, Item 15 of this report.
Environmental Matters
      Our operations are subject to substantial federal, state and local environmental laws and regulations concerning, among other matters, the generation,
handling, storage, transportation, treatment and disposal of, and exposure to, hazardous substances. Violation of these laws and regulations, which may
change, can lead to substantial fines and penalties. Many of our operations require environmental permits and controls to prevent and limit pollution of the
environment. We believe that our facilities and the facilities of our third party service providers are in substantial compliance with applicable environmental
laws and regulations and we do not believe that future compliance will have a material adverse effect on our financial condition or results of operations.
Employees
      As of February 21, 2019, we have 2,910 employees, of which 432 are engaged in research and development and regulatory work, 390 in sales and
marketing, 1,070 in manufacturing, 557 in quality assurance and 461 in general and administrative capacities. Our employees are generally not represented
by unions, with the exception of certain production personnel in our Rochester, Michigan manufacturing facility. We believe that our relations with our
employees are good.
Executive Officers of the Registrant
       The following table sets forth information as of February 28, 2019 regarding each of our current executive officers:

Name                              Age    Position and Offices
Paul V. Campanelli                56     President and Chief Executive Officer and Director
Blaise Coleman                    45     Executive Vice President, Chief Financial Officer
Terrance J. Coughlin              53     Executive Vice President, Chief Operating Officer
Tony Pera                         61     President, Par Pharmaceutical
Matthew J. Maletta                47     Executive Vice President, Chief Legal Officer
Patrick Barry                     51     Executive Vice President and Chief Commercial Officer

                                                                                15
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 20 of 235 PageID #:30714
Table of Contents


Biographies
       Our executive officers are briefly described below:
       PAUL V. CAMPANELLI, was appointed President, Chief Executive Officer and a Director effective September 23, 2016. Mr. Campanelli joined Endo
in 2015 as the President of Par Pharmaceutical, leading Endo’s fully integrated U.S. Generics business, following Endo’s acquisition of Par Pharmaceutical.
Prior to joining Endo, he had served as Chief Executive Officer of Par Pharmaceutical Companies, Inc. following the company’s September 2012 acquisition
by TPG. Prior to the TPG acquisition, Mr. Campanelli served as Chief Operating Officer and President of Par Pharmaceutical, Inc. from 2011 to 2012. At Par
Pharmaceutical Inc., Mr. Campanelli had also served as Senior Vice President, Business Development & Licensing; Executive Vice President and President of
Par Pharmaceutical, Inc.; and was named a Corporate Officer by its board of directors. He also served on the board of directors of Sky Growth Holdings
Corporation from 2012 until 2015. Mr. Campanelli joined Par Pharmaceutical Companies, Inc. in 2001. Prior to joining Par Pharmaceutical Companies, Inc.,
Mr. Campanelli served as Vice President, Business Development at Dr. Reddy’s Laboratories Ltd. where he was employed from 1992 to 2001. Mr. Campanelli
earned his Bachelor of Science degree from Springfield College.
       BLAISE COLEMAN, was appointed Executive Vice President and Chief Financial Officer effective December 19, 2016. Mr. Coleman was serving as
Endo's Interim Chief Financial Officer since November 22, 2016. He joined Endo in January 2015 as Vice President of Corporate Financial Planning &
Analysis, and was then promoted to Senior Vice President, Global Finance Operations in November 2015. Prior to joining Endo, Mr. Coleman held a number
of finance leadership roles with AstraZeneca, a global biopharmaceutical company, most recently as the Chief Financial Officer of the AstraZeneca/Bristol-
Myers Squibb US Diabetes Alliance from January 2013 until January 2015. Prior to that, he was the Head of Finance for the AstraZeneca Global Medicines
Development organization based in Mölndal, Sweden from September 2011 to January 2013. Mr. Coleman joined AstraZeneca as Senior Director
Commercial Finance for the US Cardiovascular Business in November 2007. He joined AstraZeneca from Centocor, a wholly owned subsidiary of Johnson &
Johnson, where he held positions in both the Licenses & Acquisitions and Commercial Finance organizations. Mr. Coleman’s move to Centocor in early
2003 followed 7 years’ experience with the global public accounting firm, PricewaterhouseCoopers LLP. Mr. Coleman is a Certified Public Accountant; he
holds a Bachelor of Science degree in accounting from Widener University and an M.B.A. from the Fuqua School of Business at Duke University.
        TERRANCE J. COUGHLIN, was appointed Executive Vice President and Chief Operating Officer effective November 1, 2016. In this role, Mr.
Coughlin has responsibility for Manufacturing and Technical Operations and R&D across the enterprise. Most recently, Mr. Coughlin served as Vice
President, Operations of Par Pharmaceutical Companies, Inc., a subsidiary of Endo. Prior to Endo’s acquisition of Par in September 2015, Mr. Coughlin was
the Chief Operating Officer of Par Pharmaceutical Companies, Inc. Prior to joining Par, Mr. Coughlin held a number of leadership roles with Glenmark
Generics, Inc. USA/Glenmark Generics Limited latterly as the President and Chief Executive Officer of Glenmark Generics, Inc. USA/Glenmark Generics
Limited. Prior to this, Mr. Coughlin had the overall responsibility for Glenmark’s North American, Western European and Eastern European generics
businesses, as well as its global active pharmaceutical ingredient business and generics operations in India. Prior to joining Glenmark, Mr. Coughlin served
as Senior Vice President at Dr. Reddy’s Laboratories, Inc. Mr. Coughlin began his career in 1988 with Wyckoff Chemical Company, Inc. Mr. Coughlin earned
a B.S. in chemistry from Central Michigan University.
       TONY PERA, was named President, Par Pharmaceutical effective November 1, 2016. In this role, Mr. Pera leads Endo’s U.S. Generics business
including responsibility and oversight of Par Generic and Par Sterile sales teams, as well as Par’s marketing & business analytics group. Most recently, Mr.
Pera served as Chief Commercial Officer of Par Pharmaceutical. He joined Par in February 2014 as part of Par’s acquisition of JHP Pharmaceutical, where he
held a similar position. As Chief Commercial Officer, Mr. Pera was responsible for all sales, marketing, pricing and customer operations functions for Par.
Prior to JHP and Par, Mr. Pera was Senior Vice President of Supply Chain Management for AmerisourceBergen (ABC), a major U.S. pharmaceutical
wholesaler, for approximately five years. Prior to ABC, he held numerous senior leadership positions with generic drug companies including APP (now
Fresenius Kabi), Bedford Laboratories and LyphoMed. Mr. Pera started his career as a sales representative for the parenteral products division of Baxter. Mr.
Pera holds a B.S. in Business Administration from the University of Illinois in Champaign and an M.B.A. from DePaul University.
       MATTHEW J. MALETTA, was appointed Executive Vice President, Chief Legal Officer effective May 4, 2015. Prior to joining Endo, Mr. Maletta
served as Vice President, Associate General Counsel and Corporate Secretary of Allergan, Inc. In this position, he served as an advisor to the CEO and Board
of Directors and supervised several large M&A transactions and takeover defense activities, including Allergan’s acquisition of Inamed and Actavis’
acquisition of Allergan. Mr. Maletta first joined Allergan in 2002 as Corporate Counsel and Assistant Secretary and during his tenure, held various roles of
increased responsibility. Prior to joining Allergan, Mr. Maletta was in private practice, focusing on general corporate matters, finance, governance, securities
and transactions. He holds a B.A. degree in political science from the University of Minnesota, summa cum laude, and a J.D. degree, cum laude, from the
University of Minnesota Law School.

                                                                               16
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 21 of 235 PageID #:30715
Table of Contents


       PATRICK BARRY, was appointed Executive Vice President and Chief Commercial Officer effective February 26, 2018. In this role, he has
responsibility for all commercial activities for U.S. Branded Pharmaceuticals, including strategy, new product planning, marketing, sales as well as managed
care and patient access responsibilities. Mr. Barry joined Endo in December 2016 as Senior Vice President, U.S. Branded Pharmaceuticals. Prior to joining
Endo, Mr. Barry worked at Sanofi S.A. from April 1992 until December 2016, holding roles of increasing responsibility in areas such as Sales Leadership,
Commercial Operations, Marketing, Launch Planning and Training and Leadership Development. Most recently, he served at Sanofi S.A. as its General
Manager and Head of North America General Medicines starting in September 2015 and as Vice President and Head of U.S. Specialty from April 2014 until
August 2015. During this time, Mr. Barry oversaw three complex and diverse businesses with responsibility for leading sales and marketing activities for
branded and generic products across the U.S. and Canada. He has a diverse therapeutic experience including aesthetics and dermatology, oncology, urology,
orthopedics and medical device and surgical experience. He has an M.B.A. from Cornell University, Johnson School of Management and a B.A. in Public
Relations and Marketing from McKendree University.
       We have employment agreements with each of our executive officers.
Available Information
       Our internet address is www.endo.com. The contents of our website are not part of this Annual Report on Form 10-K, and our internet address is
included in this document as an inactive textual reference only. We make our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K and all amendments to those reports available free of charge on our website as soon as reasonably practicable after we file such reports
with, or furnish such reports to, the Securities and Exchange Commission.
       You can access our filings through the SEC’s internet site: www.sec.gov (intended to be an inactive textual reference only).
     You may also access copies of the Company’s filings with the Canadian Securities Administrators on SEDAR through their internet site:
www.sedar.com (intended to be an inactive textual reference only).
Item 1A. Risk Factors
We operate in a highly competitive industry.
       The pharmaceutical industry is intensely competitive and we face competition in both our domestic and international branded and generic
pharmaceutical business. In addition to product development and technological innovation, safety, efficacy, commercialization, marketing and promotion,
other competitive factors include product quality and price, cost-effectiveness, reputation, service and patient convenience and access to scientific and
technical information. Many of our competitors, including Teva, Mylan, Sandoz, Amneal, Allergan, Purdue, Jazz, Takeda, Horizon and Mallinckrodt, among
others, and any future companies that may enter the industry or modify their existing products to compete directly with our products, may have greater
resources than we do and we cannot predict with certainty the timing or impact of competitors’ products and commercialization strategies. Furthermore,
recent trends in this industry are toward further market consolidation of large drug companies into a smaller number of very large entities, further
concentrating financial, technical and market strength and increasing competitive pressure in the industry. It is possible that our competitors may make
greater research and development investments and have more efficient or superior processes and systems and more experience in the development of new
products that permit our competitors to respond more quickly to new or emerging technologies and changes in customer requirements which may make our
products or technologies uncompetitive or obsolete. Furthermore, academic institutions, government agencies and other public and private organizations
conducting research may seek patent protection and may establish collaborative arrangements for competitive products or programs. If we fail to compete
successfully, our business, results of operations, financial condition and cash flows could be materially adversely affected.
       Our branded products face competition from generic versions. Such versions are generally significantly cheaper than branded versions and, where
available, may be required or encouraged in place of the branded version under third-party reimbursement programs, or required by law to be substituted by
pharmacies for branded versions. The entrance of such competition to our branded products generally reduces our market share and adversely affects our
profitability and cash flows. Further, certain Asian and other overseas generic competitors may be able to produce products at costs lower than the costs of
domestic manufacturers. If we experience substantial competition from Asian or other overseas generic competitors with lower production costs, our profit
margins will suffer. In addition, certain of our branded products are not protected by patent rights or have limited patent life and will soon lose patent
protection. Loss of patent protection for a branded product typically is followed promptly by generic substitutes. As a result, sales of many of these branded
products may decline or stop growing over time. Generic competition with our branded products has had and will continue to have a material adverse effect
on the market share, net sales and profitability of our branded products. In addition, legislative proposals emerge from time to time in various jurisdictions to
further encourage the early and rapid approval of generic drugs. Any such proposal that is enacted into law could increase competition and worsen this
negative effect on our sales and profitability.

                                                                               17
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 22 of 235 PageID #:30716
Table of Contents


        In addition, our generics business faces competition from brand-name pharmaceutical companies, which have taken aggressive steps to thwart or delay
competition from generic equivalents of their brand-name products, including bringing litigation alleging patent infringement or other violation of
intellectual property rights. The actions taken by competing brand name pharmaceutical companies may increase the costs and risks associated with our
efforts to introduce generic products and may delay or prevent such introduction altogether. For example, if a brand-name pharmaceutical company’s patent
was held to be valid and infringed by our generic products in a particular jurisdiction, we would be required to either obtain a license from the patent holder
or cease the manufacture and sale of such generic product.
       Our sales may also suffer as a result of changes in consumer demand for our products, including those related to fluctuations in consumer buying
patterns tied to seasonality or the introduction of new products by competitors, which could have a material adverse effect on our business, results of
operations, financial condition and cash flows. Additionally, a significant portion of our revenue from our branded businesses are derived from a limited
number of products. The sale of our products can be significantly influenced by market conditions and regulatory actions. We may experience decreases in
the sale of our products in the future as a result of actions taken by our competitors, such as price reductions, or as a result of regulatory actions related to our
products or to competing products. A decline in the sales value of these products could have a material adverse effect on our business, results of operations,
financial condition and cash flows.
If generic manufacturers use litigation and regulatory means to obtain approval for generic versions of our branded drugs, our sales may suffer.
      Under the Hatch-Waxman Act, the FDA can approve an ANDA for a generic bioequivalent version of a previously approved drug without requiring the
ANDA applicant to undertake the full clinical testing necessary to obtain approval to market a new branded drug. In place of such clinical studies, an ANDA
applicant usually needs only to submit data demonstrating that its generic product is the same as the referenced listed drug with respect to the active
ingredient and is bioequivalent to the branded product.
      Various generic manufacturers have filed ANDAs seeking FDA approval for generic versions of certain of our key pharmaceutical products including,
but not limited to, LIDODERM ®, VASOSTRICT® and AVEED®. In connection with such filings, these manufacturers have challenged the validity and/or
enforceability of one or more of the underlying patents protecting our products. In the case of LIDODERM ®, we no longer have patent protection in the
markets where we sell these products. Our revenues from LIDODERM ® have been negatively affected by multiple competing generic versions of
LIDODERM ®, the first of which launched in September 2013. We anticipate that these revenues could decrease further should one or more additional generic
versions of LIDODERM ® launch.
       With respect to AVEED®, VASOSTRICT® and other branded pharmaceutical products, it has been and continues to be our practice to vigorously
defend and pursue all available legal and regulatory avenues in defense of the intellectual property rights protecting our products. Despite our efforts to
defend our products, litigation is inherently uncertain, and we cannot predict the timing or outcome of our efforts. If we are not successful in defending our
intellectual property rights or opt to settle, or if a product’s marketing exclusivity rights expire or become otherwise unenforceable, our competitors could
ultimately launch generic versions of our products, which would likely cause sales and revenues of the affected products to decline rapidly and materially,
could require us to write off a portion or all of the intangible assets associated with the affected product and could have a material adverse effect on our
business, results of operations, financial condition and cash flows.
       In the case of VASOSTRICT®, Par Sterile Products, LLC (PSP) and Par Pharmaceutical, Inc. (PPI) received a notice letter from Eagle Pharmaceuticals,
Inc. (Eagle) in April 2018 advising of the filing by such company of an ANDA for a generic version of VASOSTRICT® (vasopressin IV solution (infusion)).
The Paragraph IV notice refers to patents the Company has listed in the Orange Book covering either vasopressin-containing pharmaceutical compositions or
methods of using a vasopressin-containing dosage form to increase blood pressure in humans. In May 2018, PPI, PSP and Endo Par Innovation Company,
LLC (EPIC) filed a lawsuit against Eagle in the United States District Court for the District of Delaware within the 45-day deadline to invoke a 30-month stay
of FDA approval pursuant to the Hatch-Waxman legislative scheme. We intend to vigorously defend VASOSTRICT®’s intellectual property rights and to
pursue all available legal, business and regulatory avenues in defense of VASOSTRICT®, including enforcement of the product’s intellectual property rights.
However, there can be no assurance that our defense will be successful. If a generic version of VASOSTRICT® were introduced to the market before 2020, our
revenues from VASOSTRICT® would decrease significantly and, depending on the timing of such introduction and its effect on VASOSTRICT® pricing,
could have a material adverse effect on our business, results of operations, financial condition and cash flows.
     There are currently ongoing legal proceedings brought by us and/or our subsidiaries, and in certain cases our third party partners, against
manufacturers seeking FDA approval for generic versions of our products. For a description of the material related legal proceedings, see Note 15.
Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
      We also believe it is likely that generic manufacturers may seek FDA approvals for generic versions of other of our key pharmaceutical products, either
through the filing of ANDAs or the use of other means.

                                                                                 18
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 23 of 235 PageID #:30717
Table of Contents


If pharmacies or outsourcing facilities produce compounded versions of our products, our sales may suffer.
       Under section 503A of the FFDCA, licensed pharmacies may sell compounded versions of prescription drugs that have been prepared for individual
patients based on the receipt of a valid prescription order or notation. Similarly, under section 503B of the FFDCA, outsourcing facilities may sell
compounded versions of prescription drugs to healthcare providers. In January 2017, the FDA revised its policy to allow outsourcing facilities to “nominate”
bulk drug substances that can be used to prepare compounded drugs under section 503B, although that policy is the subject of a pending legal challenge by
us. Compounded drugs do not typically require the same R&D investments as either branded or generic drugs and, therefore, can compete favorably on price
with both branded and generic versions of a drug. To the extent that pharmacies or outsourcing facilities introduce compounded versions of our products, our
market share could be reduced and our profitability and cash flows could be adversely affected.
If we fail to successfully identify and develop additional generic pharmaceutical products, obtain exclusive marketing rights for our generic products or
fail to introduce these generic products on a timely basis, our revenues, gross margin and operating results may decline.
       We may not be successful in our efforts to continue to create a pipeline of product candidates or develop commercially successful products.
Identifying, developing and obtaining regulatory approval and commercializing additional product candidates is prone to risks of failure inherent in drug
development. For example, our research programs may initially show promise in identifying potential additional product candidates, yet fail to yield results
for a number of reasons, including, among others, that the research methodology used may not be successful. No assurance can be given that we will be able
to successfully identify additional product candidates, advance any additional product candidates through the development process or successfully
commercialize any such additional product candidates. If we are unable to successfully identify, develop and commercialize additional product candidates,
our revenues and operating results may decline significantly and our prospects and business may be materially adversely affected.
        Even if we are able to identify and develop additional product candidates, we may fail to obtain exclusive marketing rights for such product
candidates or fail to introduce such product candidates on a timely basis. Subject to certain exceptions and limitations, the Hatch-Waxman amendments to
the FFDCA provide for a period of 180 days of marketing exclusivity for a generic version of a previously approved drug for any applicant that is the first to
file an ANDA containing a Paragraph IV certification of invalidity, non-infringement or unenforceability related to a patent listed with respect to the
corresponding brand-name drug. Our revenues have historically included and may from time to time continue to include sales of generic drugs with limited
competition resulting from this 180-day marketing exclusivity period or other factors, and the amounts of such revenues may be material. ANDAs that
contain Paragraph IV certifications challenging patents generally become the subject of patent litigation that can be both lengthy and costly. There is no
certainty that we will prevail in any such litigation, that we will be the first to file and be granted the 180-day marketing exclusivity period or, if we are
granted the 180-day marketing exclusivity period, that we will not forfeit such period. Even where we are awarded marketing exclusivity, we may be required
to share our exclusivity period with other ANDA applicants who submit Paragraph IV certifications. In addition, brand-name pharmaceutical companies often
authorize a generic version of the corresponding brand-name drug to be sold during any period of marketing exclusivity that is awarded. Authorized generics
are not prohibited from sale during the 180-day marketing exclusivity period. Furthermore, timely commencement of the litigation by the patent owner
imposes an automatic stay of ANDA approval by the FDA for 30 months unless the case is decided in the ANDA applicant’s favor during that period. Finally,
if the court decision is adverse to the ANDA applicant, the ANDA approval will be delayed until the challenged patent expires and the applicant will not be
granted 180 days of marketing exclusivity.
        Our future profitability depends, to a significant extent, upon our ability to introduce, on a timely basis, new generic products that are either the first-
to-market (or among the first-to-market) or that otherwise can gain significant market share during this 180-day marketing exclusivity period. Our ability to
timely bring new generic products to market is dependent upon, among other things, the timing of regulatory approval of such products that, to a large
extent, is outside of our control. Our revenues and future profitability are dependent, in large part, upon our ability or the ability of our development partners
to file, timely and effectively, ANDAs with the FDA or similar filings with other regulatory agencies, or to enter into contractual relationships with other
parties that have obtained marketing exclusivity, as well as the timing and extent of the commercialization by others of competing products. No assurances
can be given that we will be able to develop and introduce commercially successful products in the future within the time constraints necessary to be
successful. If we and/or our development partners are unable to continue to timely and effectively file ANDAs with the FDA or similar filings with other
regulatory agencies, or to partner with other parties that have obtained marketing exclusivity, our revenues and operating results may decline significantly
and our prospects and business may be materially adversely affected.

                                                                                 19
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 24 of 235 PageID #:30718
Table of Contents


We have been, continue to be and may be the subject of lawsuits, product liability claims, other significant legal proceedings, government investigations
or product recalls for which we may be unable to obtain or maintain insurance adequate to cover potential liabilities.
        Our business exposes us to significant potential risks from lawsuits, product liability claims, other significant legal proceedings, government
investigations or product recalls, including, but not limited to, such matters associated with the testing, manufacturing, marketing and sale of our products.
Some plaintiffs have received substantial damage awards in some jurisdictions against healthcare companies based upon various legal theories, including
without limitation claims for injuries allegedly caused by the use of their products. We have been, continue to be and may be subject to various product
liability cases, as well as other significant legal proceedings and government investigations.
        For example, we and our subsidiaries, along with other manufacturers of prescription opioid medications, are the subject of lawsuits and have received
subpoenas and other requests for information from various state and local government agencies regarding the sale, marketing and/or distribution of
prescription opioid medications. Numerous claims against opioid manufacturers have been and may continue to be filed by or on behalf of states, counties,
cities, Native American tribes, other government-related persons or entities, hospitals, health systems, unions, health and welfare funds, other third-party
payers and/or individuals. See Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report
for more information. In these cases, plaintiffs seek various remedies, including without limitation, declaratory and/or injunctive relief; compensatory,
punitive and/or treble damages; restitution, disgorgement, civil penalties, abatement, attorneys’ fees, costs and/or other relief. In addition to direct
expenditures for damages, settlement and defense costs in connection with these claims, proceedings and investigations, there is a possibility of loss of
revenues, injunctions and disruption of business. Furthermore, we and other manufacturers of prescription opioid medications have been, and will likely
continue to be, subject to negative publicity and press, which could harm our brand and the demand for our products. There are also regulatory and
legislative proposals being made that could impact us and other manufacturers of prescription opioid medications. See the risk factor “Our business and
financial condition may be adversely affected by legislation” for more information.
       Our current and former products may cause, or may appear to cause, serious adverse side effects or potentially dangerous drug interactions if misused or
improperly prescribed or as a result of faulty surgical technique. For example, we and/or certain of our subsidiaries and certain other manufacturers have been
named as defendants in multiple lawsuits in various federal and state courts alleging personal injury resulting from use of transvaginal surgical mesh products
designed to treat pelvic organ prolapse and stress urinary incontinence. The FDA held a public advisory committee meeting in February 2019 during which
the members of the Obstetrics and Gynecology Devices Panel of the Medical Devices Advisory Committee discussed and made recommendations regarding
the safety and effectiveness of surgical mesh to treat pelvic organ prolapse. Although we have not sold transvaginal surgical mesh products since March
2016, it is possible that the outcome of the advisory committee meeting and the FDA’s actions, if any, based on the outcome of the advisory committee
meeting could result in additional litigation against the Company. See Note 15. Commitments and Contingencies in the Consolidated Financial Statements
included in Part IV, Item 15 of this report for more information.
      Any failure to effectively identify, analyze, report and protect adverse event data and/or to fully comply with relevant laws, rules and regulations
around adverse event reporting could expose the Company to penalties, fines and reputational damage.
        In addition, in the age of social media, plaintiffs’ attorneys have a wide variety of tools to advertise their services and solicit new clients for litigation,
including using judgments obtained in litigation against other pharmaceutical companies as an advertising tool. For these or other reasons, any significant
product liability or mass tort litigation in which we are a defendant could have a larger number of plaintiffs than such actions have seen historically and we
could also see an increase in number of cases filed against us because of the increasing use of widespread and media-varied advertising. Furthermore, a ruling
against other pharmaceutical companies in product liability or mass tort litigation in which we are not a defendant could have a negative impact on pending
litigation where we are a defendant.
       In addition, in the case of products that do not meet approved specifications or for which subsequent data demonstrate such products may be unsafe,
ineffective or misused, it may be necessary for us to initiate voluntary or mandatory recalls or withdraw such products from the market. Any such recall or
withdrawal could result in adverse publicity, costs connected to the recall and loss of revenue. Adverse publicity could also result in an increased number of
additional product liability claims, whether or not these claims have a basis in scientific fact. See the risk factor “Public concern around the abuse of opioids,
including law enforcement concerns over diversion and marketing of opioids, and regulatory efforts to combat abuse, could result in costs to our business”
for more information.

                                                                                  20
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 25 of 235 PageID #:30719
Table of Contents


        If we are found liable in any lawsuits, such as a product liability claim or series of claims, including those described above and below, or in connection
with other legal proceedings, including those related to sales, marketing or pricing practices, government investigations, product recalls or the sale,
marketing and/or distribution of prescription opioid medications, it could result in the imposition of damages, including punitive damages, substantial fines,
significant reputational harm, civil lawsuits and criminal penalties, interruptions of business, modification of business practices, equitable remedies and other
sanctions against us or our personnel as well as significant legal and other costs. We may also voluntarily settle cases even if we believe that we have
meritorious defenses because of the significant legal and other costs that may be required to defend such actions. As a result, we may experience significant
negative impacts on our operations. To satisfy judgments or settlements, we also may need to seek financing, which may not be available on terms acceptable
to us, or at all, when required. Judgments also could cause defaults under our debt agreements and/or restrictions on our product use and we could incur losses
as a result. Any of the risks above could materially and adversely impact our business, financial condition, results of operations, liquidity and cash flows.
       Any such result may cause us to pursue one or more remedial measures, including internal reorganizations and/or other restructuring activities,
strategic corporate alignment and cost-saving initiatives or other significant corporate transactions. See the risk factor “Our ability to fund our operations,
maintain liquidity and meet our financing obligations is reliant on our operations, which are subject to significant risks and uncertainties” for more
information. Likewise, any internal reorganizations and/or other restructuring activities, strategic corporate alignment and cost-saving initiatives or other
significant corporate transactions may be complex, could entail significant cost and charges or could otherwise negatively impact shareholder value and
there can be no assurance that we will be able to accomplish any of these alternatives on terms acceptable to us, or at all.
        We may not have and may be unable to obtain or maintain in the future product liability insurance on acceptable terms or with adequate coverage
against potential liabilities or other losses, such as the cost of a recall, if any claim is brought against us, regardless of the success or failure of the claim. For
example, we generally no longer have product liability insurance to cover the claims in connection with the mesh-related litigation described above.
Additionally, we may be limited by the surviving insurance policies of our acquired subsidiaries, which may not be adequate to cover against potential
liabilities or other losses. Even where claims are submitted to insurance carriers for defense and indemnity, there can be no assurance that the claims will be
fully covered by insurance or that the indemnitors or insurers will remain financially viable. The failure to generate sufficient cash flow or to obtain other
financing could affect our ability to pay the amounts due under those liabilities not covered by insurance.
      See Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report for further
discussion of the forgoing and other material legal proceedings.
Our ability to fund our operations, maintain liquidity and meet our financing obligations is reliant on our operations, which are subject to significant
risks and uncertainties.
       We rely on cash from operations as well as access to the financial markets to fund our operations, maintain liquidity and meet our financial
obligations. Our operations are subject to many significant risks and uncertainties, such as the risks described in this “Risk Factors” section, several of which
may be outside of our control. These risks and uncertainties include competition from, and legal challenge by, generic manufacturers, such as those
challenging the validity and/or enforceability of our products or filing ANDAs seeking FDA approval of generic versions of certain of our key products,
including VASOSTRICT®. See the risk factor “If generic manufacturers use litigation and regulatory means to obtain approval for generic versions of our
branded drugs, our sales may suffer” for more information. Additionally, we face significant risks and uncertainties relating to our outstanding and future
legal proceedings and governmental investigations, including those related to our sale, marketing and/or distribution of prescription opioid medications. See
the risk factor “We have been, continue to be and may be the subject of lawsuits, product liability claims, other significant legal proceedings, government
investigations or product recalls for which we may be unable to obtain or maintain insurance adequate to cover potential liabilities” for more information.
Any negative development or outcome in connection with any or all of these risks and uncertainties could result in significant consequences, including one
or more of the following:
          • causing a substantial portion of our cash flows from operations to be dedicated to the payment of legal or related expenses and therefore
             unavailable for other purposes, including the payment of principal and interest on our indebtedness, our operations, capital expenditures and
             future business opportunities;
          • limiting our ability to incur additional borrowings under our existing facilities or to obtain additional debt or equity financing for working
             capital, capital expenditures, business development, debt service requirements, acquisitions or general corporate or other purposes, or to
             refinance our indebtedness;
          • limiting our ability to adjust to changing market conditions, causing us to be more vulnerable to periods of negative or slow growth in the
             general economy or in our business, causing us to be unable to carry out capital spending that is important to our growth and placing us at a
             competitive disadvantage;
          • limiting our ability to attract and retain key personnel;

                                                                                   21
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 26 of 235 PageID #:30720
Table of Contents

         •   causing us to be unable to maintain compliance with or making it more difficult for us to satisfy our financial obligations under certain of our
             outstanding debt obligations, causing a downgrade of our debt and long-term corporate ratings and exposing us to potential events of default (if
             not cured or waived) under financial and operating covenants contained in our or our subsidiaries’ outstanding indebtedness that could have a
             material adverse effect on our business, financial condition, results of operations, liquidity and cash flows.
        If we are unable to fund our operations and liquidity needs, such as future capital expenditures and payment of our indebtedness, we may be required
to refinance all or part of our then-existing indebtedness, sell assets, reduce or delay capital expenditures, seek to raise additional capital, pursue one or more
internal reorganizations and/or other restructuring activities, strategic corporate alignment and cost-saving initiatives or other significant corporate
transactions, any of which could have a material adverse effect on our operations and financial condition. Any refinancing of our substantial indebtedness
could be at significantly higher interest rates, which will depend on the conditions of the markets and our financial condition at such time, and may require
us to comply with more onerous covenants, which could further restrict our business operations. In addition, the terms of existing or future debt agreements
may restrict us from adopting any of these alternatives. Likewise, any internal reorganizations and/or other restructuring activities, strategic corporate
alignment and cost-saving initiatives or other significant corporate transactions may be complex, could entail significant costs and charges or could
otherwise negatively impact shareholder value and there can be no assurance that we will be able to accomplish any of these alternatives on terms acceptable
to us, or at all. The failure to generate sufficient liquidity or to achieve any of these alternatives could materially adversely affect our business, financial
condition and results of operations.
Our ability to protect and maintain our proprietary and licensed third party technology, which is vital to our business, is uncertain.
       Our success, competitive position and future income will depend in part on our ability to obtain and protect patent rights relating to our current and
future technologies, processes and products. Our policy is to seek patent protection for technologies, processes and products we own and to enforce the
intellectual property rights we own and license. The patent applications we submit and have submitted may not result in patents being issued. If an invention
qualifies as a joint invention, the joint inventor may have intellectual property rights in the invention, which it might not protect. A third party may infringe
upon, design around or develop uses not covered by any patent issued or licensed to us and our patents may not otherwise be commercially viable. In this
regard, the patent position of pharmaceutical compounds and compositions is particularly uncertain. Even issued patents may later be modified or revoked
by the PTO, by comparable foreign patent offices or by a court following legal proceedings. Laws relating to such rights may in the future also be changed or
withdrawn. Upon the expiration or loss of necessary intellectual property protection for a product, others may manufacture and distribute such patented
product, which will result in the loss of a significant portion of our sales of that product.
       In addition, our success, particularly in our branded businesses, depends in part on the ability of our partners and suppliers to obtain, maintain and
enforce patents and protect trademarks, trade secrets, know-how and other intellectual property and proprietary information. Our ability to commercialize any
branded product successfully will largely depend upon our and/or our partners’ or suppliers’ ability to obtain and maintain patents and trademarks of
sufficient scope to lawfully prevent third-parties from developing and/or marketing infringing products.
       The degree of protection any patents will afford is uncertain, including whether the protection obtained will be of sufficient breadth and degree to
protect our commercial interests in all the jurisdictions where we conduct business. The issuance of a patent is not conclusive as to its claim scope, validity or
enforceability. These patent rights may be challenged, revoked, invalidated, infringed or circumvented by third parties. The patent positions of
pharmaceutical companies, including us, are generally uncertain and involve complex legal and factual questions. There is no assurance that any of our
patent claims in our pending non-provisional and provisional patent applications relating to our technologies, processes or products will be issued or, if
issued, that any of our existing and future patent claims will be held valid and enforceable against third-party infringement. Moreover, any patent claims
relating to our technologies, processes and products may not be sufficiently broad to protect our technologies, processes and products. Our patent claims may
not afford us protection against competitors with similar technology. It is possible that we could incur significant costs and management distraction if we are
required to initiate litigation against others to protect or enforce our intellectual property rights. Such patent disputes may be lengthy and a potential violator
of our patents may bring a potentially infringing product to market during the dispute, subjecting us to competition and damages due to infringement of the
competitor product. No assurance can be given that, if challenged, our patents would be declared by the PTO, comparable foreign patent offices or a court to
be valid or enforceable or that, even if found valid and enforceable, a competitor’s technology or product would be found by a court to infringe our patents.

                                                                                22
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 27 of 235 PageID #:30721
Table of Contents


       Furthermore, our products may infringe on the patents or other intellectual property rights held by third parties. It is also possible that third parties will
obtain patent or other proprietary rights that might be necessary or useful for the development, manufacture or sale of our products. If we infringe on the
intellectual property rights of others, we could lose our right to develop, manufacture or sell products or we could be required to pay monetary damages or
royalties to license proprietary rights from third parties and we may not be able to obtain such licenses on commercially reasonable terms or at all. An adverse
determination in a judicial or administrative proceeding or a failure to obtain necessary licenses could prevent us from manufacturing or selling our products.
       The Company also relies on trade secrets and other unpatented proprietary information, which it generally seeks to protect by confidentiality and
nondisclosure agreements with its employees, consultants, advisors and partners. These agreements may not effectively prevent disclosure of confidential
information and may not provide the Company with an adequate remedy in the event of unauthorized disclosure. For example, in August 2017, we filed a
complaint against QuVa Pharma, Inc. and certain individual defendants in the U.S. District Court for the District of New Jersey alleging misappropriation in
violation of the federal Defend Trade Secrets Act, New Jersey’s Trade Secrets Act and New Jersey common law, as well as unfair competition, breach of
contract, breach of fiduciary duty, breach of the duty of loyalty, tortious interference with contractual relations and breach of the duty of confidence in
connection with VASOSTRICT®, a vasopressin-based cardiopulmonary drug. For more information regarding this litigation, see Note 15. Commitments and
Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report. Even if third parties misappropriate or infringe upon our
proprietary rights, we may not be able to discover or determine the extent of any such unauthorized use and we may not be able to prevent third parties from
misappropriating or infringing upon our proprietary rights. In addition, if the Company’s employees, scientific consultants or partners develop inventions or
processes that may be applicable to the Company’s existing products or products under development, such inventions and processes will not necessarily
become the Company’s property and may remain the property of those persons or their employers.
       If we are unable to adequately protect our technology, trade secrets or proprietary know-how, or enforce our intellectual property rights, our results of
operations, financial condition and cash flows could be materially adversely affected.
Our competitors or other third parties may allege that we are infringing their intellectual property, forcing us to expend substantial resources in
litigation, the outcome of which is uncertain. Any unfavorable outcome of such litigation, including losses related to “at-risk” product launches, could
have a material adverse effect on our business, financial position and results of operations.
       Companies that produce branded pharmaceutical products routinely bring litigation against ANDA or similar applicants that seek regulatory approval
to manufacture and market generic forms of their branded products, alleging patent infringement or other violations of intellectual property rights. Patent
holders may also bring patent infringement suits against companies that are currently marketing and selling approved generic products. Litigation often
involves significant expense. Additionally, if the patents of others are held valid, enforceable and infringed by our current products or future product
candidates, we would, unless we could obtain a license from the patent holder, need to delay selling our corresponding generic product and, if we are already
selling our product, cease selling and potentially destroy existing product stock. Additionally, we could be required to pay monetary damages or royalties to
license proprietary rights from third parties and we may not be able to obtain such licenses on commercially reasonable terms or at all.
       There may be situations in which we may make business and legal judgments to market and sell products that are subject to claims of alleged patent
infringement prior to final resolution of those claims by the courts based upon our belief that such patents are invalid, unenforceable or are not infringed by
our marketing and sale of such products. This is commonly referred to in the pharmaceutical industry as an “at-risk” launch. The risk involved in an at-risk
launch can be substantial because, if a patent holder ultimately prevails against us, the remedies available to such holder may include, among other things,
damages calculated based on the profits lost by the patent holder, which can be significantly higher than the profits we make from selling the generic version
of the product. Moreover, if a court determines that such infringement is willful, the damages could be subject to trebling. We could face substantial damages
from adverse court decisions in such matters. We could also be at risk for the value of such inventory that we are unable to market or sell.

                                                                                 23
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 28 of 235 PageID #:30722
Table of Contents


Agreements between branded pharmaceutical companies and generic pharmaceutical companies are facing increased government scrutiny and private
litigation in the U.S. and abroad.
       We are involved in numerous patent litigations in which generic companies challenge the validity or enforceability of our products’ listed patents
and/or the applicability of these patents to the generic applicant’s products. Likewise, we are also involved in patent litigations in which we challenge the
validity or enforceability of innovator companies’ listed patents and/or their applicability to our generic products. Therefore, settling patent litigations has
been and is likely to continue to be part of our business. Parties to such settlement agreements in the U.S., including us, are required by law to file them with
the U.S. Federal Trade Commission (FTC) and the Antitrust Division of the Department of Justice (DOJ) for review. The FTC has publicly stated that, in its
view, such settlement agreements may violate antitrust laws. In some instances, the FTC has brought actions against brand and generic companies that have
entered into such agreements. Accordingly, we may receive formal or informal requests from the FTC for information about any such settlement agreement we
enter into, and there is a risk that the FTC may commence an action against us alleging violation of the antitrust laws.
        In addition, some members of the U.S. Congress have proposed legislation that would limit the types of settlement agreements generic manufacturers
can enter into with brand companies. In 2013, the Supreme Court, in FTC v. Actavis, determined that reverse payment patent settlements between generic and
brand companies should be evaluated under the rule of reason, but provided limited guidance beyond the selection of this standard. Because the Supreme
Court did not articulate the full range of criteria upon which a determination of legality of such settlements would be based, or provide guidance on the
precise circumstances under which such settlements would always qualify as legal, there may be extensive litigation over what constitutes a reasonable and
lawful patent settlement between a brand and generic company. For example, certain of our subsidiaries are subject to multiple lawsuits purporting to be or
certified as class actions brought by direct and indirect payers alleging that a settlement agreement with Impax Laboratories, LLC (Impax) regarding the
OPANA® ER patent litigation was unlawful in violation of federal antitrust laws and various state laws.
We have significant goodwill and other intangible assets. Consequently, potential impairment of goodwill and other intangibles may significantly
impact our profitability.
        Goodwill and other intangibles represent a significant portion of our assets. As of December 31, 2018 and 2017, goodwill and other intangibles
comprised approximately 71% and 75%, respectively, of our total assets. Goodwill and other indefinite-lived intangible assets are subject to impairment tests
at least annually. Additionally, impairment tests must be performed for certain assets whenever events or changes in circumstances indicate such assets’
carrying amounts may not be recoverable.
       For the years ended December 31, 2018, 2017 and 2016, we recorded asset impairment charges of $0.9 billion, $1.2 billion and $3.8 billion,
respectively, which related primarily to goodwill and other intangible assets. Refer to Note 10. Goodwill and Other Intangibles in the Consolidated Financial
Statements included in Part IV, Item 15 of this report for examples and a discussion of material impairment tests and impairment charges during the years
ended years ended December 31, 2018, 2017 and 2016. The procedures and assumptions used in our goodwill and intangible assets impairment testing are
discussed in Part II, Item 7 of this report "Management’s Discussion and Analysis of Financial Condition and Results of Operations" under the caption
“CRITICAL ACCOUNTING ESTIMATES” and in Note 10. Goodwill and Other Intangibles in the Consolidated Financial Statements included in Part IV,
Item 15 of this report.
      Events giving rise to asset impairments are an inherent risk in the pharmaceutical industry and often cannot be predicted. As a result of the significance
of goodwill and other intangible assets, our results of operations and financial position in a future period could be negatively impacted should additional
impairments of our goodwill or other intangible assets occur.

                                                                               24
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 29 of 235 PageID #:30723
Table of Contents


We are subject to various regulations pertaining to the marketing of our products and services.
       We are subject to various federal and state laws pertaining to healthcare fraud and abuse involving the marketing and pricing of our products and
services, including prohibitions on the offer of payment or acceptance of kickbacks or other remuneration for the purchase of our products and services,
including inducements to potential patients to request our products and services and inducements to healthcare professionals to prescribe and use our
products. Additionally, product promotion, educational activities, support of continuing medical education programs and other interactions with healthcare
professionals must be conducted in a manner consistent with FDA regulations and the Anti-Kickback Statute. The Anti-Kickback Statute, with certain
exceptions or exemptions published by the Office of the Inspector General of the Department of Health and Human Services (HHS-OIG), prohibits persons or
entities from knowingly and willfully soliciting, receiving, offering or providing remuneration, directly or indirectly, to induce either the referral of an
individual, or the furnishing, recommending or arranging for a good or service, for which payment may be made under federal healthcare programs, such as
the Medicare and Medicaid programs. Violations of the Anti-Kickback Statute also carry potential federal False Claims Act liability. Additionally, many
states have adopted laws similar to the Anti-Kickback Statute, without identical exceptions or exemptions. Some of these state prohibitions apply to referral
of patients for healthcare items or services reimbursed by any third-party payer, not only the Medicare and Medicaid programs. Any such regulations or
requirements may be difficult and expensive for us to comply with, may delay our introduction of new products, may adversely affect our total revenues and
may have a material adverse effect on our business, results of operations, financial condition and cash flows.
       In February 2019, HHS-OIG issued a Proposed Rule: Removal of Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals and
Creation of New Safe Harbor Protection for Certain Point-of-Sale Reductions in Price on Prescription Pharmaceuticals and Certain Pharmacy Benefit
Manager Service Fees to: (i) modify the definition of a discount eligible for safe harbor protection to exclude certain reductions in price or other
remuneration, including payments that may be labeled as “rebates,” from prescription pharmaceutical product manufacturers to Medicare Part D plan
sponsors, Medicaid managed care organizations (MCOs) or pharmacy benefit managers (PBMs) under contract with either; (ii) adopt a new safe harbor that
would protect certain point-of-sale price reductions offered by manufacturers on certain prescription pharmaceutical products payable under Medicare Part D
or by Medicaid MCOs and (iii) adopt a new safe harbor that would protect fixed fees that manufacturers pay to PBMs for services rendered to manufacturers
that meet specified criteria. It is unclear at this time whether this Proposed Rule will be adopted or, if adopted, what effect, if any, it would have on the cost
and ability to comply with the federal Anti-Kickback Statute or on our business, including our ongoing relationships with contracting partners in the drug
distribution supply chain.
        Sanctions for violating these laws include criminal penalties and civil sanctions and possible exclusion from federally funded healthcare programs
such as Medicare and Medicaid as well as potential liability under the False Claims Act and applicable state false claims acts. There can be no assurance that
our practices will not be challenged under these laws in the future, that changes in these laws or interpretation of these laws would not give rise to new
challenges of our practices or that any such challenge would not have a material adverse effect on our business or results of operations. Law enforcement
agencies sometimes initiate investigations into sales, marketing and/or pricing practices based on preliminary information or evidence, and such
investigations can be and often are closed without any enforcement action. Nevertheless, these types of investigations and any related litigation can result in:
(i) large expenditures of cash for legal fees, payment of penalties and compliance activities; (ii) limitations on operations; (iii) diversion of management
resources; (iv) injury to our reputation and (v) decreased demand for our products.
       In addition, our company is subject to statutory and regulatory restrictions on the promotion of uses of prescription drugs or devices that are not
cleared or approved by the FDA, which are commonly referred to in the pharmaceutical industry as “off-label” uses. Although the FDA does not regulate a
physician’s choice of medications, treatments or product uses, the FFDCA and FDA regulations and guidance restrict the ability of healthcare companies to
communicate with patients, physicians and other third-parties about off-label uses. Prohibitions on the promotion of off-label uses and against promotional
practices deemed false or misleading are actively enforced by various parties at both the federal and state level. A company that is found to have improperly
promoted its products under these laws may be subject to significant liability, including significant administrative, civil and criminal sanctions including,
but not limited to, significant civil damages, criminal fines and exclusion from participation in Medicare, Medicaid and other federal healthcare programs.
Applicable laws governing product promotion also provide for administrative, civil and criminal liability for individuals, including, in some circumstances,
potential strict vicarious liability. Conduct giving rise to such liability could also form the basis for private civil litigation by third-party payers or other
persons allegedly harmed by such conduct.
       We have established and implemented a corporate compliance program designed to prevent, detect and correct violations of state and federal
healthcare laws, including laws related to advertising and promotion of our products. Nonetheless, enforcement agencies or private plaintiffs may take the
position that we are not in compliance with such requirements and, if such non-compliance is proven, the Company and, in some cases, individual
employees, may be subject to significant liability, including the aforementioned administrative, civil and criminal sanctions.

                                                                                25
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 30 of 235 PageID #:30724
Table of Contents


        Furthermore, in February 2014, Endo Pharmaceuticals Inc. (EPI) entered into a Corporate Integrity Agreement (CIA) with the U.S. Department of Health
and Human Services to resolve allegations regarding the promotion of LIDODERM ®. In March 2013, our subsidiary, Par Pharmaceutical Companies, Inc.,
entered into a CIA and a Plea Agreement with the DOJ to resolve allegations regarding the promotion of MEGACE® ES. Those agreements place certain
obligations on us related to the marketing of our pharmaceutical products and our healthcare regulatory compliance program, including reporting
requirements to the U.S. government, detailed requirements for our compliance program, code of conduct and policies and procedures and the requirement to
engage an Independent Review Organization. We have implemented procedures and practices to comply with the CIA, including the engagement of an
Independent Review Organization. In the event we breach the Plea Agreement and/or the CIAs, there is a risk the government would seek remedies provided
for in those agreements, including instituting criminal prosecution against us, seeking to impose stipulated penalties or seeking to exclude us from
participation in federal healthcare programs.
The pharmaceutical industry is heavily regulated, which creates uncertainty about our ability to bring new products to market and imposes substantial
compliance costs on our business.
        Governmental authorities such as the FDA impose substantial requirements on the development, manufacture, holding, labeling, marketing,
advertising, promotion, distribution and sale of therapeutic pharmaceutical products through lengthy and detailed laboratory and clinical testing and other
costly and time-consuming procedures. In addition, before obtaining regulatory approvals for certain generic products, we must conduct limited
bioequivalence studies and other research to show comparability to the branded products. A failure to obtain satisfactory results in required pre-marketing
trials may prevent us from obtaining required regulatory approvals. The FDA may also require companies to conduct post-approval studies and post-approval
surveillance regarding their drug products and to report adverse events.
        Before obtaining regulatory approvals for the sale of any new product candidate, we must demonstrate through preclinical studies and clinical trials
that such product candidate is safe and effective for each intended use. Preclinical and clinical studies may fail to demonstrate the safety and effectiveness of
a product candidate. Likewise, we may not be able to demonstrate through clinical trials that a product candidate’s therapeutic benefits outweigh its risks.
Even promising results from preclinical and early clinical studies do not always accurately predict results in later, large scale trials. A failure to demonstrate
safety and efficacy would result in our failure to obtain regulatory approvals. Clinical trials can be delayed for reasons outside of our control, which can lead
to increased development costs and delays in regulatory approval. For example, there is substantial competition to enroll patients in clinical trials, and such
competition has delayed clinical development of our products in the past. For example, patients may not enroll in clinical trials at the rate expected or
patients may drop out after enrolling in the trials or during the trials. In addition, we rely on collaboration partners that may control or make changes in trial
protocol and design enhancements, or encounter clinical trial compliance-related issues, which may also delay clinical trials. Product supplies may be
delayed or be insufficient to treat the patients participating in the clinical trials, or manufacturers or suppliers may not meet the requirements of the FDA or
foreign regulatory authorities, such as those relating to cGMP. We also may experience delays in obtaining, or we may not obtain, required initial and
continuing approval of our clinical trials from institutional review boards. We may experience delays or undesired results in these or any other of our clinical
trials.
       The FDA and/or foreign regulatory agencies may not approve, clear for marketing or certify any products developed by us. Any approval by regulatory
agencies may subject the marketing of our products to certain limits on indicated use. The FDA or foreign regulatory authorities may not agree with our
assessment of the clinical data or they may interpret it differently. Such regulatory authorities may require additional or expanded clinical trials. Any
limitation on use imposed by the FDA or delay in or failure to obtain FDA approvals or clearances of products developed by us would adversely affect the
marketing of these products and our ability to generate product revenue, which would adversely affect our financial condition and results of operations.
       In addition, specifically with respect to pharmaceutical products, the submission of an NDA, ANDA, BLA or supplemental Biologics License
Application (sBLA) to the FDA with supporting clinical safety and efficacy data, for example, does not guarantee that the FDA will grant approval to market
the product. Meeting the FDA’s regulatory requirements to obtain approval to market a drug product, which varies substantially based on the type,
complexity and novelty of the pharmaceutical product, typically takes years, if approved at all, and is subject to uncertainty. In addition, even if we were to
obtain approval, regulatory authorities may approve any of our product candidates for fewer or more limited indications than we may request, may grant
approval contingent on conditions such as the performance and results of costly post-marketing clinical trials or REMS or may approve a product candidate
with a label that does not include the labeling claims necessary or desirable for the successful commercialization of that product candidate, or reimbursement
by government payers or other payers may not be approved at the price we intend to charge for our products. Any of the foregoing scenarios could materially
harm the commercial prospects for our product candidates.
       Additional delays may result if an FDA Advisory Committee or other regulatory authority recommends non-approval or restrictions on approval.
Although the FDA is not required to follow the recommendations of its Advisory Committees, it usually does. A negative Advisory Committee meeting could
signal a lower likelihood of approval, although the FDA may still end up approving our application. Regardless of an Advisory Committee meeting outcome
or the FDA’s final approval decision, public presentation of our data may shed positive or negative light on our application.

                                                                                26
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 31 of 235 PageID #:30725
Table of Contents


       With respect to our Supplemental New Drug Application for OPANA® ER, the FDA scheduled a Joint Meeting of the Drug Safety and Risk
Management Advisory Committee and the Anesthetic and Analgesic Drug Products Advisory Committee in March 2017 to discuss pre- and post-marketing
data about the abuse of OPANA® ER and the overall risk-benefit of this product. The Advisory Committees were also scheduled to discuss abuse of generic
oxymorphone ER and oxymorphone immediate-release products. In March 2017, the Advisory Committees voted 18 to eight, with one abstention, that the
benefits of reformulated OPANA® ER no longer outweigh its risks. While several of the Advisory Committee members acknowledged the role of OPANA® ER
in clinical practice, others believed its benefits were overshadowed by the continuing public health concerns around the product's misuse, abuse and
diversion. In June 2017, the FDA requested that we voluntarily withdraw OPANA® ER from the market and, in July 2017, after careful consideration and
consultation with the FDA, we decided to voluntarily remove OPANA® ER from the market to the Company’s financial detriment. During the second quarter
of 2017, we began to work with the FDA to coordinate an orderly withdrawal of the product from the market. By September 1, 2017, we ceased shipments of
OPANA® ER to customers and we expect the NDA will be withdrawn. These actions had an adverse effect on our revenues and, as a result of these actions, we
have incurred and expect to incur certain charges. Actions similar to these, such as recalls or withdrawals, could divert management time and attention,
reduce market acceptance of all of our products, harm our reputation, reduce our revenues, lead to additional charges or expenses or result in product liability
claims, any of which could have a material adverse effect on our results of operations and financial condition.
       Some drugs are available in the U.S. that are not the subject of an FDA-approved NDA. In 2011, the FDA’s Center for Drug Evaluation and Research
(CDER) Office of Compliance modified its enforcement policy with regard to the marketing of such “unapproved” marketed drugs. Under CDER’s revised
guidance, the FDA encourages manufacturers to obtain NDA approvals for such drugs by requiring unapproved versions to be removed from the market after
an approved version has been introduced, subject to a grace period at the FDA’s discretion. This grace period is intended to allow an orderly transition of
supply to the market and to mitigate any potential related drug shortage. Depending on the length of the grace period and the time it takes for subsequent
applications to be approved, this may result in a period of de facto market exclusivity to the first manufacturer that has obtained an approved NDA for the
previously unapproved marketed drug. We may seek FDA approval for certain unapproved marketed drug products through the 505(b)(2) regulatory
pathway. Even if we receive approval for an NDA under section 505(b)(2) of the FFDCA, the FDA may not take timely enforcement action against companies
marketing unapproved versions of the drug; therefore, we cannot be sure that that we will receive the benefit of any de facto exclusive marketing period or
that we will fully recoup the expenses incurred to obtain an approval. In addition, certain competitors and others have objected to the FDA’s interpretation of
Section 505(b)(2). If the FDA’s interpretation of Section 505(b)(2) is successfully challenged, this could delay or even prevent the FDA from approving any
NDA that we submit under Section 505(b)(2).
      Moreover, even if our product candidates are approved under Section 505(b)(2), the approval may be subject to limitations on the indicated uses for
which the products may be marketed or to other conditions of approval, or may contain requirements for costly post-marketing testing and surveillance to
monitor the safety or efficacy of the products.
       The ANDA approval process for a new product varies in time, generally requiring a minimum of 10 months following submission of the ANDA to FDA,
but could also take several years from the date of application. The timing for the ANDA approval process for generic products is difficult to estimate and can
vary significantly. ANDA approvals, if granted, may not include all uses (known as indications) for which a company may seek to market a product.
       Further, once a product is approved or cleared for marketing, failure to comply with applicable regulatory requirements can result in, among other
things, suspensions or withdrawals of approvals or clearances; seizures or recalls of products; injunctions against the manufacture, holding, distribution,
marketing and sale of a product; and civil and criminal sanctions. Furthermore, changes in existing regulations or the adoption of new regulations could
prevent us from obtaining, or affect the timing of, future regulatory approvals or clearances. Meeting regulatory requirements and evolving government
standards may delay marketing of our new products for a considerable period of time, impose costly procedures upon our activities and result in a
competitive advantage to larger companies that compete against us.
      Based on scientific developments, post-market experience or other legislative or regulatory changes, the current FDA standards of review for
approving new pharmaceutical products, or new indications or uses for approved or cleared products, are sometimes more stringent than those that were
applied in the past.
       Some new or evolving FDA review standards or conditions for approval or clearance were not applied to many established products currently on the
market, including certain opioid products. As a result, the FDA does not have safety databases on these products that are as extensive as some products
developed more recently. Accordingly, we believe the FDA has expressed an intention to develop such databases for certain of these products, including
many opioids. In particular, the FDA has expressed interest in specific chemical structures that may be present as impurities in a number of opioid narcotic
active pharmaceutical ingredients, such as oxycodone, which, based on certain structural characteristics and laboratory tests, may indicate the potential for
having mutagenic effects. The FDA has required, and may continue to require, more stringent controls of the levels of these impurities in drug products for
approval.

                                                                              27
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 32 of 235 PageID #:30726
Table of Contents


        Also, the FDA may require labeling revisions, formulation or manufacturing changes and/or product modifications for new or existing products
containing such impurities. The FDA’s more stringent requirements, together with any additional testing or remedial measures that may be necessary, could
result in increased costs for, or delays in, obtaining approval for certain of our products. Although we do not believe that the FDA would seek to remove a
currently marketed product from the market unless such mutagenic effects are believed to indicate a significant risk to patient health, we cannot make any
such assurance.
       In May of 2016, an FDA advisory panel recommended mandatory training of all physicians who prescribe opioids on the risks of prescription opioids.
In 2016, the CDC also issued a guideline for prescribing opioids for chronic pain that provides recommendations for primary care clinicians who are
prescribing opioids for chronic pain outside of active cancer treatment, palliative care and end-of-life care. In addition, state health departments and boards of
pharmacy have authority to regulate distribution and may modify their regulations with respect to prescription narcotics in an attempt to curb abuse. In either
case, these or any new regulations or requirements may be difficult and expensive for us to comply with, may delay our introduction of new products, may
adversely affect our total revenues and may have a material adverse effect on our business, results of operations, financial condition and cash flows.
        The FDA has the authority to require companies to undertake additional post-approval studies to assess known or signaled safety risks, to make any
labeling changes to address those risks and to formulate approved REMS to confirm a drug’s benefits outweigh its risks. For example, in 2015, the FDA sent
letters to a number of manufactures, including Endo, requiring that a randomized, double-blind, placebo-controlled clinical trial be conducted to evaluate the
effect of testosterone replacement therapy on the incidence of major adverse cardiovascular events in men. The letter received by Endo required that we
include new safety information in the labeling and Medication Guide for certain prescription medications containing testosterone, such as TESTIM ®.
       The FDA’s exercise of its authority under the FFDCA could result in delays or increased costs during product development, clinical trials and
regulatory review, increased costs to comply with additional post-approval regulatory requirements and potential restrictions on sales of approved products.
Foreign regulatory agencies often have similar authority and may impose comparable requirements and costs. Post-marketing studies and other emerging data
about marketed products, such as adverse event reports, may also adversely affect sales of our products. Furthermore, the discovery of significant safety or
efficacy concerns or problems with a product in the same therapeutic class as one of our products that implicate or appear to implicate the entire class of
products could have an adverse effect on sales of our product or, in some cases, result in product withdrawals. The FDA has continuing authority over the
approval of an NDA or ANDA and may withdraw approval if, among other reasons, post-marketing clinical or other experience, tests or data show that a drug
is unsafe for use under the conditions upon which it was approved, or if FDA determines that there is a lack of substantial evidence of the drug’s efficacy
under the conditions described in its labeling. Furthermore, new data and information, including information about product misuse or abuse at the user level,
may lead government agencies, professional societies, practice management groups or patient or trade organizations to recommend or publish guidance or
guidelines related to the use of our products, which may lead to reduced sales of our products.
       The FDA and the DEA have important and complementary responsibilities with respect to our business. The FDA administers an application and post-
approval monitoring process to confirm that products that are available in the market are safe, effective and consistently of uniform, high quality. The DEA
administers registration, drug allotment and accountability systems to satisfy against loss and diversion of controlled substances. Both agencies have trained
investigators that routinely, or for cause, conduct inspections, and both have authority to seek to enforce their statutory authority and regulations through
administrative remedies as well as civil and criminal enforcement actions.
       The FDA regulates and monitors the quality of drug clinical trials to provide human subject protection and to support marketing applications. The
FDA may place a hold on a clinical trial and may cause a suspension or withdrawal of product approvals if regulatory standards are not maintained. The FDA
also regulates the facilities, processes and procedures used to manufacture and market pharmaceutical products in the U.S. Manufacturing facilities must be
registered with the FDA and all products made in such facilities must be manufactured in accordance with the latest cGMP regulations, which are enforced by
the FDA. Compliance with clinical trial requirements and cGMP regulations requires significant expenditures and the dedication of substantial resources. In
the event an approved manufacturing facility for a particular drug is required by the FDA to curtail or cease operations, or otherwise becomes inoperable, or a
third party contract manufacturing facility faces manufacturing problems, obtaining the required FDA authorization to manufacture at the same or a different
manufacturing site could result in production delays, which could adversely affect our business, results of operations, financial condition and cash flows.
       The FDA is authorized to perform inspections of U.S. and foreign facilities under the FFDCA. At the end of such an inspection, the FDA could issue a
Form 483 Notice of Inspectional Observations, which could cause us to modify certain activities identified during the inspection. Following such
inspections, the FDA may issue an untitled letter as an initial correspondence that cites violations that do not meet the threshold of regulatory significance
for a Warning Letter. FDA guidelines also provide for the issuance of Warning Letters for violations of “regulatory significance” for which the failure to
adequately and promptly achieve correction may be expected to result in an enforcement action. The FDA also may issue Warning Letters and untitled letters
in connection with events or circumstances unrelated to an FDA inspection.

                                                                               28
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 33 of 235 PageID #:30727
Table of Contents


       Similar to other healthcare companies, our facilities in multiple countries across the full range of our business units are subject to routine and new-
product related inspections by regulatory authorities including the FDA, the Medicines and Healthcare products Regulatory Agency, the Health Products
Regulatory Authority and Health Canada. In the past, some of these inspections have resulted in inspection observations (including FDA Form 483
observations). We have responded to all inspection observations within the required timeframe and have implemented, or are continuing to implement, the
corrective action plans as agreed with the relevant regulatory agencies.
       Several of our core products contain controlled substances. The stringent DEA regulations on our use of controlled substances include restrictions on
their use in research, manufacture, distribution and storage. A breach of these regulations could result in imposition of civil penalties, refusal to renew or
action to revoke necessary registrations, or other restrictions on operations involving controlled substances. In addition, failure to comply with applicable
legal requirements subjects the manufacturing facilities of our subsidiaries and manufacturing partners to possible legal or regulatory action, including
shutdown. Any such shutdown may adversely affect their ability to supply us with product and thus, our ability to market affected products. This could have
a negative impact on our business, results of operations, financial condition, cash flows and competitive position. See also the risk described under the
caption “The DEA limits the availability of the active ingredients used in many of our products as well as the production of these products, and, as a result,
our procurement and production quotas may not be sufficient to meet commercial demand or complete clinical trials.”
       In addition, we are subject to the Federal Drug Supply Chain Security Act (DSCSA) enacted by the U.S. government, which requires development of an
electronic pedigree to track and trace each prescription drug at the salable unit level through the distribution system, which will be effective incrementally
over a 10-year period. Compliance with DSCSA and future U.S. federal or state electronic pedigree requirements may increase our operational expenses and
impose significant administrative burdens.
        We cannot determine what effect changes in regulations or legal interpretations or requirements by the FDA, the courts or others, when and if
promulgated or issued, or advisory committee meetings may have on our business in the future. Changes could, among other things, require different
labeling, monitoring of patients, interaction with physicians, education programs for patients or physicians, curtailment of necessary supplies or limitations
on product distribution. Any such changes could have an adverse effect on our business. The evolving and complex nature of regulatory science and
regulatory requirements, the broad authority and discretion of the FDA and the generally high level of regulatory oversight results in a continuing possibility
that, from time to time, we will be adversely affected by regulatory actions despite our ongoing efforts and commitment to achieve and maintain full
compliance with all regulatory requirements.
The success of our acquisition and licensing strategy is subject to uncertainty and any completed acquisitions or licenses may reduce our earnings, be
difficult to integrate, not perform as expected or require us to obtain additional financing.
        We regularly evaluate selective acquisitions and look to continue to enhance our product line by acquiring rights to additional products and
compounds. Such acquisitions may be carried out through corporate acquisitions, asset acquisitions, licensing and joint venture arrangements or by
acquiring other companies. However, we may not be able to complete acquisitions that meet our target criteria on satisfactory terms, if at all. In particular, we
may not be able to identify suitable acquisition candidates. In addition, any acquisition of assets and rights to products and compounds may fail to
accomplish our strategic objective and may not perform as expected. Further, if we are unable to maintain, on commercially reasonable terms, product,
compound or other licenses that we have acquired, our ability to develop or commercialize our products may be inhibited. In order to continue to develop
and broaden our product range, we must compete to acquire assets. Our competitors may have greater resources than us and therefore be better able to
complete acquisitions, which could cause us to be unable to consummate acquisitions or cause the ultimate price we pay for acquisitions to increase. If we
fail to achieve our acquisition goals, our growth may be limited.
        In addition to the risks related to acquisition of assets and products, acquisitions of companies may expose us to additional risks, which may be
beyond our control and may have a material adverse effect on our profitability and cash flows. The combination of two independent businesses is a complex,
costly and time-consuming process. As a result, we may be required to devote significant management attention and resources to the integration of an
acquired business into our practices and operations. Any integration process may be disruptive and, if implemented ineffectively, may restrict the realization
of the full expected benefits.
       In addition, any acquisitions we make may result in material unanticipated problems, expenses, liabilities, competitive responses and loss or
disruption of relationships with customers, suppliers, partners, regulators and others with whom we have business or other dealings. The difficulties of
combining operations of companies include, among others:
         • diversion of management’s attention to integration matters;
         • difficulties in achieving anticipated cost or tax savings, synergies, business opportunities and growth prospects from the combination of the
            businesses;
         • difficulties in the integration of operations and systems;
         • the impact of pre-existing legal and/or regulatory issues;

                                                                               29
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 34 of 235 PageID #:30728
Table of Contents

         •   difficulties in conforming standards, controls, procedures and accounting and other policies, business cultures and compensation structures
             between the companies;
         •   difficulties in the assimilation of employees and retention of key personnel;
         •   difficulties in managing the expanded operations of a significantly larger and more complex company;
         •   challenges in retaining existing customers and obtaining new customers;
         •   potential unknown liabilities or larger liabilities than projected, adverse consequences and unforeseen increased expenses associated with the
             merger; and
         •   difficulties in coordinating a geographically dispersed organization.
        The benefits of a merger are also subject to a variety of other factors, many of which are beyond our ability to control, such as changes in the rate of
economic growth in jurisdictions in which the combined company will do business, the financial performance of the combined business in various
jurisdictions, currency exchange rate fluctuations and significant changes in trade, monetary or fiscal policies, including changes in interest rates and tax law
of the jurisdictions in which the combined company will do business. The impact of these factors, individually and in the aggregate, is difficult to predict, in
part because the occurrence of the events or circumstances described in such factors may be interrelated, and the impact to the combined company of the
occurrence of any one of these events or circumstances could be compounded or, alternatively, reduced, offset or more than offset by the occurrence of one or
more of the other events or circumstances described in such factors.
       In addition, based on current acquisition prices in the pharmaceutical industry, acquisitions could decrease our net income per share and add
significant intangible assets and related amortization or impairment charges. Our acquisition strategy may require us to obtain additional debt or equity
financing, resulting in additional debt obligations, increased interest expense or dilution of equity ownership. We may not be able to finance acquisitions on
terms satisfactory to us, or at all.
We may decide to sell assets, which could adversely affect our prospects and opportunities for growth.
       We may from time to time consider selling certain assets if we determine that such assets are not critical to our strategy or we believe the opportunity to
monetize the asset is attractive or for various other reasons, including for the reduction of indebtedness. For example, we divested both Litha and Somar in
2017 and various ANDAs throughout 2018. We will continue to explore the sale of certain non-core assets. Although our expectation is to engage in asset
sales only if they advance or otherwise support our overall strategy, any such sale could reduce the size or scope of our business, our market share in
particular markets or our opportunities with respect to certain markets, products or therapeutic categories. As a result, any such sale could have an adverse
effect on our business, prospects and opportunities for growth, results of operations, financial condition and cash flows.
Our growth and development will depend on developing, commercializing and marketing new products, including both our own products and those
developed with our collaboration partners. If we do not do so successfully, our growth and development will be impaired.
       Our future revenues and profitability will depend, to a significant extent, upon our ability to successfully commercialize new branded and generic
pharmaceutical products protected by patent or statutory authority in a timely manner. As a result, we must continually develop, test and manufacture new
products, which must meet regulatory standards to receive requisite marketing authorizations. The process of developing and obtaining regulatory approvals
for new products is time-consuming, costly and inherently unpredictable. Products we are currently developing may not receive the regulatory approvals or
clearances necessary for us to market them and, if approved, we may be unable to successfully commercialize them on a timely basis or at all.
       The successful commercialization of a product is subject to a number of factors, including:
         • the timely filing of any NDA, ANDA, BLA, sBLA or other regulatory submission applicable to our product candidates, any adverse development
            or perceived adverse development with respect to the applicable regulatory agency’s review of such regulatory submission and approval for the
            indication sought;
         • the effectiveness, ease of use and safety of our products as compared to existing products;
         • customer demand and the willingness of physicians and customers to adopt our products over products with which they may have more loyalty
            or familiarity and overcoming any biases towards our products;
         • the cost of our product compared to alternative products and the pricing and commercialization strategies of our competitors;
         • the success of our launch and marketing efforts;
         • adverse publicity about us, our products, our competitors and their products or the industry as a whole or favorable publicity about competitors;
         • the advent of new and innovative alternative products; and
         • any unforeseen issues or adverse developments in connection with a product and any resulting litigation or regulatory scrutiny and harm to our
            reputation.

                                                                               30
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 35 of 235 PageID #:30729
Table of Contents


       In addition, many risks associated with developing, commercializing and marketing new products are beyond our control. For example, some of our
collaboration partners may decide to make substantial changes to a product’s formulation or design, may experience financial difficulties or may have
limited financial resources. Any of the foregoing may delay the development, commercialization and/or marketing of new products. In addition, if a co-
developer on a new product terminates our collaboration agreement or does not perform under the agreement, we may experience delays and additional costs
in developing and marketing that product.
       We conduct research and development to enable us to manufacture and market pharmaceutical products in accordance with specific government
regulations. Much of our drug development effort is focused on technically difficult-to-formulate products and/or products that require advanced
manufacturing technology. Typically, expenses related to research, development and regulatory approval of compounds for our branded pharmaceutical
products are significantly greater than those expenses associated with generic products. Should we expand our research and development efforts, our research
expenses will likely increase. Because of the inherent risk associated with research and development efforts in the healthcare industry, particularly with
respect to new drugs, our research and development expenditures may not result in the successful regulatory approval and introduction of new
pharmaceutical products and failure in the development of any new product can occur at any point in the process, including late in the process after
substantial investment. Also, after we submit a regulatory application, the relevant governmental health authority may require that we conduct additional
studies, including, for example, studies to assess the product’s interaction with alcohol. As a result, we may be unable to reasonably predict the total research
and development costs to develop a particular product and there is a significant risk that the funds we invest in research and development will not generate
financial returns. In addition, our operating results and financial condition may fluctuate as the amount we spend to research and develop, commercialize,
acquire or license new products, technologies and businesses changes.
The availability of third party reimbursement for our products is uncertain, and thus we may find it difficult to maintain current price levels.
Additionally, the market may not accept those products for which third party reimbursement is not adequately provided.
       Our ability to commercialize our products depends, in part, on the extent to which reimbursement for the costs of these products is available from
government healthcare programs, such as Medicaid and Medicare, private health insurers and others. We cannot be certain that, over time, third party
reimbursements for our products will be adequate for us to maintain price levels sufficient for realization of an appropriate return on our investment.
Government payers, private insurers and other third party payers are increasingly attempting to contain healthcare costs by: (i) limiting both coverage and the
level of reimbursement (including adjusting co-pays) for drugs, (ii) refusing, in some cases, to provide any coverage for off-label uses for drugs and (iii)
requiring or encouraging, through more favorable reimbursement levels or otherwise, the substitution of generic alternatives to branded drugs. The Trump
Administration also has been targeting drug prices in ways that could affect reimbursement for our products. For example, beginning in January 2019,
Medicare Advantage Plans will be permitted to apply “step therapy” to products covered under Part B, which could impact our ability to negotiate for
favorable product access in this sector. Additionally, in October 2018, President Trump announced a new initiative to contain drug costs by establishing an
“international pricing index” that would be used as a benchmark in deciding how much to pay for Medicare Part B drugs. The Centers for Medicare and
Medicaid Services (CMS) issued an Advance Notice of Proposed Rulemaking for the Medicare Program that would reduce Part B drug spending and
reimbursement in part based on the prices that manufacturers charge to customers in foreign countries (also referred to as reference pricing). This proposal
targets physician-administered drugs, and it is therefore possible that any final rule could adversely affect reimbursement for certain products that we sell, and
we cannot anticipate the adverse impact of this or similar developments on our business. Additionally, the new Congress is considering multiple proposals
impacting healthcare. There can be no assurance as to which proposals, if any, will be adopted, the final terms of any such proposals and the ultimate impact
that such proposals would have on our business, results of operations, financial condition and cash flows.

                                                                               31
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 36 of 235 PageID #:30730
Table of Contents


New tariffs and evolving trade policy between the United States and other countries, including China, may have an adverse effect on our business and
results of operations.
        We conduct business globally and our operations, including third party suppliers, span numerous countries outside the U.S. There is currently
significant uncertainty about the future relationship between the U.S. and various other countries, including China, with respect to trade policies, treaties,
government regulations and tariffs. The Trump Administration has called for substantial changes to U.S. foreign trade policy, including the possibility of
imposing greater restrictions on international trade and significant increases in tariffs on goods imported into the U.S. In September 2018, the U.S. Trade
Representative (USTR) enacted a tariff on the import of certain Chinese products with a combined import value of approximately $200 billion, including
non-U.S. sourced APIs and starting materials used in our products. The tariff became effective on September 24, 2018, with an initial rate of 10%, and the
Trump Administration has expressed a willingness to potentially increase tariffs to 25%. These tariffs could potentially disrupt our existing supply chains
and impose additional costs on our business, including costs with respect to raw materials upon which our business depends. Furthermore, if tariffs, trade
restrictions or trade barriers are placed on products such as ours by foreign governments, especially China, it could cause us to raise prices for our products,
which may result in the loss of customers and our business, financial condition and results of operations may be harmed. If we are unable to pass along
increased costs to our customers, our margins could be adversely affected. Additionally, it is possible further tariffs may be imposed that could affect imports
of APIs and starting materials used in our products, or our business may be adversely impacted by retaliatory trade measures taken by China or other
countries, including restricted access to APIs or starting materials used in our products, causing us to raise prices or make changes to our products, which
could materially harm our business, financial condition and results of operations. Further, the continued threats of tariffs, trade restrictions and trade barriers
could have a generally disruptive impact on the global economy and, therefore, negatively impact our sales. Given the unpredictable regulatory environment
in China and the U.S. and uncertainty regarding how the U.S. or foreign governments will act with respect to tariffs, international trade agreements and
policies, further governmental action related to tariffs, additional taxes, regulatory changes or other retaliatory trade measures in the future could occur and
could directly and adversely impact our business and results of operations.
We may experience pricing pressure on our products due to social or political pressure to lower the cost of drugs, which would reduce our revenue and
future profitability.
       We may experience downward pricing pressure on our products due to social or political pressure to lower the cost of drugs, which would reduce our
revenue and future profitability. Price increases have resulted in increased public and governmental scrutiny of the cost of drugs. For example, U.S. federal
prosecutors have issued subpoenas to pharmaceutical companies seeking information about pricing practices in connection with an investigation into
pricing practices conducted by the U.S. Department of Justice. Several state attorneys general also have commenced drug pricing investigations and filed
lawsuits against pharmaceutical companies, including Par Pharmaceutical, Inc., and the U.S. Senate has publicly investigated a number of pharmaceutical
companies relating to price increases and pricing practices. Our revenue and future profitability could be negatively affected if these or other inquiries were
to result in legislative or regulatory proposals limiting our ability to increase the prices of our products.
       In addition, the Trump Administration and a number of federal legislators continue to scrutinize drug prices and are seeking ways to lower prices. For
example, the Trump Administration’s “Blueprint” on drug prices describes a number of mechanisms for lowering manufacturer list prices and reducing
patient out-of-pocket costs. Although the Blueprint contains a number of policy objectives, we cannot know the form that any new requirements will take or
the effect that they may have on our business. In addition, Congress has held a number of hearings related to drug prices and a bipartisan group of U.S.
Senators introduced legislation that would require pharmaceutical manufacturers to justify certain price increases. A large number of individual states also
have introduced legislation aimed at drug pricing regulation, transparency or both. For example, California, Oregon, Vermont and Nevada have enacted such
laws. Our revenue and future profitability could be negatively affected by the passage of these laws or similar federal or state legislation. Pressure from social
activist groups and future government regulations may also put downward pressure on the price of drugs in the future.
Our business is highly dependent upon market perceptions of us, our brands, and the safety and quality of our products, and may be adversely impacted
by negative publicity or findings.
       Market perceptions of us are very important to our business, especially market perceptions of our company and brands and the safety and quality of
our products. If we, our partners and suppliers, or our brands suffer from negative publicity, or if any of our products or similar products which other
companies distribute are subject to market withdrawal or recall or are proven to be, or are claimed to be, ineffective or harmful to consumers, our business,
results of operations, financial condition and cash flows could be materially adversely affected.

                                                                                32
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 37 of 235 PageID #:30731
Table of Contents


      For example, the pharmaceutical drug supply has been increasingly challenged by the vulnerability of distribution channels to illegal counterfeiting
and the presence of counterfeit products in a growing number of markets and over the internet. Third parties may illegally distribute and sell counterfeit
versions of our products that do not meet the rigorous manufacturing and testing standards that our products undergo. Counterfeit products are frequently
unsafe or ineffective, and can be potentially life-threatening. Counterfeit medicines may contain harmful substances, the wrong dose of API or no API at all.
However, to distributors and users, counterfeit products may be visually indistinguishable from the authentic version.
       In addition, negative posts or comments about us on any social networking website could seriously damage our reputation. The inappropriate use of
certain social media vehicles could cause brand damage or information leakage or could lead to legal implications from the improper collection and/or
dissemination of personally identifiable information or the improper dissemination of material non-public information.
       Furthermore, unfavorable media coverage of opioid pharmaceuticals could negatively affect our business, financial condition and results of
operations. In recent years, opioid drug abuse has received a high degree of media coverage. Unfavorable publicity regarding, for example, the use or misuse
of oxycodone or other opioid drugs, the limitations of abuse-deterrent forms, public inquiries and investigations into prescription drug abuse, litigation or
regulatory activity could adversely affect our reputation. Such negative publicity could have an adverse effect on the potential size of the market for our drug
candidates and decrease revenues and royalties, which would adversely affect our business and financial status. Additionally, such increased scrutiny of
opioids generally, whether focused on our products or otherwise, could negatively impact our relationship with healthcare providers and other members of
the healthcare community.
       We are dependent on market perceptions, and negative publicity associated with product quality, patient illness or other adverse effects resulting from,
or perceived to be resulting from, our products, or our partners’ and suppliers’ manufacturing facilities, could have a material adverse effect on our business,
results of operations, financial condition and cash flows.
Our business and financial condition may be adversely affected by legislation.
        In April 2018, New York enacted a statute called the Opioid Stewardship Act (the Stewardship Act), which, among other things, provided for certain
sellers and distributors of certain opioids in the state of New York (the Contributing Parties) to make payments to a newly created Opioid Stewardship Fund
(the Fund). By its terms, the Stewardship Act required Contributing Parties to pay a total of up to $100 million annually into the Fund, with each
Contributing Party’s share based on the total amount of morphine milligram equivalents of certain opioids sold or distributed by the Contributing Party in
the state of New York during the preceding calendar year, subject to potential adjustments by the New York State Department of Health. Failure of a
Contributing Party to make required reports or pay its ratable share, or a Contributing Party passing on the cost of its ratable share to a purchaser, could
subject the Contributing Party to penalties. In December 2018, the U.S. District Court for the Southern District of New York held the Stewardship Act
unconstitutional. This ruling is on appeal. If the decision is reversed, we may be deemed to be a Contributing Party under the Stewardship Act and even if we
are not considered to be a Contributing Party, or such a determination is never made, other entities may attempt to seek reimbursement from Endo for
payments made related to products manufactured by Endo and distributed in New York. Furthermore, the application of the Stewardship Act may require
additional regulatory guidance, which could be substantially delayed, increasing the uncertainty as to the ultimate effect of the Stewardship Act on us. If we
are ultimately deemed to be a Contributing Party under the Stewardship Act, or similar legislation that could be enacted by New York or other jurisdictions,
compliance with those laws could have an adverse effect on our business, results of operations, financial condition and cash flows.
       Additionally, in October 2018, the U.S. Congress enacted the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for
Patients and Communities Act (H.R. 6). Intended to achieve sweeping reform to combat the opioid epidemic, H.R. 6, among other provisions, amends related
laws administered by the FDA, DEA and CMS. Among other things, the law: amends requirements related to the FDA’s authority to include packaging
requirements in REMS requirements; increases civil and criminal penalties for drug manufacturers and distributors for failing to maintain effective controls
against diversion of opioids or for failing to report suspicious opioid orders; requires the DEA to estimate the amount of opioid diversion when establishing
manufacturing and procurement quotas; implements expanded anti-kickback and financial disclosure provisions; and authorizes the Department of Health
and Human Services to implement a demonstration program which would award grants to hospitals and emergency departments to develop, implement,
enhance or study alternative pain management protocols and treatments that limit the use and prescription of opioids in emergency departments. While the
effect of this legislation is still uncertain, it is likely that our products will be affected by enforcement of the legislation, including through related policies
and implementing regulations. It is possible that these changes in law could have an adverse effect on our business, results of operations, financial condition
and cash flow.

                                                                                 33
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 38 of 235 PageID #:30732
Table of Contents


       Also in October 2018, the Canadian province of British Columbia enacted a statute called the Opioid Damages and Health Care Costs Recovery Act,
which allows the British Columbia government to file a direct action against opioid manufacturers and wholesalers to recover the health care costs it has
incurred, and will incur, resulting from an “opioid-related wrong.” The statute defines “opioid-related wrong” to include any breach of a common law,
equitable or statutory duty or obligation owed to persons in British Columbia who have been or might be exposed to an opioid product. The statute, among
other effects, erases limitation periods, reverses certain burdens of proof as to causation, allows the use of population-based evidence and restricts discovery
of some relevant documents. It is possible that this statute, or similar statutes enacted by other jurisdictions, and resultant litigation, could have an adverse
effect on our business, results of operations, financial condition and cash flows.
        In Canada, the prices of patented drug products are subject to regulation by the Patented Medicine Prices Review Board (PMPRB). Under the
Canadian Patent Act and Patented Medicines Regulations, patentees of inventions that pertain to drug products sold in Canada are periodically required to
file price and sales information about their patented drug products with the PMPRB. The PMPRB reviews this information on an ongoing basis to ensure that
the prices charged by pharmaceutical companies for patented drugs are not excessive and comply with the pricing guidelines established by the PMPRB.
There is risk that we could fail to comply with the PMPRB’s current guidelines, such as upon the launch of a new product in Canada for which the PMPRB
has not yet assessed pricing, or that the guidelines could change such that the current price of our drug products will be considered excessive under the
updated guidelines. The Canadian government has published proposed amendments to the Patented Medicines Regulations and, if these amendments are
passed and come into force, the PMPRB guidelines will be updated to account for new price regulatory factors. Failure by us to comply with the current or
future guidelines could ultimately result in us reducing the prices of the drug products we sell in Canada and/or making a payment to the Canadian
government to offset revenues deemed by the PMPRB to be excessive, which could ultimately reduce the revenues and cash flows of our International
Pharmaceuticals segment and could have an adverse effect on our business, results of operations, financial condition, cash flow and reputation.
Public concern around the abuse of opioids, including law enforcement concerns over diversion and marketing of opioids, and regulatory efforts to
combat abuse, could result in costs to our business.
       Media stories regarding prescription drug abuse and the diversion of opioids and other controlled substances are commonplace. Aggressive
enforcement and unfavorable publicity regarding, for example, the use or misuse of opioid drugs; the limitations of abuse-deterrent formulations; the ability
of drug abusers to discover previously unknown ways to abuse our products; public inquiries and investigations into prescription drug abuse; litigation or
regulatory activity regarding sales, marketing, distribution or storage of opioids could have a material adverse effect on our reputation and impact on the
results of litigation.
       Manufacturers of prescription opioid medications have been the subject of significant civil and criminal investigatory and enforcement action even in
cases where such medications have received approval from the FDA or similar regulatory authorities. In addition, numerous governmental and private persons
and entities are pursuing civil litigation against opioid manufacturers and distributors, invoking current laws and regulations relating to opioids and/or other
prescription medicines, as well as novel uses of other laws that seek to hold accountable opioid manufacturers for opioid misuse. See Note 15. Commitments
and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report for more information.
       Regulatory actions at the federal, state and local level may seek to limit or restrict the manufacturing, distribution or sale of opioids, both directly and
indirectly, and/or to impose novel policy or regulatory mechanisms regarding the manufacturing, distribution or sales of opioids. For example, in April 2018,
New York enacted the Stewardship Act. See the risk factor “Our business and financial condition may be adversely affected by legislation” for more
information. Many state legislatures are considering various bills intended to reduce opioid abuse such as by, for example, establishing prescription drug
monitoring programs and mandating prescriber education.
       Finally, various government entities, including Congress, state legislatures or other policy-making bodies may hold hearings, conduct investigations
and/or issue reports calling attention to the opioid crisis, and may mention or criticize the role of manufacturers, including us, in the opioid crisis. Similarly,
press organizations have and likely will continue to report on these issues, and such reporting may result in adverse publicity for manufacturers, including us.
Our reporting and payment obligations under the Medicaid Drug Rebate Program and other governmental drug pricing programs are complex and
may involve subjective decisions. Any failure to comply with those obligations could subject us to penalties and sanctions.
       We are subject to federal and state laws prohibiting the presentation (or the causing to be presented) of claims for payment (by Medicare, Medicaid or
other third-party payers) that are determined to be false or fraudulent, including presenting a claim for an item or service that was not provided. These false
claims statutes include the federal civil False Claims Act, which permits private persons to bring suit in the name of the government alleging false or
fraudulent claims presented to or paid by the government (or other violations of the statutes) and to share in any amounts paid by the entity to the
government in fines or settlement. Such suits, known as qui tam actions, have increased significantly in the healthcare industry in recent years. These actions
against pharmaceutical companies, which do not require proof of a specific intent to defraud the government, may result in payment of fines to and/or
administrative exclusion from the Medicare, Medicaid and/or other government healthcare programs.

                                                                                34
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 39 of 235 PageID #:30733
Table of Contents


       We are subject to laws that require us to enter into a Medicaid Drug Rebate Agreement and a 340B Pharmaceutical Pricing Agreement as a condition
for having our products eligible for payment under Medicare Part B and Medicaid. We have entered into such agreements. In addition, we are required to
report certain pricing information to the CMS, the Health Resources and Services Administration (HRSA) and the Department of Veterans Affairs (VA) on a
periodic basis both to facilitate rebate payments to the State Medicaid Programs and to set Medicare Part B reimbursement levels and the prices that can be
charged to certain purchasers, including 340B-covered entities and certain government entities.
       With regard to the Medicaid Drug Rebate Program, on February 1, 2016, CMS issued a Final Rule implementing the Medicaid Drug Rebate provisions
incorporated into the PPACA, effective April 1, 2016 in most instances. Implementation of the Final Rule required operational adjustments by us in order to
maintain compliance with applicable law. Changes included in the Final Rule revised how manufacturers calculate Average Manufacturer Price and Best
Price and also affect the quarterly amounts that we owe to state Medicaid programs through the Medicaid Drug Rebate program. In addition, CMS finalized
its proposal to change the reimbursement metrics upon which Medicaid agencies are required to reimburse for covered outpatient drugs. The new
reimbursement structure could adversely affect providers’ reimbursement for our products, and thus could adversely affect sales of our products. The Final
Rule also expanded the scope of the Medicaid Drug Rebate program to apply to U.S. territories, effective April 1, 2020, which will require operational
adjustments and may result in additional rebate liability. Finally, CMS withdrew its proposed definition of “line extension” set forth in the 2012 proposed
rule regarding the Medicaid Drug Rebate program and opened a new 60-day comment period soliciting views on how to interpret the relevant PPACA
provisions. Nevertheless, the rules related to the definition of a “line extension” product have not been finalized. Additional operational adjustments and
financial implications may result upon CMS’s finalization of “line extension” provisions.
       We and other pharmaceutical companies have been named as defendants in a number of lawsuits filed by various government entities, alleging
generally that we and numerous other pharmaceutical companies reported false pricing information in connection with certain drugs that are reimbursable by
state Medicaid programs, which are partially funded by the federal government. There is a risk we will be subject to similar investigations or litigations in the
future, that we will suffer adverse decisions or verdicts of substantial amounts or that we will enter into monetary settlements. Any unfavorable outcomes as a
result of such future litigation could have a material adverse effect on our business, financial condition, results of operations and cash flows.
Decreases in the degree to which individuals are covered by healthcare insurance could result in decreased use of our products.
       Employers may seek to reduce costs by reducing or eliminating employer group healthcare plans or transferring a greater portion of healthcare costs to
their employees. Job losses or other economic hardships may also result in reduced levels of coverage for some individuals, potentially resulting in lower
levels of healthcare coverage for themselves or their families. Further, in addition to the fact that the TCJA eliminated the PPACA’s requirement that
individuals maintain insurance or face a penalty, additional steps by the Trump Administration or other parties to limit or end cost-sharing subsidies to lower-
income Americans may increase instability in the insurance marketplace and the number of uninsured Americans. These economic conditions may affect
patients’ ability to afford healthcare as a result of increased co-pay or deductible obligations, greater cost sensitivity to existing co-pay or deductible
obligations and lost healthcare insurance coverage or for other reasons. We believe such conditions could lead to changes in patient behavior and spending
patterns that negatively affect usage of certain of our products, including some patients delaying treatment, rationing prescription medications, leaving
prescriptions unfilled, reducing the frequency of visits to healthcare facilities, utilizing alternative therapies or foregoing healthcare insurance coverage.
Such changes may result in reduced demand for our products, which could materially and adversely affect the sales of our products, our business, results of
operations and cash flows.
       In December 2018, Judge Reed O’Connor of the U.S. District Court for the Northern District of Texas held in Texas v. Azar that, because the provisions
of the PPACA requiring certain individuals to either obtain health insurance or pay a shared responsibility payment are no longer permissible under the U.S.
Congress’ taxing power, the entire PPACA is no longer constitutional. While we expect that the decision will be appealed to the U.S. Court of Appeals for the
Fifth Circuit, changes in law resulting from this ongoing lawsuit or other court challenges to the PPACA could materially and adversely affect the sales of our
products, our business, results of operations and cash flows.

                                                                               35
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 40 of 235 PageID #:30734
Table of Contents


Our customer concentration may adversely affect our financial condition and results of operations.
       We primarily sell our products to a limited number of wholesale drug distributors and retail drug store chains. In turn, these wholesale drug distributors
and retail drug store chains supply products to pharmacies, hospitals, governmental agencies and physicians. In addition, this distribution network is
continuing to undergo significant consolidation marked by mergers and acquisitions among wholesale drug distributors and retail drug store chains. For
example, McKesson Corporation and Wal-Mart Stores, Inc. are party to an agreement to jointly source generic pharmaceuticals and Express Scripts, through a
wholly owned subsidiary, Innovative Product Alignment, LLC, announced it will participate in the Walgreens Boots Alliance Development GmbH group
purchasing organization. We expect that consolidation of wholesale drug distributors and retail drug store chains will increase pricing and other competitive
pressures on pharmaceutical companies, including us. Additionally, the emergence of large buying groups representing independent retail pharmacies and
other drug distributors, and the prevalence and influence of managed care organizations and similar institutions increases the negotiating power of these
groups, potentially enabling them to attempt to extract price discounts, rebates and other restrictive pricing terms on our products.
      Total revenues from direct customers who accounted for 10% or more of our total consolidated revenues during the years ended December 31, 2018,
2017 and 2016 are as follows:

                                                                                                           2018                 2017                  2016
AmerisourceBergen Corporation                                                                                     32%                   25%                  25%
McKesson Corporation                                                                                              27%                   25%                  27%
Cardinal Health, Inc.                                                                                             26%                   25%                  26%
       Revenues from these customers are included within each of our segments. Accordingly, our revenues, financial condition or results of operations may
also be unduly affected by fluctuations in the buying or distribution patterns of these customers. These fluctuations may result from seasonality, pricing,
wholesaler inventory objectives or other factors. In addition, if we were to lose the business of any of these customers, or if any were to experience difficulty
in paying us on a timely basis, our total revenues, profitability and cash flows could be materially adversely affected.
We are currently dependent on outside manufacturers for the manufacture of a significant amount of our products; therefore, we have and will continue
to have limited control of the manufacturing process and related costs. Certain of our manufacturers currently constitute the sole source of one or more
of our products.
        Third party manufacturers currently manufacture a significant amount of our products pursuant to contractual arrangements. Certain of our
manufacturers currently constitute the sole source of our products. For example, Teikoku Seiyaku Co., Ltd. is our sole source of LIDODERM ® and Sandoz
Inc. is our sole source of VOLTAREN® Gel. Because of contractual restraints and the lead-time necessary to obtain FDA approval and/or DEA registration of a
new manufacturer, there are no readily accessible alternatives to these manufacturers and replacement of any of these manufacturers may be expensive and
time consuming and may cause interruptions in our supply of products to customers. Our business and financial viability are dependent on these third party
manufacturers for continued manufacture of our products, the continued regulatory compliance of these manufacturers and the strength, validity and terms of
our various contracts with these manufacturers. Any interruption or failure by these manufacturers to meet their obligations pursuant to various agreements
with us on schedule or in accordance with our expectations, which could be the result of one or many factors outside of our control, could delay or prevent
our ability to achieve sales expectations, cause interruptions in our supply of products to customers, cause us to incur failure-to-supply penalties, disrupt our
operations or cause reputational harm to our company, any or all of which could have a material adverse effect on our business, financial condition, results of
operations and cash flows.

                                                                                36
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 41 of 235 PageID #:30735
Table of Contents


We are dependent on third parties to supply all raw materials used in our products and to provide services for certain core aspects of our business. Any
interruption or failure by these suppliers, distributors and collaboration partners to meet their obligations pursuant to various agreements with us
could have a material adverse effect on our business, results of operations, financial condition and cash flows.
        We rely on third parties to supply all raw materials used in our products. In addition, we rely on third party suppliers, distributors and collaboration
partners to provide services for certain core aspects of our business, including manufacturing, warehousing, distribution, customer service support, medical
affairs services, clinical studies, sales and other technical and financial services. All third party suppliers and contractors are subject to FDA, and very often
DEA, requirements. Our business and financial viability are dependent on the continued supply of goods and services by these third party suppliers, the
regulatory compliance of these third parties and on the strength, validity and terms of our various contracts with these third party manufacturers, distributors
and collaboration partners. Any interruption or failure by our suppliers, distributors and collaboration partners to meet their obligations pursuant to various
agreements with us on schedule or in accordance with our expectations, which could be the result of one or many factors outside of our control, could delay
or prevent the development, approval, manufacture or commercialization of our products, result in non-compliance with applicable laws and regulations,
cause us to incur failure-to-supply penalties, disrupt our operations or cause reputational harm to our company, any or all of which could have a material
adverse effect on our business, financial condition, results of operations and cash flows. We may also be unsuccessful in resolving any underlying issues with
such suppliers, distributors and partners or replacing them within a reasonable time and on commercially reasonable terms.
        All APIs imported into the European Union (EU) must be certified as complying with the good manufacturing practice standards established by the
EU, as stipulated by the International Conference for Harmonization. These regulations place the certification requirement on the regulatory bodies of the
exporting countries. Accordingly, the national regulatory authorities of each exporting country must: (i) ensure that all manufacturing plants within their
borders that export API into the EU comply with EU manufacturing standards and (ii) for each API exported, present a written document confirming that the
exporting plant conforms to EU manufacturing standards. The imposition of this responsibility on the governments of the nations exporting API may cause a
shortage of API necessary to manufacture our products, as certain governments may not be willing or able to comply with the regulation in a timely fashion,
or at all. A shortage in API may cause us to cease manufacturing of certain products or to incur costs and delays to qualify other suppliers to substitute for
those API manufacturers unable to export. This could adversely affect the Company and could have a material adverse effect on our business, results of
operations, financial condition and cash flow.
       We are dependent upon third parties to provide us with various estimates as a basis for our financial reporting. While we undertake certain procedures
to review the reasonableness of this information, we cannot obtain absolute assurance over the accounting methods and controls over the information
provided to us by third parties. As a result, we are at risk of them providing us with erroneous data which could have a material adverse impact on our
business and or reporting.
If our manufacturing facilities are unable to manufacture our products or the manufacturing process is interrupted due to failure to comply with
regulations or for other reasons, it could have a material adverse impact on our business.
        If any of our or our third party manufacturing facilities fail to comply with regulatory requirements or encounter other manufacturing difficulties, it
could adversely affect our ability to supply products. All facilities and manufacturing processes used for the manufacture of pharmaceutical products are
subject to inspection by regulatory agencies at any time and must be operated in conformity with cGMP and, in the case of controlled substances, DEA
regulations. Compliance with the FDA’s cGMP and DEA requirements applies to both drug products seeking regulatory approval and to approved drug
products. In complying with cGMP requirements, pharmaceutical manufacturing facilities must continually expend significant time, money and effort in
production, recordkeeping, quality assurance and quality control so that their products meet applicable specifications and other requirements for product
safety, efficacy and quality. Failure to comply with applicable legal requirements subjects our or our third party manufacturing facilities to possible legal or
regulatory action, including shutdown, which may adversely affect our ability to supply the product. Additionally, our or our third party manufacturing
facilities may face other significant disruptions due to labor strikes, failure to reach acceptable agreement with labor unions, infringement of intellectual
property rights, vandalism, natural disaster, storm or other environmental damage, civil or political unrest, export or import restrictions or other events. Were
we not able to manufacture products at our or our third party manufacturing facilities because of regulatory, business or any other reasons, the manufacture
and marketing of these products would be interrupted. This could have a material adverse impact on our business, results of operation, financial condition,
cash flows and competitive position.

                                                                                37
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 42 of 235 PageID #:30736
Table of Contents


       For example, the manufacturing facilities that are qualified to manufacture CCH, which we sell under the trademark XIAFLEX® and may use from time
to time in the research and development of CCH for other investigational indications, such as for cellulite, are subject to such regulatory requirements and
oversight. If such facilities fail to comply with cGMP requirements, we may not be permitted to sell our products or may be limited in the jurisdictions in
which we are permitted to sell them. Further, if an inspection by regulatory authorities indicates that there are deficiencies, including non-compliance with
regulatory requirements, we could be required to take remedial actions, stop production or close our facilities, which would disrupt the manufacturing
processes, limit the supply of CCH and delay clinical trials and subsequent licensure and/or limit the sale of commercial supplies. In addition, future
noncompliance with any applicable regulatory requirements may result in refusal by regulatory authorities to allow use of CCH in clinical trials, refusal of
the government to allow distribution of CCH within the U.S. or other jurisdictions, criminal prosecution, fines, recall or seizure of products, total or partial
suspension of production, prohibitions or limitations on the commercial sale of products, refusal to allow the entering into of federal and state supply
contracts and follow-on civil litigation.
       We purchase certain API and other materials used in our manufacturing operations from foreign and domestic suppliers. The price of API and other
materials is subject to volatility. There is no guarantee that we will always have timely, sufficient or affordable access to critical raw materials or supplies
from third parties. An increase in the price, or an interruption in the supply, of any API or raw material, could cause our business, financial condition, results
of operations and cash flows to be materially adversely affected.
The DEA limits the availability of the active ingredients used in many of our products as well as the production of these products, and, as a result, our
procurement and production quotas may not be sufficient to meet commercial demand or complete clinical trials.
       The DEA regulates chemical compounds as Schedule I, II, III, IV or V substances, with Schedule I substances considered to present the highest risk of
substance abuse and Schedule V substances the lowest risk. The active ingredients in some of our products are listed by the DEA as Schedule II or III
substances under the CSA. Consequently, their manufacture, shipment, storage, sale and use are subject to a high degree of regulation. For example,
generally, all Schedule II drug prescriptions must be signed by a physician, physically presented to a pharmacist and may not be refilled without a new
prescription.
       Furthermore, the DEA limits the availability of the active ingredients used in many of our products and sets a quota on the production of these
products. We, or our contract manufacturing organizations, must annually apply to the DEA for procurement and production quotas in order to obtain these
substances and produce our products. On October 24, 2018, H.R. 6 was signed into law. Among other things, H.R. 6 amends the Controlled Substances Act
with respect to quotas by requiring the DEA to estimate the amount and impact of diversion (including overdose deaths and abuse and overall public health
impact) of fentanyl, oxycodone, hydrocodone, oxymorphone or hydromorphone (which we refer to collectively herein as “covered controlled substances”)
and to make appropriate quota reductions. As a result, our procurement and production quotas may not be sufficient to meet commercial demand or to
complete clinical trials. Moreover, the DEA may adjust these quotas from time to time during the year. Any delay or refusal by the DEA in establishing our
quotas, or modification of our quotas, for controlled substances could delay or result in the stoppage of our clinical trials or product launches, or could cause
trade inventory disruptions for those products that have already been launched, which could have a material adverse effect on our business, financial
position, results of operations and cash flows.
If we are unable to retain our key personnel and continue to attract additional professional staff, we may be unable to maintain or expand our business.
       Because of the specialized scientific nature of our business, our ability to develop products and to compete with our current and future competitors
will remain highly dependent, in large part, upon our ability to attract and retain qualified scientific, technical and commercial personnel. The loss of key
scientific, technical and commercial personnel or the failure to recruit additional key scientific, technical and commercial personnel could have a material
adverse effect on our business. While we have consulting agreements with certain key individuals and institutions and have employment agreements with our
key executives, we may be unsuccessful in retaining personnel or their services under existing agreements. There is intense competition for qualified
personnel in the areas of our activities and we may be unable to continue to attract and retain the qualified personnel necessary for the development of our
business.
The trading prices of our securities may be volatile, and investments in our securities could decline in value.
       The market prices for securities of Endo, and of pharmaceutical companies in general, have been highly volatile and may continue to be highly
volatile in the future. For example, in 2018, our ordinary shares traded between $5.27 and $18.50 per share on the NASDAQ. The following factors, in
addition to other risk factors described in this section, may cause the market value of our securities to fluctuate:
          • FDA approval or disapproval of any of the drug applications we have submitted;
          • the success or failure of our clinical trials;
          • new data or new analyses of older data that raises potential safety or effectiveness issues concerning our approved products;

                                                                                38
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 43 of 235 PageID #:30737
Table of Contents

         •   product recalls or withdrawals;
         •   competitors announcing technological innovations or new commercial products;
         •   introduction of generic or compounded substitutes for our products, including the filing of ANDAs with respect to generic versions of our
             branded products;
         •   developments concerning our or others’ proprietary rights, including patents;
         •   competitors’ publicity regarding actual or potential products under development or other activities affecting our competitors or the industry in
             general;
         •   regulatory developments in the U.S. and foreign countries, or announcements relating to these matters;
         •   period-to-period fluctuations in our financial results;
         •   new legislation, regulation, administrative guidance or executive orders, or changes in interpretation of existing legislation, regulation,
             administrative guidance or executive orders, including by virtue of new judicial decisions, that could affect the development, sale or pricing of
             pharmaceutical products; the number of individuals with access to affordable healthcare; the taxes we pay and/or other factors;
         •   a determination by a regulatory agency that we are engaging or have engaged in inappropriate sales or marketing activities, including promoting
             off-label uses of our products;
         •   social and political pressure to lower the cost of drugs;
         •   social and political scrutiny over increases in prices of shares of pharmaceutical companies that are perceived to be caused by a strategy of
             growth through acquisitions;
         •   litigation; and
         •   changes in the political and regulatory environment and international relations as a result of events such as the exit of the United Kingdom from
             the European Union (Brexit) and full or partial shutdowns of the U.S. federal government that may occur from time to time, the current U.S.
             administration and other external factors, including market speculation or disasters and other crises.
We have no plans to pay regular dividends on our ordinary shares or to conduct ordinary share repurchases.
       While our Board of Directors will regularly review our dividend policy, we currently do not intend to pay any cash dividends in the foreseeable future
on our ordinary shares. Additionally, while the Board of Directors has approved the 2015 Share Buyback Program, of which there is approximately $2.3
billion available as of December 31, 2018, we currently do not intend to conduct ordinary share repurchases in the foreseeable future. Any declaration and
payment of future dividends to holders of ordinary shares as well as any repurchase of our ordinary shares under the 2015 Share Buyback Program will be at
the sole discretion of our Board of Directors and will depend on many factors, including our financial condition, earnings, capital requirements, level of
indebtedness, statutory and contractual restrictions applying to the payment of both cash and property dividends or share repurchases and other
considerations that our Board of Directors deems relevant. For example, the Companies Act requires Irish companies to have distributable reserves equal to or
greater than the amount of any proposed dividend or share repurchase. Unless we are able to generate sufficient distributable reserves from our business
activities, the creation of such distributable reserves would involve a reduction of our share premium account, which would require the approval of (i) 75% of
our shareholders present and voting at a shareholder meeting and (ii) the Irish High Court. In addition, our existing debt instruments restrict or prevent us
from paying dividends on our ordinary shares and conducting ordinary share repurchases. Agreements governing any future indebtedness, in addition to
those governing our current indebtedness, may not permit us to pay dividends on our ordinary shares or conduct ordinary share repurchases.
Our operations could be disrupted if our information systems fail, if we are unsuccessful in implementing necessary upgrades or if we are subject to
cyber-attacks.
       Our business depends on the efficient and uninterrupted operation of our computer and communications systems and networks, hardware and software
systems and our other information technology. As such, we continuously invest financial and other resources to maintain, enhance, further develop, replace
or add to our information technology infrastructure. For example, we are currently in the process of making changes to our enterprise resource planning (ERP)
systems and related software to improve the efficiency and effectiveness of the managing of our business and financial operations. Such changes carry risks
such as cost overruns, project delays and business interruptions, which could have a material adverse effect on our business, financial condition, results of
operations and cash flows. Additionally, these measures are not guaranteed to protect against all cybersecurity incidents.

                                                                              39
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 44 of 235 PageID #:30738
Table of Contents


       In the ordinary course of our business operations, we collect and maintain information, which includes confidential and proprietary information as well
as personal information regarding our customers and employees, in digital form. Data maintained in digital form is subject to risk of cyber-attacks, which are
increasing in frequency and sophistication and are made by groups and individuals with a wide range of motives and expertise, including criminal groups,
“hackers” and others. Cyber-attacks could include the deployment of harmful malware, viruses, worms, denial-of-service attacks, social engineering and other
means to affect service reliability and threaten data confidentiality, integrity and availability. Despite our efforts to monitor and safeguard our systems to
prevent data compromise, the possibility of a future data compromise cannot be eliminated entirely, and risks associated with intrusion, tampering and theft
remain. In addition, we do not have insurance coverage with respect to system failures or cyber-attacks. If our systems were to fail or we are unable to
successfully expand the capacity of these systems, or we are unable to integrate new technologies into our existing systems, our operations and financial
results could suffer.
       We also have outsourced certain elements and functions of our operations, including elements of our information technology infrastructure, to third
parties, some of which are outside the U.S. As a result, we are managing many independent vendor relationships with third parties who may or could have
access to our confidential information. The size and complexity of our and our vendors’ systems make such systems potentially vulnerable to service
interruptions. The size and complexity of our and our vendors’ systems and the large amounts of confidential information that is present on them also makes
them potentially vulnerable to security breaches from inadvertent or intentional actions by our employees, our partners, our vendors or other third parties, or
from attacks by malicious third parties.
       The Company and its vendors’ sophisticated information technology operations are spread across multiple, sometimes inconsistent platforms, which
pose difficulties in maintaining data integrity across systems. The ever-increasing use and evolution of technology, including cloud-based computing,
creates opportunities for the unintentional or improper dissemination or destruction of confidential information stored in the Company’s systems.
       A breach of our security measures or the accidental loss, inadvertent disclosure, unapproved dissemination, misappropriation or misuse of trade secrets,
proprietary information or other confidential information, whether as a result of theft, hacking, fraud, trickery or other forms of deception, or for any other
cause, could enable others to produce competing products, use our proprietary technology or information and/or adversely affect our business position.
Further, any such interruption, security breach, loss or disclosure of confidential information could result in financial, legal, business and reputational harm
to our company and could have a material adverse effect on our revenues, financial condition or results of operations.
       In addition, legislators and/or regulators in countries in which we operate are increasingly adopting or revising privacy, information security and data
protection laws (Privacy Laws). In particular, the European Union’s General Data Protection Regulation (GDPR), which became enforceable on May 25,
2018, has extra-territorial scope and substantial fines for breaches (up to 4% of global annual revenue or €20 million, whichever is greater). Enforcement of
Privacy Laws also has increased over the past few years. Accordingly, new and revised Privacy Laws, together with stepped-up enforcement of existing
Privacy Laws, could significantly affect our current and planned privacy, data protection and information security-related practices, our collection, use,
sharing, retention and safeguarding of consumer and/or employee information and some of our current or planned business activities. Any failure to comply
with Privacy Laws, could lead to government enforcement actions and significant sanctions or penalties against us, adversely impact our results of operations
and subject us to negative publicity.
Foreign regulatory requirements vary, including with respect to the regulatory approval process, and failure to obtain regulatory approval or
maintain compliance with requirements in foreign jurisdictions would prevent or impact the marketing of our products in those jurisdictions.
        We have worldwide intellectual property rights to market many of our products and product candidates and intend to seek approval to market certain
of our existing or potential future products outside of the U.S. Approval of a product by the regulatory authorities of foreign countries is generally required
prior to manufacturing or marketing that product in those countries. The approval procedure varies among countries and can involve additional testing and
the time required to obtain such approval may differ from that required to obtain FDA approval. Non-U.S. regulatory approval processes generally include
risks similar to those associated with obtaining FDA approval, as further described herein. Approval by the FDA does not secure approval by the regulatory
authorities of any other country, nor does the approval by foreign regulatory authorities in one country secure approval by regulatory authorities in other
foreign countries or by the FDA.

                                                                               40
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 45 of 235 PageID #:30739
Table of Contents


        Outside of the U.S., regulatory agencies generally evaluate and monitor the safety, efficacy and quality of pharmaceutical products and devices and
impose regulatory requirements applicable to manufacturing processes, stability testing, recordkeeping and quality standards, among others. These
requirements vary by jurisdiction. In certain countries, including emerging and developing markets, the applicable healthcare and drug regulatory regimes
are continuing to evolve and new requirements may be implemented. Ensuring and maintaining compliance with these evolving requirements is and will
continue to be difficult, time-consuming and costly. In seeking regulatory approvals in non-U.S. jurisdictions, we must also continue to comply with U.S.
laws and regulations, including those imposed by the U.S. Foreign Corrupt Practices Act (FCPA). See the risk factor “The risks related to our global
operations may adversely impact our revenues, results of operations and financial condition.” If we fail to comply with these various regulatory requirements
or fail to obtain and maintain required approvals, our target market will be reduced and our ability to generate revenue from abroad will be adversely affected.
We could be adversely affected by the risks related to our Astora business, which previously manufactured medical devices.
       We are subject to various risks associated with having operated a medical device manufacturing business, which risks could have adverse effects,
including potential and actual product liability claims for any defective or allegedly defective goods that were distributed and increased government
scrutiny and/or potential claims regarding the marketing of medical devices.
We are subject to health information privacy and data protection laws that include penalties for noncompliance.
       We are subject to a number of privacy and data protection laws and regulations globally. The legislative and regulatory landscape for privacy and data
security continues to evolve. There has been increased attention to privacy and data security issues in both developed and emerging markets with the
potential to directly affect our business. This includes federal and state laws and regulations in the U.S. as well as in Europe and other markets. There has also
been increased enforcement activity in the U.S. particularly related to data security breaches. A violation of these laws or regulations by us or our third party
vendors could subject us to penalties, fines, liability and/or possible exclusion from Medicare or Medicaid. Such sanctions could materially and adversely
affect our business, results of operations, financial condition and cash flows.
Our international operations could expose us to various risks, including risks related to fluctuations in foreign currency exchange rates.
       In 2018, approximately 5% of our total revenues were from customers outside the U.S. Some of these sales were to governmental entities and other
organizations with extended payment terms. A number of factors, including differing economic conditions, changes in political climate, differing tax
regimes, changes in product pricing, changes in diplomatic and trade relationships and political or economic instability in the countries where we do
business, could affect payment and credit terms and our ability to collect foreign receivables. A substantial slowdown of the global economy, or major
national economies, could negatively affect growth in the markets in which we operate. Such a slowdown could result in national governments making
significant cuts to their public spending, including national healthcare budgets, or reducing the level of reimbursement they are willing and able to provide
to us for our products and, as a result, adversely affect our revenues, financial condition or results of operations. We have little influence over these factors
and changes could have a material adverse impact on our business. In particular, the risk of a debt default by one or more European countries and related
European or national financial restructuring efforts may cause volatility in the value of the euro. In addition, foreign sales are influenced by fluctuations in
currency exchange rates, primarily the Canadian dollar, euro and British pound. Furthermore, we conduct certain of our manufacturing, research and
development and other operations in India, which subjects us to various risks, including those related to fluctuations in the exchange rate for the Indian
rupee.

                                                                                41
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 46 of 235 PageID #:30740
Table of Contents


We face risks relating to the expected exit of the United Kingdom from the European Union.
        On June 23, 2016, the United Kingdom held a remain-or-leave referendum on the United Kingdom’s membership within the European Union, the
result of which favored the Brexit. On March 29, 2017, the Prime Minister of the United Kingdom delivered a formal notice of withdrawal to the European
Union. On May 22, 2017, the Council of the European Union (the Council), adopted a decision authorizing the opening of Brexit negotiations with the
United Kingdom and formally nominated the European Commission as the European Union negotiator. The Council also adopted negotiating directives for
the talks. The negotiation has begun and is expected to involve a process of lengthy negotiations which will likely determine the future terms of the United
Kingdom’s relationship with the European Union, as well as whether the United Kingdom will be able to continue to benefit from the European Union’s free
trade and similar agreements. The negotiation of the withdrawal agreement has been, to date, a lengthy and contentious process and we do not, as at the date
of this Annual Report, have certainty as to the terms of the United Kingdom’s future relationship with the European Union. The timing of the Brexit is
uncertain and potential impact of Brexit on our market share, sales, profitability and results of operations is unclear. If the United Kingdom were to
significantly alter its regulations affecting the pharmaceutical industry, we could face significant new costs. It may also be time-consuming and expensive for
us to alter our internal operations in order to comply with new regulations. In addition, since a significant proportion of the regulatory framework in the
United Kingdom is derived from European Union directives and regulations, the referendum could materially impact the regulatory regime with respect to the
approval of our product candidates in the United Kingdom or the European Union. Any delay in obtaining, or an inability to obtain, any regulatory
approvals, as a result of Brexit or otherwise, would prevent us from commercializing our product candidates in the United Kingdom and/or the European
Union and restrict our ability to generate revenue and achieve and sustain profitability. If any of these outcomes occur, we may be forced to restrict or delay
efforts to seek regulatory approval in the United Kingdom and/or European Union for our product candidates, which could significantly and materially harm
our business. Similarly, it is unclear at this time what Brexit’s impact will have on our intellectual property rights and the process for obtaining and defending
such rights. It is possible that certain intellectual property rights, such as trademarks, granted by the European Union will cease being enforceable in the
United Kingdom absent special arrangements to the contrary. Additionally, depending on the terms of Brexit, economic conditions in the United Kingdom,
the European Union and global markets may be adversely affected by reduced growth and volatility. The uncertainty both during and after the period of
negotiation is also expected to have a negative economic impact and increase volatility in the markets, particularly in the Eurozone. Such volatility and
negative economic impact could, in turn, adversely affect the Company’s business, results of operations, financial condition and cash flows.
The risks related to our global operations may adversely impact our revenues, results of operations and financial condition.
       Our operations extend to numerous countries outside the U.S. and are subject to the risks of conducting business globally. Conducting business
internationally, including the sourcing, manufacturing, development, sale and distribution of our products and services across international borders, subjects
us to extensive U.S. and foreign governmental trade regulations, such as various anti-bribery laws, including the FCPA, export control laws, customs and
import laws, and anti-boycott laws. The FCPA and similar anti-corruption laws in other jurisdictions generally prohibit companies and their intermediaries
from making improper payments to government officials for the purpose of obtaining or retaining business. We cannot provide assurance that our internal
controls and procedures will always protect us from criminal acts committed by our employees or third parties with whom we work. If we are found liable for
violations of the FCPA or other applicable laws and regulations, either due to our own acts or out of inadvertence, or due to the acts or inadvertence of others,
we could suffer significant criminal, civil and administrative penalties, including, but not limited to, imprisonment of individuals, fines, denial of export
privileges, seizure of shipments, restrictions on certain business activities and exclusion or debarment from government contracting, as well as reputational
harm. Also, the failure to comply with applicable legal and regulatory obligations could result in the disruption of our shipping and sales activities.
       In addition, some countries in which our subsidiaries develop, manufacture or sell products are subject to political, economic and/or social instability.
Our non-U.S. R&D, manufacturing and sales operations expose us and our employees, representatives, agents and distributors to risks inherent in operating in
non-U.S. jurisdictions. For example, in early 2018, we shifted certain of our U.S. R&D functions to India. We also manufacture certain of our products in India
and expect that our Indian manufacturing operations could expand in the future. A disruption in our Indian operations could have a material adverse effect on
our results of operations and financial condition. These risks include:
         • the imposition of additional U.S. and non-U.S. governmental controls or regulations;
         • the imposition of costly and lengthy new export licensing requirements;
         • the imposition of U.S. and/or international sanctions against a country, company, person or entity with whom we do business that would restrict
             or prohibit continued business with the sanctioned country, company, person or entity;
         • economic and political instability or disruptions, including local and regional instability, or disruptions due to natural disasters, such as severe
             weather and geological events, disruptions due to civil unrest and hostilities, rioting, military activity, terror attacks or armed hostilities;
         • changes in duties and tariffs, license obligations and other non-tariff barriers to trade;
         • the imposition of new trade restrictions including foreign exchange controls;
         • supply disruptions and increases in energy and transportation costs;

                                                                               42
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 47 of 235 PageID #:30741
Table of Contents

         •   the imposition of restrictions on the activities of foreign agents, representatives and distributors;
         •   changes in global tax laws and/or the imposition by tax authorities of significant fines, penalties and additional taxes;
         •   pricing pressure that we may experience internationally;
         •   fluctuations in foreign currency exchange rates;
         •   competition from local, regional and international competitors;
         •   difficulties and costs of staffing and managing foreign operations, including cultural differences and additional employment regulations, union
             workforce negotiations and potential disputes in the jurisdictions in which we operate;
         •   laws and business practices favoring local companies;
         •   difficulties in enforcing or defending intellectual property rights; and
         •   exposure to different legal and political standards due to our conducting business in foreign countries.
       We also face the risk that some of our competitors have more experience with operations in such countries or with international operations generally
and may be able to manage unexpected crises more easily. Furthermore, whether due to language, cultural or other differences, public and other statements
that we make may be misinterpreted, misconstrued or taken out of context in different jurisdictions. Moreover, the internal political stability of, or the
relationship between, any country or countries where we conduct business operations may deteriorate, including relationships between the U.S. and other
countries. Changes in a country’s political stability or the state of relations between any such countries are difficult to predict and could adversely affect our
operations. Any such changes could lead to a decline in our profitability and/or adversely impact our ability to do business. Any meaningful deterioration of
the political or social stability in and/or diplomatic relations between any countries in which we or our partners and suppliers do business could have a
material adverse effect on our operations.
       We cannot provide assurance that one or more of these factors will not harm our business. Any material decrease in our non-U.S. R&D, manufacturing
or sales could adversely impact our results of operations and financial condition.
We have a substantial amount of indebtedness which could adversely affect our financial position and prevent us from fulfilling our obligations under
such indebtedness, which may require us to refinance all or part of our then outstanding indebtedness. Any refinancing of this substantial indebtedness
could be at significantly higher interest rates. Additionally, we have a significant amount of floating rate indebtedness and an increase in interest rates
would increase the cost of servicing our indebtedness. Despite our current level of indebtedness, we may still be able to incur substantially more
indebtedness. This could increase the risks associated with our substantial indebtedness.
       We currently have a substantial amount of indebtedness. As of December 31, 2018, we have total debt of approximately $8.35 billion in aggregate
principal amount. Our substantial indebtedness may:
         • make it difficult for us to satisfy our financial obligations, including making scheduled principal and interest payments on our indebtedness;
         • limit our ability to borrow additional funds for working capital, capital expenditures, acquisitions or other general business purposes;
         • limit our ability to use our cash flow or obtain additional financing for future working capital, capital expenditures, acquisitions or other general
            business purposes;
         • expose us to the risk of rising interest rates with respect to the borrowings under our variable rate indebtedness;
         • require us to use a substantial portion of our cash on hand and/or from future operations to make debt service payments;
         • limit our flexibility to plan for, or react to, changes in our business and industry;
         • place us at a competitive disadvantage compared to our less leveraged competitors; and
         • increase our vulnerability to the impact of adverse economic and industry conditions.
        If we are unable to pay amounts due under our outstanding indebtedness or to fund other liquidity needs, such as future capital expenditures or
contingent liabilities as a result of adverse business developments, including expenses related to our ongoing and future legal proceedings and governmental
investigations as well as increased pricing pressures or otherwise, we may be required to refinance all or part of our then existing indebtedness, sell assets,
reduce or delay capital expenditures or seek to raise additional capital, any of which could have a material adverse effect on our operations. There can be no
assurance that we will be able to accomplish any of these alternatives on terms acceptable to us, or at all. Any refinancing of this substantial indebtedness
could be at significantly higher interest rates, which will depend on the conditions of the markets and our financial condition at such time. In addition, we
and our subsidiaries may be able to incur substantial additional indebtedness in the future. If new indebtedness is added to our current debt levels, the related
risks that we and our subsidiaries now face could intensify.

                                                                                43
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 48 of 235 PageID #:30742
Table of Contents


       While interest rates have been at record low levels in recent years, this low interest rate environment likely will not continue indefinitely. In March,
June, September and December 2018, the U.S. Federal Reserve raised its benchmark interest rate by a quarter of a percentage point, respectively. At
December 31, 2018, approximately $3.4 billion of principal outstanding under the Term Loan Facility (as defined below) bears interest at floating rates. We
also have $997.3 million of remaining credit available through the Revolving Credit Facility (as defined below) at December 31, 2018. If we borrow amounts
under our Revolving Credit Facility, such borrowings could also bear interest at floating rates. As a result, to the extent we have not hedged against rising
interest rates, an increase in the applicable benchmark interest rates would increase our cost of servicing our indebtedness and could materially and adversely
affect our business, results of operations, financial condition and cash flows.
Changes in the method of determining the London Interbank Offered Rate (LIBOR), or the replacement of LIBOR with an alternative reference rate,
may materially adversely affect our interest expense related to our outstanding debt.
       A significant portion of our outstanding indebtedness, including $3.4 billion outstanding under the Term Loan Facility at December 31, 2018, bears
interest rates in relation to LIBOR. Any future amounts borrowed under the Term Loan Facility or drawn under the Revolving Credit Facility would also bear
interest rates in relation to LIBOR, depending on our repayment election. On July 27, 2017, the Financial Conduct Authority (FCA) in the United Kingdom
announced that it would phase out LIBOR as a benchmark by the end of 2021. It is unclear whether, at that time, LIBOR will cease to exist or whether new
methods of calculating LIBOR will be established such that it continues to exist after 2021. In the U.S., efforts to identify a set of alternative U.S. dollar
reference interest rates include proposals by the Alternative Reference Rates Committee of the Federal Reserve Board and the Federal Reserve Bank of New
York. If LIBOR ceases to exist, we may need to renegotiate the Credit Agreement (as defined below) and we may not be able to do so on terms that are
favorable to us. The overall financial market may be disrupted and there could be significant increases in benchmark rates or borrowing costs to borrowers as
a result of the phase-out or replacement of LIBOR. Disruption in the financial market, significant increases in benchmark rates or borrowing costs or our
inability to refinance the Credit Agreement with favorable terms could have a material adverse effect on our business, financing activities, financial condition
and operations.
Covenants in our debt agreements restrict our business in many ways, a default of which may result in acceleration of certain of our indebtedness.
       We are subject to various covenants in the instruments governing our debt that limit our ability and/or our restricted subsidiaries’ ability to, among
other things:
         • incur or assume liens or additional debt or provide guarantees in respect of obligations of other persons;
         • issue redeemable stock and preferred stock;
         • pay dividends or distributions or redeem or repurchase capital stock;
         • prepay, redeem or repurchase debt;
         • make loans, investments and capital expenditures;
         • enter into agreements that restrict distributions from our subsidiaries;
         • sell assets and capital stock of our subsidiaries;
         • enter into certain transactions with affiliates; and
         • consolidate or merge with or into, or sell substantially all of our assets to, another person.
        A breach of any of these covenants could result in a default under our indebtedness. If there were an event of default under any of the agreements
relating to our outstanding indebtedness, the holders of the defaulted debt could cause all amounts outstanding with respect to that debt to be due and
payable immediately, terminate all commitments to extend further credit, foreclose against all the assets comprising the collateral securing or otherwise
supporting the debt and pursue other legal remedies. The instruments governing our debt contain cross-default or cross-acceleration provisions that may
cause all of the debt issued under such instruments to become immediately due and payable as a result of a default under an unrelated debt instrument. An
event of default or an acceleration under one debt agreement could cause a cross-default or cross-acceleration of other debt agreements. Our assets and cash
flows may be insufficient to fully repay borrowings under our outstanding debt instruments if the obligations thereunder were accelerated upon an event of
default. We may need to conduct asset sales or elect to pursue other alternatives, including proceedings under applicable insolvency laws relating to some or
all of our business. Any or all of the above could have a material adverse effect on our business, financing activities, financial condition and operations. For a
description of our indebtedness, see Note 14. Debt in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
U.S. federal income tax reform could adversely affect us.
     On December 22, 2017, U.S. federal tax legislation, commonly referred to as the TCJA, was signed into law, significantly altering the U.S. Internal
Revenue Code effective, in substantial part, January 1, 2018. The TCJA, among other things, includes:
       • changes to U.S. federal tax rates;
       • expanded limitations on the deductibility of interest;
       • immediate expensing of capital expenditures;
       • the migration from a “worldwide” system of taxation to a “territorial” system;

                                                                               44
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 49 of 235 PageID #:30743
Table of Contents

         •   the creation of an anti-base erosion minimum tax system; and
         •   the modification or repeal of many business deductions and credits.
       Additionally, the TCJA eliminates the ability to carry back any future net operating losses and only allows for carryforwards, the utilization of which is
limited to 80% of taxable income in a given carryforward year. This could affect the timing of our ability to utilize net operating losses in the future.
      The aforementioned changes could, individually or in aggregate, increase our future effective tax rate and adversely impact our results of operations
and cash flows from operations. Finally, prospective or retroactive regulatory and administrative guidance relating to the TCJA could adversely impact our
businesses and our current and future projections of U.S. cash taxes.
Further future changes to tax laws could materially adversely affect us.
      Under current law, we are expected to be treated as a non-U.S. corporation for U.S. federal income tax purposes. However, changes to the rules in
Section 7874 of the Internal Revenue Code (the Code) or regulations promulgated thereunder or other guidance issued by the Treasury or the U.S. Internal
Revenue Service (IRS) could adversely affect our status as a non-U.S. corporation for U.S. federal income tax purposes, and any such changes could have
prospective or retroactive application to us, Endo Health Solutions Inc. (EHSI) and/or their respective shareholders and affiliates. Consequently, there can be
no assurance that there will not exist in the future a change in law that might cause us to be treated as a U.S. corporation for U.S. federal income tax purposes,
including with retroactive effect.
       In addition, recent Irish legislation created a “controlled foreign corporation” tax regime and future proposals may limit deductibility of certain
interest and/or other payments made by our Irish subsidiaries from which we currently benefit. If such changes in law were enacted, it could have a material
adverse effect on our financial statements and cash flow from operations.
        In addition, Ireland’s Department of Finance, Luxembourg’s Ministry of Finance, the Organization for Economic Co-operation and Development, the
European Commission and other government agencies in jurisdictions where we and our affiliates do business have had an extended focus on issues related
to the taxation of multinational corporations and there are several current proposals that, if enacted, would substantially change the taxation of multinational
corporations. One example is in the area of “base erosion and profit shifting,” where payments are made between affiliates from a jurisdiction with high tax
rates to a jurisdiction with lower tax rates. As a result, the tax laws in the jurisdictions in which we operate could change on a prospective or retroactive basis,
and any such changes, including those related to the allocation of income among our subsidiaries, could increase our effective tax rate, which could have a
materially adverse impact on our financial statements and cash flows from operations.
The IRS may not agree with the conclusion that we should be treated as a non-U.S. corporation for U.S. federal income tax purposes.
       Although we are incorporated in Ireland, the IRS may assert that we should be treated as a U.S. corporation (and, therefore, a U.S. tax resident) for U.S.
federal income tax purposes pursuant to Section 7874 of the Code. A corporation is generally considered a tax resident in the jurisdiction of its organization
or incorporation for U.S. federal income tax purposes. Because we are an Irish incorporated entity, we would generally be classified as a non-U.S. corporation
(and, therefore, a non-U.S. tax resident) under these rules. Section 7874 provides an exception pursuant to which a non-U.S. incorporated entity may, in
certain circumstances, be treated as a U.S. corporation for U.S. federal income tax purposes.
       Under Section 7874, we would be treated as a non-U.S. corporation for U.S. federal income tax purposes if the former shareholders of EHSI owned,
immediately after the Paladin transaction (within the meaning of Section 7874), less than 80% (by both vote and value) of Endo shares by reason of holding
shares in EHSI (the ownership test). The former EHSI shareholders owned less than 80% (by both vote and value) of the shares in Endo after the Paladin
merger by reason of their ownership of shares in EHSI. As a result, under current law, we are expected to be treated as a non-U.S. corporation for U.S. federal
income tax purposes. There is limited guidance regarding the application of Section 7874, including with respect to the provisions regarding the application
of the ownership test. Our obligation to complete the Paladin transactions was conditional upon its receipt of a Section 7874 opinion from our counsel,
Skadden, Arps, Slate, Meagher & Flom LLP (Skadden), dated as of the closing date of the Paladin transaction and subject to certain qualifications and
limitations set forth therein, to the effect that Section 7874 and the regulations promulgated thereunder should not apply in such a manner so as to cause
Endo to be treated as a U.S. corporation for U.S. federal income tax purposes from and after the closing date. However, an opinion of tax counsel is not
binding on the IRS or a court. Therefore, there can be no assurance that the IRS will not take a position contrary to Skadden’s Section 7874 opinion or that a
court will not agree with the IRS in the event of litigation.

                                                                                45
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 50 of 235 PageID #:30744
Table of Contents


The effective rate of taxation upon our results of operations is dependent on multi-national tax considerations.
       We earn a portion of our income outside the U.S. That portion of our earnings is taxed at the more favorable rates applicable to the activities
undertaken by our subsidiaries outside of the U.S. Our effective income tax rate in the future could be adversely affected by a number of factors, including
changes in the mix of earnings in countries with differing statutory tax rates, changes in the valuation of deferred tax assets and liabilities, changes in tax
laws, the outcome of income tax audits and the repatriation of earnings from our subsidiaries for which we have not provided for taxes. Cash repatriations are
subject to restrictions in certain jurisdictions and may be subject to withholding and other taxes. We are subject to the examination of our tax returns and tax
arrangements by the IRS and other tax and governmental authorities, such as described in the risk factor “We may not be able to successfully maintain our
low tax rates or other tax positions, which could adversely affect our businesses and financial condition, results of operations and growth prospects.” We
regularly assess all of these matters to determine the adequacy of our tax provisions, which are subject to significant discretion. Although we believe our tax
provisions are adequate, the final determination of tax audits and any related disputes could be materially different from our historical income tax provisions
and accruals. The results of audits and disputes could have a material adverse effect on our financial statements for the period or periods for which the
applicable final determinations are made.
        Future changes in tax laws and rates, including further administrative or regulatory guidance related to the TCJA, could also affect recorded deferred
tax assets and liabilities. Additionally, EU Member States that we operate in and/or have subsidiaries in continue to promulgate tax legislation in response to
initiatives by the Economic and Financial Affairs Council of the EU. We continue to evaluate the potential impact of such legislation, which could have a
material impact on the Company.
We may not be able to successfully maintain our low tax rates or other tax positions, which could adversely affect our businesses and financial
condition, results of operations and growth prospects.
        We are incorporated in Ireland and also maintain subsidiaries in, amongst other jurisdictions, the U.S., Canada, India, Bermuda, the United Kingdom
and Luxembourg. The IRS and other taxing authorities may continue to challenge our tax positions. The IRS presently is examining certain of our
subsidiaries’ U.S. income tax returns for fiscal years ending between December 31, 2011 and December 31, 2015 and, in connection with those examinations,
is reviewing our tax positions related to, among other things, certain intercompany arrangements, including the level of profit earned by our United States
subsidiaries pursuant to such arrangements, and a worthless stock deduction directly attributable to product liability losses. The IRS may examine our tax
returns for other fiscal years and/or for other tax positions. Similarly, other tax authorities may examine our non-U.S. tax returns and propose adjustments to
our taxes. Such examinations may lead to proposed or actual adjustments to our taxes that may be material, individually or in the aggregate.
       Responding to or defending any challenge or proposed adjustment to our tax positions is expensive, consumes time and other resources and diverts
management’s attention. We cannot predict whether taxing authorities will conduct an audit challenging any of our other tax positions, the cost involved in
responding to and defending any such audit and resulting litigation, or the outcome. If we are unsuccessful in any of these matters, we may be required to pay
taxes for prior periods, interest, fines or penalties, and may be obligated to pay increased taxes in the future or repay certain tax refunds, any of which could
require us to reduce our operating expenses, decrease efforts in support of our products or seek to raise additional funds, all of which could have a material
adverse effect on our business, financial position, results of operations and growth prospects.
Our ability to use U.S. tax attributes to offset U.S. taxable income may be limited.
       Existing and future tax laws and regulations may limit our ability to use U.S. tax attributes including, but not limited to, net operating losses and
excess interest expense, to offset U.S. taxable income. For a period of time following the 2014 Paladin transaction, Section 7874 of the Code precludes our
U.S. affiliates from utilizing U.S. tax attributes to offset taxable income if we complete certain transactions with related non-U.S. subsidiaries. In addition, the
U.S. Treasury Department has issued temporary and proposed regulations related to corporate inversions and earnings stripping. The limitations on the use of
certain tax attributes and deductions in these regulations are in addition to existing rules that could impose more restrictive limitations in the event that
cumulative changes in our stock ownership within a three-year period exceed certain thresholds. Such changes or the adoption of additional limitations
could impact our overall utilization of deferred tax assets, potentially resulting in a material adverse impact to our financial statements and cash flows from
operations.
Any attempts to take us over will be subject to Irish Takeover Rules and subject to review by the Irish Takeover Panel.
      We are subject to Irish Takeover Rules, under which our board of directors (the Board of Directors) will not be permitted to take any action which
might frustrate an offer for our ordinary shares once it has received an approach which may lead to an offer or has reason to believe an offer is imminent.

                                                                                 46
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 51 of 235 PageID #:30745
Table of Contents


If pharmaceutical companies are successful in limiting the use of generics through their legislative, regulatory and other efforts, our sales of generic
products may suffer.
      Many pharmaceutical companies increasingly have used state and federal legislative and regulatory means to delay generic competition. These efforts
have included:
         • pursuing new patents for existing products which may be granted just before the expiration of earlier patents, which could extend patent
           protection for additional years;
         • using the Citizen Petition process (for example, under 21 C.F.R. s. 10.30) to request amendments to FDA standards;
         • attempting to use the legislative and regulatory process to have drugs reclassified or rescheduled or to set definitions of abuse-deterrent
           formulations to protect patents and profits; and
         • engaging in state-by-state initiatives to enact legislation that restricts the substitution of some generic drugs.
      If pharmaceutical companies or other third parties are successful in limiting the use of generic products through these or other means, our sales of
generic products and our growth prospects may decline. If we experience a material decline in generic product sales, our results of operations, financial
condition and cash flows will suffer.
We have limited experience in manufacturing biologic products and may encounter difficulties in our manufacturing processes, which could materially
adversely affect our results of operations or delay or disrupt manufacture of those of our products that are reliant upon our manufacturing operations.
       The manufacture of biologic products requires significant expertise and capital investment. Although we manufacture CCH, the active ingredient in
XIAFLEX®, in our Horsham, Pennsylvania facility, we have limited experience in manufacturing CCH or any other biologic products. Biologics such as CCH
require processing steps that are highly complex and generally more difficult than those required for most chemical pharmaceuticals. In addition,
TESTOPEL® is manufactured using a unique, proprietary process. If the manufacturing processes are disrupted at the facilities where our biologic products are
manufactured, it may be difficult to find alternate manufacturing sites. We may encounter difficulties with the manufacture of the active ingredient of
XIAFLEX® or TESTOPEL®, which could delay, disrupt or halt our manufacture of XIAFLEX® and TESTOPEL®, respectively, result in product recalls or
product liability claims, require write-offs which may affect our financial results, or otherwise materially affect our results of operations.
We are incorporated in Ireland, and Irish law differs from the laws in effect in the U.S. and may afford less protection to, or otherwise adversely affect,
our shareholders.
       Our shareholders may have more difficulty protecting their interests than would shareholders of a corporation incorporated in a jurisdiction of the U.S.
As an Irish company, we are governed by the Irish Companies Act 2014 (the Companies Act). The Companies Act and other relevant aspects of Irish law differ
in some material respects from laws generally applicable to U.S. corporations and shareholders, including, among others, the provisions relating to interested
director and officer transactions, acquisitions, takeovers, shareholder lawsuits and indemnification of directors. For example, under Irish law, the duties of
directors and officers of a company are generally owed to the company only. As a result, shareholders of Irish companies generally do not have a personal
right of action against the directors or officers of a company and may pursue a right of action on behalf of the company only in limited circumstances. In
addition, depending on the circumstances, the acquisition, ownership and/or disposition of our ordinary shares may subject individuals to different or
additional tax consequences under Irish law including, but not limited to, Irish stamp duty, dividend withholding tax and capital acquisitions tax.
We are an Irish company and it may be difficult to enforce judgments against us or certain of our officers and directors.
       We are incorporated in Ireland and a substantial portion of our assets are located in jurisdictions outside the U.S. In addition, some of our officers and
directors reside outside the U.S., and some or all of their respective assets are or may be located in jurisdictions outside of the U.S. Therefore, it may be
difficult for investors to effect service of process against us or such officers or directors or to enforce against us or them judgments of U.S. courts predicated
upon civil liability provisions of the U.S. federal securities laws.
       There is no treaty between Ireland and the U.S. providing for the reciprocal enforcement of foreign judgments. The following requirements must be met
before the foreign judgment will be deemed to be enforceable in Ireland:
         • the judgment must be for a definite sum;
         • the judgment must be final and conclusive; and
         • the judgment must be provided by a court of competent jurisdiction.
        An Irish court will also exercise its right to refuse judgment if the foreign judgment was obtained by fraud, if the judgment violated Irish public policy,
if the judgment is in breach of natural justice or if it is irreconcilable with an earlier judgment. Further, an Irish court may stay proceedings if concurrent
proceedings are being brought elsewhere. Judgments of U.S. courts of liabilities predicated upon U.S. federal securities laws may not be enforced by Irish
courts if deemed to be contrary to public policy in Ireland.

                                                                                47
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 52 of 235 PageID #:30746
Table of Contents


Our failure to comply with various laws protecting the confidentiality of certain patient health information could result in penalties and reputational
damage.
      Certain countries in which we operate have, or are developing, laws protecting the confidentiality of individually identifiable personal information,
including patient health information. EU member states and other jurisdictions have adopted data protection laws and regulations applicable to such
information, which impose significant compliance obligations.
       For example, as noted above, the GDPR, which replaced the pre-existing EU Data Protection Directive and became enforceable as of May 25, 2018,
imposes strict restrictions on our authority to collect, analyze and transfer personal data regarding persons in the EU, including health data from clinical trials
and adverse event reporting. The GDPR also grants individuals whose personal data (which is very broadly defined) is collected or otherwise processed the
right to access the data, request its deletion and control its use and disclosure. The GDPR also requires notification of a breach in the security of such data to
be provided within 72 hours of discovering the breach. Although the GDPR itself is self-executing across all EU member states, data protection authorities
from different EU member states may interpret and apply the regulation somewhat differently, which adds to the complexity of processing personal data in
the EU. To date, there has been very little interpretation of the regulation by the EU member states’ different data protection authorities and little time for
enforcement, which makes predicting future enforcement very difficult. That uncertainty contributes to liability exposure risk.
       As did the pre-existing Data Protection Directive, the GDPR prohibits the transfer of personal data to countries outside of the EU that are not
considered by the European Commission to provide an adequate level of data protection, and transfers of personal data to such countries may be made only
in certain circumstances, such as where the transfer is necessary for important reasons of public interest or the individual to whom the personal data relates has
given his or her explicit consent to the transfer after being informed of the risks involved.
       We have policies and practices that we believe make us compliant with applicable privacy regulations, including the GDPR. Nevertheless, there
remains a risk of failure to comply with the rules arising from the GDPR or privacy laws in other countries in which we operate. Should a transgression be
deemed to have occurred, it could lead to government enforcement actions and significant sanctions or penalties against us, adversely impact our results of
operations and subject us to negative publicity. Such liabilities could materially affect our operations.
Item 1B. Unresolved Staff Comments
       None.

                                                                                48
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 53 of 235 PageID #:30747
Table of Contents


Item 2.        Properties
       Our significant properties at December 31, 2018 are as follows:
                                                                                                           Approximate
                                                                                                                Square                   Lease Term End
Location (1)                                         Purpose                                                   Footage   Ownership       Date
Corporate Properties:
Dublin, Ireland                                      Global Corporate Headquarters                              10,000   Leased          August 2024
Malvern, Pennsylvania                                U.S. Corporate Headquarters                               300,000   Leased (2)      December 2024
Chesterbrook, Pennsylvania                           Former Auxilium Headquarters                               75,000   Leased (3)      December 2023
U.S. Branded - Specialty & Established Pharmaceuticals Segment Properties:
Cranbury, New Jersey                                 Manufacturing                                              33,000   Leased          February 2023
Rye, New York                                        Manufacturing                                               3,500   Owned           N/A
Horsham, Pennsylvania                                Administration/Research & Development                      40,000   Leased          July 2028
Horsham, Pennsylvania                                Manufacturing                                              50,000   Leased          July 2028
U.S. Branded - Sterile Injectables Segment Properties:
Rochester, Michigan                                  Administration/Manufacturing/Research & Development       401,000   Owned           N/A
Lansing, Michigan                                    Manufacturing                                              53,000   Leased          March 2032
U.S. Generic Pharmaceuticals Segment Properties:
Chestnut Ridge, New York                             Administration/Distribution                               135,000   Owned           N/A
Chestnut Ridge, New York                             Administration/Manufacturing                               92,000   Owned           N/A
Chestnut Ridge, New York                             Administration/Research & Development                      62,000   Leased          December 2024
Chestnut Ridge, New York                             Administration/Quality Assurance                           40,000   Owned           N/A
Chestnut Ridge, New York                             Distribution                                               24,000   Owned           N/A
Irvine, California                                   Manufacturing/Distribution                                 66,000   Leased          December 2022
Irvine, California                                   Administration/Manufacturing/Quality Assurance             41,000   Leased          December 2022
Irvine, California                                   Research & Development                                     27,000   Leased          August 2021
Montebello, New York                                 Distribution                                              190,000   Leased          January 2024
Chennai, India                                       Administration/Research & Development                      24,000   Leased          May 2021
Chennai, India                                       Administration/Manufacturing                              130,000   Owned           N/A
Chennai, India                                       Administration/Manufacturing/Research & Development       192,000   Owned           N/A
Mumbai, India                                        Administration/Research & Development                     207,000   Leased          July 2028
Mumbai, India                                        Administration/Research & Development                      21,000   Leased          August 2022
International Pharmaceuticals Segment Properties:
Montreal, Canada                                     Paladin Headquarters                                       26,000   Leased          December 2023
__________
   (1) Locations are categorized under the segment which they primarily support.
   (2) Approximately 140,000 square feet of this property has been subleased.
   (3) This property has been subleased.

Item 3.        Legal Proceedings
       The disclosures under Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report
are incorporated into this Part I, Item 3 by reference.
Item 4.        Mine Safety Disclosures
       Not applicable.

                                                                                        49
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 54 of 235 PageID #:30748
Table of Contents

                                                                          PART II
Item 5.     Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities
       Market Information. Our ordinary shares are traded on the NASDAQ under the ticker symbol “ENDP.”
       Holders. As of February 21, 2019, we estimate that there were approximately 76 holders of record of our ordinary shares.
        Dividends. We have never declared or paid any cash dividends on our ordinary shares and we currently have no plans to declare a dividend. We are
permitted to pay dividends subject to limitations imposed by Irish law, the various agreements and indentures governing our indebtedness and the existence
of sufficient distributable reserves. For example, the Companies Act requires Irish companies to have distributable reserves equal to or greater than the
amount of any proposed dividend. Unless we are able to generate sufficient distributable reserves or create distributable reserves by reducing our share
premium account, we will not be able to pay dividends.
       Performance Graph. The following graph provides a comparison of the cumulative total shareholder return on the Company’s ordinary shares with
that of the cumulative total shareholder return on the (i) NASDAQ Composite Index and (ii) the NASDAQ Pharmaceutical Index, commencing on
December 31, 2013 and ending December 31, 2018. The graph assumes $100 invested on December 31, 2013 in the Company’s ordinary shares and in each
of the comparative indices. Our historic share price performance is not necessarily indicative of future share price performance.




                                                                                                  December 31,
                                                    2013                2014               2015                  2016             2017           2018
Endo International plc                        $        100.00     $       106.91    $         90.75      $          24.41   $        11.49   $      10.82
NASDAQ Composite Index                        $        100.00     $       114.62    $        122.81      $         133.19   $       172.11   $     165.84
NASDAQ Pharmaceutical Index                   $        100.00     $       130.42    $        135.08      $         107.58   $       122.18   $     111.73

                                                                               50
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 55 of 235 PageID #:30749
Table of Contents


     Recent sales of unregistered securities; Use of proceeds from registered securities. There were no unregistered sales of equity securities by the
Company during the three years ended December 31, 2018.
       Purchase of Equity Securities by the issuer and affiliated purchasers. The following table reflects purchases of Endo International plc ordinary shares
by the Company during the three months ended December 31, 2018:
                                                                                                                                                                     Approximate Dollar
                                                                                                                                  Total Number of Shares             Value of Shares that
                                                                      Total Number of Shares         Average Price Paid per         Purchased as Part of            May Yet be Purchased
Period                                                                       Purchased                       Share                Publicly Announced Plan             Under the Plan (1)
October 1, 2018 to October 31, 2018                                                          —                             —                             —      $        2,250,000,000
November 1, 2018 to November 30, 2018                                                        —                             —                             —      $        2,250,000,000
December 1, 2018 to December 31, 2018                                                        —                             —                             —      $        2,250,000,000
Three months ended December 31, 2018                                                         —                             —                             —
__________
   (1) Pursuant to Article 11 of the Company’s Articles of Association, the Company has broad shareholder authority to conduct ordinary share repurchases by way of redemptions.
       As permitted by Irish Law and the Company’s Articles of Association, any ordinary shares redeemed shall be cancelled upon redemption. The Board of Directors has
       approved a share buyback program (the 2015 Share Buyback Program) that authorizes the Company to redeem, in the aggregate, $2.5 billion of its outstanding ordinary
       shares. Redemptions under this program may be made from time to time in open market or negotiated transactions or otherwise, as determined by the Board of Directors. This
       program does not obligate the Company to redeem any particular amount of ordinary shares. To date, the Company has redeemed and cancelled approximately 4.4 million of
       its ordinary shares under the 2015 Share Buyback Program for $250.0 million, not including related fees. We currently do not intend to conduct ordinary share repurchases in
       the foreseeable future. Future redemptions, if any, will depend on factors such as levels of cash generation from operations, cash requirements for investment in the Company's
       business, repayment of future debt, if any, the then current share price, market conditions, legal limitations, sufficient distributable reserves and other factors. For example, the
       Companies Act requires Irish companies to have distributable reserves equal to or greater than the amount of any proposed ordinary share repurchase amount. Unless we are
       able to generate sufficient distributable reserves or create distributable reserves by reducing our share premium account, we will not be able to repurchase our ordinary shares.
       The 2015 Share Buyback Program may be suspended, modified or discontinued at any time.

                                                                                            51
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 56 of 235 PageID #:30750
Table of Contents


Item 6.     Selected Financial Data
       The consolidated financial information presented below has been derived from our financial statements. The selected historical consolidated financial
data presented below should be read in conjunction with Part II, Item 7 of this report "Management’s Discussion and Analysis of Financial Condition and
Results of Operations" and Part II, Item 8 of this report "Financial Statements and Supplementary Data". The selected data in this section is not intended to
replace the Consolidated Financial Statements. The information presented below is not necessarily indicative of the results of our future operations.

                                                                                                     Year Ended December 31,
                                                                2018                 2017                     2016                   2015                2014
                                                                                             (in thousands, except per share data)
Consolidated Statement of Operations Data:
Total revenues                                           $      2,947,078       $    3,468,858         $      4,010,274     $        3,268,718       $   2,380,683
Operating (loss) income from continuing operations               (469,129)            (960,065)              (3,471,515)              (933,475)            326,482
(Loss) income from continuing operations before
income tax                                                       (938,832)           (1,483,004)             (3,923,856)             (1,437,864)            99,875
(Loss) income from continuing operations                         (961,767)           (1,232,711)             (3,223,772)               (300,399)            61,608
Discontinued operations, net of tax                               (69,702)             (802,722)               (123,278)             (1,194,926)          (779,792)
Consolidated net loss                                          (1,031,469)           (2,035,433)             (3,347,050)             (1,495,325)          (718,184)
Less: Net income (loss) attributable to noncontrolling
interests                                                                —                    —                      16                     (283)               3,135
Net loss attributable to Endo International plc          $     (1,031,469)      $    (2,035,433)       $     (3,347,066)    $        (1,495,042)     $    (721,319)
Basic and Diluted net (loss) income per share
attributable to Endo International plc:
Continuing operations—basic                              $             (4.29)   $           (5.52)     $         (14.48)    $               (1.52)   $           0.42
Discontinued operations—basic                                          (0.32)               (3.60)                (0.55)                    (6.07)              (5.33)
Basic                                                    $             (4.61)   $           (9.12)     $         (15.03)    $               (7.59)   $          (4.91)
Continuing operations—diluted                            $             (4.29)   $           (5.52)     $         (14.48)    $               (1.52)   $           0.40
Discontinued operations—diluted                                        (0.32)               (3.60)                (0.55)                    (6.07)              (5.00)
Diluted                                                   $            (4.61)   $           (9.12)     $         (15.03)    $               (7.59)   $          (4.60)
Shares used to compute net loss per share attributable to
Endo International plc—Basic                                      223,960              223,198                  222,651                197,100            146,896
Shares used to compute net loss per share attributable to
Endo International plc—Diluted                                    223,960              223,198                  222,651                197,100            156,730
Cash dividends declared per share                         $            —        $           —          $             —      $               —        $         —

                                                                                52
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 57 of 235 PageID #:30751
Table of Contents



                                                                                         As of and for the Year Ended December 31,
                                                                 2018                 2017                  2016                2015                 2014
                                                                                                        (in thousands)
Consolidated Balance Sheet Data:
Cash and cash equivalents                                 $      1,149,113     $        986,605     $         517,250    $        272,348     $       405,696
Total assets                                              $     10,132,393     $     11,635,580     $      14,275,109    $     19,350,336     $    10,824,169
Long-term debt, less current portion, net                 $      8,224,269     $      8,242,032     $       8,141,378    $      8,251,657     $     4,100,627
Other long-term obligations                               $        456,311     $        687,759     $         797,397    $      1,656,391     $     1,149,353
Total Endo International plc shareholders’ (deficit)
equity                                                    $       (498,283)    $        484,880     $       2,701,589    $      5,968,030     $      2,374,757
Noncontrolling interests                                  $             —      $             —      $              —     $            (54)    $         33,456
Total shareholders’ (deficit) equity                      $       (498,283)    $        484,880     $       2,701,589    $      5,967,976     $      2,408,213
Other Financial Data:
Net cash provided by operating activities                 $        267,270     $        553,985     $         528,143    $        118,501     $        372,964
Net cash (used in) provided by investing activities       $        (17,900)    $        104,583     $        (177,552)   $     (6,183,764)    $     (1,008,616)
Net cash (used in) provided by financing activities       $        (81,572)    $       (166,993)    $        (397,186)   $      6,001,992     $        267,669
      Based on the Company’s method of adoption of certain accounting principles, including its January 1, 2018 adoption of Accounting Standards
Codification Topic 606, Revenue from Contracts with Customers, the accounting principles in effect may differ among the periods presented above.
       Additionally, the Company has recorded certain charges for asset impairments and litigation-related and other matters during each year presented,
portions of which are reported as Discontinued operations, net of tax in the Consolidated Statements of Operations. The Company has completed a number of
significant business combinations during or after 2014, certain of which resulted in significant financing activities. These business combinations had a
significant impact on the Company’s financial statements in their respective years of acquisition and in subsequent years. These impacts result from the
consideration transferred by the Company for the acquisitions, the initial and subsequent purchase accounting for the acquired entities’ assets and liabilities
and the post-acquisition results of operations. The Company has also ceased operations and/or divested of certain businesses.
        Through the dates of: (i) the sale of the HealthTronics, Inc. (HealthTronics) business in February 2014, (ii) the sale of the Men’s Health and Prostate
Health units of the American Medical Systems Holdings, Inc. (AMS) business in August 2015 and (iii) the wind down of the Women’s Health unit of the AMS
business (Astora) in March 2016, the assets and liabilities of all of these aforementioned businesses are classified as held for sale in the Consolidated Balance
Sheets for all periods presented, except in the case of certain assets and liabilities that were to remain with the Company after sale including, among others,
the mesh-related product liability accrual, related Qualified Settlement Funds (QSFs) and certain intangible and fixed assets. Additionally, the assets and
liabilities of Litha, which was sold in July 2017, are classified as held for sale in the Consolidated Balance Sheet as of December 31, 2016. The operating
results of the HealthTronics business and the entire AMS business, which includes the Men’s Health, Prostate Health and Astora businesses, are reported as
Discontinued operations, net of tax in the Consolidated Statements of Operations for all periods presented. For additional information, see Note 3.
Discontinued Operations and Divestitures in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
       For further information regarding the comparability of the financial data presented in the tables above and factors that may impact comparability of
future results, see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations as well as the Consolidated Financial
Statements and related notes included in this report and previously filed Annual Reports on Form 10-K.

                                                                               53
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 58 of 235 PageID #:30752
Table of Contents


Item 7.     Management’s Discussion and Analysis of Financial Condition and Results of Operations
       The following Management’s Discussion and Analysis of Financial Condition and Results of Operations describes the principal factors affecting the
results of operations, liquidity and capital resources and critical accounting estimates of Endo International plc. This discussion should be read in
conjunction with our audited Consolidated Financial Statements and related notes thereto. Except for the historical information contained in this report,
including the following discussion, this report contains forward-looking statements that involve risks and uncertainties. See "Forward-Looking Statements"
beginning on page i of this report.
      Unless otherwise indicated or required by the context, references throughout to “Endo,” the “Company,” “we,” “our” or “us” refer to financial
information and transactions of Endo International plc and its subsidiaries.
      The operating results of Astora are reported as Discontinued operations, net of tax in the Consolidated Statements of Operations for all periods
presented. For additional information, see Note 3. Discontinued Operations and Divestitures in the Consolidated Financial Statements included in Part IV,
Item 15 of this report.
EXECUTIVE SUMMARY
       This executive summary provides 2018 highlights from the results of operations that follow:
         • Total revenues in 2018 decreased 15% to $2,947.1 million compared to $3,468.9 million in 2017 as strong performance from our U.S. Branded -
             Sterile Injectables segment and our U.S. Branded - Specialty & Established Pharmaceuticals segment’s Specialty Products portfolio was more
             than offset by declines in our U.S. Branded - Specialty & Established Pharmaceuticals segment’s Established Products portfolio, including a
             decrease of $83.8 million resulting from the voluntary withdrawal of OPANA® ER that is further described below, our U.S. Generic
             Pharmaceuticals segment and, following our 2017 divestitures of Litha and Somar that are further described below, our International
             Pharmaceuticals segment.
         • Gross margin percentage in 2018 increased to 44.6% from 35.8% in 2017, reflecting a shift in product mix to higher margin products, the impact
             of product rationalization and operating efficiency efforts and decreased intangible asset amortization expense.
         • Asset impairment charges in 2018 decreased to $916.9 million from $1,154.4 million in 2017.
         • During 2018, we recognized income tax expense of $22.9 million on $938.8 million of loss from continuing operations before income tax,
             compared to tax benefit of $250.3 million on $1,483.0 million of loss from continuing operations before income tax during 2017. This change
             reflects differences in the geographic mix of pre-tax earnings and the establishment of a valuation allowance against certain U.S. deferred tax
             assets in 2017.
         • Loss from continuing operations in 2018 was $961.8 million, compared to $1,232.7 million in 2017.
       Additionally, the following summary highlights certain key events that occurred during 2018:
        • In January 2018, the Company initiated a restructuring initiative that included a reorganization of its U.S. Generic Pharmaceuticals segment’s
            research and development network, a further simplification of the Company’s manufacturing networks and a company-wide unification of certain
            corporate functions.
        • During the second quarter of 2018, we entered into a development, license and commercialization agreement with Nevakar, Inc. related to five
            sterile injectable product candidates.
        • In November 2018, we reported positive results from two Phase 3 clinical trials of CCH for the treatment of cellulite in the buttocks. Trial
            subjects receiving CCH showed highly statistically significant levels of improvement in the appearance of cellulite with treatment, as measured
            by the trials’ primary endpoint. In addition, the RELEASE-1 trial passed 8 out of 8 key secondary endpoints and the RELEASE-2 trial passed 7
            out of 8 key secondary endpoints. Finally, CCH was well-tolerated in the actively-treated subjects with most adverse events being mild to
            moderate in severity and primarily limited to the local injection area.

CRITICAL ACCOUNTING ESTIMATES
       The preparation of our Consolidated Financial Statements in conformity with accounting principles generally accepted in the U.S. (U.S. GAAP)
requires us to make estimates and assumptions that affect the amounts and disclosures in our Consolidated Financial Statements, including the notes thereto,
and elsewhere in this report. For example, we are required to make significant estimates and assumptions related to revenue recognition, including sales
deductions, financial instruments, long-lived assets, goodwill, other intangibles, income taxes, contingencies and share-based compensation, among others.
Some of these estimates can be subjective and complex. Although we believe that our estimates and assumptions are reasonable, there may be other
reasonable estimates or assumptions that differ significantly from ours. Further, our estimates and assumptions are based upon information available at the
time they were made. Actual results may differ significantly from our estimates.

                                                                             54
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 59 of 235 PageID #:30753
Table of Contents


        Accordingly, in order to understand our Consolidated Financial Statements, it is important to understand our critical accounting estimates. We
consider an accounting estimate to be critical if the accounting estimate requires us to make assumptions about matters that were highly uncertain at the time
the accounting estimate was made and changes in the estimate that are reasonably likely to occur from period to period, or use of different estimates that we
reasonably could have used in the current period, would have a material impact on our financial condition, results of operations or cash flows. Our most
critical accounting estimates are described below.
Revenue recognition
       The Company adopted Accounting Standards Codification Topic 606, Revenue from Contracts with Customers (ASC 606) on January 1, 2018 using
the modified retrospective method for all revenue-generating contracts, including modifications thereto, that were not completed contracts at the date of
adoption. For further discussion of the impact of adoption, refer to Note 2. Summary of Significant Accounting Policies in the Consolidated Financial
Statements included in Part IV, Item 15 of this report. ASC 606 applies to contracts with commercial substance that establish the payment terms and each
party’s rights regarding the goods or services to be transferred, to the extent collection of substantially all of the related consideration is probable. Under ASC
606, we recognize revenue for contracts meeting these criteria when (or as) we satisfy our performance obligations for such contracts by transferring control of
the underlying promised goods or services to our customers. The amount of revenue we recognize reflects our estimate of the consideration we expect to be
entitled to receive, subject to certain constraints, in exchange for such goods or services. This amount is referred to as the transaction price.
        Our revenue consists almost entirely of sales of our pharmaceutical products to customers, whereby we ship products to a customer pursuant to a
purchase order. For contracts such as these, revenue is recognized when our contractual performance obligations have been fulfilled and control has been
transferred to the customer pursuant to the contract’s terms, which is generally upon delivery to the customer. The amount of revenue we recognize is equal to
the fixed amount of the transaction price, adjusted for our estimates of a number of significant variable components including, but not limited to, estimates
for chargebacks, rebates, sales incentives and allowances, distribution service agreement and other fees for services, returns and allowances, which we
collectively refer to as sales deductions. The Company utilizes the expected value method when estimating the amount of variable consideration to include
in the transaction price with respect to each of the foregoing variable components and the most likely amount method when estimating the amount of
variable consideration to include in the transaction price with respect to future potential milestone payments that do not qualify for the sales- and usage-
based royalty exception. The variable component of the transaction price is estimated based on our direct and indirect customers’ buying patterns and the
estimated resulting contractual deduction rates, historical experience, specific known market events and estimated future trends, current contractual and
statutory requirements, industry data, estimated customer inventory levels, current contract sales terms with our direct and indirect customers and other
competitive factors. Variable consideration is included in the transaction price only to the extent that it is probable that a significant revenue reversal will not
occur when the uncertainty associated with the variable consideration is resolved.
       We believe that speculative buying of product, particularly in anticipation of possible price increases, has been the historical practice of certain of our
customers. The timing of purchasing decisions made by wholesaler and large retail chain customers can materially affect the level of our sales in any
particular period. Accordingly, our sales may not correlate to the number of prescriptions written for our products based on external third-party data.
      We have entered into DSAs with certain of our significant wholesaler customers that obligate the wholesalers, in exchange for fees paid by us, to: (i)
manage the variability of their purchases and inventory levels within specified limits based on product demand and (ii) provide us with specific services,
including the provision of periodic retail demand information and current inventory levels for our pharmaceutical products held at their warehouse locations.
Sales deductions
       As described above, the amount of revenue we recognize is equal to the fixed amount of the transaction price, adjusted for our estimates of variable
consideration, including sales deductions. The impact of these sales deductions is estimated using the expected value method taking into consideration
historical experience, estimated future trends, estimated customer inventory levels, current contract sales terms with our direct and indirect customers and
other competitive factors. We subsequently review our estimates for sales deductions based on new or revised information that becomes available to us and
make revisions to our estimates if and when appropriate.
       Where available, we utilize information received from our wholesaler customers about the quantities of inventory held, including the information
received pursuant to DSAs, which we have not independently verified. For other customers, we have estimated inventory held based on buying patterns. In
addition, we evaluate market conditions for products primarily through the analysis of wholesaler and other third party sell-through data, as well as
internally-generated information, to assess factors that could impact expected product demand at the estimate date. As of December 31, 2018, we believe that
our estimates of the level of inventory held by our customers is within a reasonable range as compared to both historical amounts and expected demand for
each respective product.

                                                                                55
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 60 of 235 PageID #:30754
Table of Contents


       If the assumptions we use to calculate our estimates for sales deductions do not appropriately reflect future activity, our financial position, results of
operations and cash flows could be materially impacted. The following table presents the activity and ending balances, excluding Discontinued operations,
for our product sales provisions for the years ended December 31, 2018, 2017 and 2016 (in thousands):
                                                               Returns and                                                    Other Sales
                                                               Allowances             Rebates            Chargebacks          Deductions              Total
Balance, January 1, 2016                                   $        356,932     $        823,157     $         379,216    $          46,802    $       1,606,107
Current year provision                                              122,414            1,562,340             3,125,109              332,721            5,142,584
Prior year provision                                                 (7,199)             (18,705)                4,707                  311              (20,886)
Payments or credits                                                (139,396)          (1,878,602)           (3,162,423)            (312,829)          (5,493,250)
Balance, December 31, 2016                                 $        332,751     $        488,190     $        346,609     $          67,005    $       1,234,555
Current year provision                                              108,544            1,315,012             2,659,421              242,343            4,325,320
Prior year provision                                                 (2,028)             (21,442)                1,224                 (269)             (22,515)
Payments or credits                                                (147,100)          (1,427,073)           (2,750,546)            (268,731)          (4,593,450)
Decreases due to business dispositions                               (1,133)                  —                     —                    —                (1,133)
Balance, December 31, 2017                                 $        291,034     $        354,687     $        256,708     $          40,348    $         942,777
Current year provision                                               78,767              912,885             2,268,212              161,788            3,421,652
Prior year provision                                                  3,693               (1,053)                  785                 (664)               2,761
Payments or credits                                                (136,548)            (986,803)           (2,307,339)            (164,169)          (3,594,859)
Balance, December 31, 2018                                 $        236,946     $        279,716     $        218,366     $          37,303    $         772,331

   Returns and Allowances
      Consistent with industry practice, we maintain a return policy that allows our customers to return products within a specified period of time both
subsequent to and, in certain cases, prior to the products’ expiration dates. Our return policy generally allows customers to receive credit for expired products
within six months prior to expiration and within one year after expiration. Our provision for returns and allowances consists of our estimates for future
product returns, pricing adjustments and delivery errors. The primary factors we consider in estimating our potential product returns include:
         • the shelf life or expiration date of each product;
         • historical levels of expired product returns;
         • external data with respect to inventory levels in the wholesale distribution channel;
         • external data with respect to prescription demand for our products; and
         • the estimated returns liability to be processed by year of sale based on analysis of lot information related to actual historical returns.
      In determining our estimates for returns and allowances, we are required to make certain assumptions regarding the timing of the introduction of new
products and the potential of these products to capture market share. In addition, we make certain assumptions with respect to the extent and pattern of
decline associated with generic competition. To make these assessments, we utilize market data for similar products as analogs for our estimations. We use
our best judgment to formulate these assumptions based on past experience and information available to us at the time. We continually reassess and make
appropriate changes to our estimates and assumptions as new information becomes available to us.
       Our estimate for returns and allowances may be impacted by a number of factors, but the principal factor relates to the level of inventory in the
distribution channel. When we are aware of an increase in the level of inventory of our products in the distribution channel, we consider the reasons for the
increase to determine whether we believe the increase is temporary or other-than-temporary. Increases in inventory levels assessed as temporary will not result
in an adjustment to our provision for returns and allowances. Some of the factors that may be an indication that an increase in inventory levels will be
temporary include:
          • recently implemented or announced price increases for our products; and
          • new product launches or expanded indications for our existing products.
       Conversely, other-than-temporary increases in inventory levels may be an indication that future product returns could be higher than originally
anticipated and, accordingly, we may need to adjust our provision for returns and allowances. Some of the factors that may be an indication that an increase
in inventory levels will be other-than-temporary include:
         • declining sales trends based on prescription demand;
         • recent regulatory approvals to shorten the shelf life of our products, which could result in a period of higher returns related to older product still
            in the distribution channel;
         • introduction of new product or generic competition;

                                                                                56
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 61 of 235 PageID #:30755
Table of Contents

         •   increasing price competition from generic competitors; and
         •   changes to the National Drug Codes (NDCs) of our products, which could result in a period of higher returns related to product with the old NDC,
             as our customers generally permit only one NDC per product for identification and tracking within their inventory systems.
   Rebates
       Our provision for rebates, sales incentives and other allowances can generally be categorized into the following four types:
        • direct rebates;
        • indirect rebates;
        • governmental rebates, including those for Medicaid, Medicare and TRICARE, among others; and
        • managed-care rebates.
       We establish contracts with wholesalers, chain stores and indirect customers that provide for rebates, sales incentives, DSA fees and other allowances.
Some customers receive rebates upon attaining established sales volumes. Direct rebates are generally rebates paid to direct purchasing customers based on a
percentage applied to a direct customer’s purchases from us, including fees paid to wholesalers under our DSAs, as described above. Indirect rebates are
rebates paid to indirect customers which have purchased our products from a wholesaler under a contract with us.
       We are subject to rebates on sales made under governmental and managed-care pricing programs based on relevant statutes with respect to
governmental pricing programs and contractual sales terms with respect to managed-care providers and group purchasing organizations. For example, we are
required to provide a discount on our brand-name drugs to patients who fall within the Medicare Part D coverage gap, also referred to as the donut hole.
       We participate in various federal and state government-managed programs whereby discounts and rebates are provided to participating government
entities. For example, Medicaid rebates are amounts owed based upon contractual agreements or legal requirements with public sector (Medicaid) benefit
providers after the final dispensing of the product by a pharmacy to a benefit plan participant. Medicaid reserves are based on expected payments, which are
driven by patient usage, contract performance and field inventory that will be subject to a Medicaid rebate. Medicaid rebates are typically billed up to 180
days after the product is shipped, but can be as much as 270 days after the quarter in which the product is dispensed to the Medicaid participant. In addition
to the estimates mentioned above, our calculation also requires other estimates, such as estimates of sales mix, to determine which sales are subject to rebates
and the amount of such rebates. Periodically, we adjust the Medicaid rebate provision based on actual claims paid. Due to the delay in billing, adjustments to
actual claims paid may incorporate revisions of this provision for several periods. Because Medicaid pricing programs involve particularly difficult
interpretations of complex statutes and regulatory guidance, our estimates could differ from actual experience.
      In determining our estimates for rebates, we consider the terms of our contracts, relevant statutes, historical relationships of rebates to revenues, past
payment experience, estimated inventory levels of our customers and estimated future trends. Our provisions for rebates include estimates for both unbilled
claims for end-customer sales that have already occurred and future claims that will be made when inventory in the distribution channel is sold through to
end-customer plan participants. Changes in the level of utilization of our products through private or public benefit plans and group purchasing
organizations will affect the amount of rebates that we owe.
   Chargebacks
       We market and sell products to both: (i) direct customers including wholesalers, distributors, warehousing pharmacy chains and other direct
purchasing groups and (ii) indirect customers including independent pharmacies, non-warehousing chains, managed-care organizations, group purchasing
organizations and government entities. We enter into agreements with certain of our indirect customers to establish contract pricing for certain products.
These indirect customers then independently select a wholesaler from which to purchase the products at these contracted prices. Alternatively, we may pre-
authorize wholesalers to offer specified contract pricing to other indirect customers. Under either arrangement, we provide credit to the wholesaler for any
difference between the contracted price with the indirect customer and the wholesaler’s invoice price. Such credit is called a chargeback.
       Our provision for chargebacks consists of our estimates for the credits described above. The primary factors we consider in developing and evaluating
our provision for chargebacks include:
         • the average historical chargeback credits;
         • estimated future sales trends; and
         • an estimate of the inventory held by our wholesalers, based on internal analysis of a wholesaler’s historical purchases and contract sales.

                                                                                57
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 62 of 235 PageID #:30756
Table of Contents


   Other sales deductions
       We offer certain of our customers prompt pay cash discounts. Provisions for prompt pay discounts are estimated and recorded at the time of sale. We
estimate provisions for cash discounts based on contractual sales terms with customers, an analysis of unpaid invoices and historical payment experience.
Estimated cash discounts have historically been predictable and less subjective due to the limited number of assumptions involved, the consistency of
historical experience and the fact that we generally settle these amounts within 30 to 60 days.
       Shelf-stock adjustments are credits issued to our customers to reflect decreases in the selling prices of our products. These credits are customary in the
industry and are intended to reduce a customer’s inventory cost to better reflect current market prices. The determination to grant a shelf-stock credit to a
customer following a price decrease is generally at our discretion, rather than contractually required. The primary factors we consider when deciding whether
to record a reserve for a shelf-stock adjustment include:
         • the estimated number of competing products being launched as well as the expected launch date, which we determine based on market
             intelligence;
         • the estimated decline in the market price of our product, which we determine based on historical experience and customer input; and
         • the estimated levels of inventory held by our customers at the time of the anticipated decrease in market price, which we determine based upon
             historical experience and customer input.
Valuation of long-lived assets
      As of December 31, 2018, our combined long-lived assets balance, including property, plant and equipment and finite-lived intangible assets, is
approximately $3.9 billion.
        Long-lived assets are assessed for impairment whenever events or changes in circumstances indicate the carrying amounts of the assets may not be
recoverable. Recoverability of an asset that will continue to be used in our operations is measured by comparing the carrying amount of the asset to the
forecasted undiscounted future cash flows related to the asset. In the event the carrying amount of the asset exceeds its undiscounted future cash flows and the
carrying amount is not considered recoverable, impairment may exist. An impairment loss, if any, is measured as the excess of the asset’s carrying amount
over its fair value, generally based on a discounted future cash flow method, independent appraisals or offers from prospective buyers. An impairment loss
would be recognized in the Consolidated Statements of Operations in the period that the impairment occurs. As a result of the significance of our long-lived
assets, any recognized impairment loss could have a material adverse impact on our financial position and results of operations.
       Our reviews of long-lived assets during the three years ended December 31, 2018 resulted in certain impairment charges. The majority of these charges
related to finite-lived intangible assets, which are described in Note 10. Goodwill and Other Intangibles in the Consolidated Financial Statements included in
Part IV, Item 15 of this report. Our impairment charges relating to long-lived assets were generally based on fair value estimates determined using either
discounted cash flow models or offers from prospective buyers. When testing a long-lived asset using a discounted cash flow model, we utilize assumptions
related to the revenues, growth rates and operating margins of the corresponding product based on management’s annual and ongoing budgeting, forecasting
and planning processes, which represent our best estimate of future cash flows. These estimates are subject to the economic environment in which our
segments operate, demand for our products and competitor actions. These assumptions are based on significant inputs not observable in the market and thus
represent Level 3 measurements within the fair value hierarchy. The use of different inputs and assumptions would increase or decrease our estimated
discounted future cash flows, the resulting estimated fair values and the amounts of our related impairments, if any. The discount rates applied to intangible
long-lived assets impaired in 2018 ranged from 9.0% to 10.0%.
      Events giving rise to impairment are an inherent risk in the pharmaceutical industry and cannot be predicted. Factors that we consider in deciding
when to perform an impairment review include significant under-performance of a product line in relation to expectations, significant negative industry or
economic trends and significant changes or planned changes in our use of the assets.
       Our long-lived intangible assets, which consist of license rights and developed technology, are initially recorded at fair value upon acquisition. To the
extent they are deemed to have finite lives, they are then amortized over their estimated useful lives using either the straight-line method or, in the case of
certain developed technology assets, the economic benefit model. The values of these various assets are subject to continuing scientific, medical and
marketplace uncertainty. Factors giving rise to our initial estimate of useful lives are subject to change. Significant changes to any of these factors may result
in a reduction in the useful lives of the assets and acceleration of related amortization expense, which could cause our operating income, net income and net
income per share to decrease. Amortization expense is not recorded on assets held for sale. Each category of long-lived intangible assets is described further
below.

                                                                               58
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 63 of 235 PageID #:30757
Table of Contents


        Developed Technology. Our developed technology assets subject to amortization have useful lives ranging from 4 years to 20 years, with a weighted
average useful life of approximately 11 years. We determine amortization periods and methods of amortization for developed technology assets based on our
assessment of various factors impacting estimated useful lives and the timing and extent of estimated cash flows of the acquired assets, including the strength
of the intellectual property protection of the product, contractual terms and various other competitive and regulatory issues.
        License Rights. Our license rights subject to amortization have useful lives ranging from 10 years to 15 years, with a weighted average useful life of
approximately 12 years. We determine amortization periods for licenses based on our assessment of various factors including the expected launch date of the
product, the strength of the intellectual property protection of the product, contractual terms and various other competitive, developmental and regulatory
issues.
Goodwill and indefinite-lived intangible assets
       As of December 31, 2018, our combined goodwill and indefinite-lived intangible assets balance is approximately $3.9 billion.
      We test goodwill and indefinite-lived intangible assets for impairment at least annually, but also perform tests whenever events or changes in
circumstances indicate that the assets might be impaired. Our annual assessment is performed as of October 1 st .
      Following our early adoption, effective January 1, 2017, of Accounting Standards Update (ASU) No. 2017-04, “Intangibles - Goodwill and Other
(Topic 350): Simplifying the Accounting for Goodwill Impairment” (ASU 2017-04), we perform our goodwill impairment tests by comparing the fair value
and carrying amount of each of our reporting units. Any goodwill impairment charge we recognize for a reporting unit is equal to the lesser of (i) the total
goodwill allocated to that reporting unit and (ii) the amount by which that reporting unit’s carrying amount exceeds its fair value.
      Similarly, we perform our indefinite-lived intangible asset impairment tests by comparing the fair value of each intangible asset with its carrying
amount. If the carrying amount of an indefinite-lived intangible asset exceeds its fair value, an impairment loss is recognized in an amount equal to that
excess.
      The fair values of our reporting units and of identified indefinite-lived intangible assets are determined using an income approach that utilizes a
discounted cash flow model, or, where appropriate, a market approach, or a combination thereof. The discounted cash flow models are dependent upon our
estimates of future cash flows and other factors. Our estimates of future cash flows involve assumptions concerning (i) future operating performance,
including future sales, long-term growth rates, operating margins, variations in the amount and timing of cash flows and the probability of achieving the
estimated cash flows and (ii) future economic conditions, all which may differ from actual future cash flows.
       Assumptions related to future operating performance are based on management’s annual and ongoing budgeting, forecasting and planning processes
and represent our best estimate of the future results of operations as of a point in time. These estimates are subject to many assumptions, such as the economic
environment in which our segments operate, demand for our products, competitor actions and factors which could affect our tax rate. Estimated future pre-tax
cash flows are adjusted for taxes using a market participant tax rate and discounted to present value using a market participant, weighted average cost of
capital. Financial and credit market volatility directly impacts certain inputs and assumptions used to develop the weighted average cost of capital such as
the risk-free interest rate, industry beta, debt interest rate and our market capital structure. These assumptions are based on significant inputs not observable in
the market and thus represent Level 3 measurements within the fair value hierarchy. The use of different inputs and assumptions would increase or decrease
our estimated discounted future cash flows, the resulting estimated fair values and the amounts of our related impairments, if any.
        In order to assess the reasonableness of the calculated fair values of our reporting units, we also compare the sum of the reporting units’ fair values to
Endo’s market capitalization and calculate an implied control premium (the excess sum of the reporting units’ fair values over the market capitalization) or
an implied control discount (the excess sum of total invested capital over the sum of the reporting units’ fair values). The Company evaluates the implied
control premium or discount by comparing it to control premiums or discounts of recent comparable market transactions, as applicable. If the control
premium or discount is not reasonable in light of comparable recent transactions, or recent movements in the Company’s share price, we reevaluate the fair
value estimates of the reporting units by adjusting discount rates and/or other assumptions. This re-evaluation could correlate to different implied fair values
for certain or all of the Company’s reporting units.

                                                                                59
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 64 of 235 PageID #:30758
Table of Contents


        Our first quarter 2018 change in segments described in Note 6. Segment Results in the Consolidated Financial Statements included in Part IV, Item 15
of this report resulted in changes to our reporting units for goodwill impairment testing purposes, including the creation of a new U.S. Branded - Sterile
Injectables reporting unit, which was previously part of our Generics reporting unit. As a result of these changes, under U.S. GAAP, we tested the goodwill of
the former Generics reporting unit immediately before the segment realignment and the goodwill of both the new U.S. Branded - Sterile Injectables and U.S.
Generic Pharmaceuticals reporting units immediately after the segment realignment. The critical accounting estimates used in connection with these tests are
discussed below and a description of goodwill impairment charges is included in Note 10. Goodwill and Other Intangibles in the Consolidated Financial
Statements included in Part IV, Item 15 of this report.
       As a result of the forgoing changes and the resulting goodwill impairment tests performed during the three months ended March 31, 2018, we recorded
a pre-tax, non-cash goodwill impairment charge relating to our new U.S. Generic Pharmaceuticals reporting unit of $391.0 million. A 50 basis point increase
in the assumed discount rate used in the impairment test would have increased this goodwill impairment charge by approximately $60 million. Additionally,
with respect to the first quarter 2018 goodwill impairment tests performed related to our former Generics and new U.S. Branded - Sterile Injectables reporting
units, which did not result in impairment charges, a 50 basis point increase in the assumed discount rates would not have changed the results of these tests.
       Endo subsequently performed its annual goodwill and indefinite-lived intangible assets impairment test as of October 1, 2018. For the purpose of the
2018 annual test, the Company had four reporting units with goodwill: (1) U.S. Branded - Specialty & Established Pharmaceuticals, (2) U.S. Branded - Sterile
Injectables, (3) U.S. Generic Pharmaceuticals and (4) Paladin. The fair values of each of our reporting units and associated indefinite-lived intangible assets
were determined using an income approach with discount rates ranging from 9.5% to 11.5%, depending on the overall risk associated with the particular
assets and other market factors. We believe the discount rates and other inputs and assumptions are consistent with those that a market participant would use.
As a result of the 2018 annual test, the Company recorded pre-tax non-cash goodwill impairment charges of $258.0 million and $31.0 million related to its
U.S. Generic Pharmaceuticals and Paladin reporting units, respectively.
     A 50 basis point increase in the assumed discount rate utilized in each test would have increased our U.S. Generic Pharmaceuticals reporting unit
goodwill impairment charge by approximately $40 million and our Paladin reporting unit goodwill impairment charge by approximately $7 million.
      We did not record goodwill impairment charges for the other reporting units as a result of the annual tests. An increase of 50 basis points to our
assumed discount rates used in testing the U.S. Branded - Specialty & Established Pharmaceuticals and the U.S. Branded - Sterile Injectables reporting units
would not have changed the results of the 2018 annual tests.
Income taxes
       Our income tax expense, deferred tax assets and liabilities, income tax payable and reserves for unrecognized tax benefits reflect our best assessment of
estimated current and future taxes to be paid. We are subject to income taxes in the U.S. and numerous other foreign jurisdictions in which we operate.
Significant judgments and estimates are required in determining the consolidated income tax expense or benefit for financial statement purposes. Deferred
income taxes arise from temporary differences, which result in future taxable or deductible amounts, between the tax basis of assets and liabilities and the
corresponding amounts reported in our Consolidated Financial Statements. In assessing the ability to realize deferred tax assets, we consider, when
appropriate, future taxable income by tax jurisdiction and tax planning strategies. Where appropriate, we record a valuation allowance to reduce our deferred
tax assets to equal an amount that is more likely than not to be realized. In projecting future taxable income, we begin with historical results, which are in
certain cases adjusted for the results of discontinued operations, changes in tax laws or nonrecurring transactions. We incorporate assumptions about the
amount of future earnings within a specific jurisdiction’s pretax operating income, adjusted for material changes including in business operations. The
assumptions about future taxable income require significant judgment and, while these assumptions rely heavily on estimates, such estimates are consistent
with the plans we are using to manage the underlying businesses.
      Future changes in tax laws and rates could also affect recorded deferred tax assets and liabilities, including further administrative or regulatory
guidance related to the TCJA. Any adjustments to these estimates will be recorded as an income tax expense or benefit in the period the adjustment is
determined.

                                                                               60
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 65 of 235 PageID #:30759
Table of Contents


       The calculation of our tax liabilities often involves dealing with uncertainties in the application of complex tax laws and regulations in a multitude of
jurisdictions across our global operations. A benefit from an uncertain tax position may be recognized when it is more likely than not that the position will be
sustained on the basis of the technical merits upon examination, including resolutions of any related appeals or litigation processes. We first record
unrecognized tax benefits as liabilities and then adjust these liabilities when our judgment changes as a result of the evaluation of new information not
previously available at the time of establishing the liability. Because of the complexity of some of these uncertainties, the ultimate resolution may result in a
payment, potentially including interest and penalties, that is materially different from our current estimate of the unrecognized tax benefit liabilities. These
differences will be reflected as increases or decreases to income tax expense in the period in which new information becomes available. We classify interest
and penalties arising from uncertain tax positions as a component of tax expense.
       We make an evaluation at the end of each reporting period as to whether or not some or all of the undistributed earnings of our subsidiaries are
indefinitely reinvested. While we may have concluded in the past that some of such undistributed earnings are indefinitely reinvested, facts and
circumstances may change in the future. Changes in facts and circumstances may include a change in the estimated capital needs of our subsidiaries, or a
change in our corporate liquidity requirements. Such changes could result in our management determining that some or all of such undistributed earnings are
no longer indefinitely reinvested. In that event, we would be required to adjust our income tax provision in the period we determined that the earnings will
no longer be indefinitely reinvested outside the relevant tax jurisdiction.
Contingencies
       The Company is subject to various patent challenges, product liability claims, government investigations and other legal proceedings in the ordinary
course of business. Material legal proceedings are discussed in Note 15. Commitments and Contingencies in the Consolidated Financial Statements included
in Part IV, Item 15 of this report. Contingent accruals and legal settlements are recorded in the Consolidated Statements of Operations as Litigation-related
and other contingencies, net (or Discontinued operations, net in the case of vaginal mesh matters) when the Company determines that a loss is both probable
and reasonably estimable. Legal fees and other expenses related to litigation are expensed as incurred and included in Selling, general and administrative
expenses in the Consolidated Statements of Operations (or Discontinued operations, net in the case of vaginal mesh matters).
        Due to the fact that legal proceedings and other contingencies are inherently unpredictable, our estimates of the probability and amount of any such
liabilities involve significant judgment regarding future events. The factors we consider in developing our liabilities for legal proceedings include the merits
and jurisdiction of the proceeding, the nature and the number of other similar current and past proceedings, the nature of the product and the current
assessment of the science subject to the proceeding, if applicable, and the likelihood of the conditions of settlement being met.
       In order to evaluate whether a claim is probable of loss, we may rely on certain information about the claim. Without access to and review of such
information, we may not be in a position to determine whether a loss is probable. Further, the timing and extent to which we obtain any such information, and
our evaluation thereof, is often impacted by items outside of our control including, without limitation, the normal cadence of the litigation process and the
provision of claim information to us by plaintiff’s counsel. The amount of our liabilities for legal proceedings may change as we receive additional
information and/or become aware of additional asserted or unasserted claims. Additionally, there is a possibility that we will suffer adverse decisions or
verdicts of substantial amounts or that we will enter into additional monetary settlements, either of which could be in excess of amounts previously accrued
for. Any changes to our liabilities for legal proceedings could have a material adverse effect on our business, financial condition, results of operations and
cash flows.
      As of December 31, 2018, our reserve for loss contingencies totaled $905.1 million, of which $748.6 million relates to our liability accrual for vaginal
mesh cases and other mesh-related matters. Although we believe there is a reasonable possibility that a loss in excess of the amount recognized exists, we are
unable to estimate the possible loss or range of loss in excess of the amount recognized at this time.

                                                                               61
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 66 of 235 PageID #:30760
Table of Contents


RESULTS OF OPERATIONS
Consolidated Results Review
      The following table displays our revenue, gross margin, gross margin percentage and other pre-tax expense or income for the years ended December
31, 2018, 2017 and 2016 (dollars in thousands):

                                                                                                                                        % Change
                                                                   2018                  2017              2016         2018 vs. 2017              2017 vs. 2016
Total revenues                                             $      2,947,078       $      3,468,858    $   4,010,274              (15)%                      (14)%
Cost of revenues                                                  1,631,682              2,228,530        2,634,973              (27)%                      (15)%
  Gross margin                                             $      1,315,396       $      1,240,328    $   1,375,301                6%                       (10)%
  Gross margin percentage                                              44.6%                  35.8%            34.3%
Selling, general and administrative                                 646,037                629,874          770,728                3%                       (18)%
Research and development                                            185,826                172,067          183,372                8%                        (6)%
Litigation-related and other contingencies, net                      13,809                185,990           23,950              (93)%                      NM
Asset impairment charges                                            916,939              1,154,376        3,781,165              (21)%                      (69)%
Acquisition-related and integration items                            21,914                 58,086           87,601              (62)%                      (34)%
Interest expense, net                                               521,656                488,228          452,679                7%                         8%
Loss on extinguishment of debt                                           —                  51,734               —              (100)%                      NM
Other income, net                                                   (51,953)               (17,023)            (338)             NM                         NM
  Loss from continuing operations before income
  tax                                           $                  (938,832)      $     (1,483,004)   $   (3,923,856)            (37)%                      (62)%
__________
   NM indicates that the percentage change is not meaningful or is greater than 100%.

       Total Revenues. In 2018, total revenues decreased primarily due to the impact of the second quarter 2017 loss of marketing exclusivity for both
ezetimibe tablets and quetiapine ER tablets, competitive pressure on commoditized generic products, generic product rationalization initiatives, actions
taken with respect to the voluntary withdrawal of OPANA® ER that are further described below, generic competition on our U.S. Branded - Specialty &
Established Pharmaceuticals segment’s Established Products portfolio, our divestitures of Litha and Somar in the second half of 2017. These declines were
partially offset by continued strong performance from our U.S. Branded - Sterile Injectables segment, including increases in revenues from VASOSTRICT®,
ADRENALIN® and from our third quarter 2018 launch of ertapenem for injection, the authorized generic of Invanz®, our U.S. Branded - Specialty &
Established Pharmaceuticals segment’s Specialty Products portfolio, which includes XIAFLEX®, and the impact of certain other recent product launches
including, among others, colchicine tablets, the authorized generic of Takeda Pharmaceuticals U.S.A., Inc.’s Colcrys®, which launched in July 2018.
       In 2017, total revenues decreased primarily due to declines in our U.S. Generic Pharmaceuticals segment’s product portfolio, driven by overall market
trends and product rationalization, and our U.S. Branded - Specialty & Established Pharmaceuticals segment’s Established Products portfolio, driven by the
impact of generic competition, the divestiture of STENDRA® in the third quarter of 2016 and actions taken with respect to the voluntary withdrawal of
OPANA® ER that are further described below. Additionally, sales in our International Pharmaceuticals segment were negatively impacted by our divestitures
of Litha and Somar in the second half of 2017. These declines were partially offset by continued strong performance from our U.S. Branded - Sterile
Injectables segment, including VASOSTRICT® and ADRENALIN®, and our U.S. Branded - Specialty & Established Pharmaceuticals segment’s Specialty
Products portfolio, which includes XIAFLEX®.
       In March 2017, we announced that the FDA’s Drug Safety and Risk Management and Anesthetic and Analgesic Drug Products Advisory Committees
voted that the benefits of reformulated OPANA® ER (oxymorphone hydrochloride extended release) no longer outweigh its risks. In June 2017, we became
aware of the FDA’s request that we voluntarily withdraw OPANA® ER from the market and, in July 2017, after careful consideration and consultation with the
FDA, we decided to voluntarily remove OPANA® ER from the market. During the second quarter of 2017, we began to work with the FDA to coordinate an
orderly withdrawal of the product from the market. By September 1, 2017, we ceased shipments of OPANA® ER to customers and we expect the NDA will be
withdrawn. These actions had an adverse effect on the revenues and results of operations of our U.S. Branded - Specialty & Established Pharmaceuticals
segment in 2017 and 2018.

                                                                                        62
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 67 of 235 PageID #:30761
Table of Contents


      Cost of revenues and gross margin percentage. During the years ended December 31, 2018, 2017 and 2016, we incurred certain charges that impact
the comparability of total Cost of revenues, including, among others, those related to acquisitions, separation benefits and restructurings initiatives. The
following table summarizes such amounts (in thousands):

                                                                                                                           2018                    2017                    2016
Amortization of intangible assets (1)                                                             $                          622,339       $         773,766       $         876,451
Inventory step-up and certain manufacturing costs that will be eliminated pursuant to integration
plans                                                                                             $                               261      $             390       $         124,349
Separation benefits and other cost reduction initiatives (2)                                      $                            60,434      $         175,809       $          53,133
__________
   (1) Amortization expense fluctuates based on changes in the total amount of amortizable intangible assets and the rate of amortization in effect for each intangible asset, both of
       which can vary based on factors such as the amount and timing of acquisitions, dispositions, asset impairment charges, transfers between indefinite- and finite-lived intangibles
       assets, changes in foreign currency rates and changes in the composition of our intangible assets impacting the weighted average useful lives and amortization methodologies
       being utilized. The decrease in 2018 was primarily driven by the impact of 2017 amortization expense for both ezetimibe tablets and quetiapine ER tablets, which were fully
       amortized prior to January 1, 2018, the impact of asset impairment charges and decreases in the rate of amortization expense for certain assets, partially offset by the impact of
       certain in-process research and development assets put into service. The decrease in 2017 was primarily driven by our divestitures of Litha and Somar in the second half of
       2017, decreases in the rate of amortization expense for certain assets and the impact of asset impairment charges. This decrease was partially offset by the impact of
       amortization expense for ezetimibe tablets, which launched in the fourth quarter of 2016, and certain in-process research and development assets put into service.
   (2) Amounts primarily relate to certain employee separation costs, accelerated depreciation charges, charges to increase excess inventory reserves related to restructurings and
       other cost reduction and restructuring charges. See Note 4. Restructuring in the Consolidated Financial Statements included in Part IV, Item 15 of this report for discussion of
       our material restructuring initiatives.

      The previously described decrease in total revenues, the decrease to amortization expense and decreased restructuring charges were the primary factors
leading to the overall period-over-period decrease in Cost of revenues in 2018.
        The increase in gross margin percentage in 2018 was primarily attributable to the gross margin effects of the net Cost of revenues decreases included in
the table above, the favorable margin impact of product rationalization and operating efficiency efforts and changes in the mix of total revenues, including a
shift from generic to branded products.
      In 2017, Cost of revenues decreased primarily due to the previously described decrease in total revenues, a decrease to inventory step-up expense
based on the timing of prior acquisitions and a decrease to amortization expense. These savings were partially offset by increased restructuring charges
included in Cost of revenues.
        Gross margin percentage increased in 2017 primarily due to the favorable margin impact of product rationalization efforts and changes in the mix of
total revenues, including a shift from generic to branded products. This increase was partially offset by the margin effects of continued competitive pressure
on the commoditized generic products in our U.S. Generic Pharmaceuticals segment.
      Our material restructuring initiatives are described more fully in Note 4. Restructuring in the Consolidated Financial Statements included in Part IV,
Item 15 of this report.
       Selling, general and administrative expenses. In 2018, Selling, general and administrative expenses increased primarily as a result of increased legal
costs related to certain litigation matters, partially offset by cost reductions that were implemented throughout 2017 and 2018, including the impact of those
related to various restructuring initiatives.
        In 2017, Selling, general and administrative expenses decreased primarily as a result of cost reductions that were implemented during 2016 and in the
first half of 2017, including the impact of those related to various restructuring initiatives. Additionally, there was a decrease in restructuring charges
included in Selling, general and administrative expense in 2017.
      Our material restructuring initiatives and material legal proceedings and other contingent matters are described in more detail in Note 4. Restructuring
and Note 15. Commitments and Contingencies, respectively, in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
       Research and development expenses. Our R&D efforts are focused on the development of a balanced, diversified portfolio of innovative and clinically
differentiated product candidates, including CCH for the treatment of cellulite. We also seek out and develop high-barrier-to-entry generic products,
including first-to-file or first-to-market opportunities. We periodically review our generic products pipeline in order to better direct investment toward those
opportunities that we expect will deliver the greatest returns.
       In November 2018, we reported positive results from two Phase 3 clinical trials, which had been initiated during the first quarter of 2018, of CCH for
the treatment of cellulite in the buttocks. Trial subjects receiving CCH showed highly statistically significant levels of improvement in the appearance of
cellulite with treatment, as measured by the trials’ primary endpoint. In addition, the RELEASE-1 trial passed 8 out of 8 key secondary endpoints and the
RELEASE-2 trial passed 7 out of 8 key secondary endpoints. Finally, CCH was well-tolerated in the actively-treated subjects with most adverse events being
mild to moderate in severity and primarily limited to the local injection area.

                                                                                          63
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 68 of 235 PageID #:30762
Table of Contents


      During the second quarter of 2018, we entered into a development, license and commercialization agreement related to five sterile injectable product
candidates, at which time we became obligated to make an upfront payment, which was recorded as Research and development expense in the Consolidated
Statements of Operations. This agreement is described more fully in Note 11. License and Collaboration Agreements in the Consolidated Financial
Statements included in Part IV, Item 15 of this report.
     Also, during the first quarter of 2018, we announced the January 2018 Restructuring Initiative, which included a reorganization of our U.S. Generic
Pharmaceuticals segment’s research and development network.
        The increase in R&D expense in 2018 was primarily a result of increased costs related to our cellulite treatment development program and the upfront
payment discussed above. This increase was partially offset by cost savings related to the January 2018 Restructuring Initiative and other cost reduction
initiatives.
       In 2017, R&D expense decreased due to a reduction in costs associated with post-marketing studies related to certain products in our U.S. Branded -
Specialty & Established Pharmaceuticals segment and our previous Phase 2b cellulite trial, the results of which were announced in November 2016, cost
savings resulting from the January 2017 Restructuring Initiative and lower development costs and filing fees related to new product launches in our U.S.
Generic Pharmaceuticals segment. Partially offsetting the decrease were preliminary costs incurred in 2017 associated with the Phase 3 cellulite trials
described above.
       We expect our U.S. Branded - Specialty & Established Pharmaceuticals segment’s R&D costs to decline in 2019. This expected decline primarily
reflects lower R&D expenditures related to CCH for the treatment of cellulite as a result of the timing of our Phase 3 trials, the results of which were
announced in November 2018. However, there can be no assurance that we will achieve these results.
      Our material restructuring initiatives are described more fully in Note 4. Restructuring in the Consolidated Financial Statements included in Part IV,
Item 15 of this report.
        Litigation-related and other contingencies, net. Included within Litigation-related and other contingencies, net are changes to our accruals for
litigation-related settlement charges and certain settlements proceeds related to suits filed by our subsidiaries. Our material legal proceedings and other
contingent matters are described in more detail in Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV,
Item 15 of this report.
      Asset impairment charges. The following table presents the components of our total Asset impairment charges for the years ended December 31, 2018,
2017 and 2016 (in thousands):

                                                                                                          2018                 2017                2016
Goodwill impairment charges                                                                        $        680,000     $        288,745    $      2,676,350
Other intangible asset impairment charges                                                                   230,418              799,955           1,088,903
Property, plant and equipment impairment charges                                                              6,521               65,676              15,912
  Total asset impairment charges                                                                   $        916,939     $      1,154,376    $      3,781,165

       A discussion of our impairment testing methodology and the critical accounting estimates made in connection with our various impairment tests is
included above under the caption “CRITICAL ACCOUNTING ESTIMATES.” The factors leading to our material asset impairment tests, as well as the results
of these tests, are further described in Note 9. Property, Plant and Equipment and Note 10. Goodwill and Other Intangibles in the Consolidated Financial
Statements included in Part IV, Item 15 of this report.
       Acquisition-related and integration items. The following table presents the components of our total Acquisition-related and integration items for the
years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                          2018                 2017                2016
Net expense from changes in the fair value of acquisition-related contingent consideration         $         19,910     $         49,949    $          23,823
Other                                                                                                         2,004                8,137               63,778
 Acquisition-related and integration items                                                         $         21,914     $         58,086    $          87,601

       Net expense from changes in the fair value of acquisition-related contingent consideration resulted primarily from changes to our estimates regarding
the timing and amount of the future revenues of the underlying products and changes in other assumptions impacting the probability of, and extent to which
we will incur related contingent obligations. See Note 7. Fair Value Measurements in the Consolidated Financial Statements included in Part IV, Item 15 of
this report for further discussion of our acquisition-related contingent consideration.
        The decreases in other Acquisition-related and integration items in both 2018 and 2017 were primarily attributable to the timing of prior acquisitions
and the associated costs. In 2016, amounts primarily relate to costs associated with integrating our January 2015 acquisition of Auxilium Pharmaceuticals,
Inc. (subsequently converted to Auxilium Pharmaceuticals, LLC and hereinafter referred to as Auxilium) and our September 2015 acquisition of Par
Pharmaceutical Holdings, Inc (Par), which costs did not reoccur to the same extent in 2017.

                                                                              64
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 69 of 235 PageID #:30763
Table of Contents


       Interest expense, net. The components of Interest expense, net for the years ended December 31, 2018, 2017 and 2016 are as follows (in thousands):

                                                                                                             2018                  2017                 2016
Interest expense                                                                                       $          534,850    $       494,694     $        456,396
Interest income                                                                                                   (13,194)            (6,466)              (3,717)
  Interest expense, net                                                                                $          521,656    $       488,228     $        452,679

       The increase in interest expense in 2018 was primarily attributable to increased interest rates, including the effects of both increases in LIBOR, which
impacted our variable-rate debt, and the refinancing that occurred on April 27, 2017, which is further described in Note 14. Debt in the Consolidated
Financial Statements included in Part IV, Item 15 of this report. Although we cannot predict future interest rates with certainty, absent any actions to reduce
the principal amount of our debt, interest expense is likely to increase in 2019 as a result of recent and potential future increases in LIBOR. In 2017, the
increase in interest expense was primarily due to increased interest rates following the refinancing that occurred on April 27, 2017.
       Interest income varies primarily based on the amounts of our investments in money market funds and time deposits, as well as changes in the
corresponding interest rates.
      Loss on extinguishment of debt. Loss on extinguishment of debt in 2017 related to certain previously unamortized debt issuance costs that were
charged to expense in connection with the April 2017 refinancing. There were no comparable charges in 2018 or 2016.
       Other income, net. The components of Other income, net for the years ended December 31, 2018, 2017 and 2016 are as follows (in thousands):

                                                                                                             2018                  2017                 2016
Net (gain) loss on sale of business and other assets                                                   $          (45,155)   $       (13,809)    $           3,192
Foreign currency (gain) loss, net                                                                                  (3,762)            (2,801)                2,991
Net loss (gain) from our investments in the equity of other companies                                               3,444                898                (1,190)
Other miscellaneous, net                                                                                           (6,480)            (1,311)               (5,331)
  Other income, net                                                                                    $          (51,953)   $       (17,023)    $             (338)

      In 2018, Net (gain) loss on sale of business and other assets primarily relates to proceeds received from the 2018 sales of various ANDAs and of the
Huntsville facilities, as further discussed in Note 4. Restructuring in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
       In 2017, Net (gain) loss on sale of business and other assets includes a $10.1 million gain resulting from the sale of Litha, as further described in Note
3. Discontinued Operations and Divestitures in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
       Amounts of Foreign currency (gain) loss, net result from the remeasurement of the Company’s foreign currency denominated assets and liabilities. Net
loss (gain) from our investments in the equity of other companies includes the income statement impacts of our investments in the equity of other companies,
including those accounted for under the equity method and those classified as marketable securities.
       Income tax expense (benefit). The following table displays our Loss from continuing operations before income tax, Income tax expense (benefit) and
effective tax rate for the years ended December 31, 2018, 2017 and 2016 (dollars in thousands):

                                                                                                           2018                  2017                  2016
Loss from continuing operations before income tax                                                  $       (938,832)   $         (1,483,004) $        (3,923,856)
Income tax expense (benefit)                                                                       $         22,935    $           (250,293) $          (700,084)
  Effective tax rate                                                                                            (2.4)%                 16.9%                17.8%
       Our tax rate is affected by recurring items, such as tax rates in non-U.S. jurisdictions as compared to the notional U.S. federal statutory tax rate, and the
relative amount of income or loss in those various jurisdictions. It is also impacted by certain items that may occur in any given period, but are not consistent
from period to period.

                                                                                65
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 70 of 235 PageID #:30764
Table of Contents


      The tax expense in 2018 primarily related to the establishment of a valuation allowance against certain U.S. deferred tax assets. The following items
had the most significant impact on the difference between the notional U.S. statutory federal income tax rate and our effective tax rate in 2017 and 2016:
       2017:
         • $1,648.8 million of tax expense or a 111.2% rate charge from recording net valuation allowances relating to the Company’s operations.
         • $1,350.8 million of net tax benefit or a 91.1% rate benefit associated with our geographical mix of earnings. As of December 31, 2017, no
           provision has been made for Irish taxes, as the majority of our undistributed earnings were considered to be permanently reinvested outside of
           Ireland.
         • $56.1 million of net tax benefit or a 3.8% rate benefit associated with the divestiture of certain International Pharmaceuticals segment businesses.
         • $60.8 million of tax expense or a 4.1% rate charge resulting from the non-deductible portion of impaired goodwill.
       2016:
         • $926.9 million tax expense or a 23.6% rate charge resulting from the non-deductible portion of impaired goodwill.
         • $762.6 million tax expense or a 19.4% rate charge from recording net valuation allowances relating to the Company’s operations.
         • $636.1 million net tax benefit or a 16.2% rate benefit associated with the recognition of outside basis differences in certain subsidiaries.
         • $301.7 million net tax benefit or a 7.7% rate benefit associated with our geographical mix of earnings. As of December 31, 2016, no provision
           has been made for Irish taxes, as the majority of our undistributed earnings were considered to be permanently reinvested outside of Ireland.
      We have valuation allowances established against our deferred tax assets in most other jurisdictions in which we operate, with the exception of Canada
and India. Accordingly, it would be unlikely for future pre-tax losses to create a tax benefit that would be more likely than not to be realized. Although the
Company has valuation allowances established against deferred tax assets in most major jurisdictions as of December 31, 2018, it is possible that there could
be material releases if certain proposed law changes were to be enacted.
       The Internal Revenue Service (IRS) presently is examining certain of our subsidiaries’ U.S. income tax returns for fiscal years ending between
December 31, 2011 and December 31, 2015 and, in connection with those examinations, is reviewing our tax positions related to, among other things, certain
intercompany arrangements, including the level of profit earned by our United States subsidiaries pursuant to such arrangements, and a worthless stock
deduction directly attributable to product liability losses. The IRS may examine our tax returns for other fiscal years and/or for other tax positions. Similarly,
other tax authorities may examine our non-U.S. tax returns and propose adjustments to our taxes. Such examinations may lead to proposed or actual
adjustments to our taxes that may be material, individually or in the aggregate. An adverse outcome of these tax examinations could have a material adverse
effect on our business, financial position, results of operations and growth prospects. See the risk factor “We may not be able to successfully maintain our low
tax rates or other tax positions, which could adversely affect our businesses and financial condition, results of operations and growth prospects” in Part I, Item
1A of this document for more information.
       For additional information on our income taxes, see Note 20. Income Taxes in the Consolidated Financial Statements included in Part IV, Item 15 of
this report.
      Discontinued operations, net of tax. As further described in Note 3. Discontinued Operations and Divestitures in the Consolidated Financial
Statements included in Part IV, Item 15 of this report, the operating results of Astora are reported as Discontinued operations, net of tax in the Consolidated
Statements of Operations for all periods presented. The results of our discontinued operations, net of tax, were losses of $69.7 million, $802.7 million and
$123.3 million, during the years ended December 31, 2018, 2017 and 2016, respectively.
      In 2018, the primary driver of the change was the after-tax impact of charges related to mesh litigation. Mesh-related charges in 2018 totaled $34.0
million compared to $775.5 million in 2017. Additionally, following the settlement strategy we pursued in 2017, there were decreases in mesh-related legal
defense costs in 2018 compared to 2017.
       In 2017, the primary driver of the change was the after-tax impact of the 2017 charge discussed above. This compares to $20.1 million of litigation-
related charges recorded during 2016. Also contributing to the change was a decrease in revenue resulting from the wind-down of our Astora business in
2016. Partially offsetting these changes was an overall decrease in spending in 2017, as well as a decrease in asset impairment charges of $21.3 million.
       For further discussion of mesh-related matters, refer to Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in
Part IV, Item 15 of this report.

                                                                               66
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 71 of 235 PageID #:30765
Table of Contents


       Key Trends. We estimate that the following factors will impact our 2019 total revenues as compared to 2018:
         • growth in the Specialty Products portfolio of our U.S. Branded - Specialty & Established Pharmaceuticals segment, primarily driven by increased
            revenues following continued investments in XIAFLEX®;
         • growth in the U.S. Branded - Sterile Injectables segment, driven by continued performance of VASOSTRICT® and ADRENALIN® and the full-
            year impact of ertapenem for injection, the authorized generic of Invanz®, which launched during the third quarter of 2018; and
         • declines in the U.S. Generic Pharmaceuticals segment, the Established Products portfolio of the U.S. Branded - Specialty & Established
            Pharmaceuticals segment and the International Pharmaceuticals segment, primarily driven by continued competitive pressures impacting these
            product portfolios.
      These estimated trends reflect the current expectations of the Company’s management team based on information currently known to them. These
estimates are subject to risks and uncertainties that could cause our actual results to differ materially from those indicated by such estimated trends.
Business Segment Results Review
       The four reportable business segments in which we operate are: (1) U.S. Branded - Specialty & Established Pharmaceuticals, (2) U.S. Branded - Sterile
Injectables, (3) U.S. Generic Pharmaceuticals and (4) International Pharmaceuticals. Our segments reflect the level at which the chief operating decision
maker regularly reviews financial information to assess performance and to make decisions about resources to be allocated. Each segment derives revenue
from the sales or licensing of its respective products and is discussed in more detail below.
        We evaluate segment performance based on each segment’s adjusted income from continuing operations before income tax, a financial measure not
determined in accordance with U.S. GAAP, which we define as Loss from continuing operations before income tax and before certain upfront and milestone
payments to partners; acquisition-related and integration items, including transaction costs and changes in the fair value of contingent consideration; cost
reduction and integration-related initiatives such as separation benefits, retention payments, other exit costs and certain costs associated with integrating an
acquired company’s operations; asset impairment charges; amortization of intangible assets; inventory step-up recorded as part of our acquisitions;
litigation-related and other contingent matters; gains or losses from early termination of debt; gains or losses from the sales of businesses and other assets;
foreign currency gains or losses on intercompany financing arrangements; and certain other items.
       Certain of the corporate expenses incurred by us are not attributable to any specific segment. Accordingly, these costs are not allocated to any of our
segments and are included in the results below as “Corporate unallocated costs.” Interest income and expense are also considered corporate items and not
allocated to any of our segments. Our consolidated adjusted income from continuing operations before income tax is equal to the combined results of each of
our segments less these unallocated corporate items.
       We refer to adjusted income from continuing operations before income tax in making operating decisions because we believe it provides meaningful
supplemental information regarding our operational performance. For instance, we believe that this measure facilitates internal comparisons to our historical
operating results and comparisons to competitors’ results. We believe this measure is useful to investors in allowing for greater transparency related to
supplemental information used in our financial and operational decision-making. Further, we believe that adjusted income from continuing operations before
income tax may be useful to investors as we are aware that certain of our significant shareholders utilize adjusted income from continuing operations before
income tax to evaluate our financial performance. Finally, adjusted income from continuing operations before income tax is utilized in the calculation of
other non-GAAP financial measures, which are used by the Compensation Committee of the Company’s Board of Directors in assessing the performance and
compensation of substantially all of our employees, including our executive officers.
       There are limitations to using financial measures such as adjusted income from continuing operations before income tax. Other companies in our
industry may define adjusted income from continuing operations before income tax differently than we do. As a result, it may be difficult to use adjusted
income from continuing operations before income tax or similarly named adjusted financial measures that other companies may use to compare the
performance of those companies to our performance. Because of these limitations, adjusted income from continuing operations before income tax is not
intended to represent cash flow from operations as defined by U.S. GAAP and should not be used as an indicator of operating performance, a measure of
liquidity or as alternative to net income, cash flows or any other financial measure determined in accordance with U.S. GAAP. We compensate for these
limitations by providing reconciliations of our total segment adjusted income from continuing operations before income tax to our consolidated Loss from
continuing operations before income tax, which is determined in accordance with U.S. GAAP and included in our Consolidated Statements of Operations.

                                                                               67
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 72 of 235 PageID #:30766
Table of Contents


      Revenues. The following table displays our revenue by reportable segment for the years ended December 31, 2018, 2017 and 2016 (dollars in
thousands):

                                                                                                                                                          % Change
                                                                        2018                    2017                   2016               2018 vs. 2017            2017 vs. 2016
U.S. Branded - Specialty & Established
   Pharmaceuticals                                              $         862,832      $          957,525      $       1,166,294                      (10)%                    (18)%
U.S. Branded - Sterile Injectables                                        929,566                 750,471                576,399                       24 %                     30 %
U.S. Generic Pharmaceuticals                                            1,012,215               1,530,530              1,988,214                      (34)%                    (23)%
International Pharmaceuticals (1)                                         142,465                 230,332                279,367                      (38)%                    (18)%
  Total net revenues from external customers                    $       2,947,078      $        3,468,858      $       4,010,274                      (15)%                    (14)%
__________
   (1) Revenues generated by our International Pharmaceuticals segment are primarily attributable to external customers located in Canada and, prior to the sale of Litha in July
       2017 and Somar in October 2017, South Africa and Latin America.

       U.S. Branded - Specialty & Established Pharmaceuticals. The following table displays the significant components of our U.S. Branded - Specialty &
Established Pharmaceuticals revenues from external customers for the years ended December 31, 2018, 2017 and 2016 (dollars in thousands):

                                                                                                                                                          % Change
                                                                        2018                    2017                   2016               2018 vs. 2017            2017 vs. 2016
Specialty Products:
 XIAFLEX®                                                       $         264,638      $         213,378       $         189,689                       24 %                     12 %
 SUPPRELIN® LA                                                             81,707                 86,211                  78,648                       (5)%                     10 %
 Other Specialty (1)                                                      156,607                153,384                 138,483                        2%                      11 %
Total Specialty Products                                        $         502,952      $         452,973       $         406,820                       11 %                     11 %
Established Products:
 PERCOCET®                                                      $         122,901      $         125,231       $         139,211                      (2)%                     (10)%
 VOLTAREN® Gel                                                             57,700                 68,780                 100,642                     (16)%                     (32)%
 OPANA® ER                                                                     —                  83,826                 158,938                    (100)%                     (47)%
 Other Established (2)                                                    179,279                226,715                 360,683                     (21)%                     (37)%
Total Established Products                                      $         359,880      $         504,552       $         759,474                      (29)%                    (34)%
Total U.S. Branded - Specialty & Established
Pharmaceuticals (3)                                             $         862,832      $         957,525       $       1,166,294                      (10)%                    (18)%
__________
   (1) Products included within Other Specialty include NASCOBAL ® Nasal Spray, TESTOPEL ® and AVEED®.
   (2) Products included within Other Established include, but are not limited to, LIDODERM®, FORTESTA® Gel, EDEX® and TESTIM® including the authorized generics of
       TESTIM® and FORTESTA® Gel.
   (3) Individual products presented above represent the top two performing products in each product category and/or any product having revenues in excess of $100 million
       during any of the years ended December 31, 2018, 2017 and 2016 or $25 million during any quarterly period in 2018.

   Specialty Products
     The increases in net sales of XIAFLEX® in both 2018 and 2017 were primarily attributable to demand growth driven by the continued investment and
promotional efforts behind XIAFLEX®, as well as price.
       The decrease in net sales of SUPPRELIN® LA in 2018 was primarily attributable to decreased volume. The increase in 2017 was primarily attributable
to price.
       The increase in net sales of Other Specialty Products in 2018 was primarily attributable to increased sales of NASCOBAL® Nasal Spray and AVEED®
due to improved volume. The increases in these products were partially offset by lower sales of TESTOPEL® due to decreases in both volume and price. Net
sales of Other Specialty Products increased in 2017, driven by increased net sales of NASCOBAL® Nasal Spray, AVEED® and TESTOPEL®, which all
benefited from increased prices. NASCOBAL® Nasal Spray and AVEED® also benefited from improved volume.
   Established Products
       The decreases in net sales of PERCOCET® in both 2018 and 2017 were primarily attributable to volume decreases, partially offset by price increases.

                                                                                           68
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 73 of 235 PageID #:30767
Table of Contents


      The decreases in net sales of VOLTAREN® Gel for both 2018 and 2017 were primarily attributable to price and volume decreases as a result of
ongoing competitive pressure from generic competition. To the extent additional competitors launch generic versions of VOLTAREN® Gel, our revenues
could decline further.
      The decreases in net sales of OPANA® ER for both 2018 and 2017 relate primarily to our voluntary cessation of shipments of OPANA® ER to
customers by September 1, 2017, as further described above.
       Net sales of Other Established Products for both 2018 and 2017 were negatively impacted by volume decreases resulting from generic competition and
certain other factors, including a decrease in 2017 resulting from the divestiture of STENDRA® in the third quarter of 2016.
      U.S. Branded - Sterile Injectables. The following table displays the significant components of our U.S. Branded - Sterile Injectables revenues from
external customers for the years ended December 31, 2018, 2017 and 2016 (dollars in thousands):

                                                                                                                                                     % Change
                                                                      2018                   2017                   2016               2018 vs. 2017           2017 vs. 2016
VASOSTRICT®                                                   $         453,767      $         399,909      $         343,468                      13%                     16%
ADRENALIN®                                                              143,489                 76,523                 22,172                      88%                    NM
Ertapenem for injection                                                  57,668                     —                      —                      NM                      NM
Other Sterile Injectables (1)                                           274,642                274,039                210,759                      —%                      30%
  Total U.S. Branded - Sterile Injectables (2)                $         929,566      $         750,471      $         576,399                      24%                     30%
__________
   NM indicates that the percentage change is not meaningful or is greater than 100%.
   (1) Products included within Other Sterile Injectables include, but are not limited to, APLISOL ® and ephedrine sulfate injection.
   (2) Individual products presented above represent the top two performing products for this segment and/or any product having revenues in excess of $100 million during any of
       the years ended December 31, 2018, 2017 and 2016 or $25 million during any quarterly period in 2018.

       Net sales of VASOSTRICT® and ADRENALIN® increased in 2018 and 2017 due to increases in both price and volume. Sales of ADRENALIN® also
benefited from the market withdrawal of competing unapproved sources beginning in May of 2017. VASOSTRICT® is currently the first and only
vasopressin injection with an NDA approved by the FDA. As of December 31, 2018, we have six patents for VASOSTRICT® listed in the Orange Book. We
have additional patents pending with the PTO. The FDA requires any applicant seeking FDA approval for vasopressin prior to patent expiry and relying on
VASOSTRICT® as the Reference Listed Drug to notify us of its filing before the FDA will issue an approval.
        We are aware of certain competitive actions taken by other pharmaceutical companies related to VASOSTRICT®, which include the filing of ANDAs
for generic versions of VASOSTRICT® and the commencement of bulk compounding of vasopressin, the active ingredient of VASOSTRICT®. These matters
are further discussed in Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item 15 of this report under
the heading “VASOSTRICT® Related Matters.” We have taken and plan to continue to take actions in our best interest to protect our rights with respect to
VASOSTRICT®. The introduction of any compounded or generic versions of VASOSTRICT® could result in reductions to our market share, revenues,
profitability and cash flows.
       Ertapenem for injection, the authorized generic of Invanz®, launched during the third quarter of 2018 and had no sales in 2017 or 2016.
      The increase in 2017 in net sales of Other Sterile Injectables was primarily due to the launch of ephedrine sulfate injection and neostigmine
methylsulfate injection during the year.
        U.S. Generic Pharmaceuticals. Continued competitive pressure on commoditized generic products and the impact of product rationalization
initiatives resulting from prior restructurings resulted in a revenue decrease in 2018. Additionally, included within this segment’s revenues in 2017 are
ezetimibe tablets and quetiapine ER tablets, both of which were first-to-file products launched in the fourth quarter of 2016. Combined net sales for these two
products in 2017 were $250.2 million. The marketing exclusivity periods for both ezetimibe tablets and quetiapine ER tablets expired in the second quarter
of 2017. As a result, combined revenues for these products declined significantly during the second quarter of 2017 and beyond. Partially offsetting the 2018
decrease was the impact of certain recent product launches including, among others, colchicine tablets, the authorized generic of Takeda Pharmaceuticals
U.S.A., Inc.’s Colcrys®, which launched in July 2018.
      The 2017 decrease in U.S. Generic Pharmaceuticals net sales was primarily due to decreases in both price and volume resulting from continued
competitive pressure on commoditized generic products and the impact of product rationalization actions resulting from the 2016 and 2017 U.S. Generic
Pharmaceuticals segment restructuring initiatives. In addition, combined sales for ezetimibe tablets and quetiapine ER tablets decreased from approximately
$292.2 million in 2016 to approximately $250.2 million in 2017 as a result of the loss of marketing exclusivity as discussed above.

                                                                                       69
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 74 of 235 PageID #:30768
Table of Contents


       International Pharmaceuticals. The decreases in revenue for the International Pharmaceuticals segment in both 2018 and 2017 were primarily
attributable to the combined impact of our divestitures of Litha and Somar in the second half of 2017. The decrease in 2018 was partially offset by increases
in revenues for certain other products within this segment. For additional detail regarding the divestitures of Litha and Somar refer to Note 3. Discontinued
Operations and Divestitures in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
     Adjusted income from continuing operations before income tax. The following table displays our Adjusted income from continuing operations before
income tax by reportable segment for the years ended December 31, 2018, 2017 and 2016 (dollars in thousands):

                                                                                                                                          % Change
                                                               2018                   2017               2016             2018 vs. 2017          2017 vs. 2016
U.S. Branded - Specialty & Established
   Pharmaceuticals                                      $        368,790     $         485,515    $        553,806                  (24)%                  (12)%
U.S. Branded - Sterile Injectables                               695,363               563,103             426,170                   23 %                   32 %
U.S. Generic Pharmaceuticals                                     317,892               501,249             653,309                  (37)%                  (23)%
International Pharmaceuticals                                     59,094                58,308              84,337                    1%                   (31)%
  Total segment adjusted income from continuing
     operations before income tax                       $      1,441,139     $        1,608,175   $      1,717,622                  (10)%                   (6)%

       U.S. Branded - Specialty & Established Pharmaceuticals. Amounts were negatively impacted during 2018 as a result of decreased revenues and gross
margins related to generic competition and the voluntary cessation of shipments of OPANA® ER by September 1, 2017. Additionally, in 2018, R&D
expenses increased as a result of our cellulite treatment development program and legal costs related to certain litigation matters also increased. Our material
legal proceedings and other contingent matters are described in more detail in Note 15. Commitments and Contingencies in the Consolidated Financial
Statements included in Part IV, Item 15 of this report.
       The decrease in 2017 was a result of decreased revenues related to generic competition impacting several products in this segment, the actions taken
with respect to OPANA® ER as discussed above and the divestiture of STENDRA® in the third quarter of 2016. These decreases were partially offset by
targeted cost reductions in Selling, general and administrative expenses associated with our previously announced restructuring initiatives, as well as the
reductions to R&D costs described above.
       U.S. Branded - Sterile Injectables. The increases in both 2018 and 2017 were primarily driven by increased revenues and gross margins resulting from
strong performance of a variety of products in this segment as described above.
       U.S. Generic Pharmaceuticals. The decrease in 2018 was primarily attributable to decreased revenues as described above and the resulting reduction
to gross margin. Partially offsetting the decrease were the impacts of reductions to R&D and other operating expenses, including the impact of the 2017 U.S.
Generic Pharmaceuticals Restructuring Initiative and the January 2018 Restructuring Initiative, which are described more fully in Note 4. Restructuring in
the Consolidated Financial Statements included in Part IV, Item 15 of this report.
      The decrease in 2017 was primarily attributable to the impact of competitive pressure on commoditized generic products. Partially offsetting the
decrease were the impacts of product rationalization actions and other restructuring initiatives, which had the effect of improving gross margin percentage
and reducing overall operating expenses in 2017.
       International Pharmaceuticals. Amounts were negatively impacted in both 2018 and 2017 as a result of the combined impact of our divestitures of
Litha and Somar in the second half of 2017. This decrease in 2018 was more than offset by the gross margin effects of the revenue results of certain other
International Pharmaceuticals products, as described above.

                                                                                 70
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 75 of 235 PageID #:30769
Table of Contents


       The table below provides reconciliations of our consolidated Total consolidated loss from continuing operations before income tax, which is
determined in accordance with U.S. generally accepted accounting principles (U.S. GAAP), to our total segment adjusted income from continuing operations
before income tax for the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                                          2018                   2017                    2016
Total consolidated loss from continuing operations before income tax                                              $        (938,832)     $      (1,483,004)      $      (3,923,856)
 Interest expense, net                                                                                                      521,656                488,228                 452,679
 Corporate unallocated costs (1)                                                                                            200,592                165,298                 189,043
 Amortization of intangible assets                                                                                          622,339                773,766                 876,451
 Inventory step-up and certain manufacturing costs that will be eliminated pursuant to
 integration plans                                                                                                              261                    390                 125,699
 Upfront and milestone payments to partners                                                                                  45,108                  9,483                   8,330
 Separation benefits and other cost reduction initiatives (2)                                                                86,295                212,448                 107,491
 Impact of VOLTAREN® Gel generic competition                                                                                     —                      —                   (7,750)
 Certain litigation-related and other contingencies, net (3)                                                                 13,809                185,990                  23,950
 Asset impairment charges (4)                                                                                               916,939              1,154,376               3,781,165
 Acquisition-related and integration items (5)                                                                               21,914                 58,086                  87,601
 Loss on extinguishment of debt                                                                                                  —                  51,734                      —
 Foreign currency impact related to the remeasurement of intercompany debt instruments                                       (5,486)                (1,403)                    366
 Other, net (6)                                                                                                             (43,456)                (7,217)                 (3,547)
Total segment adjusted income from continuing operations before income tax                                        $       1,441,139      $       1,608,175       $       1,717,622
__________
   (1) Amounts include certain corporate overhead costs, such as headcount, facility and corporate litigation expenses and certain other income and expenses.
   (2) Amounts in 2018 primarily relate to employee separation costs of $31.7 million, accelerated depreciation of $35.2 million, charges to increase excess inventory reserves of
       $2.9 million and other charges of $16.5 million, each of which related primarily to our restructuring initiatives. Amounts in 2017 primarily relate to employee separation costs
       of $53.0 million, accelerated depreciation of $123.7 million, charges to increase excess inventory reserves of $13.7 million and other charges of $22.0 million. These charges
       were related primarily to the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative. Amounts in 2016 primarily relate to employee separation costs of $60.2 million,
       charges to increase excess inventory reserves of $24.5 million and other restructuring costs of $25.1 million, consisting primarily of contract termination fees and building
       costs. See Note 4. Restructuring in the Consolidated Financial Statements included in Part IV, Item 15 of this report for discussion of our material restructuring initiatives.
   (3) Amounts include adjustments for Litigation-related and other contingencies, net as further described in Note 15. Commitments and Contingencies.
   (4) Amounts primarily relate to charges to impair goodwill and intangible assets as further described in Note 10. Goodwill and Other Intangibles as well as charges to write down
       certain property, plant and equipment as further described in Note 4. Restructuring, Note 7. Fair Value Measurements and Note 9. Property, Plant and Equipment.
   (5) Amounts include charges due to changes in the fair value of contingent consideration of $19.9 million, $49.9 million and $23.8 million, respectively. All other amounts are
       directly related to costs associated with acquisition and integration efforts.
   (6) Amounts in 2018 primarily relate to gains on sales of businesses and other assets, as further described in Note 19. Other Income, Net.

LIQUIDITY AND CAPITAL RESOURCES
        Our principal source of liquidity is cash generated from operations. Our principal liquidity requirements are primarily for working capital for
operations, licenses, milestone payments, capital expenditures, acquisitions, contingent liabilities, vaginal mesh liability payments and debt service
payments. The Company’s working capital was $393.1 million at December 31, 2018 compared to working capital of $50.2 million at December 31, 2017.
The amounts at December 31, 2018 and December 31, 2017 include restricted cash and cash equivalents of $299.7 million and $313.8 million, respectively,
held in QSFs for mesh-related matters. Although these amounts in QSFs are included in working capital, they are required to be used for mesh product
liability settlement agreements that are expected to be paid to qualified claimants within the next twelve months.
        Cash and cash equivalents, which primarily consisted of bank deposits, time deposits and money market accounts, totaled $1,149.1 million at
December 31, 2018 compared to $986.6 million at December 31, 2017. We expect cash generated from operations together with our cash, cash equivalents,
restricted cash, restricted cash equivalents and the revolving credit facilities to be sufficient to cover our principal liquidity requirements over the next year.
However, on a longer term basis, we may not be able to accurately predict the effect of certain developments on our sales and gross margins, such as the
degree of market acceptance, patent protection and exclusivity of our products, pricing pressures (including those due to the impact of competition), the
effectiveness of our sales and marketing efforts and the outcome of our current efforts to develop, receive approval for and successfully launch our product
candidates. We may also face unexpected expenses in connection with our business operations, including expenses related to our ongoing and future legal
proceedings and governmental investigations and other contingent liabilities. Furthermore, we may not be successful in implementing, or may face
unexpected changes or expenses in connection with our strategic direction, including the potential for opportunistic corporate development transactions.
Any of the above could adversely affect our future cash flows.

                                                                                         71
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 76 of 235 PageID #:30770
Table of Contents


       From time to time, we may seek to enter into certain transactions to reduce the extent of our leverage and/or interest expense and/or to extend the
maturities of our outstanding indebtedness. Such transactions could include, for example, transactions to exchange existing indebtedness for our ordinary
shares, to issue equity (including convertible securities) or to repurchase, redeem or refinance our existing indebtedness (including the Credit Agreement). In
order to finance any such transactions, we may need to obtain additional funding. Any of these transactions could impact our liquidity.
       We may also require additional financing to fund our future operational needs or for future corporate transactions, including acquisitions. We have
historically had broad access to financial markets that provide liquidity; however, we cannot be certain that funding will be available to us in the future on
terms acceptable to us, or at all. Any issuances of equity securities or convertible securities, in connection with an acquisition or otherwise, could have a
dilutive effect on the ownership interest of our current shareholders and may adversely impact net income per share in future periods. An acquisition may be
accretive or dilutive and, by its nature, involves numerous risks and uncertainties. As a result of acquisition efforts, if any, we are likely to experience
significant charges to earnings for merger and related expenses (whether or not the acquisitions are consummated) that may include transaction costs, closure
costs or costs of restructuring activities.
       We consider the undistributed earnings from the majority of our subsidiaries as of December 31, 2018 to be indefinitely reinvested outside of Ireland
and, accordingly, neither income tax nor withholding taxes have been provided thereon. As of December 31, 2018, indefinitely reinvested earnings were
approximately $1,231.8 million. We do not anticipate incurring tax in deploying funds to satisfy liquidity needs arising in the ordinary course of our
business.
       Borrowings. The Company and certain of its subsidiaries are party to: (i) a credit agreement (the Credit Agreement), which provides for a senior
secured revolving credit facility (the Revolving Credit Facility) and a senior secured term loan facility (the Term Loan Facility and, together with the
Revolving Credit Facility, the Credit Facilities) and (ii) the indenture governing our senior secured notes (the 5.875% Senior Secured Notes due 2024,
referred to as the 2024 Notes). Certain subsidiaries of the Company are also party to the indentures governing our various senior unsecured notes. At
December 31, 2018, an aggregate principal amount of $3.4 billion is outstanding under the Term Loan Facility, $5.0 billion is outstanding under the senior
unsecured notes and senior secured notes and approximately $997.3 million is available under the Revolving Credit Facility.
        The obligations of the borrowers under the Credit Agreement are guaranteed by the Company and the subsidiaries of the Company (with certain
customary exceptions). The Credit Agreement contains affirmative and negative covenants that the Company believes to be usual and customary for a senior
secured credit facility of this type. The negative covenants include, among other things, limitations on asset sales, mergers and acquisitions, indebtedness,
liens, dividends and other restricted payments, investments and transactions with the Company’s affiliates. As of December 31, 2018 and 2017, we were in
compliance with all such covenants. In addition, on an annual basis commencing with the year ended December 31, 2018, the Company is required to
perform a calculation of Excess Cash Flow (as defined in the Credit Agreement), which could result in certain pre-payments of the principal relating to the
Term Loan Facility in accordance with the terms of the Credit Agreement. No such payment is required at December 31, 2018.
       The Company’s notes mature between 2022 and 2025, subject to earlier repurchase or redemption in accordance with the terms of the respective
indentures. Interest rates on these notes range from 5.375% to 7.25%. Other than the 2024 Notes, these notes are senior unsecured obligations of the
Company’s subsidiaries party to the applicable indentures governing such notes. These notes are issued by certain of the Company’s subsidiaries and are
guaranteed on a senior unsecured basis by the subsidiaries of Endo International plc that also guarantee the Credit Agreement, except for a de minimis
amount of the 7.25% Senior Notes due 2022, which are issued by EHSI and guaranteed on a senior unsecured basis by the guarantors named in the Fifth
Supplemental Indenture relating to such notes. The 2024 Notes are senior secured obligations of Endo International plc and its subsidiaries that are party to
the indenture governing such notes. These notes are issued by certain of our subsidiaries and are guaranteed on a senior secured basis by Endo International
plc and its subsidiaries that also guarantee our Credit Agreement.
        The indentures governing our various senior notes contain affirmative and negative covenants that the Company believes to be usual and customary
for similar indentures. Under the senior secured notes indenture, the negative covenants, among other things, restrict the Company’s ability, and the ability of
its restricted subsidiaries, to incur certain additional indebtedness and issue preferred stock, make certain dividends, distributions, investments and other
restricted payments, sell certain assets, enter into sale and leaseback transactions, agree to payment restrictions on the ability of restricted subsidiaries to
make certain payments to Endo International plc or any of its restricted subsidiaries, create certain liens, merge, consolidate or sell all or substantially all of
the Company’s or guarantors’ assets, enter into certain transactions with affiliates or designate subsidiaries as unrestricted subsidiaries. Under the senior
unsecured notes indentures, the negative covenants, among other things, restrict the ability of Endo Designated Activity Company and its restricted
subsidiaries to incur certain additional indebtedness and issue preferred stock, make certain dividends, distributions, investments and other restricted
payments, sell certain assets, enter into sale and leaseback transactions, agree to payment restrictions on the ability of restricted subsidiaries to make certain
payments to the issuer or any of the restricted subsidiaries, create certain liens, merge, consolidate or sell all or substantially all of Endo Designated Activity
Company’s, its co-issuers’ or guarantors’ assets, enter into certain transactions with affiliates or designate subsidiaries as unrestricted subsidiaries. These
covenants are subject to a number of exceptions and qualifications, including the fall away or revision of certain of these covenants, and release of collateral
in the case of the 2024 Notes, upon the notes receiving investment grade credit ratings. As of December 31, 2018 and 2017, we were in compliance with all
such covenants.

                                                                                72
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 77 of 235 PageID #:30771
Table of Contents


      The obligations under (i) the Credit Agreement and related loan documents and (ii) the indenture governing the 2024 Notes and related documents are
secured on a pari passu basis by a perfected first priority (subject to certain permitted liens) lien on substantially all of the assets of the borrowers and the
guarantors (subject to customary exceptions).
      Credit ratings. The Company’s corporate credit ratings assigned by Moody’s Investors Service and Standard & Poor’s are B2 with a negative outlook
and B with a stable outlook, respectively.
      Working capital. The components of our working capital and our liquidity at December 31, 2018 and December 31, 2017 are below (dollars in
thousands):

                                                                                                                          December 31, 2018    December 31, 2017
Total current assets                                                                                                     $      2,343,150      $     2,271,077
Less: total current liabilities                                                                                                (1,950,096)          (2,220,909)
Working capital                                                                                                          $        393,054      $        50,168
Current ratio (total current assets divided by total current liabilities)                                                              1.2:1                1.0:1
       Net working capital increased by $342.9 million from December 31, 2017 to December 31, 2018. This increase primarily reflects the favorable impact
to net current assets resulting from operations during the year ended December 31, 2018. Working capital also increased as a result of net 2018 proceeds of
$23.1 million from our sale of our Huntsville facilities and $34.3 million from our sales of various ANDAs. These increases were partially offset by certain
items including, but not limited to, the working capital effect of net decreases in long-term litigation-related liabilities of $210.5 million, purchases of
property, plant and equipment, excluding capitalized interest, of $83.4 million and net decreases in the aggregate principal amount of noncurrent debt of
$34.2 million.
       The following table summarizes our Consolidated Statements of Cash Flows for the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                           2018                 2017                 2016
Net cash flow provided by (used in):
  Operating activities                                                                              $        267,270     $        553,985      $       528,143
  Investing activities                                                                                       (17,900)             104,583             (177,552)
  Financing activities                                                                                       (81,572)            (166,993)            (397,186)
Effect of foreign exchange rate                                                                               (1,975)               2,515                  436
Movement in cash held for sale                                                                                    —                11,744              (11,744)
Net increase in cash, cash equivalents, restricted cash and restricted cash equivalents             $        165,823     $        505,834      $        (57,903)

       Operating activities. Net cash provided by operating activities represents the cash receipts and cash disbursements from all of our activities other than
investing activities and financing activities. Changes in cash from operating activities reflect, among other things, the timing of cash collections from
customers, payments to suppliers, managed care organizations, government agencies, collaborative partners and employees, as well as tax payments and
refunds in the ordinary course of business.
       The $286.7 million decrease in Net cash provided by operating activities in 2018 compared to 2017 was primarily the result of the timing of cash
collections and cash payments related to our operations. In particular, net sales of ezetimibe tablets and quetiapine ER tablets, which were launched in the
fourth quarter of 2016 and for which the marketing exclusivity periods expired in the second quarter of 2017, generated significant cash receipts during 2017
that did not reoccur during 2018. Additionally, cash paid for interest in 2018 increased as compared to 2017 as a result of changes in interest rates. These
decreases to Net cash provided by operating activities were partially offset by a decline in cash outlays for mesh settlements, which decreased $273.2 million
in 2018 as compared to 2017.
       The $25.8 million increase in Net cash provided by operating activities in 2017 compared to 2016 was primarily the result of increased cash receipts
generated by net sales of ezetimibe tablets and quetiapine ER tablets, which launched in the fourth quarter of 2016 and contributed to a decrease in Accounts
receivable in 2017. Cash outlays for mesh settlements decreased $491.1 million during 2017 as compared to 2016. In addition, as a result of continued
generic competition on certain legacy branded products and the discontinuation of certain generic products resulting from the 2016 U.S. Generic
Pharmaceuticals Restructuring Initiative, cash outlays for customer rebates and chargebacks decreased during 2017 compared to 2016. These increases were
partially offset by $760.0 million in U.S. federal income tax refunds received during 2016, compared to $29.8 million received in 2017, increased payments
to partners during 2017 resulting from sales of ezetimibe tablets, which launched during the fourth quarter of 2016, and the timing of payments related to
certain other current liabilities.

                                                                               73
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 78 of 235 PageID #:30772
Table of Contents


       Investing activities. The $122.5 million change in Net cash (used in) provided by investing activities for 2018 compared to 2017 reflects a decrease in
net proceeds from the sales of businesses and other assets of $152.9 million. Amounts during 2018 primarily relate to proceeds from the sales of various
ANDAs, proceeds from the sale of our Huntsville facilities and additional proceeds received in 2018 from our 2017 sale of Litha. Amounts during 2017
primarily relate to our sales of Litha, Somar and our Charlotte facilities. Also contributing to the change in Net cash (used in) provided by investing activities
was a decrease in proceeds from notes receivable of $7.0 million during 2018 as compared to 2017. These items were partially offset by a decrease in
purchases of property, plant and equipment, excluding capitalized interest of $42.3 million.
       The $282.1 million change in cash provided by investing activities in 2017 compared to cash used in investing activities in 2016 relates primarily to
an increase in net proceeds from the sales of businesses and other assets of $212.4 million, including the sales of Litha and Somar in the second half of 2017,
and a decrease in purchases of property, plant and equipment of $13.2 million. In addition, 2016 activity included acquisitions, net of cash acquired of $30.4
million and payments for product acquisition costs and license fees of $19.2 million, neither of which had comparable activity during 2017.
      Financing activities. The $85.4 million decrease in Net cash used in financing activities in 2018 as compared to 2017 reflects a decrease in principal
payments on term loans of $3,696.8 million, a decrease in deferred financing fees of $57.8 million and a decrease in payments for contingent consideration of
$47.3 million, partially offset by a decrease in proceeds from issuance of term loans of $3,415.0 million and a decrease in proceeds from issuance of notes of
$300.0 million.
      Items contributing to the $230.2 million decrease in cash used in financing activities in 2017 compared to cash used in financing activities in 2016
include an increase in proceeds from issuance of term loans of $3,415.0 million, an increase in proceeds from issuance of notes of $300.0 million and a
decrease in payments of revolving debt of $605.0 million, partially offset by an increase in principal payments on term loans of $3,627.3 million, a decrease
in amounts of revolving debt drawn of $380.0 million, an increase in payments for deferred financing fees of $57.3 million and an increase in payments for
contingent consideration of $29.1 million.
      Research and development. Over the past few years, we have incurred significant expenditures related to conducting clinical studies to develop new
products and expand the value of our existing products beyond their currently approved indications.
       For example, as further described above under the heading “RESULTS OF OPERATIONS,” the Company has recently incurred R&D expense for
certain indications of CCH in various stages of development.
       We expect to incur R&D expenditures related to the development and advancement of our current generic and branded product pipeline and any
additional product candidates we may add via license, acquisition or organically. There can be no assurance that the results of any ongoing or future
nonclinical or clinical trials related to these projects will be successful, that additional trials will not be required, that any drug, product or indication under
development will receive regulatory approval in a timely manner or at all or that such drug, product or indication could be successfully manufactured in
accordance with local current good manufacturing practices or marketed successfully, or that we will have sufficient funds to develop or commercialize any
of our products.
       Manufacturing, supply and other service agreements. We contract with various third party manufacturers, suppliers and service providers to supply
our products, or materials used in the manufacturing of our products, and to provide additional services such as packaging, processing, labeling,
warehousing, distribution and customer service support. Any interruption to the goods or services provided for by these and similar contracts could have an
adverse effect on our business, financial condition, results of operations and cash flows.
       License and collaboration agreements. We could become obligated to make certain contingent payments pursuant to our license, collaboration and
other agreements. Payments under these agreements generally become due and payable only upon the achievement of certain developmental, regulatory,
commercial and/or other milestones. In addition, we may be required to make sales-based royalty payments under certain arrangements if certain products are
approved for marketing. Due to the fact that it is uncertain whether and when certain of these milestones will be achieved, they have not been recorded in our
Consolidated Balance Sheets.
      Acquisitions. Going forward, our primary focus will be on organic growth. However, we may consider and, as appropriate, make acquisitions of other
businesses, products, product rights or technologies. Our cash reserves and other liquid assets may be inadequate to consummate such acquisitions and it may
be necessary for us to issue ordinary shares or raise substantial additional funds in the future to complete future transactions. In addition, as a result of any
acquisition efforts, we are likely to experience significant charges to earnings for merger and related expenses (whether or not our efforts are successful) that
may include transaction costs, closure costs, integration costs and/or costs of restructuring activities.
       Legal proceedings. We are subject to various patent challenges, product liability claims, government investigations and other legal proceedings in the
ordinary course of business. Contingent accruals are recorded when we determine that a loss is both probable and reasonably estimable. Due to the fact that
legal proceedings and other contingencies are inherently unpredictable, our assessments involve significant judgments regarding future events. For
additional discussion of legal proceedings, see Note 15. Commitments and Contingencies in the Consolidated Financial Statements included in Part IV, Item
15 of this report.

                                                                                 74
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 79 of 235 PageID #:30773
Table of Contents


       Contractual Obligations. The following table lists our enforceable and legally binding noncancelable obligations as of December 31, 2018.

                                                                                              Payment Due by Period (in thousands)
                                                  Total               2019                2020                2021                2022                2023             Thereafter
Long-term debt obligations (1)              $   8,348,775       $      34,150       $      34,150       $      34,150       $   1,134,150       $   2,419,150      $    4,693,025
Interest expense (2)                            2,774,109             543,359             544,821             541,653             500,520             441,581             202,175
Capital lease obligations (3)                      44,048               6,884               6,819               6,921               7,072               7,225               9,127
Operating lease obligations (4)                    86,174              15,800              14,519              12,883              12,454               9,945              20,573
Purchase obligations (5)                           69,641              27,483              16,068              12,731               1,937               1,719               9,703
Mesh-related product liability
settlements (6)                        258,051                        258,051                     —                   —                   —                   —                  —
Other obligations and commitments
(7)                                      5,833                           2,833                   500                 500                 500                 500             1,000
Total (8)                         $ 11,586,631                  $     888,560       $     616,877       $     608,838       $   1,656,633       $   2,880,120      $    4,935,603
__________
   (1) Includes minimum cash payments related to principal associated with our indebtedness as of December 31, 2018. A discussion of such indebtedness is included above under
       the caption “Borrowings.” The amounts in this table do not reflect any potential early or accelerated principal payments such as the potential payments described in Note 14.
       Debt in the Consolidated Financial Statements included in Part IV, Item 15 of this report.
   (2) These amounts represent future cash interest payments related to our indebtedness as of December 31, 2018 based on interest rates specified in the associated debt agreements.
       Payments related to variable-rate debt are based on applicable market rates, estimated at December 31, 2018, plus the specified margin in the associated debt agreements for
       each period presented.
   (3) Includes minimum cash payments related to certain fixed assets, primarily related to technology. In addition, includes minimum cash payments related to the direct financing
       arrangement for our U.S. headquarters in Malvern, Pennsylvania. We have entered into agreements to sublease certain properties. Most significantly, we sublease
       approximately 140,000 square feet of our Malvern, Pennsylvania headquarters and substantially all of our Chesterbrook, Pennsylvania facility. As of December 31, 2018, we
       expect to receive approximately $29.7 million in future minimum rental payments over the remaining terms of the Malvern and Chesterbrook subleases from 2019 until
       2024. Amounts included in this table have not been reduced by the minimum sublease rentals.
   (4) Includes minimum cash payments related to our leased automobiles, machinery and equipment, facilities and other property not included in capital lease obligations. Any
       proceeds for sublease income are excluded from the table above.
   (5) Purchase obligations are enforceable and legally binding obligations for purchases of goods and services, including minimum inventory contracts.
   (6) The amounts included above represent contractual payments for mesh-related product liability settlements and reflect the earliest date that a settlement payment could be due
       and the largest amount that could be due on that date. These matters are described in more detail in Note 15. Commitments and Contingencies in the Consolidated Financial
       Statements included in Part IV, Item 15 of this report.
   (7) Other obligations and commitments include agreements to purchase third-party assets, products and services and other minimum royalty obligations.
   (8) Total generally does not include contractual obligations already included in current liabilities on our Consolidated Balance Sheets, except for current portion of long-term
       debt, accrued interest, short-term capital lease obligations, mesh-related product liabilities and certain purchase obligations, which are discussed below.

       For purposes of the table above, obligations for the purchase of goods or services are included only for significant noncancelable purchase orders at
least one year in length that are enforceable, legally binding and specify all significant terms, including fixed or minimum quantities to be purchased, fixed,
minimum or variable price provisions and the timing of the obligation. In cases where our minimum obligations are variable based on future contingent
events or circumstances, we estimate the minimum obligations based on information available to us at the time of disclosure. Our purchase orders are based
on our current manufacturing needs and are typically fulfilled by our suppliers within a relatively short period. At December 31, 2018, we have open
purchase orders that represent authorizations to purchase, rather than binding agreements, that are not included in the table above. In addition, we do not
include collaboration agreements and potential payments under those agreements or potential payments related to contingent consideration.
       Information about our liability for unrecognized tax benefits is included in Note 20. Income Taxes in the Consolidated Financial Statements included
in Part IV, Item 15 of this report under the caption “Uncertain Tax Positions.” Due to the nature and timing of the ultimate outcome of these uncertain tax
positions, we cannot make a reliable estimate of the amount and period of related future payments. Therefore, our liability has been excluded from the above
contractual obligations table.
       Fluctuations. Our quarterly results have fluctuated in the past and may continue to fluctuate. These fluctuations may be due to the timing of new
product launches, purchasing patterns of our customers, market acceptance of our products, the impact of competitive products and pricing, certain actions
taken by us which may impact the availability of our products, asset impairment charges, litigation-related charges, restructuring costs, including separation
benefits, business combination transaction costs, upfront, milestone and certain other payments made or accrued pursuant to licensing agreements and
changes in the fair value of financial instruments and contingent assets and liabilities recorded as part of business combinations. Further, a substantial portion
of our total revenues are through three wholesale drug distributors who in turn supply our products to pharmacies, hospitals and physicians. Accordingly, we
are potentially subject to a concentration of credit risk with respect to our trade receivables.

                                                                                         75
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 80 of 235 PageID #:30774
Table of Contents


       Growth opportunities. We continue to evaluate growth opportunities including investments, licensing arrangements, acquisitions of product rights or
technologies, businesses and strategic alliances and promotional arrangements, any of which could require significant capital resources. We continue to focus
our business development activities on further diversifying our revenue base through product licensing and company acquisitions, as well as other
opportunities to enhance shareholder value. Through execution of our business strategy, we focus on developing new products both internally and with
contract and collaborative partners; expanding our product lines by acquiring new products and technologies, increasing revenues and earnings through
sales and marketing programs for our innovative product offerings and effectively using our resources; and providing additional resources to support our
businesses.
       Non-U.S. operations. Fluctuations in foreign currency rates resulted in a net gain of $3.8 million in 2018, a net gain of $2.8 million in 2017 and a net
loss of $3.0 million in 2016.
        Inflation. We do not believe that inflation had a material adverse effect on our financial statements for the periods presented.
        Off-balance sheet arrangements. We have no off-balance sheet arrangements as defined in Item 303(a)(4) of Regulation S-K.
Item 7A. Quantitative and Qualitative Disclosures About Market Risk
        Market risk is the potential loss arising from adverse changes in the financial markets, including interest rates and foreign currency exchange rates.
   Interest Rate Risk
       Our exposure to interest rate risk relates primarily to our variable-rate indebtedness associated with our Term Loan Facility and Revolving Credit
Facility. At both December 31, 2018 and 2017, the aggregate principal amount of such variable-rate indebtedness was $3.4 billion. Borrowings under the
Credit Agreement may from time to time bear interest at variable rates, which rates are further described in Note 14. Debt in the Consolidated Financial
Statements included in Part IV, Item 15 of this report, in certain cases subject to a floor. At December 31, 2018 and 2017, a hypothetical 1% increase in the
applicable rate over the floor would have resulted in $33.6 million and $34.0 million, respectively, of incremental annual interest expense related to our
variable-rate debt borrowings.
       To the extent that we utilize amounts under the Revolving Credit Facility or take on additional variable rate indebtedness, we will be exposed to
additional interest rate risk.
        As of December 31, 2018 and 2017, we had no other assets or liabilities with significant interest rate sensitivity.
   Foreign Currency Exchange Risk
       We operate and transact business in various foreign countries and are therefore subject to risks associated with foreign currency exchange rate
fluctuations. The Company manages this foreign currency risk, in part, through operational means including managing foreign currency revenues in relation
to same currency costs as well as managing foreign currency assets in relation to same currency liabilities. The Company is also exposed to the potential
earnings effects from intercompany foreign currency assets and liabilities that arise from normal trade receivables and payables and other intercompany loans.
Additionally, certain of the Company’s subsidiaries maintain their books of record in currencies other than their respective functional currencies. These
subsidiaries’ financial statements are remeasured into their respective functional currencies using current or historic exchange rates. Such remeasurement
adjustments could have an adverse effect on the Company’s results of operations.
      All assets and liabilities of our international subsidiaries, which maintain their financial statements in local currency, are translated to U.S. dollars at
period-end exchange rates. Translation adjustments arising from the use of differing exchange rates are included in Accumulated other comprehensive loss.
Gains and losses on foreign currency transactions and short-term intercompany receivables from foreign subsidiaries are included in Other income, net.
        Fluctuations in foreign currency rates resulted in a net gain of $3.8 million in 2018, a net gain of $2.8 million in 2017 and a net loss of $3.0 million in
2016.
      Based on the Company’s significant foreign currency denominated intercompany loans existing at December 31, 2018 and 2017, we estimate that a
10% change in the underlying currencies of our foreign currency denominated intercompany loans, relative to the U.S. Dollar, could have resulted in
approximately $9 million and $10 million in incremental foreign currency losses, respectively.
Item 8.      Financial Statements and Supplementary Data
      The information required by this item is contained in the financial statements set forth in Item 15. under the caption “Consolidated Financial
Statements” as part of this Annual Report on Form 10-K.
Item 9.      Changes in and Disagreements with Accountants on Accounting and Financial Disclosure
        Not applicable.

                                                                                 76
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 81 of 235 PageID #:30775
Table of Contents


Item 9A. Controls and Procedures
   (a) Evaluation of Disclosure Controls and Procedures
       The Company’s management, with the participation of the Company’s Chief Executive Officer and Principal Financial Officer, has evaluated the
effectiveness of the Company’s disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as of
December 31, 2018. Based on that evaluation, the Company’s Chief Executive Officer and Principal Financial Officer concluded that the Company’s
disclosure controls and procedures were effective as of December 31, 2018.
   (b) Management’s Report on Internal Control over Financial Reporting
      The report of management of the Company regarding internal control over financial reporting is set forth in Item 15. of this Annual Report on Form 10-
K under the caption “MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING” and incorporated herein by reference.
   (c) Attestation Report of Independent Registered Public Accounting Firm
       The attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting is set forth
in Item 15. of this Annual Report on Form 10-K under the caption “REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM” and
incorporated herein by reference.
   (d) Changes in Internal Control over Financial Reporting
      There have been no changes in the Company’s internal control over financial reporting during the fiscal quarter ended December 31, 2018 that have
materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting.
Item 9B. Other Information
       On February 27, 2019, the Company’s subsidiaries, Endo Ventures Limited (EVL) and Par Pharmaceutical, Inc. (PPI), terminated the Membership
Interest and Asset Purchase Agreement (Purchase Agreement), dated as of April 26, 2018, with Mendham Holdings, LLC (Seller) and certain other Seller
related parties in connection with the acquisition of Somerset Therapeutics, LLC’s (Somerset) limited liability company membership interests (LLC Interests)
and certain of its assets (the Somerset Assets). In a related transaction, Par Formulations Private Limited (an Indian subsidiary of the Company) also
terminated the separate agreements to acquire Wintac Limited’s (Wintac) entire business, which operates as Somerset’s Indian-based contract developer and
manufacturing affiliate, and certain other assets.
       The Purchase Agreement gave PPI the right to acquire 100% of the LLC Interests of Somerset and EVL the right to acquire the Somerset Assets for an
aggregate cash purchase price of approximately $160 million, subject to customary adjustments for cash, net working capital and indebtedness as described
in the Purchase Agreement. The Purchase Agreement also contained certain customary representations, warranties and covenants and provided for
indemnification rights of the parties in respect of inaccuracies or breaches of certain representations, warranties and covenants, subject to the limitations set
forth in the Purchase Agreement. The closing of the Somerset acquisition was subject to satisfaction of customary closing conditions, including required
regulatory approvals and the closing of the acquisition of the Wintac business. Because the regulatory approvals in India for the acquisition of the Wintac
business were taking longer than anticipated without clarity as to when those approvals may be received, the Company’s subsidiaries exercised their right to
terminate the agreements. There are no penalties or other payments associated with the termination of the agreements.

                                                                               77
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 82 of 235 PageID #:30776
Table of Contents

                                                                                     PART III
Item 10.       Directors, Executive Officers and Corporate Governance
   Directors
       The information concerning our directors required under this Item is incorporated herein by reference from our proxy statement, which will be filed
with the Securities and Exchange Commission, relating to our 2019 Annual General Meeting (2019 Proxy Statement).
   Executive Officers
      For information concerning Endo’s executive officers, see Part 1, Item 1 of this report "Business" under the caption “Executive Officers of the
Registrant” and our 2019 Proxy Statement.
   Code of Ethics
      The information concerning our Code of Conduct is incorporated herein by reference from our 2019 Proxy Statement and can be viewed on our
website, the internet address for which is www.endo.com.
   Audit Committee
       The information concerning our Audit Committee is incorporated herein by reference from our 2019 Proxy Statement.
   Audit Committee Financial Experts
       The information concerning our Audit Committee Financial Experts is incorporated herein by reference from our 2019 Proxy Statement.
Item 11.       Executive Compensation
       The information required under this Item is incorporated herein by reference from our 2019 Proxy Statement.
Item 12.       Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters
      Equity Compensation Plan Information. The following table sets forth aggregate information for the fiscal year ended December 31, 2018 regarding
the Company’s compensation plans, under which equity securities of Endo may be issued to employees and directors.

                                                                                                         Column A                     Column B                      Column C
                                                                                                                                                               Number of securities
                                                                                                                                                             remaining available for
                                                                                                                                                              future issuance under
                                                                                                 Number of securities to be Weighted-average exercise          equity compensation
                                                                                                  issued upon exercise of     price of outstanding               plans (excluding
                                                                                                    outstanding options,     options, warrants and            securities reflected in
Plan Category                                                                                       warrants and rights             rights (1)                      Column A)
Equity compensation plans approved by security holders                                                       19,820,511       $                  20.62                   5,487,854
Equity compensation plans not approved by security holders                                                           —                              —                           —
Total                                                                                                        19,820,511       $                  20.62                   5,487,854
__________
   (1) Excludes shares of restricted stock units, performance share units and long-term cash incentive awards which will be settled in the Company’s ordinary shares.

       The other information required under this Item is incorporated herein by reference from our 2019 Proxy Statement.
Item 13.       Certain Relationships and Related Transactions, and Director Independence
       The information required under this Item is incorporated herein by reference from our 2019 Proxy Statement.

Item 14.       Principal Accounting Fees and Services
       Information about the fees for 2018 and 2017 for professional services rendered by our independent registered public accounting firm is incorporated
herein by reference from our 2019 Proxy Statement. Our Audit Committee’s policy on pre-approval of audit and permissible non-audit services of our
independent registered public accounting firm is incorporated by reference from our 2019 Proxy Statement.
       The information required under this Item is incorporated herein by reference from our 2019 Proxy Statement.

                                                                                          78
             Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 83 of 235 PageID #:30777
Table of Contents

                                                                                     PART IV
Item 15.     Exhibits, Financial Statement Schedules
   (a) The following documents are filed as part of this report:
        1.   The Consolidated Financial Statements:
               Management’s Report on Internal Control Over Financial Reporting
               Report of Independent Registered Public Accounting Firm
               Consolidated Balance Sheets as of December 31, 2018 and 2017
               Consolidated Statements of Operations for the years ended December 31, 2018, 2017 and 2016
               Consolidated Statements of Comprehensive Loss for the years ended December 31, 2018, 2017 and 2016
               Consolidated Statements of Shareholders’ Equity (Deficit) for the years ended December 31, 2018, 2017 and 2016
               Consolidated Statements of Cash Flows for the years ended December 31, 2018, 2017 and 2016
               Notes to Consolidated Financial Statements
        2.   Financial Statement Schedules
                                                    SCHEDULE II—VALUATION AND QUALIFYING ACCOUNTS
                                                                     (in thousands)

                                                                      Balance at              Additions, Costs    Deductions, Write-                              Balance at End of
                                                                  Beginning of Period          and Expenses              offs                 Other (1)                Period
Valuation Allowance For Deferred Tax Assets:
Year Ended December 31, 2016                                      $         426,991       $        4,416,478     $           (2,039)      $           (221)     $       4,841,209
Year Ended December 31, 2017                                      $       4,841,209       $        3,811,982     $               —        $      (590,216)      $       8,062,975
Year Ended December 31, 2018                                      $       8,062,975       $        2,569,175     $           (2,259)      $      (752,274)      $       9,877,617
__________
   (1) Represents the remeasurement of net deferred tax assets due to changes in statutory tax rates.

      All other financial statement schedules have been omitted because they are not applicable or the required information is included in the Consolidated
Financial Statements or notes thereto.
   3.    Exhibits:

                                                                                                        Incorporated by Reference from:
Number        Description                                                                               File Number     Filing Type                       Filing Date
2.1†          Purchase Agreement, dated March 2, 2015, by and among American                            001-36326       Quarterly Report on Form          May 11, 2015
              Medical Systems Holdings, Inc., Endo Health Solutions Inc., and Boston                                    10-Q
              Scientific Corporation
2.2†          Agreement and Plan of Merger, dated as of May 18, 2015, by and among Par                  001-36326       Current Report on Form 8- May 21, 2015
              Pharmaceutical Holdings, Inc., a Delaware corporation, Endo International                                 K
              plc, a public limited company incorporated under the laws of Ireland, Endo
              Limited, a private limited company incorporated under the laws of Ireland,
              Endo Health Solutions Inc., a Delaware corporation, Banyuls Limited, a
              private limited company incorporated under the laws of Ireland, Hawk
              Acquisition ULC, a Bermudian unlimited liability company and
              Shareholder Representative Services LLC, a Colorado limited liability
              company, solely as the Stakeholder Representative (as defined therein)
2.3*†         Sale Agreement, dated as of February 27, 2017, by and among Acino                         001-36326       Quarterly Report on Form          May 9, 2017
              Pharma AG and the Endo Luxembourg Finance Company I S.à.r.l., Endo                                        10-Q
              Luxembourg Finance Company II S.à.r.l. and Endo Ventures Limited
2.4           Purchase Agreement, dated as of June 30, 2017, by and among Endo Somar                    001-36326       Quarterly Report on Form          August 8, 2017
              Holdings B.V., Endo Luxembourg Finance Company I S.à r.l., Endo Global                                    10-Q
              Finance LLC, Endo Luxembourg Finance Company II S.à r.l. and AI Global
              Investments (Netherlands) PCC Limited, acting for and on behalf of the Soar
              Cell

                                                                                          79
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 84 of 235 PageID #:30778
Table of Contents



                                                                                          Incorporated by Reference from:
Number      Description                                                                   File Number     Filing Type                 Filing Date
3.1         Certificate of Incorporation on re-registration as a public limited company   001-36326       Current Report on Form 8-   February 28, 2014
            of Endo International plc                                                                     K12B
3.2         Memorandum and Articles of Association of Endo International plc, dated       001-36326       Quarterly Report on Form    August 8, 2017
            as of October 31, 2013 and as amended as of June 8, 2017                                      10-Q
4.1         Specimen Share Certificate of Endo International plc                          333-194253      Form S-8                    February 28, 2014
4.2         Indenture among Endo Health Solutions Inc. (formerly, Endo                    001-15989       Current Report on Form 8-   June 9, 2011
            Pharmaceuticals Holdings Inc.), the guarantors named therein and Wells                        K
            Fargo Bank, National Association, as trustee, dated June 8, 2011 (including
            Form of 7 1/4% Senior Notes due 2022 and Form of Supplemental Indenture
            relating to the 7 1/4% Senior Notes due 2022)
4.3         Fourth Supplemental Indenture, among Generics Bidco II, LLC, Generics         001-15989       Annual Report on Form 10- March 3, 2014
            International (US Holdco), Inc., Generics International (US Midco), Inc.,                     K
            Generics International (US Parent), Inc., Moores Mill Properties L.L.C.,
            Quartz Specialty Pharmaceuticals, LLC and Wood Park Properties LLC, as
            guaranteeing subsidiaries, Endo Health Solutions Inc., the guarantors named
            therein and Wells Fargo Bank, National Association, as trustee, dated
            September 26, 2011, to the Indenture among Endo Health Solutions Inc., the
            guarantors named therein and Wells Fargo Bank, National Association, as
            trustee, dated June 8, 2011, governing Endo Health Solutions Inc.’s 7 1/4%
            Senior Notes due 2022
4.4         Fifth Supplemental Indenture, among Endo Health Solutions Inc., the           001-36326       Current Report on Form 8- April 17, 2014
            guarantors named therein and Wells Fargo Bank, National Association, as                       K
            trustee, dated as of April 17, 2014, to the Indenture among Endo Health
            Solutions Inc., the guarantors named therein and Wells Fargo Bank,
            National Association, as trustee, dated as of June 8, 2011, governing Endo
            Health Solutions Inc.’s 7 1⁄4% Senior Notes due 2022
4.5         Indenture, dated December 19, 2013, between Endo Finance LLC (formerly,       001-15989       Current Report on Form 8- December 19, 2013
            Endo Finance Co.) and Wells Fargo Bank, National Association, as trustee                      K
            (including Form of 5.75% Senior Notes due 2022 and Form of Supplemental
            Indenture relating to the 5.75% Senior Notes due 2022)
4.6         Supplemental Indenture, dated February 28, 2014, among Endo Finance           001-36326       Current Report on Form 8- February 28, 2014
            LLC, Endo Finco Inc., the guarantors named therein and Wells Fargo Bank,                      K12B
            National Association, as trustee, to the Indenture, dated December 19, 2013
4.7         Supplemental Indenture, dated March 27, 2015, among Endo Finance LLC,         001-36326       Annual Report on Form 10- February 29, 2016
            Endo Finco Inc., the guarantors named therein and Wells Fargo Bank,                           K
            National Association, as trustee, to the Indenture, dated December 19, 2013
4.8         Indenture, dated May 6, 2014, among Endo Finance LLC, Endo Finco Inc.         001-36326       Current Report on Form 8- May 7, 2014
            the guarantors named therein and Wells Fargo Bank, National Association,                      K
            as trustee, relating to the 7.25% Senior Notes due 2022 (including Form of
            7.25% Senior Notes due 2022 and Form of Supplemental Indenture relating
            to the 7.25% Senior Notes due 2022)
4.9         Supplemental Indenture, dated March 27, 2015, among Endo Finance LLC,         001-36326       Annual Report on Form 10- February 29, 2016
            Endo Finco Inc., the guarantors named therein and Wells Fargo Bank,                           K
            National Association, as trustee, to the Indenture, dated May 6, 2014
4.10        Registration Rights Agreement, dated May 6, 2014, by and among Endo           001-36326       Current Report on Form 8- May 7, 2014
            Finance LLC, Endo Finco Inc. the guarantors named therein and RBC                             K
            Capital Markets, LLC and Deutsche Bank Securities Inc., relating to the
            7.25% Senior Notes due 2022 (including Form of Counterpart to the
            Registration Rights Agreement relating to the 7.25% Senior Notes due
            2022)

                                                                            80
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 85 of 235 PageID #:30779
Table of Contents



                                                                                          Incorporated by Reference from:
Number      Description                                                                   File Number     Filing Type               Filing Date
4.11        Indenture, dated June 30, 2014, among Endo Finance LLC, Endo Finco Inc.,      001-36326       Current Report on Form 8- July 1, 2014
            the guarantors named therein and Wells Fargo Bank, National Association,                      K
            as trustee, relating to the 5.375% Senior Notes due 2023 (including Form of
            5.375% Senior Notes due 2023 and Form of Supplemental Indenture
            relating to the 5.375% Senior Notes due 2023)
4.12        Supplemental Indenture, dated March 27, 2015, among Endo Finance LLC,         001-36326       Annual Report on Form 10- February 29, 2016
            Endo Finco Inc., the guarantors named therein and Wells Fargo Bank,                           K
            National Association, as trustee, to the Indenture, dated June 30, 2014
4.13        Registration Rights Agreement, dated June 30, 2014, by and among Endo         001-36326       Current Report on Form 8- July 1, 2014
            Finance LLC, Endo Finco Inc., the guarantors named therein and Citigroup                      K
            Global Markets Inc. and RBC Capital Markets, LLC, relating to the 5.375%
            Senior Notes due 2023 (including Form of Counterpart to the Registration
            Rights Agreement relating to the 5.375% Senior Notes due 2023)
4.14        Indenture, dated January 27, 2015, among Endo Designated Activity             001-36326       Current Report on Form 8- January 27, 2015
            Company (formerly, Endo Limited), Endo Finance LLC, Endo Finco Inc.,                          K
            the guarantors named therein and Wells Fargo Bank, National Association,
            as trustee, relating to the 6.00% Senior Notes due 2025 (including Form of
            6.00% Senior Notes due 2025 and Form of Supplemental Indenture relating
            to the 6.00% Senior Notes due 2025)
4.15        Supplemental Indenture, dated March 27, 2015, among Endo Designated           001-36326       Annual Report on Form 10- February 29, 2016
            Activity Company (formerly, Endo Limited), Endo Finance LLC, Endo                             K
            Finco Inc., the guarantors named therein and Wells Fargo Bank, National
            Association, as trustee, to the Indenture, dated January 27, 2015
4.16        Registration Rights Agreement, dated January 27, 2015, by and among           001-36326       Current Report on Form 8- January 27, 2015
            Endo Designated Activity Company (formerly, Endo Limited), Endo                               K
            Finance LLC, Endo Finco Inc., the guarantors named therein and RBC
            Capital Markets, LLC and Citigroup Global Markets Inc., relating to the
            6.00% Senior Notes due 2025 (including Form of Counterpart to the
            Registration Rights Agreement relating to the 6.00% Senior Notes due
            2025)
4.17        Indenture, dated July 9, 2015, among Endo Designated Activity Company         001-36326       Current Report on Form 8- July 9, 2015
            (formerly, Endo Limited), Endo Finance LLC, Endo Finco Inc., the                              K
            guarantors named therein and Wells Fargo Bank, National Association, as
            trustee, relating to the 6.000% Senior Notes due 2023 (including Form of
            6.000% Notes due 2023 and Form of Supplemental Indenture relating to the
            6.000% Notes due 2023)
4.18        Indenture, dated as of April 27, 2017, among Endo Designated Activity         001-36326       Current Report on Form 8- April 28, 2017
            Company, Endo Finance LLC, Endo Finco Inc., the guarantors named                              K
            therein and Wells Fargo Bank, National Association, as trustee, relating to
            the 5.875% Senior Secured Notes due 2024 (including Form of 5.875%
            Senior Secured Notes due 2024 and Form of Supplemental Indenture
            relating to the 5.875% Senior Secured Notes due 2024)
4.19        Shareholders Agreement, dated as of May 18, 2015, by and among Endo           001-36326       Current Report on Form 8- May 21, 2015
            International plc and the signatories thereto                                                 K
4.19.1      Amendment No. 1 to Shareholders and Registration Rights Agreements,           001-36326       Current Report on Form 8- May 5, 2016
            dated as of May 5, 2016, by and among Endo International plc and the                          K
            signatories thereto
4.20        Registration Rights Agreement dated April 26, 2013, by and between            000-50855       Current Report on Form 8- April 29, 2013
            Auxilium Pharmaceuticals, Inc., a Delaware corporation and GTCR Fund                          K
            IX/A, L.P., a Delaware limited partnership, solely in its capacity as
            representative for the GTCR Fund IX/B, L.P., and the Actient
            Holdings LLC’s Unitholders and Optionholders
4.21        Registration Rights Agreement, dated as of May 18, 2015, by and among         001-36326       Current Report on Form 8- May 21, 2015
            Endo International plc and the persons listed on Schedule A thereto                           K


                                                                            81
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 86 of 235 PageID #:30780
Table of Contents



                                                                                        Incorporated by Reference from:
Number      Description                                                                 File Number     Filing Type               Filing Date
10.1        Amended and Restated Executive Deferred Compensation Plan                   001-36326       Quarterly Report on Form August 8, 2018
                                                                                                        10-Q
10.2        Amended and Restated 401(k) Restoration Plan                                001-15989       Annual Report on Form 10- March 1, 2013
                                                                                                        K
10.3        Directors Deferred Compensation Plan                                        001-15989       Annual Report on Form 10- March 1, 2013
                                                                                                        K
10.4        Endo International plc Amended and Restated Employee Stock Purchase         333-194253      Form S-8                  February 28, 2014
            Plan
10.5        Credit Agreement, dated as of April 27, 2017, among Endo International,     001-36326       Current Report on Form 8- April 28, 2017
            plc, as parent, Endo Luxembourg Finance Company I S.à.r.l. and Endo LLC,                    K
            as borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A., as
            administrative agent, issuing bank and swingline lender
10.6*       Second Amended and Restated Development and License Agreement, dated        000-50855       Current Report on Form 8- September 1, 2011
            August 31, 2011, by and between BioSpecifics Technologies Corp. and                         K
            Auxilium
10.6.1*     First Amendment to Second Amended and Restated Development and              001-36326       Annual Report on Form 10- February 29, 2016
            License Agreement, dated February 1, 2016, by and between BioSpecifics                      K
            Technologies Corp. and Endo Global Ventures
10.7*       Supply Agreement, dated June 26, 2008, between Auxilium and Hollister-      000-50855      Quarterly Report on Form August 8, 2008
            Stier Laboratories LLC                                                                     10-Q
10.8        Endo International plc Amended and Restated 2015 Stock Incentive Plan       001-36326      Current Report on Form 8- June 7, 2018
                                                                                                       K
10.9        Form of Stock Option Agreement under the Endo International plc             001-36326      Quarterly Report on Form November 8, 2018
            Amended and Restated 2015 Stock Incentive Plan                                             10-Q
10.10       Form of Stock Award Agreement under the Endo International plc Amended      001-36326      Quarterly Report on Form November 8, 2018
            and Restated 2015 Stock Incentive Plan                                                     10-Q
10.11       Form of Performance Award Agreement under the Endo International plc        001-36326      Quarterly Report on Form November 8, 2018
            Amended and Restated 2015 Stock Incentive Plan                                             10-Q
10.12       Form of Long-Term Cash Incentive Award Agreement under the Amended          001-36326      Quarterly Report on Form August 8, 2018
            and Restated 2015 Stock Incentive Plan                                                     10-Q
10.13       Form of Indemnification Agreement with Endo Health Solutions Inc.           001-36326      Annual Report on Form 10- February 29, 2016
                                                                                                       K
10.14       Director Confidentiality Agreement, dated as of May 5, 2016, by and among   001-36326      Current Report on Form 8- May 5, 2016
            Endo International plc, Todd B. Sisitsky and TPG Global, LLC                               K
10.15       Form of Indemnification Agreement with Endo International plc               001-36326      Quarterly Report on Form May 6, 2016
                                                                                                       10-Q
10.16*      Master Supply Agreement, dated as of April 22, 2016, by and between Endo    001-36326      Quarterly Report on Form August 9, 2016
            Ventures Limited and Jubilant HollisterStier LLC                                           10-Q
10.17       Executive Employment Agreement between Endo Health Solutions Inc. and       001-36326      Current Report on Form 8- September 29, 2016
            Paul Campanelli, dated as of September 23, 2016                                            K
10.18       Executive Employment Agreement between Endo Health Solutions Inc. and       001-36326      Current Report on Form 8- December 9, 2016
            Terrance J. Coughlin, dated December 9, 2016                                               K/A
10.19       Executive Employment Agreement between Endo Health Solutions Inc. and       001-36326      Current Report on Form 8- December 22, 2016
            Blaise Coleman, dated December 22, 2016                                                    K/A
10.20       Executive Employment Agreement between Endo Health Solutions Inc. and       001-36326      Current Report on Form 8- February 15, 2018
            Matthew J. Maletta, dated as of February 13, 2018                                          K
10.21       Executive Employment Agreement between Endo Health Solutions Inc. and       Not applicable; filed herewith
            Antonio Pera, dated as of December 5, 2016
14.1        Our Code of Conduct                                                      Not applicable; filed herewith
21.1        Subsidiaries of the Registrant                                           Not applicable; filed herewith

                                                                           82
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 87 of 235 PageID #:30781
Table of Contents



                                                                                       Incorporated by Reference from:
Number      Description                                                                File Number     Filing Type                Filing Date
23.1        Consent of PricewaterhouseCoopers LLP                                          Not applicable; filed herewith
24.1        Power of Attorney                                                              Not applicable; filed herewith
31.1        Certification of the President and Chief Executive Officer of Endo pursuant Not applicable; filed herewith
            to Section 302 of the Sarbanes-Oxley Act of 2002
31.2        Certification of the Chief Financial Officer of Endo pursuant to Section 302 Not applicable; filed herewith
            of the Sarbanes-Oxley Act of 2002
32.1        Certification of the President and Chief Executive Officer of Endo pursuant Not applicable; furnished herewith
            to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
            Sarbanes-Oxley Act of 2002
32.2        Certification of the Chief Financial Officer of Endo pursuant to 18 U.S.C.     Not applicable; furnished herewith
            Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act
            of 2002
101         The following materials from Endo International plc’s Annual Report on         Not applicable; submitted herewith
            Form 10-K for the year ended December 31, 2018, formatted in XBRL
            (eXtensible Business Reporting Language): (i) the Consolidated Balance
            Sheets, (ii) the Consolidated Statements of Operations, (iii) the
            Consolidated Statements of Comprehensive Loss, (iv) the Consolidated
            Statements of Shareholders’ Equity (Deficit), (v) the Consolidated
            Statements of Cash Flows and (vi) the Notes to Consolidated Financial
            Statements
*           Confidential portions of this exhibit (indicated by asterisks) have been redacted and filed separately with the Securities and Exchange
            Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
†           Schedules and exhibits have been omitted pursuant to Item 601(b)(2) of Regulation S-K. A copy of any omitted schedule or exhibit will be
            furnished supplementally to the Securities and Exchange Commission upon request; provided, however that Endo International plc may request
            confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, for any schedules or exhibits so furnished.

                                                                            83
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 88 of 235 PageID #:30782
Table of Contents


Item 16.       Form 10-K Summary
       None.

                                                   84
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 89 of 235 PageID #:30783
Table of Contents


                                                                           SIGNATURES
       Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on
its behalf by the undersigned, thereunto duly authorized.

                                                            ENDO INTERNATIONAL PLC
                                                            (Registrant)



                                                            /s/ PAUL V. CAMPANELLI
                                                   Name:    Paul V. Campanelli
                                                   Title:   President and Chief Executive Officer
                                                            (Principal Executive Officer)

       Date: February 28, 2019

                                                                               85
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 90 of 235 PageID #:30784
Table of Contents


      Pursuant to the requirements of the Securities Exchange of 1934, this report has been signed below by the following persons on behalf of the
Registrant and in the capacities and on the dates indicated.

     Signature                            Title                                                                                        Date
     /S/ PAUL V. CAMPANELLI               Director, President and Chief Executive Officer                                              February 28, 2019
     Paul V. Campanelli                   (Principal Executive Officer)


     /S/ BLAISE COLEMAN                   Executive Vice President, Chief Financial Officer                                            February 28, 2019
                                          (Principal Financial Officer)
     Blaise Coleman


     /S/ CARRIE A. NICHOL                 Senior Vice President, Controller, Chief Accounting Officer                                  February 28, 2019
                                          (Principal Accounting Officer)
     Carrie A. Nichol


       *                                  Chairman and Director                                                                        February 28, 2019
     Roger H. Kimmel


       *                                  Director                                                                                     February 28, 2019
     Shane M. Cooke


       *                                  Director                                                                                     February 28, 2019
     Nancy J. Hutson, Ph.D.


       *                                  Director                                                                                     February 28, 2019
     Michael Hyatt


       *                                  Director                                                                                     February 28, 2019
     Sharad S. Mansukani, M.D.


       *                                  Director                                                                                     February 28, 2019
     William P. Montague


       *                                  Director                                                                                     February 28, 2019
     Todd B. Sisitsky


*By: /S/ MATTHEW J. MALETTA               Attorney-in-fact pursuant to a Power of Attorney filed with this Report as Exhibit 24        February 28, 2019
     Matthew J. Maletta


                                                                                 86
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 91 of 235 PageID #:30785
Table of Contents

                                                     INDEX TO FINANCIAL STATEMENTS


                                                                                                Page
Management’s Report on Internal Control Over Financial Reporting                                 F-2
Report of Independent Registered Public Accounting Firm                                          F-3
Consolidated Balance Sheets                                                                      F-5
Consolidated Statements of Operations                                                            F-6
Consolidated Statements of Comprehensive Loss                                                    F-7
Consolidated Statements of Shareholders’ Equity (Deficit)                                        F-8
Consolidated Statements of Cash Flows                                                            F-9
Notes to Consolidated Financial Statements                                                      F-11

                                                                   F-1
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 92 of 235 PageID #:30786
Table of Contents


                                  MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING
       The management of Endo International plc is responsible for establishing and maintaining adequate internal control over financial reporting as
defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934, as amended. Endo International plc’s internal control over financial
reporting was designed to provide reasonable assurance regarding the preparation of financial statements for external purposes in accordance with generally
accepted accounting principles.
      Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree
of compliance with the policies or procedures may deteriorate.
       Endo International plc’s management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2018. In
making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal
Control-Integrated Framework (2013). Based on our assessment we determined that, as of December 31, 2018, the Company’s internal control over financial
reporting is effective based on those criteria.
       Endo International plc’s independent registered public accounting firm has issued its report on the effectiveness of the Company’s internal control
over financial reporting as of December 31, 2018. This report appears on page F-3.
/S/ PAUL V. CAMPANELLI
Paul V. Campanelli
Director, President and Chief Executive Officer
(Principal Executive Officer)


/S/ BLAISE COLEMAN
Blaise Coleman
Executive Vice President, Chief Financial Officer
(Principal Financial Officer)

February 28, 2019

                                                                              F-2
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 93 of 235 PageID #:30787
Table of Contents


                                      REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM


To the Board of Directors and Shareholders of Endo International plc:

Opinions on the Financial Statements and Internal Control over Financial Reporting

We have audited the accompanying consolidated balance sheets of Endo International plc and its subsidiaries (the “Company”) as of December 31, 2018 and
2017, and the related consolidated statements of operations, comprehensive loss, shareholders’ equity (deficit) and cash flows for each of the three years in
the period ended December 31, 2018, including the related notes and schedule of valuation and qualifying accounts for each of the three years in the period
ended December 31, 2018 appearing under Item 15(a)(2) (collectively referred to as the “consolidated financial statements”). We also have audited the
Company's internal control over financial reporting as of December 31, 2018, based on criteria established in Internal Control - Integrated Framework
(2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).

In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of
December 31, 2018 and 2017, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2018 in
conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the Company maintained, in all material
respects, effective internal control over financial reporting as of December 31, 2018, based on criteria established in Internal Control - Integrated Framework
(2013) issued by the COSO.

Basis for Opinions

The Company's management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and
for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control
Over Financial Reporting. Our responsibility is to express opinions on the Company’s consolidated financial statements and on the Company's internal
control over financial reporting based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight Board
(United States) (PCAOB) and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws and the
applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audits to obtain reasonable
assurance about whether the consolidated financial statements are free of material misstatement, whether due to error or fraud, and whether effective internal
control over financial reporting was maintained in all material respects.

Our audits of the consolidated financial statements included performing procedures to assess the risks of material misstatement of the consolidated financial
statements, whether due to error or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis,
evidence regarding the amounts and disclosures in the consolidated financial statements. Our audits also included evaluating the accounting principles used
and significant estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. Our audit of internal
control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness
exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing
such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions.

Definition and Limitations of Internal Control over Financial Reporting

A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control
over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being
made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

                                                                              F-3
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 94 of 235 PageID #:30788
Table of Contents


Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance
with the policies or procedures may deteriorate.


/s/ PricewaterhouseCoopers LLP

Philadelphia, Pennsylvania
February 28, 2019

We have served as the Company’s auditor since 2014.


                                                                             F-4
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 95 of 235 PageID #:30789
Table of Contents

                                                         ENDO INTERNATIONAL PLC
                                                       CONSOLIDATED BALANCE SHEETS
                                                         DECEMBER 31, 2018 AND 2017
                                                     (In thousands, except share and per share data)

                                                                                                                  December 31, 2018   December 31, 2017
                                                    ASSETS
CURRENT ASSETS:
 Cash and cash equivalents                                                                                        $     1,149,113     $       986,605
 Restricted cash and cash equivalents                                                                                     305,368             320,453
 Accounts receivable, net                                                                                                 470,570             517,436
 Inventories, net                                                                                                         322,179             391,437
 Prepaid expenses and other current assets                                                                                 56,139              43,098
 Income taxes receivable                                                                                                   39,781              12,048
   Total current assets                                                                                           $     2,343,150     $     2,271,077
MARKETABLE SECURITIES                                                                                                         738               1,456
PROPERTY, PLANT AND EQUIPMENT, NET                                                                                        498,892             523,971
GOODWILL                                                                                                                3,764,636           4,450,082
OTHER INTANGIBLES, NET                                                                                                  3,457,306           4,317,684
DEFERRED INCOME TAXES                                                                                                         678              11,582
OTHER ASSETS                                                                                                               66,993              59,728
TOTAL ASSETS                                                                                                      $    10,132,393     $    11,635,580
                           LIABILITIES AND SHAREHOLDERS' (DEFICIT) EQUITY
CURRENT LIABILITIES:
 Accounts payable and accrued expenses                                                                            $     1,009,200     $     1,096,825
 Current portion of legal settlement accrual                                                                              905,085           1,087,793
 Current portion of long-term debt                                                                                         34,150              34,205
 Income taxes payable                                                                                                       1,661               2,086
   Total current liabilities                                                                                      $     1,950,096     $     2,220,909
DEFERRED INCOME TAXES                                                                                                      34,487              43,131
LONG-TERM DEBT, LESS CURRENT PORTION, NET                                                                               8,224,269           8,242,032
LONG-TERM LEGAL SETTLEMENT ACCRUAL, LESS CURRENT PORTION                                                                       —              210,450
OTHER LIABILITIES                                                                                                         421,824             434,178
COMMITMENTS AND CONTINGENCIES (NOTE 15)
SHAREHOLDERS' (DEFICIT) EQUITY:
 Euro deferred shares, $0.01 par value; 4,000,000 shares authorized and issued at both December 31, 2018 and
 December 31, 2017                                                                                                             46                  48
 Ordinary shares, $0.0001 par value; 1,000,000,000 shares authorized; 224,382,791 and 223,331,706 shares issued
 and outstanding at December 31, 2018 and December 31, 2017, respectively                                                      22                  22
 Additional paid-in capital                                                                                             8,855,810           8,791,170
 Accumulated deficit                                                                                                   (9,124,932)         (8,096,539)
 Accumulated other comprehensive loss                                                                                    (229,229)           (209,821)
   Total shareholders' (deficit) equity                                                                           $      (498,283)    $       484,880
TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) EQUITY                                                              $    10,132,393     $    11,635,580
                                                   See Notes to Consolidated Financial Statements.

                                                                          F-5
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 96 of 235 PageID #:30790
Table of Contents

                                                           ENDO INTERNATIONAL PLC
                                                    CONSOLIDATED STATEMENTS OF OPERATIONS
                                                   YEARS ENDED DECEMBER 31, 2018, 2017 AND 2016
                                                              (In thousands, except per share data)

                                                                                                          2018                2017                2016
TOTAL REVENUES                                                                                        $   2,947,078       $   3,468,858       $   4,010,274
COSTS AND EXPENSES:
 Cost of revenues                                                                                         1,631,682           2,228,530           2,634,973
 Selling, general and administrative                                                                        646,037             629,874             770,728
 Research and development                                                                                   185,826             172,067             183,372
 Litigation-related and other contingencies, net                                                             13,809             185,990              23,950
 Asset impairment charges                                                                                   916,939           1,154,376           3,781,165
 Acquisition-related and integration items                                                                   21,914              58,086              87,601
OPERATING LOSS FROM CONTINUING OPERATIONS                                                             $    (469,129)      $    (960,065)      $   (3,471,515)
INTEREST EXPENSE, NET                                                                                       521,656             488,228             452,679
LOSS ON EXTINGUISHMENT OF DEBT                                                                                   —               51,734                  —
OTHER INCOME, NET                                                                                           (51,953)            (17,023)               (338)
LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX                                                     $    (938,832)      $   (1,483,004)     $   (3,923,856)
INCOME TAX EXPENSE (BENEFIT)                                                                                 22,935            (250,293)           (700,084)
LOSS FROM CONTINUING OPERATIONS                                                                       $    (961,767)      $   (1,232,711)     $   (3,223,772)
DISCONTINUED OPERATIONS, NET OF TAX (NOTE 3)                                                                (69,702)           (802,722)           (123,278)
CONSOLIDATED NET LOSS                                                                                 $   (1,031,469)     $   (2,035,433)     $   (3,347,050)
  Less: Net income attributable to noncontrolling interests                                                        —                   —                 16
NET LOSS ATTRIBUTABLE TO ENDO INTERNATIONAL PLC                                                       $   (1,031,469)     $   (2,035,433)     $   (3,347,066)
NET LOSS PER SHARE ATTRIBUTABLE TO ENDO INTERNATIONAL PLC ORDINARY
SHAREHOLDERS—BASIC:
 Continuing operations                                                                                $          (4.29)   $          (5.52)   $       (14.48)
 Discontinued operations                                                                                         (0.32)              (3.60)            (0.55)
 Basic                                                                                                $          (4.61)   $          (9.12)   $       (15.03)
NET LOSS PER SHARE ATTRIBUTABLE TO ENDO INTERNATIONAL PLC ORDINARY
SHAREHOLDERS—DILUTED:
 Continuing operations                                                                                $          (4.29)   $          (5.52)   $       (14.48)
 Discontinued operations                                                                                         (0.32)              (3.60)            (0.55)
  Diluted                                                                                             $          (4.61)   $          (9.12)   $       (15.03)
WEIGHTED AVERAGE SHARES:
Basic                                                                                                       223,960             223,198             222,651
Diluted                                                                                                     223,960             223,198             222,651

                                                      See Notes to Consolidated Financial Statements.

                                                                              F-6
           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 97 of 235 PageID #:30791
Table of Contents

                                                          ENDO INTERNATIONAL PLC
                                               CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS
                                                  YEARS ENDED DECEMBER 31, 2018, 2017 AND 2016
                                                                        (In thousands)

                                                        2018                                       2017                              2016
CONSOLIDATED NET LOSS                                      $      (1,031,469)                        $    (2,035,433)                  $    (3,347,050)
OTHER COMPREHENSIVE (LOSS)
INCOME:
  Net unrealized gain (loss) on
  securities, net of tax:
    Unrealized gain (loss) arising during
    the period                             $        —                            $          (515)                       $     (914)
    Less: reclassification adjustments for
    (gain) loss realized in net loss                —                    —                   —                 (515)            (6)              (920)
  Net unrealized (loss) gain on foreign
  currency, net of tax:
    Foreign currency translation (loss)
    gain arising during the period         $    (19,408)                         $        31,202                        $   31,729
    Less: reclassification adjustments for
    loss realized in net loss                       —                (19,408)            112,926            144,128            —               31,729
OTHER COMPREHENSIVE (LOSS)
INCOME                                                     $         (19,408)                        $      143,613                    $       30,809
CONSOLIDATED
COMPREHENSIVE LOSS                                         $      (1,050,877)                        $    (1,891,820)                  $    (3,316,241)
  Less: Net income attributable to
  noncontrolling interests                                               —                                       —                                 16
  Less: Other comprehensive income
  attributable to noncontrolling interests                               —                                       —                                 38
COMPREHENSIVE LOSS
ATTRIBUTABLE TO ENDO
INTERNATIONAL PLC                                          $      (1,050,877)                        $    (1,891,820)                  $    (3,316,295)

                                                        See Notes to Consolidated Financial Statements.

                                                                                F-7
            Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 98 of 235 PageID #:30792
Table of Contents

                                                             ENDO INTERNATIONAL PLC
                                             CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT)
                                                     YEARS ENDED DECEMBER 31, 2018, 2017 AND 2016
                                                                            (In thousands, except share data)

                                                                                     Endo International plc Shareholders

                                                  Ordinary Shares        Euro Deferred Shares                                                     Total Endo
                                                                                                                                                 International
                                                                                                                                  Accumulated         plc                               Total
                                                                                                   Additional                        Other       Shareholders'                      Shareholders'
                                               Number of                 Number of                  Paid-in      Accumulated     Comprehensive       Equity        Noncontrolling      Equity
                                                Shares       Amount       Shares     Amount         Capital         Deficit          Loss           (Deficit)        Interests        (Deficit)

BALANCE, JANUARY 1, 2016                      222,124,282   $       22   4,000,000   $   43       $ 8,693,385    $ (2,341,215)   $   (384,205)   $ 5,968,030       $        (54)    $ 5,967,976
Net (loss) income                                     —             —          —         —                —       (3,347,066)             —          (3,347,066)            16          (3,347,050)
Other comprehensive income                            —             —          —         —                —                —          30,771            30,771              38             30,809
Compensation related to share-based awards            —             —          —         —            59,769               —              —             59,769              —              59,769
Exercise of options                               62,589            —          —         —             1,952               —              —              1,952              —               1,952
Tax benefits of share awards, net                     —             —          —         —             (5,449)             —              —              (5,449)            —               (5,449)
Issuance of ordinary shares related to the
employee stock purchase plan                     306,918            —          —         —             5,119               —              —              5,119              —               5,119
Ordinary shares issued                           460,386            —          —         —                —                —              —                 —               —                  —
Tax withholding for restricted shares                 —             —          —         —            (11,500)             —              —             (11,500)            —              (11,500)
Other                                                 —             —          —          (1)             (36)             —              —                 (37)            —                  (37)
BALANCE, DECEMBER 31, 2016, prior to the
adoption of ASU 2016-16                  222,954,175        $       22   4,000,000   $   42       $ 8,743,240    $ (5,688,281)   $   (353,434)   $ 2,701,589       $        —       $ 2,701,589
Effect of adopting ASU 2016-16 (NOTE 17)              —             —          —         —                —         (372,825)             —           (372,825)             —            (372,825)
BALANCE, JANUARY 1, 2017                      222,954,175   $       22   4,000,000   $   42       $ 8,743,240    $ (6,061,106)   $   (353,434)   $ 2,328,764       $        —       $ 2,328,764
Net loss                                              —             —          —         —                —       (2,035,433)             —          (2,035,433)            —           (2,035,433)
Other comprehensive income                            —             —          —         —                —                —         143,613           143,613              —             143,613
Compensation related to share-based awards            —             —          —         —            50,149               —              —             50,149              —              50,149
Ordinary shares issued                           377,531            —          —         —                —                —              —                 —               —                  —
Tax withholding for restricted shares                 —             —          —         —             (2,078)             —              —              (2,078)            —               (2,078)
Other                                                 —             —          —          6              (141)             —              —                (135)            —                 (135)
BALANCE, DECEMBER 31, 2017, prior to the
adoption of ASC 606                      223,331,706        $       22   4,000,000   $   48       $ 8,791,170    $ (8,096,539)   $   (209,821)   $     484,880     $        —       $     484,880

Effect of adopting ASC 606 (NOTE 17)                  —             —          —         —                —            3,076              —              3,076              —               3,076
BALANCE, JANUARY 1, 2018                      223,331,706   $       22   4,000,000   $   48       $ 8,791,170    $ (8,093,463)   $   (209,821)   $     487,956     $        —       $     487,956
Net loss                                              —             —          —         —                —       (1,031,469)             —          (1,031,469)            —           (1,031,469)
Other comprehensive loss                              —             —          —         —                —                —          (19,408)          (19,408)            —              (19,408)
Compensation related to share-based awards            —             —          —         —            54,071               —              —             54,071              —              54,071
Exercise of options                               94,392            —          —         —               933               —              —                933              —                 933
Ordinary shares issued                           956,693            —          —         —                —                —              —                 —               —                  —
LTCI modification (NOTE 18)                           —             —          —         —            14,936               —              —             14,936              —              14,936
Tax withholding for restricted shares                 —             —          —         —             (5,375)             —              —              (5,375)            —               (5,375)
Other                                                 —             —          —          (2)             75               —              —                 73              —                  73
BALANCE, DECEMBER 31, 2018                    224,382,791   $       22   4,000,000   $   46       $ 8,855,810    $ (9,124,932)   $   (229,229)   $    (498,283)    $        —       $    (498,283)


                                                                See Notes to Consolidated Financial Statements.

                                                                                                F-8
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 99 of 235 PageID #:30793
Table of Contents

                                                         ENDO INTERNATIONAL PLC
                                                  CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                 YEARS ENDED DECEMBER 31, 2018, 2017 AND 2016
                                                                      (In thousands)

                                                                                                    2018              2017              2016
OPERATING ACTIVITIES:
 Consolidated net loss                                                                          $   (1,031,469)   $   (2,035,433)   $   (3,347,050)
 Adjustments to reconcile Consolidated net loss to Net cash provided by operating activities:
  Depreciation and amortization                                                                       723,707           983,765           983,309
  Inventory step-up                                                                                       261               390           108,768
  Share-based compensation                                                                             54,071            50,149            59,769
  Amortization of debt issuance costs and discount                                                     20,514            22,694            28,514
  Deferred income taxes                                                                                 5,557          (156,129)         (745,341)
  Change in fair value of contingent consideration                                                     19,910            49,949            23,823
  Loss on extinguishment of debt                                                                           —             51,734                —
  Asset impairment charges                                                                            916,939         1,154,376         3,802,493
  (Gain) loss on sale of business and other assets                                                    (45,155)          (13,809)            3,192
 Changes in assets and liabilities which provided (used) cash:
  Accounts receivable                                                                                  17,090           484,710               (502)
  Inventories                                                                                          67,269           147,189             66,876
  Prepaid and other assets                                                                            (12,797)            5,345             69,273
  Accounts payable, accrued expenses and other liabilities                                           (425,336)          (87,944)        (1,207,047)
  Income taxes payable/receivable                                                                     (43,291)         (103,001)           682,066
     Net cash provided by operating activities                                                  $     267,270     $     553,985     $     528,143
INVESTING ACTIVITIES:
   Purchases of property, plant and equipment, excluding capitalized interest                         (83,398)         (125,654)         (138,856)
   Capitalized interest payments                                                                       (3,549)               —                 —
   Acquisitions, net of cash and restricted cash acquired                                                  —                 —            (30,394)
   Decrease in notes receivable                                                                            —              7,000                —
   Product acquisition costs and license fees                                                          (3,000)               —            (19,206)
   Proceeds from sale of business and other assets, net                                                70,369           223,237            10,870
   Other investing activities                                                                           1,678                —                 34
     Net cash (used in) provided by investing activities                                        $     (17,900)    $     104,583     $    (177,552)

                                                                            F-9
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 100 of 235 PageID #:30794
Table of Contents


                                                                                                        2018             2017              2016
FINANCING ACTIVITIES:
  Proceeds from issuance of notes                                                                              —            300,000               —
  Proceeds from issuance of term loans                                                                         —          3,415,000               —
  Principal payments on term loans                                                                        (34,150)       (3,730,951)        (103,625)
  Proceeds from draw of revolving debt                                                                         —                 —           380,000
  Repayments of revolving debt                                                                                 —                 —          (605,000)
  Principal payments on other indebtedness                                                                 (5,222)           (6,154)          (7,736)
  Deferred financing fees                                                                                      —            (57,773)            (500)
  Payments for contingent consideration                                                                   (37,758)          (85,037)         (55,896)
  Payments of tax withholding for restricted shares                                                        (5,375)           (2,078)         (11,500)
  Exercise of options                                                                                         933                —             1,952
  Issuance of ordinary shares related to the employee stock purchase plan                                      —                 —             5,119
   Net cash used in financing activities                                                        $         (81,572)   $    (166,993)    $    (397,186)
Effect of foreign exchange rate                                                                            (1,975)           2,515               436
Movement in cash held for sale                                                                                 —            11,744           (11,744)
NET INCREASE IN CASH, CASH EQUIVALENTS, RESTRICTED CASH AND RESTRICTED
CASH EQUIVALENTS                                                                                $        165,823     $     505,834     $     (57,903)
CASH, CASH EQUIVALENTS, RESTRICTED CASH AND RESTRICTED CASH
EQUIVALENTS, BEGINNING OF PERIOD                                                                        1,311,014          805,180          863,083
CASH, CASH EQUIVALENTS, RESTRICTED CASH AND RESTRICTED CASH
EQUIVALENTS, END OF PERIOD                                                                      $       1,476,837    $   1,311,014     $    805,180
SUPPLEMENTAL INFORMATION:
 Cash paid for interest, excluding capitalized interest                                         $        515,042     $     467,017     $     429,172
 Cash paid for income taxes                                                                     $         17,639     $      28,675     $      63,983
 Cash received from U.S. Federal tax refunds                                                    $             —      $      29,825     $     759,950
 Cash paid into Qualified Settlement Funds for mesh legal settlements                           $        336,648     $     668,306     $     831,131
 Cash paid out of Qualified Settlement Funds for mesh legal settlements                         $        353,032     $     632,176     $   1,134,734
 Other cash distributions for mesh legal settlements                                            $         25,222     $      19,243     $       7,830

                                                      See Notes to Consolidated Financial Statements.

                                                                            F-10
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 101 of 235 PageID #:30795
Table of Contents

                                                        ENDO INTERNATIONAL PLC
                                              NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
                                            FOR THE YEARS ENDED DECEMBER 31, 2018, 2017 AND 2016

NOTE 1. DESCRIPTION OF BUSINESS
       Endo International plc is an Ireland-domiciled, global specialty pharmaceutical company focused on generic and branded pharmaceuticals. We aim to
be the premier partner to healthcare professionals and payment providers, delivering an innovative suite of generic and branded drugs to meet patients’
needs. Unless otherwise indicated or required by the context, references throughout to “Endo,” the “Company,” “we,” “our” or “us” refer to financial
information and transactions of Endo International plc and its subsidiaries. The accompanying Consolidated Financial Statements of Endo International plc
and its subsidiaries have been prepared in accordance with U.S. GAAP.

NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
Significant Accounting Policies
      Consolidation and Basis of Presentation. The Consolidated Financial Statements include the accounts of wholly owned subsidiaries after the
elimination of intercompany accounts and transactions.
       Reclassifications. Certain prior period amounts have been reclassified to conform to the current period presentation.
        Use of Estimates. The preparation of our Consolidated Financial Statements in conformity with U.S. GAAP requires us to make estimates and
assumptions that affect the amounts and disclosures in our Consolidated Financial Statements, including the notes thereto, and elsewhere in this report. For
example, we are required to make significant estimates and assumptions related to revenue recognition, including sales deductions, financial instruments,
long-lived assets, goodwill, other intangibles, income taxes, contingencies and share-based compensation, among others. Some of these estimates can be
subjective and complex. Although we believe that our estimates and assumptions are reasonable, there may be other reasonable estimates or assumptions that
differ significantly from ours. Further, our estimates and assumptions are based upon information available at the time they were made. Actual results may
differ significantly from our estimates.
       We regularly evaluate our estimates and assumptions using historical experience and other factors, including the economic environment. As future
events and their effects cannot be determined with precision, our estimates and assumptions may prove to be incomplete or inaccurate, or unanticipated
events and circumstances may occur that might cause us to change those estimates and assumptions. Market conditions, such as illiquid credit markets,
volatile equity markets, dramatic fluctuations in foreign currency rates and economic downturn, can increase the uncertainty already inherent in our estimates
and assumptions. We also are subject to other risks and uncertainties that may cause actual results to differ from estimated amounts, such as changes in the
healthcare environment, competition, litigation, legislation and regulations. We adjust our estimates and assumptions when facts and circumstances indicate
the need for change. Those changes generally will be reflected in our Consolidated Financial Statements on a prospective basis.
       Customer, Product and Supplier Concentration. We primarily sell our generic and branded pharmaceuticals to wholesalers, retail drug store chains,
supermarket chains, mass merchandisers, distributors, mail order accounts, hospitals and government agencies. Our wholesalers and distributors purchase
products from us and, in turn, supply products to retail drug store chains, independent pharmacies and managed health care organizations. Customers in the
managed health care market include health maintenance organizations, nursing homes, hospitals, clinics, pharmacy benefit management companies and mail
order customers. Total revenues from direct customers that accounted for 10% or more of our total consolidated revenues during the years ended December
31, 2018, 2017 and 2016 are as follows:

                                                                                                         2018                  2017                 2016
AmerisourceBergen Corporation                                                                                   32%                   25%                  25%
McKesson Corporation                                                                                            27%                   25%                  27%
Cardinal Health, Inc.                                                                                           26%                   25%                  26%
       Revenues from these customers are included within each of our segments.
        VASOSTRICT® accounted for 15% and 12% of our 2018 and 2017 total revenues, respectively. No other products accounted for 10% or more of our
total revenues during the years ended December 31, 2018, 2017 or 2016.
      We have agreements with certain third parties for the manufacture, supply and processing of certain of our existing pharmaceutical products. See Note
15. Commitments and Contingencies for information on material manufacturing, supply and other service agreements.
       We are subject to risks and uncertainties associated with these concentrations that could have a material adverse effect on our financial position and
results of operations in future periods, including in the near term.

                                                                             F-11
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 102 of 235 PageID #:30796
Table of Contents


       Revenue Recognition and Sales Deductions. The Company adopted Accounting Standards Codification Topic 606, Revenue from Contracts with
Customers (ASC 606) on January 1, 2018 using the modified retrospective method for all revenue-generating contracts, including modifications thereto, that
were not completed contracts at the date of adoption. ASC 606 applies to contracts with commercial substance that establish the payment terms and each
party’s rights regarding the goods or services to be transferred, to the extent collection of substantially all of the related consideration is probable. Under ASC
606, we recognize revenue for contracts meeting these criteria when (or as) we satisfy our performance obligations for such contracts by transferring control of
the underlying promised goods or services to our customers. The amount of revenue we recognize reflects our estimate of the consideration we expect to be
entitled to receive, subject to certain constraints, in exchange for such goods or services. This amount is referred to as the transaction price.
       Our revenue consists almost entirely of sales of our pharmaceutical products to customers, whereby we ship products to a customer pursuant to a
purchase order. For contracts such as these, revenue is recognized when our contractual performance obligations have been fulfilled and control has been
transferred to the customer pursuant to the contract’s terms, which is generally upon delivery to the customer. The amount of revenue we recognize is equal to
the fixed amount of the transaction price, adjusted for our estimates of a number of significant variable components including, but not limited to, estimates
for chargebacks, rebates, sales incentives and allowances, DSA and other fees for services, returns and allowances, which we collectively refer to as sales
deductions. The Company utilizes the expected value method when estimating the amount of variable consideration to include in the transaction price with
respect to each of the foregoing variable components and the most likely amount method when estimating the amount of variable consideration to include in
the transaction price with respect to future potential milestone payments that do not qualify for the sales- and usage-based royalty exception. Variable
consideration is included in the transaction price only to the extent that it is probable that a significant revenue reversal will not occur when the uncertainty
associated with the variable consideration is resolved. Payment terms for these types of contracts generally fall within 30 to 90 days of invoicing.
       At December 31, 2018 and 2017, our reserves for sales deductions totaled $772.3 million and $942.8 million, respectively. These amounts relate
primarily to our estimates of our unsettled obligations for returns and allowances, rebates and chargebacks. Our estimates are based on factors such as our
direct and indirect customers’ buying patterns and the estimated resulting contractual deduction rates, historical experience, specific known market events
and estimated future trends, current contractual and statutory requirements, industry data, estimated customer inventory levels, current contract sales terms
with our direct and indirect customers and other competitive factors. Significant judgment and estimation is required in developing the foregoing and other
relevant assumptions. The most significant sales deductions are further described below.
       Returns and Allowances—Consistent with industry practice, we maintain a return policy that allows our customers to return products within a
specified period of time both subsequent to and, in certain cases, prior to the products’ expiration dates. Our return policy generally allows customers to
receive credit for expired products within six months prior to expiration and within one year after expiration. Our provision for returns and allowances
consists of our estimates for future product returns, pricing adjustments and delivery errors.
       Rebates—Our provision for rebates, sales incentives and other allowances can generally be categorized into the following four types:
         • direct rebates;
         • indirect rebates;
         • governmental rebates, including those for Medicaid, Medicare and TRICARE, among others; and
         • managed-care rebates.
       We establish contracts with wholesalers, chain stores and indirect customers that provide for rebates, sales incentives, DSA fees and other allowances.
Some customers receive rebates upon attaining established sales volumes. Direct rebates are generally rebates paid to direct purchasing customers based on a
percentage applied to a direct customer’s purchases from us, including fees paid to wholesalers under our DSAs, as described above. Indirect rebates are
rebates paid to indirect customers which have purchased our products from a wholesaler under a contract with us.
       We are subject to rebates on sales made under governmental and managed-care pricing programs based on relevant statutes with respect to
governmental pricing programs and contractual sales terms with respect to managed-care providers and group purchasing organizations. For example, we are
required to provide a discount on our brand-name drugs to patients who fall within the Medicare Part D coverage gap, also referred to as the donut hole.
       We participate in various federal and state government-managed programs whereby discounts and rebates are provided to participating government
entities. For example, Medicaid rebates are amounts owed based upon contractual agreements or legal requirements with public sector (Medicaid) benefit
providers after the final dispensing of the product by a pharmacy to a benefit plan participant.

                                                                               F-12
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 103 of 235 PageID #:30797
Table of Contents


       Chargebacks—We market and sell products to both: (i) direct customers including wholesalers, distributors, warehousing pharmacy chains and other
direct purchasing groups and (ii) indirect customers including independent pharmacies, non-warehousing chains, managed-care organizations, group
purchasing organizations and government entities. We enter into agreements with certain of our indirect customers to establish contract pricing for certain
products. These indirect customers then independently select a wholesaler from which to purchase the products at these contracted prices. Alternatively, we
may pre-authorize wholesalers to offer specified contract pricing to other indirect customers. Under either arrangement, we provide credit to the wholesaler for
any difference between the contracted price with the indirect customer and the wholesaler’s invoice price. Such credit is called a chargeback.
      Contract Assets and Contract Liabilities. Contract assets represent the Company’s right to consideration in exchange for goods or services that the
Company has transferred to a customer when that right is conditioned on something other than the passage of time including, for example, the entity’s future
performance. The Company records revenue and a corresponding contract asset when it fulfills a contractual performance obligation, but must also fulfill one
or more additional performance obligations before being entitled to payment. Once the Company’s right to consideration becomes unconditional, the
contract asset amount is reclassified as Accounts receivable.
       Contract liabilities represent the Company’s obligation to transfer goods or services to a customer. The Company records a contract liability generally
upon receipt of consideration in advance of fulfilling one or more of its contractual performance obligations. Upon completing each performance obligation,
the corresponding contract liability amount is reversed and revenue is recognized.
       Contract assets and liabilities related to rights and obligations arising from a single contract, or a series of contracts combined and accounted for as a
single contract, are generally presented on a net basis. Contract assets and liabilities are further described in Note 12. Contract Assets and Liabilities.
       Research and Development (R&D). Expenditures for research and development are expensed as incurred. Total R&D expenses include the costs of
discovery research, preclinical development, early- and late-clinical development and drug formulation, clinical trials, medical support of marketed products,
upfront, milestone and other payments under third-party collaborations and contracts and other costs. R&D spending also includes enterprise-wide costs
which support our overall R&D infrastructure. Property, plant and equipment that are acquired or constructed for research and development activities and that
have alternate future uses are capitalized and depreciated over their estimated useful lives on a straight-line basis. Contractual upfront and milestone
payments made to third parties are generally: (i) expensed as incurred up to the point of regulatory approval and (ii) capitalized and amortized over the
related product’s remaining useful life subsequent to regulatory approval. Amounts capitalized for such payments are included in Other intangibles, net in
the Consolidated Balance Sheets.
       Cash and Cash Equivalents. The Company considers all highly liquid money market instruments with an original maturity of three months or less
when purchased to be cash equivalents. At December 31, 2018 and 2017, cash equivalents were deposited in financial institutions and consisted of
immediately available fund balances and time deposits. The Company maintains its cash deposits and cash equivalents with financial institutions it believes
to be well-known and stable.
      Restricted Cash and Cash Equivalents. Cash and cash equivalents that are restricted as to withdrawal or use under the terms of certain contractual
agreements are excluded from Cash and cash equivalents in the Consolidated Balance Sheets. For additional information see Note 7. Fair Value
Measurements.
      Marketable Securities. The Company has equity securities, which consist of investments in the stock of publicly traded companies. For additional
information see Note 7. Fair Value Measurements.
       Accounts Receivable. Accounts receivable are stated at their net realizable value and the Company maintains an allowance for doubtful accounts
against gross accounts receivable. The allowance is not material to the Company’s Consolidated Financial Statements at December 31, 2018 and 2017. In
addition, accounts receivable is reduced by certain sales deduction reserves where we have the right of offset with the customer.
      Concentrations of Credit Risk. Financial instruments that potentially subject the Company to significant concentrations of credit risk consist
primarily of cash equivalents, restricted cash equivalents, marketable debt securities and accounts receivable. From time to time, we invest our excess cash in
high-quality, liquid money market instruments and time deposits maintained by major banks and financial institutions. We have not experienced any losses
on our cash equivalents.
      We perform ongoing credit evaluations of our customers and generally do not require collateral. We have no history of significant losses from
uncollectible accounts. Approximately 87% and 89% of our gross trade accounts receivable balances represent amounts due from three customers (Cardinal
Health, Inc., McKesson Corporation and AmerisourceBergen Corporation) at December 31, 2018 and 2017, respectively.
       We do not expect our current or future exposures to credit risk to have a significant impact on our operations. However, there can be no assurance that
any of these risks will not have an adverse effect on our business.

                                                                              F-13
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 104 of 235 PageID #:30798
Table of Contents


       Inventories. Inventories consist of raw materials, work-in-process and finished goods. Inventory that is in excess of the amount expected to be sold
within one year is classified as long-term inventory and is recorded in Other assets in the Consolidated Balance Sheets. The Company capitalizes inventory
costs associated with certain generic products prior to regulatory approval and product launch when it is reasonably certain, based on management’s
judgment of future commercial use and net realizable value, that the pre-launch inventories will be saleable. The determination to capitalize is made on a
product-by-product basis and generally occurs when: (i) the Company (or its third party development partners) has filed an ANDA that has been
acknowledged by the FDA as containing sufficient information to allow the FDA to conduct its review in an efficient and timely manner and (ii) management
is reasonably certain that all regulatory and legal requirements will be cleared. The Company could be required to write down previously capitalized costs
related to pre-launch inventories upon a change in such judgment, a denial or delay of approval by regulatory bodies, a delay in commercialization or other
potential factors. Our inventories are stated at the lower of cost or net realizable value. Cost is determined by the first-in, first-out method and includes
materials, direct labor and an allocation of overhead. Net realizable value is determined by the estimated selling prices in the ordinary course of business, less
reasonably predictable costs of completion, disposal and transportation. When necessary, we write-down inventories to net realizable value based on
forecasted demand and market and regulatory conditions, which may differ from actual results.
       Property, Plant and Equipment. Property, plant and equipment is generally stated at cost less accumulated depreciation. Major improvements are
capitalized, while routine maintenance and repairs are expensed as incurred. Costs incurred during the construction or development of property plant and
equipment are capitalized as assets under construction. Once an asset has been put into service, depreciation expense is taken over the estimated useful life of
the related assets or, in the case of leasehold improvements and capital lease assets, over the shorter of the estimated useful life or the lease term. Depreciation
expense is recorded on a straight-line basis. Depreciation expense is not recorded on Assets held for sale. Gains and losses on disposals are included in Other
income, net in the Consolidated Statements of Operations. Depreciation is based on the following estimated useful lives, as of December 31, 2018:

                                                                                                                                Range of Useful Lives, from:
Buildings                                                                                                                        10 years to 30 years
Machinery and equipment                                                                                                            2 years to 15 years
Leasehold improvements                                                                                                      Shorter of useful life or lease term
Computer equipment and software                                                                                                     1 year to 7 years
Assets under capital lease                                                                                                  Shorter of useful life or lease term
Furniture and fixtures                                                                                                             3 years to 10 years
      Computer Software. The Company capitalizes certain costs incurred in connection with obtaining or developing internal-use software, including
external direct costs of material and services, and payroll costs for employees directly involved with the software development. Capitalized software costs are
included in Property, plant and equipment, net in the Consolidated Balance Sheets and depreciated beginning when the software project is substantially
complete and the asset is ready for its intended use. Costs incurred during the preliminary project stage and post-implementation stage, as well as
maintenance and training costs, are expensed as incurred.
       Lease Accounting. The Company accounts for operating lease transactions by recording rent expense on a straight-line basis over the expected life of
the lease, commencing on the date it gains possession of leased property. The Company includes tenant improvement allowances and rent holidays received
from landlords and the effect of any rent escalation clauses as adjustments to straight-line rent expense over the expected life of the lease.
       Capital lease transactions are reflected as a liability at the inception of the lease based on the present value of the minimum lease payments or, if lower,
the fair value of the property. Assets under capital leases are recorded in Property, plant and equipment, net in the Consolidated Balance Sheets and
depreciated in a manner similar to other Property, plant and equipment.
       Certain construction projects may be accounted for as direct financing arrangements, whereby the Company records, over the construction period, the
full cost of the asset in Property, plant and equipment, net in the Consolidated Balance Sheets. A corresponding liability is also recorded, net of leasehold
improvements paid for by the Company, and is amortized over the expected lease term through monthly rental payments using an effective interest method.
Assets recorded under direct financing arrangements are depreciated over the lease term.

                                                                               F-14
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 105 of 235 PageID #:30799
Table of Contents


        Finite-Lived Intangible Assets. Our finite-lived intangible assets, which consist of license rights and developed technology, are initially recorded at
fair value upon acquisition. There are several methods that can be used to determine fair value. For intangible assets, we typically use the income method.
This method starts with our forecast of all of the expected future net cash flows. Revenues are estimated based on relevant market size and growth factors,
expected industry trends, individual project life cycles and, if applicable, the life of any estimated period of marketing exclusivity, such as that granted by a
patent. The pricing, margins and expense levels of similar products are considered if available. For certain licensed assets, our estimates of future cash flows
consider periods covered by renewal options to the extent we have the intent and ability, at the date of the estimate, to renew the underlying license
agreements. These cash flows are then adjusted to present value by applying an appropriate discount rate that reflects the risk factors associated with the cash
flow streams.
        To the extent an intangible asset is deemed to have a finite life, it is then amortized over its estimated useful life using either the straight-line method
or, in the case of certain developed technology assets, the economic benefit model. The values of these various assets are subject to continuing scientific,
medical and marketplace uncertainty. Factors giving rise to our initial estimate of useful lives are subject to change. Significant changes to any of these
factors may result in a reduction in the useful life of the asset and an acceleration of related amortization expense, which could cause our operating income,
net income and net income per share to decrease. Amortization expense is not recorded on assets held for sale.
        Developed Technology. Our developed technology assets subject to amortization have useful lives ranging from 4 years to 20 years, with a weighted
average useful life of approximately 11 years. We determine amortization periods and methods of amortization for developed technology assets based on our
assessment of various factors impacting estimated useful lives and the timing and extent of estimated cash flows of the acquired assets, including the strength
of the intellectual property protection of the product, contractual terms and various other competitive and regulatory issues.
        License Rights. Our license rights subject to amortization have useful lives ranging from 10 years to 15 years, with a weighted average useful life of
approximately 12 years. We determine amortization periods for licenses based on our assessment of various factors including the expected launch date of the
product, the strength of the intellectual property protection of the product, contractual terms and various other competitive, developmental and regulatory
issues.
       Long-Lived Asset Impairment Testing. Long-lived assets, including property, plant and equipment and finite-lived intangible assets, are assessed for
impairment whenever events or changes in circumstances indicate the carrying amounts of the assets may not be recoverable. Recoverability of an asset that
will continue to be used in our operations is measured by comparing the carrying amount of the asset to the forecasted undiscounted future cash flows related
to the asset. In the event the carrying amount of the asset exceeds its undiscounted future cash flows and the carrying amount is not considered recoverable,
impairment may exist. An impairment loss, if any, is measured as the excess of the asset’s carrying amount over its fair value, generally based on a discounted
future cash flow method, independent appraisals or offers from prospective buyers. An impairment loss would be recognized in the Consolidated Statements
of Operations in the period that the impairment occurs.
       In-Process Research and Development Assets (IPR&D). IPR&D assets are considered indefinite-lived intangible assets. Similar to finite-lived
intangible assets, IPR&D assets are initially recorded at fair value. While amortization expense is not initially recorded for IPR&D assets, these assets are
subject to impairment reviews. Impairment tests for an IPR&D asset occur at least annually on October 1 st of each year, but also whenever events or changes
in circumstances indicate that the asset might be impaired. If the fair value of the intangible assets is less than its carrying amount, an impairment loss is
recognized for the difference. For those assets that reach commercialization, the assets are reclassified and accounted for as finite-lived intangible assets.
       Goodwill. Acquisitions meeting the definition of business combinations are accounted for using the acquisition method of accounting, which requires
that the purchase price be allocated to the net assets acquired at their respective fair values. Any excess of the purchase price over the estimated fair values of
the net assets acquired is recorded as goodwill. While amortization expense is not recorded on goodwill, goodwill is subject to impairment reviews.
Impairment tests for goodwill occur at least annually on October 1 st of each year, but also whenever events or changes in circumstances indicate that the asset
might be impaired.
       Following our early adoption, effective January 1, 2017, of ASU 2017-04, we perform our goodwill impairment tests by comparing the fair value and
carrying amount of each of our reporting units. Any goodwill impairment charge we recognize for a reporting unit is equal to the lesser of (i) the total
goodwill allocated to that reporting unit and (ii) the amount by which that reporting unit’s carrying amount exceeds its fair value.

                                                                                F-15
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 106 of 235 PageID #:30800
Table of Contents


       Contingencies. The Company is subject to various patent challenges, product liability claims, government investigations and other legal proceedings
in the ordinary course of business. Legal fees and other expenses related to litigation are expensed as incurred and included in Selling, general and
administrative expenses or Discontinued operations, net of tax in the Consolidated Statements of Operations. Contingent accruals and legal settlements are
recorded in the Consolidated Statements of Operations as Litigation-related and other contingencies, net (or Discontinued operations, net in the case of
vaginal mesh matters) when the Company determines that a loss is both probable and reasonably estimable. Due to the fact that legal proceedings and other
contingencies are inherently unpredictable, our estimates of the probability and amount of any such liabilities involve significant judgment regarding future
events. The Company records a receivable from its product liability insurance carriers only when the resolution of any dispute has been reached and
realization of the potential claim for recovery is considered probable.
        Contingent Consideration. Certain of the Company’s business acquisitions involve the potential for future payment of consideration that is
contingent upon the achievement of operational and commercial milestones and/or royalty payments on future product sales. The fair value of contingent
consideration liabilities is determined at the acquisition date using unobservable inputs. These inputs include the estimated amount and timing of projected
cash flows, the probability of success (achievement of the contingent event) and the risk-adjusted discount rate used to present value the probability-
weighted cash flows. Subsequent to the acquisition date, at each reporting period, the Company remeasures its contingent consideration liability to its
current fair value, with changes recorded in earnings. Changes to any of the inputs used in determining fair value may result in fair value adjustments that
differ significantly from the actual remeasurement adjustments recognized.
      Share Repurchases. The Company accounts for the repurchase of ordinary shares, if any, at par value. Under applicable Irish law, ordinary shares
repurchased are retired and not displayed separately as treasury stock. Upon retirement of the ordinary shares, the Company records the difference between
the weighted average cost of such ordinary shares and the par value of the ordinary shares as an adjustment to Accumulated deficit in the Consolidated
Balance Sheets.
       Advertising Costs. Advertising costs are expensed as incurred and included in Selling, general and administrative expenses in the Consolidated
Statements of Operations. Advertising costs amounted to $49.6 million, $42.0 million and $47.9 million for the years ended December 31, 2018, 2017 and
2016, respectively.
       Cost of Revenues. Cost of revenues includes all costs directly related to bringing both purchased and manufactured products to their final selling
destination. Amounts include purchasing and receiving costs, direct and indirect costs to manufacture products including direct materials, direct labor and
direct overhead expenses necessary to acquire and convert purchased materials and supplies into finished goods, royalties paid or owed by Endo on certain
in-licensed products, inspection costs, depreciation of certain property, plant and equipment, amortization of intangible assets, warehousing costs, freight
charges, costs to operate our equipment and other shipping and handling costs, among others.
       Share-Based Compensation. The Company grants share-based compensation awards to certain employees and non-employee directors. Generally, the
grant-date fair value of each award is recognized as expense over the requisite service period. However, expense recognition differs in the case of certain
performance share units where the ultimate payout is performance-based. For these awards, at each reporting period, the Company estimates the ultimate
payout and adjusts the cumulative expense based on its estimate and the percent of the requisite service period that has elapsed. Share-based compensation
expense is reduced for estimated future forfeitures. These estimates are revised in future periods if actual forfeitures differ from the estimates. Changes in
forfeiture estimates impact compensation expense in the period in which the change in estimate occurs. New ordinary shares are generally issued upon the
exercise of stock options or vesting of stock awards by employees and non-employee directors. Refer to Note 18. Share-based Compensation for additional
discussion, including the accounting treatment for long-term cash incentive awards that will be settled in ordinary shares.
       Foreign Currency. The Company operates in various jurisdictions both inside and outside of the U.S. While the Company’s reporting currency is the
U.S. dollar (USD), the Company has concluded that certain of its distinct and separable operations have functional currencies other than the USD. Further,
certain of the Company’s operations hold assets and liabilities and recognize income and expenses denominated in various local currencies, which may differ
from their functional currencies.
       Assets and liabilities are first remeasured from local currency to functional currency, generally using end-of-period exchange rates. Foreign currency
income and expenses are generally remeasured using average exchange rates in effect during the year. In the case of nonmonetary assets and liabilities such
as inventories, prepaid expenses, property, plant and equipment, goodwill and other intangible assets, and related income statement amounts, such as
depreciation expense, historical exchange rates are used for remeasurement. The net effect of remeasurement is included in Other income, net in the
Consolidated Statements of Operations.
       As part of the Company’s consolidation process, assets and liabilities of entities with functional currencies other than the USD are translated into USD
at end-of-period exchange rates. Income and expenses are translated using average exchange rates in effect during the year. The net effect of translation is
included as foreign currency translation, a component of Other comprehensive (loss) income. Upon the sale or liquidation of an investment in a foreign
operation, the Company records a reclassification adjustment out of Other comprehensive (loss) income for the corresponding amount of accumulated
currency translation.

                                                                             F-16
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 107 of 235 PageID #:30801
Table of Contents


        Income Taxes. The Company accounts for income taxes under the asset and liability method, which requires the recognition of deferred tax assets and
liabilities for the expected future tax consequences of events that have been included in the financial statements. Under this method, deferred tax assets and
liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for
the year in which the differences are expected to reverse. The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the
period that includes the enactment date. The Company records net deferred tax assets to the extent it believes these assets will more likely than not be
realized. In making such a determination, the Company considers all available positive and negative evidence, including projected future taxable income,
tax-planning strategies and results of recent operations. In the event that the Company were to determine that it would be able to realize its deferred tax assets
in the future in excess of their net recorded amount, the Company would make an adjustment to the deferred tax asset valuation allowance, which would
reduce the provision for income tax.
       The Company records uncertain tax positions on the basis of a two-step process whereby the Company first determines whether it is more likely than
not that the tax positions will be sustained based on the technical merits of the position and then measures those tax positions that meet the more-likely-than-
not recognition threshold. The Company recognizes the largest amount of tax benefit that is greater than 50% likely to be realized upon ultimate settlement
with the tax authority. The Company recognizes interest and penalties related to unrecognized tax benefits within the Income tax expense (benefit) line in
the Consolidated Statements of Operations. Accrued interest and penalties are included within the related tax liability line in the Consolidated Balance
Sheets.
        Comprehensive Income. Comprehensive income or loss includes all changes in equity during a period except those that resulted from investments by
or distributions to a company’s shareholders. Other comprehensive income or loss refers to revenues, expenses, gains and losses that are included in
comprehensive income, but excluded from net income as these amounts are recorded directly as an adjustment to shareholders’ equity.
Recent Accounting Pronouncements
Recently Issued Accounting Pronouncements Not Yet Adopted at December 31, 2018
       In February 2016, the Financial Accounting Standards Board (FASB) issued ASU No. 2016-02, “Leases (Topic 842)” (ASU 2016-02) to increase
transparency and comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and disclosing key information
about leasing arrangements. Under the new guidance, lessees are required to recognize a lease liability, which represents the discounted obligation to make
future minimum lease payments, and a corresponding right-of-use asset on the balance sheet for most leases. In July 2018, the FASB issued ASU No. 2018-10,
“Codification Improvements to Topic 842, Leases” (ASU 2018-10), which provides narrow amendments to clarify how to apply certain aspects of the new
lease standard, and ASU No. 2018-11, “Leases (Topic 842) - Targeted Improvements” (ASU 2018-11), which addresses implementation issues related to the
new lease standard. This guidance is effective for the Company as of January 1, 2019 and the Company will adopt this guidance using the modified
retrospective approach and will recognize a cumulative-effect adjustment to the opening balance of Accumulated deficit in that period. This guidance
includes a number of optional practical expedients that the Company may elect to apply, including an expedient that permits lease agreements that are
twelve months or less to be excluded from the balance sheet. The Company is finalizing the impact that this new guidance will have on its consolidated
financial statements, including its disclosures. The primary impact upon adoption will be the recognition, on a discounted basis, of the Company’s minimum
commitments under noncancelable operating leases as right of use assets and obligations on the consolidated balance sheets. This will result in a significant
increase in assets and liabilities on the Company’s consolidated balance sheets. In preparation for the adoption of this guidance, the Company’s process of
identifying and validating the Company’s lease information and evaluating the impact that this new guidance will have on its processes and controls is
substantially complete.
      In August 2018, the FASB issued ASU No. 2018-13, “Disclosure Framework—Changes to the Disclosure Requirements for Fair Value Measurement”
(ASU 2018-13). ASU 2018-13 modifies the disclosure requirements on fair value measurements in Accounting Standards Codification Topic 820, Fair Value
Measurement. ASU 2018-13 is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2019. Certain aspects of
ASU 2018-13 require prospective treatment, while others require retrospective treatment. Early adoption is permitted. The Company is currently evaluating
the impact of ASU 2018-13 on the Company’s disclosures.

                                                                               F-17
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 108 of 235 PageID #:30802
Table of Contents


        In August 2018, the FASB issued ASU No. 2018-15, “Customer’s Accounting for Implementation Costs Incurred in a Cloud Computing Arrangement
That Is a Service Contract” (ASU 2018-15). ASU 2018-15 aligns the requirements for capitalizing implementation costs incurred in a hosting arrangement
that is a service contract with the requirements for capitalizing implementation costs incurred to develop or obtain internal-use software (including hosting
arrangements where a software license is deemed to exist). ASU 2018-15 also requires the customer to expense any such capitalized implementation costs
over the term of the hosting arrangement and to apply the existing impairment guidance for long-lived assets to such capitalized costs. Additionally, ASU
2018-15 sets forth required disclosures and guidance on financial statement classification for expenses, cash flows and balances related to implementation
costs within the scope of ASU 2018-15. ASU 2018-15 is effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal
years; however, early adoption is permitted. The guidance may be applied retrospectively or prospectively to implementation costs incurred after the date of
adoption. The Company will adopt this guidance during the first quarter of 2019 on a prospective basis.
       In November 2018, the FASB issued ASU No. 2018-18, “Clarifying the Interaction Between Topic 808 and Topic 606” (ASU 2018-18). The main
provisions of ASU 2018-18 include: (i) clarifying that certain transactions between collaborative arrangement participants should be accounted for as
revenue when the collaborative arrangement participant is a customer in the context of a unit of account and (ii) precluding the presentation of transactions
with collaborative arrangement participants that are not directly related to sales to third parties together with revenue. ASU 2018-18 is effective for fiscal
years beginning after December 15, 2019, and interim periods within those fiscal years. ASU 2018-18 should be applied retrospectively to the date of initial
application of ASC 606 (January 1, 2018 for the Company) and early adoption is permitted. The Company is currently evaluating the impact of ASU 2018-18
on the Company’s consolidated results of operations, financial position and disclosures.
Recent Accounting Pronouncements Adopted or Otherwise Effective as of December 31, 2018
      In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers” (ASU 2014-09), which was subsequently amended and
supplemented by several additional ASUs including:
        • ASU No. 2015-14, “Revenue from Contracts with Customers (Topic 606): Deferral of the Effective Date,” (issued in August 2015), which
           deferred the effective date of ASU 2014-09 by one year, such that ASU 2014-09 became effective for Endo for annual and interim reporting
           periods beginning after December 15, 2017;
        • ASU No. 2016-08, “Revenue from Contracts with Customers (Topic 606): Principal versus Agent Consideration (Reporting Revenue Gross
           versus Net)” (issued in March 2016), which clarified the guidance on reporting revenue as a principal versus agent;
        • ASU No. 2016-10, “Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing” (issued in April
           2016), which clarified the guidance on identifying performance obligations and accounting for intellectual property licenses; and
        • ASU No. 2016-12, “Revenue from Contracts with Customers (Topic 606): Narrow-Scope Improvements and Practical Expedients” and ASU No.
           2016-20, “Technical Corrections and Improvements to Topic 606, Revenue from Contracts with Customers,” (issued in May 2016 and December
           2016, respectively), which amended certain narrow aspects of Topic 606.
       These ASUs have generally been codified in Accounting Standards Codification Topic 606, “Revenue from Contracts with Customers”, and are
collectively referred to herein as ASC 606. ASC 606 supersedes the revenue recognition requirements in Accounting Standards Codification Topic 605,
“Revenue Recognition” (ASC 605), and requires entities to recognize revenue when control of promised goods or services is transferred to customers at an
amount that reflects the consideration to which entities expect to be entitled in exchange for those goods or services.
       The Company adopted ASC 606 on January 1, 2018 using the modified retrospective method for all revenue-generating contracts, including
modifications thereto, that were not completed contracts at the date of adoption. Under the modified retrospective method, results beginning on January 1,
2018 are presented under ASC 606, while the comparative prior period results continue to be presented under ASC 605 based on the accounting standards
originally in effect for such periods. As a result of adopting ASC 606, the Company recorded a net decrease of $3.1 million to its accumulated deficit at
January 1, 2018, representing the cumulative impact of adopting ASC 606.

                                                                            F-18
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 109 of 235 PageID #:30803
Table of Contents


      The current year impact of adoption on our Consolidated Statements of Operations and Consolidated Balance Sheets is as follows (in thousands,
except per share amounts):

                                                                                                                 Year Ended December 31, 2018
                                                                                                                       Amounts assuming
                                                                                                                            continued
                                                                                                  Amounts reported     application of ASC    Effect of adoption
Statement of Operations:                                                                           under ASC 606               605            of ASC 606 (1)
Total revenues                                                                                   $       2,947,078    $      2,947,930       $           (852)
Cost of revenues                                                                                 $       1,631,682    $      1,633,294       $         (1,612)
Other income, net                                                                                $         (51,953)   $        (50,953)      $         (1,000)
Loss from continuing operations                                                                  $        (961,767)   $       (963,527)      $          1,760
Net loss attributable to Endo International plc                                                  $      (1,031,469)   $     (1,033,229)      $          1,760
Net loss per share attributable to Endo International plc ordinary shareholders—Basic:
 Continuing operations                                                                           $           (4.29)   $           (4.30)     $           0.01
 Total basic                                                                                     $           (4.61)   $           (4.61)     $             —
Net loss per share attributable to Endo International plc ordinary shareholders—Diluted:
 Continuing operations                                                                           $           (4.29)   $           (4.30)     $           0.01
 Total diluted                                                                                   $           (4.61)   $           (4.61)     $             —
__________
   (1) Amounts may not add due to rounding.

                                                                                                                      At December 31, 2018
                                                                                                                       Amounts assuming
                                                                                                                            continued
                                                                                                  Amounts reported     application of ASC    Effect of adoption
Balance Sheet:                                                                                     under ASC 606               605              of ASC 606
Assets:
 Inventories, net                                                                                $        322,179     $        329,684       $         (7,505)
 Prepaid expenses and other current assets                                                       $         56,139     $         46,832       $          9,307
 Other assets                                                                                    $         66,993     $         64,235       $          2,758
Liabilities:
 Accounts payable and accrued expenses                                                           $      1,009,200     $      1,009,476       $           (276)
Shareholders' (deficit) equity:
 Accumulated deficit                                                                             $      (9,124,932)   $     (9,129,768)      $          4,836
       In May 2017, the FASB issued ASU No. 2017-09, “Compensation - Stock Compensation” (ASU 2017-09). ASU 2017-09 provides guidance about
which changes to the terms or conditions of a share-based payment award require an entity to apply modification accounting. It is intended to reduce both (1)
diversity in practice and (2) cost and complexity when accounting for changes to the terms or conditions of share-based payment awards. ASU 2017-09 is
effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2017. The Company adopted the new standard on
January 1, 2018, effective for any award modified on or after the adoption date.

NOTE 3. DISCONTINUED OPERATIONS AND DIVESTITURES
Astora
       The operating results of the Company’s Astora business, which the Board of Directors resolved to wind-down in 2016, are reported as Discontinued
operations, net of tax in the Consolidated Statements of Operations for all periods presented.

                                                                            F-19
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 110 of 235 PageID #:30804
Table of Contents


      The following table provides the operating results of Astora Discontinued operations, net of tax, for the years ended December 31, 2018, 2017 and
2016 (in thousands):

                                                                                                           2018                 2017                2016
Revenue                                                                                             $             —      $            338    $         30,101
Litigation-related and other contingencies, net                                                     $         34,000     $        775,474    $         20,115
Asset impairment charges                                                                            $             —      $             —     $         21,328
Loss from discontinued operations before income taxes                                               $        (69,702)    $       (816,426)   $       (123,164)
Income tax benefit                                                                                  $             —      $        (13,704)   $             —
Discontinued operations, net of tax                                                                 $        (69,702)    $       (802,722)   $       (123,164)
       Substantially all of the amounts reported in the table above as Litigation-related and other contingencies, net relate to charges for vaginal-mesh-
related matters, which are further described in Note 15. Commitments and Contingencies. Loss from discontinued operations before income taxes also
includes mesh-related legal defense costs, restructuring-related costs and certain other items.
      The cash flows from discontinued operating activities related to Astora included the impact of net losses of $69.7 million, $802.7 million and $123.2
million for the years ended December 31, 2018, 2017 and 2016, respectively, and the impact of cash activity related to vaginal mesh cases. There were no
material net cash flows related to Astora discontinued investing activities during the years ended December 31, 2018, 2017 and 2016. There was no
depreciation or amortization during the years ended December 31, 2018, 2017 or 2016 related to Astora.
Astora Restructuring Initiative
       The Astora wind-down process included a restructuring initiative implemented in 2016, which included a reduction of the Astora workforce consisting
of approximately 250 employees (the Astora Restructuring Initiative).
        A summary of expenses related to the Astora Restructuring Initiative is included below for the year ended December 31, 2016 (in thousands):

                                                                                                                                                    2016
Employee separation, retention and other benefit-related costs                                                                               $          20,476
Asset impairment charges                                                                                                                                21,328
Contract termination-related items                                                                                                                       8,074
Other wind-down costs                                                                                                                                   10,972
Total                                                                                                                                        $          60,850

        These restructuring costs are included in Discontinued operations in the Consolidated Statements of Operations. The Company did not incur any pre-
tax charges during the years ended December 31, 2018 or 2017 as a result of the Astora Restructuring Initiative and the Company anticipates there will be no
significant additional pre-tax restructuring expenses. The majority of these actions were completed as of September 30, 2016.
Litha
      During the fourth quarter of 2016, the Company initiated a process to sell Litha and, on February 27, 2017, the Company entered into a definitive
agreement to sell Litha to Acino Pharma AG (Acino). The sale closed on July 3, 2017 and the Company received net cash proceeds of approximately $94.2
million, after giving effect to cash and net working capital purchase price adjustments, as well as a short-term receivable of $4.4 million, which was
subsequently collected in October 2017. No additional gain or loss was recognized upon sale. However, in December 2017, Acino became obligated to pay
$10.1 million of additional consideration to the Company related to the settlement of certain contingencies set forth in the purchase agreement, which was
subsequently paid to the Company in January 2018. In December 2017, the Company recorded a short-term receivable and a gain on the sale of Litha for this
amount. The gain was recorded in Other income, net in the Consolidated Statements of Operations. Litha was part of the Company’s International
Pharmaceuticals segment. Litha does not meet the requirements for treatment as a discontinued operation.
Somar
       On June 30, 2017, the Company entered into a definitive agreement to sell Somar and all of the securities thereof, to AI Global Investments
(Netherlands) PCC Limited acting for and on behalf of the Soar Cell (the Purchaser). The sale closed on October 25, 2017 and the Purchaser paid an aggregate
purchase price of approximately $124 million in cash, after giving effect to estimated cash, debt and net working capital purchase price adjustments. The
Company recognized a $1.3 million loss upon sale. Somar was part of the Company’s International Pharmaceuticals segment. Somar does not meet the
requirements for treatment as a discontinued operation.

                                                                              F-20
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 111 of 235 PageID #:30805
Table of Contents



NOTE 4. RESTRUCTURING
       Set forth below are disclosures relating to restructuring initiatives that resulted in material expenses or cash expenditures during any of the years ended
December 31, 2018, 2017 or 2016 or had material restructuring liabilities at either December 31, 2018 or December 31, 2017. Employee separation, retention
and certain other employee benefit-related costs related to our restructurings are expensed ratably over the requisite service period. Other restructuring costs
are generally expensed as incurred.
2016 U.S. Generic Pharmaceuticals Restructuring Initiative
      As part of the ongoing U.S. Generic Pharmaceuticals integration efforts initiated in connection with the acquisition of Par in September 2015, the
Company announced a restructuring initiative in May 2016 to optimize its product portfolio and rationalize its manufacturing sites to expand product
margins (the 2016 U.S. Generic Pharmaceuticals Restructuring Initiative). These measures included certain cost savings initiatives, including a reduction in
headcount and the disposal of our Charlotte, North Carolina manufacturing facility (the Charlotte facility). On October 31, 2016, we entered into a definitive
agreement to sell the Charlotte facility for cash proceeds of $14 million. The transaction closed in January 2017.
        As a result of the 2016 U.S. Generic Pharmaceuticals Restructuring Initiative, the Company incurred pre-tax charges of $1.0 million and $173.9
million during the years ended December 31, 2017 and 2016, respectively. The Company did not incur any pre-tax restructuring expenses related to this
initiative during the year ended December 31, 2018.
       The 2017 charges related primarily to employee separation and other benefit-related costs.
       The 2016 charges consisted of certain asset impairment charges of $107.2 million, charges to increase excess inventory reserves of $33.3 million,
charges related to employee separation, retention and other benefit-related costs of $17.0 million, accelerated depreciation of $10.2 million and other charges
of $6.2 million.
       These charges are included in the U.S. Generic Pharmaceuticals segment and are included in Asset impairment charges, Cost of revenues and Selling,
general and administrative expenses in the Consolidated Statements of Operations. The Company does not expect to incur additional significant expenses
related to this restructuring initiative.
       Substantially all related cash payments were made by the end of 2017.
2016 U.S. Branded - Specialty & Established Pharmaceuticals Restructuring Initiative
       In December 2016, the Company announced that it was terminating its worldwide license and development agreement with BioDelivery Sciences
International, Inc. (BDSI) for BELBUCA™ and returning the product to BDSI. This termination was completed on January 6, 2017. As a result of this
announcement and a comprehensive assessment of its product portfolio, the Company restructured its U.S. Branded - Specialty & Established
Pharmaceuticals segment sales organization during the fourth quarter of 2016 (the 2016 U.S. Branded - Specialty & Established Pharmaceuticals
Restructuring Initiative), which included the elimination of an approximate 375-member U.S. Branded - Specialty & Established Pharmaceuticals pain field
sales force and the termination of certain contracts.
      The Company incurred total pre-tax charges of approximately $61.5 million during the fourth quarter of 2016. These charges consisted of a non-cash
intangible asset impairment charge of approximately $36.8 million, employee separation and other benefit-related costs of $16.5 million, early contract
termination fees of $5.2 million and $3.0 million of inventory write-offs. These charges are included in the U.S. Branded - Specialty & Established
Pharmaceuticals segment and are included in Asset impairment charges, Cost of revenues, and Selling, general and administrative expenses in the
Consolidated Statements of Operations.
        The Company did not incur any other material pre-tax charges as a result of the 2016 U.S. Branded - Specialty & Established Pharmaceuticals
Restructuring Initiative and does not expect to incur additional material pre-tax restructuring-related expenses related to this initiative. Actions related to this
initiative were completed by December 31, 2016 and substantially all of the cash payments were made by the end of 2017.
      The liability related to the 2016 U.S. Branded - Specialty & Established Pharmaceuticals Restructuring Initiative is included in Accounts payable and
accrued expenses in the Consolidated Balance Sheets. Changes to this liability during the year ended December 31, 2017 were as follows (in thousands):
                                                                                                           Employee
                                                                                                         Separation and         Contract
                                                                                                         Other Benefit-        Termination
                                                                                                          Related Costs          Charges               Total
Liability balance as of January 1, 2017                                                              $           16,544    $           5,224     $         21,768
Cash distributions                                                                                              (16,544)              (5,224)             (21,768)
Liability balance as of December 31, 2017                                                            $               —     $                 —   $             —

                                                                               F-21
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 112 of 235 PageID #:30806
Table of Contents


January 2017 Restructuring Initiative
       On January 26, 2017, the Company announced a restructuring initiative implemented as part of its ongoing organizational review (the January 2017
Restructuring Initiative). This restructuring was intended to further integrate, streamline and optimize the Company’s operations by aligning certain
corporate and research and development (R&D) functions with its recently restructured U.S. generics and U.S. branded business units in order to create
efficiencies and cost savings. As part of this restructuring, the Company undertook certain cost reduction initiatives, including a reduction of approximately
90 positions of its workforce, primarily related to corporate and branded R&D functions in Malvern, Pennsylvania and Chestnut Ridge, New York, a
streamlining of general and administrative expenses, an optimization of commercial spend and a refocusing of research and development efforts.
      During the year ended December 31, 2017, the Company incurred total pre-tax charges of approximately $15.1 million related to employee separation
and other benefit-related costs. Of the total charges incurred, $6.9 million was included in the U.S. Branded - Specialty & Established Pharmaceuticals
segment, $4.9 million was included in Corporate unallocated costs and $3.3 million was included in the U.S. Generic Pharmaceuticals segment. These
charges were included in Selling, general and administrative expenses in the Consolidated Statements of Operations.
       The Company did not incur any other material pre-tax charges as a result of the January 2017 Restructuring Initiative and does not expect to incur
additional material pre-tax restructuring-related expenses related to this initiative. Substantially all of the actions associated with this restructuring were
completed by the end of April 2017.
      The liability related to the January 2017 Restructuring Initiative is included in Accounts payable and accrued expenses in the Consolidated Balance
Sheets. Changes to this liability during the years ended December 31, 2018 and 2017 were as follows (in thousands):

                                                                                                                                                       Total
Liability balance as of January 1, 2017                                                                                                         $              —
Expenses                                                                                                                                                   15,072
Cash distributions                                                                                                                                        (12,391)
Liability balance as of December 31, 2017                                                                                                       $           2,681
Cash distributions                                                                                                                                         (2,681)
Liability balance as of December 31, 2018                                                                                                       $                 —

2017 U.S. Generic Pharmaceuticals Restructuring Initiative
        On July 21, 2017, the Company announced that after completing a comprehensive review of its manufacturing network, it would be ceasing operations
and closing its manufacturing and distribution facilities in Huntsville, Alabama (the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative). The closure
of the facilities was completed in June 2018 and the facilities were sold in the fourth quarter of 2018 for net cash proceeds of $23.1 million, resulting in a net
gain on disposal of $12.5 million, which is included in Other income, net in the Consolidated Statements of Operations.
      As a result of the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative, the Company incurred pre-tax charges of $61.6 million and $286.7
million during the years ended December 31, 2018 and 2017, respectively. The 2018 amount does not include the $12.5 million gain on the sale of the
Huntsville facilities described above.
       During the year ended December 31, 2018, the expenses consisted of charges relating to accelerated depreciation of $35.2 million, employee
separation, retention and other benefit-related costs of $9.1 million, asset impairment charges of $2.6 million and certain other charges of $14.7 million,
partially offset by the gain on the sale of the Huntsville facilities described above.
       During the year ended December 31, 2017, the expenses included accelerated depreciation charges of $123.3 million, employee separation, retention
and other benefit-related costs of $29.6 million, certain intangible asset and property, plant and equipment impairment charges of $104.7 million, charges to
increase excess inventory reserves of $12.1 million and certain other charges of $17.0 million.
       These charges are included in the U.S. Generic Pharmaceuticals segment. Accelerated depreciation, employee separation, retention and other benefit-
related costs and charges to increase excess inventory reserves are included in Cost of revenues in the Consolidated Statements of Operations. Impairment
charges are included in Asset impairment charges. Certain other charges are included in both Cost of revenues and Selling, general and administrative
expenses.
       The Company did not incur any other material pre-tax charges as a result of the January 2017 Restructuring Initiative and does not expect to incur
additional material pre-tax restructuring-related expenses related to this initiative.

                                                                               F-22
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 113 of 235 PageID #:30807
Table of Contents


       The liability related to the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative is primarily included in Accounts payable and accrued expenses
in the Consolidated Balance Sheets. Changes to this liability during the years ended December 31, 2018 and 2017 were as follows (in thousands):
                                                                                                          Employee
                                                                                                        Separation and
                                                                                                        Other Benefit-        Other Restructuring
                                                                                                         Related Costs               Costs              Total
Liability balance as of January 1, 2017                                                             $              —      $                 —       $          —
Expenses                                                                                                       29,553                   13,724             43,277
Cash distributions                                                                                             (6,578)                 (12,114)           (18,692)
Liability balance as of December 31, 2017                                                           $          22,975     $               1,610     $      24,585
Expenses                                                                                                         9,090                  11,294             20,384
Cash distributions                                                                                             (27,826)                (12,856)           (40,682)
Liability balance as of December 31, 2018                                                           $            4,239    $                  48     $       4,287

       Substantially all cash payments are expected to be made by the end of the third quarter in 2019.
January 2018 Restructuring Initiative
       In January 2018, the Company initiated a restructuring initiative that included a reorganization of its U.S. Generic Pharmaceuticals segment’s research
and development network, a further simplification of the Company’s manufacturing networks and a company-wide unification of certain corporate functions
(the January 2018 Restructuring Initiative).
      As a result of the January 2018 Restructuring Initiative, the Company incurred pre-tax charges of $23.5 million and $2.6 million during the years
ended December 31, 2018 and 2017, respectively.
       The expenses in 2018 consisted primarily of employee separation, retention and other benefit-related costs of $21.7 million and certain other charges
of $1.8 million. Of the total charges incurred, $10.6 million are included in the U.S. Generic Pharmaceuticals segment, $5.2 million are included in Corporate
unallocated costs, $3.9 million are included in the U.S. Branded - Sterile Injectables segment, $3.1 million are included in the International Pharmaceuticals
segment and $0.7 million are included in the U.S. Branded - Specialty & Established Pharmaceuticals segment.
      The expenses in 2017 consisted of certain property, plant and equipment impairment charges of $2.0 million and certain other charges of $0.6 million.
These charges are primarily included in the U.S. Generic Pharmaceuticals segment.
      Employee separation, retention and other benefit-related costs are included in Cost of revenues, Selling, general and administrative and Research and
development expenses in the Consolidated Statements of Operations. Certain other charges are primarily included in Selling, general and administrative
expenses. Impairment charges are included in Asset impairment charges.
       The Company did not incur any other material pre-tax charges as a result of the January 2018 Restructuring Initiative and does not expect to incur
additional material pre-tax restructuring-related expenses related to this initiative.
      The liability related to the January 2018 Restructuring Initiative is primarily included in Accounts payable and accrued expenses in the Consolidated
Balance Sheets. Changes to this liability during the year ended December 31, 2018 were as follows (in thousands):
                                                                                                      Employee
                                                                                                    Separation and
                                                                                                    Other Benefit-        Other Restructuring
                                                                                                     Related Costs               Costs                  Total
Liability balance as of January 1, 2018                                                         $                  —      $                 650     $         650
Expenses                                                                                                       21,754                     1,764            23,518
Cash distributions                                                                                            (20,925)                   (2,094)          (23,019)
Liability balance as of December 31, 2018                                                       $                 829     $                320      $       1,149

       Substantially all cash payments are expected to be made by the end of the second quarter in 2019.

                                                                             F-23
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 114 of 235 PageID #:30808
Table of Contents



NOTE 5. ACQUISITIONS
VOLTAREN® Gel
        The Company had exclusive U.S. marketing rights to VOLTAREN® Gel through June 30, 2016 pursuant to a License and Supply Agreement entered
into in 2008 with and among Novartis AG and Novartis Consumer Health, Inc. (the 2008 VOLTAREN® Gel Agreement). On December 11, 2015, the
Company, Novartis AG and Sandoz Inc. entered into a new License and Supply Agreement (the 2015 VOLTAREN® Gel Agreement) whereby the Company
licensed exclusive U.S. marketing and license rights to commercialize VOLTAREN® Gel and to launch an authorized generic of VOLTAREN® Gel effective
July 1, 2016. Pursuant to the 2015 VOLTAREN® Gel Agreement, the former 2008 VOLTAREN® Gel Agreement expired on June 30, 2016 in accordance with
its terms.
      The Company accounted for this transaction as a business combination as of the effective date in accordance with the relevant accounting literature.
The Company acquired the product for consideration of approximately $162.7 million, consisting of an upfront payment of $16.2 million and contingent
cash consideration with an acquisition-date fair value of approximately $146 million, including the impact of a measurement period adjustment recorded
during the fourth quarter of 2016. See Note 7. Fair Value Measurements for further discussion of this contingent consideration.
       The preliminary fair values of the net identifiable assets acquired totaled approximately $162.7 million, resulting in no goodwill. The amount of net
identifiable assets acquired in connection with the VOLTAREN® Gel acquisition includes approximately $162.7 million of identifiable developed
technology intangible assets to be amortized over an initial average life of approximately 7 years.
      The operating results of VOLTAREN® Gel under business combination accounting are included in the accompanying Consolidated Statements of
Operations for the years ended December 31, 2018 and 2017 and for the six months ended December 31, 2016. The results included in the accompanying
Consolidated Statements of Operations for the six months ended June 30, 2016, were accounted for under the previous license and supply agreement, which
was not treated as a business combination.
       Pro forma results of operations have not been presented because the effect of the 2015 VOLTAREN® Gel Agreement was not material. The estimates of
the fair values of the net assets acquired were finalized and all measurement period adjustments were complete as of December 31, 2016.

NOTE 6. SEGMENT RESULTS
       As of January 1, 2018, we made changes to our reportable segments. Following these changes, the four reportable business segments in which we
operate are: (1) U.S. Branded - Specialty & Established Pharmaceuticals, (2) U.S. Branded - Sterile Injectables, (3) U.S. Generic Pharmaceuticals and (4)
International Pharmaceuticals. Previously, we had three reportable segments: (1) U.S. Generic Pharmaceuticals, (2) U.S. Branded Pharmaceuticals and (3)
International Pharmaceuticals. The updates to our reportable segments were made based on first quarter 2018 changes to the way we manage and evaluate our
business.
      Our new U.S. Branded - Sterile Injectables segment consists of our sterile injectables product portfolio, which was previously part of our former U.S.
Generic Pharmaceuticals segment. Our new U.S. Generic Pharmaceuticals segment represents the remainder of our former U.S. Generic Pharmaceuticals
segment. Additionally, our former U.S. Branded Pharmaceuticals segment has been renamed “U.S. Branded - Specialty & Established Pharmaceuticals.”
       Our segments reflect the level at which the chief operating decision maker regularly reviews financial information to assess performance and to make
decisions about resources to be allocated. Each segment derives revenue from the sales or licensing of its respective products and is discussed in more detail
below.
       We evaluate segment performance based on each segment’s adjusted income from continuing operations before income tax, which we define as Loss
from continuing operations before income tax and before certain upfront and milestone payments to partners; acquisition-related and integration items,
including transaction costs and changes in the fair value of contingent consideration; cost reduction and integration-related initiatives such as separation
benefits, retention payments, other exit costs and certain costs associated with integrating an acquired company’s operations; asset impairment charges;
amortization of intangible assets; inventory step-up recorded as part of our acquisitions; litigation-related and other contingent matters; gains or losses from
early termination of debt; gains or losses from the sales of businesses and other assets; foreign currency gains or losses on intercompany financing
arrangements; and certain other items.
       Certain of the corporate expenses incurred by the Company are not attributable to any specific segment. Accordingly, these costs are not allocated to
any of the Company’s segments and are included in the results below as “Corporate unallocated costs.” Interest income and expense are also considered
corporate items and not allocated to any of the Company’s segments. The Company’s consolidated adjusted income from continuing operations before
income tax is equal to the combined results of each of its segments less these unallocated corporate items.

                                                                              F-24
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 115 of 235 PageID #:30809
Table of Contents


U.S. Branded - Specialty & Established Pharmaceuticals
      Our U.S. Branded - Specialty & Established Pharmaceuticals segment includes a variety of branded prescription products to treat and manage
conditions in urology, urologic oncology, endocrinology, pain and orthopedics. The products in this segment include XIAFLEX®, SUPPRELIN® LA,
NASCOBAL® Nasal Spray, TESTOPEL®, AVEED®, PERCOCET®, VOLTAREN® Gel, LIDODERM ®, FORTESTA® Gel, EDEX® and TESTIM ®, among others.
U.S. Branded - Sterile Injectables
     Our U.S. Branded - Sterile Injectables segment consists primarily of branded sterile injectable products such as VASOSTRICT®, ADRENALIN® and
APLISOL®, among others, and certain generic sterile injectable products, including ertapenem for injection and ephedrine sulfate injection, among others.
U.S. Generic Pharmaceuticals
       Our U.S. Generic Pharmaceuticals segment consists of a differentiated product portfolio including solid oral extended-release, solid oral immediate-
release, liquids, semi-solids, patches, powders, ophthalmics and sprays and includes products in the pain management, urology, central nervous system
disorders, immunosuppression, oncology, women’s health and cardiovascular disease markets, among others.
International Pharmaceuticals
      Our International Pharmaceuticals segment includes a variety of specialty pharmaceutical products sold outside the U.S., primarily in Canada through
our operating company Paladin. This segment’s key products serve growing therapeutic areas, including attention deficit hyperactivity disorder, pain,
women’s health and oncology. This segment also included: (i) our South African Litha business, which was sold in July 2017, and (ii) our Latin American
Somar business, which was sold in October 2017.
      The following represents selected information for the Company’s reportable segments for the years ended December 31, 2018, 2017 and 2016 (in
thousands):

                                                                                                                         2018                    2017                    2016
Net revenues from external customers:
 U.S. Branded - Specialty & Established Pharmaceuticals                                                          $         862,832       $         957,525       $       1,166,294
 U.S. Branded - Sterile Injectables                                                                                        929,566                 750,471                 576,399
 U.S. Generic Pharmaceuticals                                                                                            1,012,215               1,530,530               1,988,214
 International Pharmaceuticals (1)                                                                                         142,465                 230,332                 279,367
Total net revenues from external customers                                                                       $       2,947,078       $       3,468,858       $       4,010,274
Adjusted income from continuing operations before income tax:
 U.S. Branded - Specialty & Established Pharmaceuticals                                                          $          368,790      $         485,515       $         553,806
 U.S. Branded - Sterile Injectables                                                                                         695,363                563,103                 426,170
 U.S. Generic Pharmaceuticals                                                                                               317,892                501,249                 653,309
 International Pharmaceuticals                                                                                               59,094                 58,308                  84,337
Total segment adjusted income from continuing operations before income tax                                       $       1,441,139       $       1,608,175       $       1,717,622
__________
   (1) Revenues generated by our International Pharmaceuticals segment are primarily attributable to external customers located in Canada and, prior to the sale of Litha in July
       2017 and Somar in October 2017, South Africa and Latin America.

      There were no material revenues from external customers attributed to an individual country outside of the U.S. during any of the periods presented.
There were no material tangible long-lived assets in an individual country other than the U.S. as of December 31, 2018 or December 31, 2017.

                                                                                        F-25
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 116 of 235 PageID #:30810
Table of Contents


       The table below provides reconciliations of our Total consolidated loss from continuing operations before income tax, which is determined in
accordance with U.S. generally accepted accounting principles (U.S. GAAP), to our total segment adjusted income from continuing operations before income
tax for the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                                          2018                   2017                    2016
Total consolidated loss from continuing operations before income tax                                              $        (938,832)     $      (1,483,004)      $      (3,923,856)
 Interest expense, net                                                                                                      521,656                488,228                 452,679
 Corporate unallocated costs (1)                                                                                            200,592                165,298                 189,043
 Amortization of intangible assets                                                                                          622,339                773,766                 876,451
 Inventory step-up and certain manufacturing costs that will be eliminated pursuant to
 integration plans                                                                                                              261                    390                 125,699
 Upfront and milestone payments to partners                                                                                  45,108                  9,483                   8,330
 Separation benefits and other cost reduction initiatives (2)                                                                86,295                212,448                 107,491
 Impact of VOLTAREN® Gel generic competition                                                                                     —                      —                   (7,750)
 Certain litigation-related and other contingencies, net (3)                                                                 13,809                185,990                  23,950
 Asset impairment charges (4)                                                                                               916,939              1,154,376               3,781,165
 Acquisition-related and integration items (5)                                                                               21,914                 58,086                  87,601
 Loss on extinguishment of debt                                                                                                  —                  51,734                      —
 Foreign currency impact related to the remeasurement of intercompany debt instruments                                       (5,486)                (1,403)                    366
 Other, net (6)                                                                                                             (43,456)                (7,217)                 (3,547)
Total segment adjusted income from continuing operations before income tax                                        $       1,441,139      $       1,608,175       $       1,717,622
__________
   (1) Amounts include certain corporate overhead costs, such as headcount, facility and corporate litigation expenses and certain other income and expenses.
   (2) Amounts in 2018 primarily relate to employee separation costs of $31.7 million, accelerated depreciation of $35.2 million, charges to increase excess inventory reserves of
       $2.9 million and other charges of $16.5 million, each of which related primarily to our restructuring initiatives. Amounts in 2017 primarily relate to employee separation costs
       of $53.0 million, accelerated depreciation of $123.7 million, charges to increase excess inventory reserves of $13.7 million and other charges of $22.0 million. These charges
       were related primarily to the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative. Amounts in 2016 primarily relate to employee separation costs of $60.2 million,
       charges to increase excess inventory reserves of $24.5 million and other restructuring costs of $25.1 million, consisting primarily of contract termination fees and building
       costs. See Note 4. Restructuring for discussion of our material restructuring initiatives.
   (3) Amounts include adjustments for Litigation-related and other contingencies, net as further described in Note 15. Commitments and Contingencies.
   (4) Amounts primarily relate to charges to impair goodwill and intangible assets as further described in Note 10. Goodwill and Other Intangibles as well as charges to write down
       certain property, plant and equipment as further described in Note 4. Restructuring, Note 7. Fair Value Measurements and Note 9. Property, Plant and Equipment.
   (5) Amounts include charges due to changes in the fair value of contingent consideration of $19.9 million, $49.9 million and $23.8 million, respectively. All other amounts are
       directly related to costs associated with acquisition and integration efforts.
   (6) Amounts in 2018 primarily relate to gains on sales of businesses and other assets, as further described in Note 19. Other Income, Net.

                                                                                        F-26
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 117 of 235 PageID #:30811
Table of Contents


      The Company disaggregates its revenue from contracts with customers into the categories included in the table below (in thousands). The Company
believes these categories depict how the nature, timing and uncertainty of revenue and cash flows are affected by economic factors.

                                                                                                                   2018                       2017                       2016

U.S. Branded - Specialty & Established Pharmaceuticals:
 Specialty Products:
   XIAFLEX®                                                                                                $          264,638         $         213,378          $         189,689
   SUPPRELIN® LA                                                                                                       81,707                    86,211                     78,648
   Other Specialty (1)                                                                                                156,607                   153,384                    138,483
  Total Specialty Products                                                                                 $          502,952         $         452,973          $         406,820
  Established Products:
   PERCOCET®                                                                                               $          122,901         $         125,231          $         139,211
   VOLTAREN® Gel                                                                                                       57,700                    68,780                    100,642
   OPANA® ER                                                                                                               —                     83,826                    158,938
   Other Established (2)                                                                                              179,279                   226,715                    360,683
  Total Established Products                                                                               $          359,880         $         504,552          $         759,474

Total U.S. Branded - Specialty & Established Pharmaceuticals (3)                                           $          862,832         $         957,525          $       1,166,294

U.S. Branded - Sterile Injectables:
   VASOSTRICT®                                                                                             $          453,767         $         399,909          $         343,468
   ADRENALIN®                                                                                                         143,489                    76,523                     22,172
   Ertapenem for injection                                                                                             57,668                        —                          —
   Other Sterile Injectables (4)                                                                                      274,642                   274,039                    210,759

Total U.S. Branded - Sterile Injectables (3)                                                               $          929,566         $         750,471          $         576,399
Total U.S. Generic Pharmaceuticals (5)                                                                     $       1,012,215          $       1,530,530          $       1,988,214
Total International Pharmaceuticals (6)                                                                    $          142,465         $         230,332          $         279,367
Total Revenues                                                                                             $       2,947,078          $       3,468,858          $       4,010,274
__________
   (1) Products included within Other Specialty include NASCOBAL ® Nasal Spray, TESTOPEL ® and AVEED®.
   (2) Products included within Other Established include, but are not limited to, LIDODERM®, FORTESTA® Gel, EDEX® and TESTIM® including the authorized generics of
       TESTIM® and FORTESTA® Gel.
   (3) Individual products presented above represent the top two performing products in each product category and/or any product having revenues in excess of $100 million
       during any of the years ended December 31, 2018, 2017 and 2016 or $25 million during any quarterly period in 2018.
   (4) Products included within Other Sterile Injectables include, but are not limited to, APLISOL ® and ephedrine sulfate injection.
   (5) The U.S. Generic Pharmaceuticals segment is comprised of a portfolio of products that are generic versions of branded products, are distributed primarily through the same
       wholesalers, generally have no intellectual property protection and are sold within the U.S. Combined sales of ezetimibe tablets and quetiapine ER tablets, for which we lost
       temporary marketing exclusivity during the second quarter of 2017, made up 7% of consolidated total revenue in both 2017 and 2016. No other individual product within
       this segment has exceeded 5% of consolidated total revenues for the periods presented.
   (6) The International Pharmaceuticals segment, which accounted for 5%, 7% and 7% of consolidated total revenues in 2018, 2017 and 2016, respectively, includes a variety of
       specialty pharmaceutical products sold outside the U.S., primarily in Canada through our operating company Paladin. This segment also included Litha, which was sold in
       July 2017, and Somar, which was sold in October 2017.

       The following represents depreciation expense for our reportable segments for the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                                          2018                   2017                    2016
U.S. Branded - Specialty & Established Pharmaceuticals                                                            $          14,542       $           16,957     $           16,294
U.S. Branded - Sterile Injectables                                                                                           10,500                    8,411                  9,023
U.S. Generic Pharmaceuticals                                                                                                 66,016                  174,652                 70,816
International Pharmaceuticals                                                                                                 4,925                    3,332                  2,557
Corporate unallocated                                                                                                         5,385                    6,647                  8,168
  Total depreciation expense                                                                                      $         101,368       $          209,999     $         106,858

       Asset information is not reviewed or included within our internal management reporting. Therefore, the Company has not disclosed asset information
for each reportable segment.

                                                                                        F-27
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 118 of 235 PageID #:30812
Table of Contents



NOTE 7. FAIR VALUE MEASUREMENTS
Financial Instruments
      The financial instruments recorded in our Consolidated Balance Sheets include cash and cash equivalents (including money market funds and time
deposits), restricted cash and cash equivalents, accounts receivable, marketable securities, equity and cost method investments, accounts payable and accrued
expenses, acquisition-related contingent consideration and debt obligations. Included in cash and cash equivalents and restricted cash and cash equivalents
are money market funds representing a type of mutual fund required by law to invest in low-risk securities (for example, U.S. government bonds, U.S.
Treasury Bills and commercial paper). Money market funds pay dividends that generally reflect short-term interest rates. Due to their short-term maturity, the
carrying amounts of non-restricted and restricted cash and cash equivalents (including money market funds and time deposits), accounts receivable, accounts
payable and accrued expenses approximate their fair values.
      The following table presents current and non-current restricted cash and cash equivalent balances at December 31, 2018 and 2017 (in thousands):

                                                                                                                                              2018                   2017
Restricted cash and cash equivalents—current portion (1)                                                                             $         305,368      $         320,453
Restricted cash and cash equivalents—noncurrent portion (2)                                                                                     22,356                  3,956
 Restricted cash and cash equivalents—total (3)                                                                                      $         327,724      $         324,409
__________
   (1) These amounts are reported in our Consolidated Balance Sheets as Restricted cash and cash equivalents.
   (2) These amounts are reported in our Consolidated Balance Sheets as Other assets.
   (3) Approximately $299.7 million and $313.8 million of our restricted cash and cash equivalents are held in qualified settlement funds (QSFs) for mesh-related matters at
       December 31, 2018 and December 31, 2017, respectively. The remaining amount of restricted cash and cash equivalents at December 31, 2018 primarily relates to other
       litigation-related matters. See Note 15. Commitments and Contingencies for further information.

      Fair value guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include:
         • Level 1—Quoted prices in active markets for identical assets or liabilities.
         • Level 2—Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted
            prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full
            term of the assets or liabilities.
         • Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.
Marketable Securities
       Equity securities consist of investments in the stock of publicly traded companies, the values of which are based on quoted market prices and thus
represent Level 1 measurements within the above-defined fair value hierarchy. These securities are not held to support current operations and are therefore
classified as non-current assets. Equity securities are included in Marketable securities in our Consolidated Balance Sheets at December 31, 2018 and
December 31, 2017.
Acquisition-Related Contingent Consideration
       The fair value of contingent consideration liabilities is determined using unobservable inputs; hence these instruments represent Level 3
measurements within the above-defined fair value hierarchy. These inputs include the estimated amount and timing of projected cash flows, the probability
of success (achievement of the contingent event) and the risk-adjusted discount rate used to present value the probability-weighted cash flows. Subsequent to
the acquisition date, at each reporting period, the contingent consideration liability is remeasured at current fair value with changes recorded in earnings.
Changes in any of these estimated inputs used as of the date of this report could have resulted in significant adjustments to fair value. See Recurring Fair
Value Measurements below for additional information on acquisition-related contingent consideration.

                                                                                      F-28
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 119 of 235 PageID #:30813
Table of Contents


Recurring Fair Value Measurements
      The Company’s financial assets and liabilities measured at fair value on a recurring basis at December 31, 2018 and 2017 were as follows (in
thousands):

                                                                                               Fair Value Measurements at December 31, 2018 using:
                                                                            Quoted Prices in
                                                                           Active Markets for           Significant Other         Significant
                                                                            Identical Assets            Observable Inputs        Unobservable
                                                                                (Level 1)                   (Level 2)           Inputs (Level 3)       Total
Assets:
Money market funds                                                        $          137,215        $                  —    $                —     $     137,215
Equity securities                                                                        738                           —                     —               738
  Total                                                                   $          137,953        $                  —    $                —     $     137,953
Liabilities:
Acquisition-related contingent consideration—short-term                   $               —         $                  —    $           36,514     $      36,514
Acquisition-related contingent consideration—long-term                                    —                            —                80,189            80,189
  Total                                                                   $               —         $                  —    $          116,703     $     116,703

                                                                                                Fair Value Measurements at December 31, 2017 using:
                                                                                Quoted Prices in
                                                                               Active Markets for       Significant Other       Significant
                                                                                Identical Assets        Observable Inputs   Unobservable Inputs
                                                                                    (Level 1)               (Level 2)            (Level 3)             Total
Assets:
Money market funds                                                            $        439,831          $            —      $                —     $     439,831
Time deposits                                                                               —                   303,410                      —           303,410
Equity securities                                                                        1,456                       —                       —             1,456
  Total                                                                       $        441,287          $       303,410     $                —     $     744,697
Liabilities:
Acquisition-related contingent consideration—short-term                       $                —        $              —    $          70,543      $      70,543
Acquisition-related contingent consideration—long-term                                         —                       —              119,899            119,899
  Total                                                                       $                —        $              —    $         190,442      $     190,442

        At December 31, 2018 and December 31, 2017, money market funds include $86.9 million and $35.6 million, respectively, in QSFs to be disbursed to
mesh-related or other product liability claimants. Amounts in QSFs are considered restricted cash equivalents. See Note 15. Commitments and Contingencies
for further discussion of our product liability cases. At December 31, 2018 and December 31, 2017, the differences between the amortized cost and the fair
value of our money market funds and equity securities, as well as the related gross unrealized gains or losses, were not material, individually or in the
aggregate.
Fair Value Measurements Using Significant Unobservable Inputs
      The following table presents changes to the Company’s liability for acquisition-related contingent consideration, which was measured at fair value on
a recurring basis using significant unobservable inputs (Level 3) for the years ended December 31, 2018 and 2017 (in thousands):

                                                                                                                                     2018               2017
Beginning of period                                                                                                         $         190,442      $     262,113
Amounts settled                                                                                                                       (92,627)          (122,559)
Changes in fair value recorded in earnings                                                                                             19,910             49,949
Effect of currency translation                                                                                                         (1,022)               939
End of period                                                                                                               $         116,703      $     190,442

      At December 31, 2018, the fair value measurements of the contingent consideration obligations were determined using risk-adjusted discount rates
ranging from approximately 9.5% to 17.0% (weighted average rate of approximately 13.2%). Changes in fair value recorded in earnings related to
acquisition-related contingent consideration are included in our Consolidated Statements of Operations as Acquisition-related and integration items, and
amounts recorded for the short-term and long-term portions of acquisition-related contingent consideration are included in Accounts payable and accrued
expenses and Other liabilities, respectively, in our Consolidated Balance Sheets.

                                                                              F-29
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 120 of 235 PageID #:30814
Table of Contents


      The following table presents changes to the Company’s liability for acquisition-related contingent consideration during the year ended December 31,
2018 by acquisition (in thousands):
                                                                                                                        Fair Value
                                                                                            Balance as of             Adjustments and       Payments and         Balance as of
                                                                                          December 31, 2017              Accretion             Other           December 31, 2018
Auxilium acquisition                                                                      $         13,061        $            2,941    $          (1,845)    $          14,157
Lehigh Valley Technologies, Inc. acquisitions                                                       63,001                    19,146              (47,447)               34,700
VOLTAREN® Gel acquisition                                                                           98,124                         9              (41,893)               56,240
Other                                                                                               16,256                    (2,186)              (2,464)               11,606
  Total                                                                                   $        190,442        $           19,910    $         (93,649)    $         116,703

      The following table presents changes to the Company’s liability for acquisition-related contingent consideration during the year ended December 31,
2017 by acquisition (in thousands):
                                                                                                                        Fair Value
                                                                                            Balance as of             Adjustments and       Payments and         Balance as of
                                                                                          December 31, 2016              Accretion             Other           December 31, 2017
Auxilium acquisition                                                                      $         21,097        $              467    $          (8,503)    $          13,061
Lehigh Valley Technologies, Inc. acquisitions                                                       96,000                    40,016              (73,015)               63,001
VOLTAREN® Gel acquisition                                                                          118,395                    18,586              (38,857)               98,124
Other                                                                                               26,621                    (9,120)              (1,245)               16,256
  Total                                                                                   $        262,113        $           49,949    $       (121,620)     $         190,442

Nonrecurring Fair Value Measurements
      The Company’s financial assets and liabilities measured at fair value on a nonrecurring basis during the years ended December 31, 2018 and 2017
were as follows (in thousands):
                                                                                     Fair Value Measurements during the Year Ended December 31, 2018
                                                                                                                (1) using:
                                                                                         Quoted Prices in
                                                                                        Active Markets for        Significant Other         Significant        Total Expense for
                                                                                         Identical Assets         Observable Inputs     Unobservable Inputs     the Year Ended
                                                                                             (Level 1)                (Level 2)              (Level 3)         December 31, 2018
Assets:
Intangible assets, excluding goodwill (Note 10)                                     $                  —      $                    —    $        239,857      $        (230,418)
Certain property, plant and equipment (2)                                                              —                           —                  —                  (6,521)
  Total                                                                             $                  —      $                    —    $        239,857      $        (236,939)

                                                                                     Fair Value Measurements during the Year Ended December 31, 2017
                                                                                                                (1) using:
                                                                                         Quoted Prices in
                                                                                        Active Markets for        Significant Other         Significant        Total Expense for
                                                                                         Identical Assets         Observable Inputs     Unobservable Inputs     the Year Ended
                                                                                             (Level 1)                (Level 2)              (Level 3)         December 31, 2017
Assets:
Intangible assets, excluding goodwill (Note 10)                                     $                  —      $                    —    $        423,258      $        (799,957)
Certain property, plant and equipment (2)                                                              —                           —                  —                 (65,676)
  Total                                                                             $                  —      $                    —    $        423,258      $        (865,633)
__________
   (1) The fair value amounts are presented as of the date of the fair value measurement as these assets are not measured at fair value on a recurring basis. Such measurements
       generally occur in connection with our quarter-end financial reporting close procedures.
   (2) Amount in 2018 includes $2.6 million related to the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative, which is described further in Note 4. Restructuring. Amount
       in 2017 relates primarily to an aggregate charge of $47.2 million recorded in connection with the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative, which is
       described further in Note 4. Restructuring, and $11.9 million recorded following the initiation of held-for-sale accounting resulting from the Company’s June 30, 2017
       definitive agreement to sell Somar, which is described in Note 3. Discontinued Operations and Divestitures.

      Additionally, the Company recorded aggregate pre-tax non-cash goodwill impairment charges during the years ended December 31, 2018 and 2017 of
$680.0 million and $288.7 million, respectively. Refer to Note 10. Goodwill and Other Intangibles for further description, including the valuation
methodologies utilized.

                                                                                        F-30
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 121 of 235 PageID #:30815
Table of Contents



NOTE 8. INVENTORIES
        Inventories consist of the following at December 31, 2018 and December 31, 2017 (in thousands):

                                                                                                                                        December 31, 2018          December 31, 2017
Raw materials (1)                                                                                                                   $            122,825       $            124,685
Work-in-process (1)                                                                                                                               70,458                    109,897
Finished goods (1)                                                                                                                               128,896                    156,855
  Total                                                                                                                             $            322,179       $            391,437
__________
   (1) The components of inventory shown in the table above are net of allowance for obsolescence.

      Inventory that is in excess of the amount expected to be sold within one year is classified as long-term inventory and is not included in the table
above. At December 31, 2018 and December 31, 2017, $8.1 million and $17.1 million, respectively, of long-term inventory was included in Other assets in
the Consolidated Balance Sheets. As of December 31, 2018 and December 31, 2017, the Company’s Consolidated Balance Sheets included approximately
$12.5 million and $5.9 million, respectively, of capitalized pre-launch inventories related to generic products that were not yet available to be sold.

NOTE 9. PROPERTY, PLANT AND EQUIPMENT
        Changes in the amount of Property, plant and equipment for the year ended December 31, 2018 are set forth in the table below (in thousands).
                                                                                     Computer
                           Land and            Machinery and         Leasehold     Equipment and          Assets under        Furniture and         Assets under
Cost:                      Buildings            Equipment          Improvements       Software            Capital Lease         Fixtures            Construction           Total

At January 1, 2018    $      331,466       $       267,818     $        60,464     $     131,451      $          4,896    $        13,124       $      119,035        $     928,254
 Additions                    20,317                34,570              12,925            18,660                 2,286                490                5,549               94,797
 Disposals,
 transfers,
 impairments and
 other                      (126,961)               (90,795)             (4,030)         (32,602)               (1,969)             (1,101)              (3,545)           (261,003)
 Effect of currency
 translation                           —               (102)              (103)               (375)                  —                   (18)                (15)              (613)
At December 31,
2018                  $      224,822       $       211,491     $        69,256     $     117,134      $          5,213    $        12,495       $      121,024        $     761,435
Accumulated
Depreciation:
At January 1, 2018    $     (149,402)      $      (134,741)    $       (26,867)    $     (82,792)     $         (4,161)   $         (6,320)     $             —       $    (404,283)
 Additions                   (39,253)              (32,273)             (6,583)          (21,105)                 (670)             (1,484)                   —            (101,368)
 Disposals,
 transfers and
 other                       121,861                83,037               2,806            32,235                 1,969                   842                  —             242,750
 Effect of currency
 translation                           —                 71                  44               225                    —                    18                  —                    358
At December 31,
2018                  $       (66,794)     $        (83,906)   $       (30,600)    $     (71,437)     $         (2,862)   $         (6,944)     $             —       $    (262,543)
Net Book Amount:
At December 31,
2018             $           158,028       $       127,585     $        38,656     $      45,697      $          2,351    $          5,551      $      121,024        $     498,892
At December 31,
2017             $           182,064       $       133,077     $        33,597     $      48,659      $            735    $          6,804      $      119,035        $     523,971

      Depreciation expense, including expense related to assets under capital lease, was $101.4 million, $210.0 million and $106.9 million for the years
ended December 31, 2018, 2017 and 2016, respectively.
      During the years ended December 31, 2018, 2017 and 2016, the Company recorded impairment charges totaling $6.5 million, $65.7 million and $15.9
million, respectively. These charges are included in the Asset impairment charges line item in our Consolidated Statement of Operations.
       In 2018 and 2016, impairment charges reflect the write-off of certain property, plant and equipment, including amounts that were abandoned or sold as
part of our ongoing efforts to improve our operating efficiency and consolidate certain locations.

                                                                                       F-31
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 122 of 235 PageID #:30816
Table of Contents


       In 2017, charges primarily relate to an aggregate charge of $47.2 million recorded in connection with the 2017 U.S. Generic Pharmaceuticals
Restructuring Initiative, which is described further in Note 4. Restructuring, and $11.9 million recorded following the initiation of held-for-sale accounting
resulting from the Company’s June 30, 2017 definitive agreement to sell Somar, which is described in Note 3. Discontinued Operations and Divestitures.

NOTE 10. GOODWILL AND OTHER INTANGIBLES
Goodwill
       Changes in the carrying amount of our goodwill for the years ended December 31, 2018 and 2017 were as follows (in thousands):
                                                                        U.S. Branded -
                                                                         Specialty &
                                                                         Established           U.S. Branded -            U.S. Generic          International
                                                                       Pharmaceuticals        Sterile Injectables       Pharmaceuticals       Pharmaceuticals             Total
Goodwill as of December 31, 2016                                   $        1,009,248        $                —     $        3,531,301    $          188,846      $       4,729,395
  Effect of currency translation                                                   —                          —                      —                 9,431                  9,431
  Goodwill impairment charges                                                (180,430)                        —                      —              (108,314)              (288,744)
Goodwill as of December 31, 2017                                   $          828,818        $                —     $        3,531,301    $           89,963      $       4,450,082
  Allocation to current segments (1)                                                 —              2,731,193               (2,731,193)                   —                      —
  Effect of currency translation                                                     —                     —                        —                 (5,446)                (5,446)
  Goodwill impairment charges                                                        —                     —                  (649,000)              (31,000)              (680,000)
Goodwill as of December 31, 2018                                   $          828,818        $      2,731,193       $          151,108    $           53,517      $       3,764,636
__________
   (1) This allocation relates to the change in segments described in Note 6. Segment Results. The amount of goodwill initially attributed to the new U.S. Branded - Sterile Injectables
       and U.S. Generic Pharmaceuticals segments was determined using a relative fair value methodology in accordance with U.S. GAAP.

       The carrying amounts of goodwill at December 31, 2018 and December 31, 2017 are net of the following accumulated impairments (in thousands):
                                                                    U.S. Branded -
                                                                     Specialty &
                                                                     Established         U.S. Branded - Sterile          U.S. Generic          International
                                                                   Pharmaceuticals             Injectables              Pharmaceuticals       Pharmaceuticals             Total
Accumulated impairment losses as of December 31,
  2017                                                         $            855,810      $                    —     $        2,342,549    $          463,545      $       3,661,904
Accumulated impairment losses as of December 31,
  2018                                                         $            855,810      $                    —     $        2,991,549    $          456,408      $       4,303,767

                                                                                             F-32
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 123 of 235 PageID #:30817
Table of Contents


Other Intangible Assets
       Changes in the amount of other intangible assets for the year ended December 31, 2018 are set forth in the table below (in thousands).
                                             Balance as of                                                                                  Effect of Currency        Balance as of
Cost basis:                                December 31, 2017           Acquisitions              Impairments             Other (1)              Translation         December 31, 2018
Indefinite-lived intangibles:
  In-process research and
  development                              $         347,200       $                  —    $          (87,900)     $        (165,400)      $                —      $           93,900
   Total indefinite-lived
   intangibles                             $         347,200       $                  —    $          (87,900)     $        (165,400)      $                —      $           93,900
Finite-lived intangibles:
  Licenses (weighted average life
  of 12 years)                    $                  457,402       $                  —    $                —      $                 —     $                —      $         457,402
  Tradenames                                           6,409                          —                     —                        —                      —                  6,409
  Developed technology (weighted
  average life of 11 years)                        6,187,764                    3,000                (142,518)               154,753                  (20,984)             6,182,015
   Total finite-lived intangibles
   (weighted average life of 11
   years)                         $                6,651,575       $            3,000      $         (142,518)     $         154,753       $          (20,984)     $       6,645,826
Total other intangibles                    $       6,998,775       $            3,000      $         (230,418)     $          (10,647)     $          (20,984)     $       6,739,726

                                             Balance as of                                                                                  Effect of Currency        Balance as of
Accumulated amortization:                  December 31, 2017           Amortization              Impairments             Other (1)              Translation         December 31, 2018
Finite-lived intangibles:
  Licenses                                 $        (370,221)      $         (27,961)      $                —      $               —       $               —       $        (398,182)
  Tradenames                                          (6,409)                     —                         —                      —                       —                  (6,409)
  Developed technology                            (2,304,461)               (594,378)                       —                  10,647                  10,363             (2,877,829)
Total other intangibles                    $      (2,681,091)      $        (622,339)      $                —      $           10,647      $           10,363      $      (3,282,420)
Net other intangibles                      $       4,317,684                                                                                                       $       3,457,306
__________
   (1) Other adjustments relate to reclassification adjustments of $165.4 million for certain developed technology intangible assets, previously classified as in-process research and
       development, that were placed in service during the year ended December 31, 2018 and the removal of certain fully amortized intangible assets.

      Amortization expense for the years ended December 31, 2018, 2017 and 2016 totaled $622.3 million, $773.8 million and $876.5 million, respectively.
Amortization expense is included in Cost of revenues in the Consolidated Statements of Operations. Estimated amortization of intangibles for the five fiscal
years subsequent to December 31, 2018 is as follows (in thousands):

2019                                                                                                                                                               $         550,574
2020                                                                                                                                                               $         479,358
2021                                                                                                                                                               $         445,215
2022                                                                                                                                                               $         418,844
2023                                                                                                                                                               $         384,223
Impairments
       Endo tests goodwill and indefinite-lived intangible assets for impairment annually, or more frequently whenever events or changes in circumstances
indicate that the asset might be impaired. Our annual assessment is performed as of October 1st.

                                                                                          F-33
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 124 of 235 PageID #:30818
Table of Contents


      As part of our goodwill and intangible asset impairment assessments, we estimate the fair values of our reporting units and our intangible assets using
an income approach that utilizes a discounted cash flow model or, where appropriate, a market approach. The discounted cash flow models are dependent
upon our estimates of future cash flows and other factors. These estimates of future cash flows involve assumptions concerning (i) future operating
performance, including future sales, long-term growth rates, operating margins, tax rates, variations in the amount and timing of cash flows and the
probability of achieving the estimated cash flows and (ii) future economic conditions. These assumptions are based on significant inputs not observable in
the market and thus represent Level 3 measurements within the fair value hierarchy. The discount rates applied to the estimated cash flows for the Company’s
October 1, 2018, 2017 and 2016 annual goodwill and indefinite-lived intangible assets impairment test ranged from 9.5% to 11.5%, from 9.5% to 12.5% and
from 8.5% to 11.0%, respectively, depending on the overall risk associated with the particular assets and other market factors. We believe the discount rates
and other inputs and assumptions are consistent with those that a market participant would use. Any impairment charges resulting from annual or interim
goodwill and intangible asset impairment assessments are recorded to Asset impairment charges in our Consolidated Statements of Operations.
      During the years ended December 31, 2018, 2017 and 2016, the Company incurred the following goodwill and other intangible asset impairment
charges (in thousands):

                                                                                                         2018                 2017                 2016
Goodwill impairment charges                                                                        $       680,000     $        288,745     $      2,676,350
Other intangible asset impairment charges                                                          $       230,418     $        799,955     $      1,088,903
      A summary of significant goodwill and other intangible asset impairment tests and related charges is included below. Other pre-tax non-cash
intangible asset impairment charges that are not included in the below narrative totaled $230.4 million, $586.9 million and $862.0 million during the years
ended December 31, 2018, 2017 and 2016, respectively. These charges relate primarily to certain in-process research and development and/or developed
technology intangible assets that were tested for impairment following changes in market conditions and certain other factors impacting recoverability.
   Annual Goodwill Impairment Tests
      As a result of our annual test performed as of October 1, 2018, the Company determined that the estimated carrying amounts of the U.S. Generic
Pharmaceuticals and Paladin reporting units exceeded their respective fair values; therefore, the Company recorded pre-tax non-cash goodwill impairment
charges of $258.0 million and $31.0 million, respectively, during the fourth quarter of 2018.
       The U.S. Generic Pharmaceuticals impairment can be primarily attributed to an increase in the discount rate used in the determination of fair value and
unfavorable underlying business outlook assumption changes. The Paladin impairment was primarily a result of increased competition and slower than
expected product launches in our Canadian market. We did not record goodwill impairment charges for the other reporting units as a result of the annual
tests.
      As a result of our annual test performed as of October 1, 2017, the Company determined that the estimated fair values of its Branded, Generics and
Paladin reporting units exceeded their carrying amounts; therefore, no related goodwill impairment charge was required.
        Certain of our 2016 impairment charges discussed below related to our 2016 annual goodwill impairment test. After performing this test, we concluded
that the carrying amounts of our Generics, Paladin, Somar and Litha reporting units each exceeded their respective estimated fair values and recorded
goodwill impairment charges of $2,342.5 million, $272.6 million, $33.0 million and $26.3 million, respectively. The impairments were a result of a
combination of factors, including increased buying power from the continued consolidation of our generic business customer base, a significant change in
the value derived from the level and frequency of anticipated future pricing opportunities and increased levels of competition, particularly in our Generics
reporting unit, due to the entry of new low cost competitors and accelerated FDA ANDA approvals. These factors were exacerbated by an increase in the risk
factor included in the discount rate used to calculate the Generics discounted cash flows since the date of the preceding interim test. The increase in the
discount rate was due to the implied control premium resulting from recent trading values of our stock. On a combined basis, these factors reduced the
estimated fair value of our reporting units.
   Other Impairment Tests
       Our first quarter 2018 change in segments described in Note 6. Segment Results resulted in changes to our reporting units for goodwill impairment
testing purposes, including the creation of a new U.S. Branded - Sterile Injectables reporting unit, which was previously part of our Generics reporting unit.
As a result of these changes, under U.S. GAAP, we tested the goodwill of the former Generics reporting unit immediately before the segment realignment and
the goodwill of both the new U.S. Branded - Sterile Injectables and U.S. Generic Pharmaceuticals reporting units immediately after the segment realignment.
These goodwill tests were performed using an income approach that utilizes a discounted cash flow model. The results of these goodwill impairment tests
were as follows:
         • The former Generics reporting unit’s estimated fair value (determined using a discount rate of 9.5%) exceeded its carrying amount, resulting in no
             related goodwill impairment charge.

                                                                             F-34
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 125 of 235 PageID #:30819
Table of Contents

         •   The new U.S. Branded - Sterile Injectables reporting unit’s estimated fair value (determined using a discount rate of 9.5%) exceeded its carrying
             amount, resulting in no related goodwill impairment charge.
         •   The new U.S. Generic Pharmaceuticals reporting unit’s carrying amount exceeded its estimated fair value (determined using a discount rate of
             9.5%), resulting in a pre-tax non-cash goodwill impairment charge of $391.0 million.
       In March 2017, we announced that the FDA’s Drug Safety and Risk Management and Anesthetic and Analgesic Drug Products Advisory Committees
voted that the benefits of reformulated OPANA® ER (oxymorphone hydrochloride extended release) no longer outweigh its risks. In June 2017, we became
aware of the FDA’s request that we voluntarily withdraw OPANA® ER from the market and, in July 2017, after careful consideration and consultation with the
FDA, we decided to voluntarily remove OPANA® ER from the market. As a result of our decision, the Company determined that the carrying amount of its
OPANA® ER intangible asset was no longer recoverable, resulting in a pre-tax, non-cash impairment charge of $20.6 million in the second quarter of 2017,
representing the remaining carrying amount.
       As a result of the withdrawal of OPANA® ER from the market and the continued erosion of our U.S. Branded - Specialty & Established Pharmaceuticals
segment’s Established Products portfolio, we initiated an interim goodwill impairment analysis of our Branded reporting unit during the second quarter of
2017. We recorded a pre-tax, non-cash goodwill impairment charge of $180.4 million during the three months ended June 30, 2017 for the amount by which
the reporting unit’s carrying amount exceeded its fair value. We estimated the fair value of the Branded reporting unit using an income approach that utilized
a discounted cash flow model. The discount rate applied to the estimated cash flows for our Branded goodwill impairment test was 9.5%.
      Following the announcement of the 2017 U.S. Generic Pharmaceuticals Restructuring Initiative, which is further described in Note 4. Restructuring,
the Company assessed the recoverability of certain products that were discontinued as part of this initiative, resulting in pre-tax, non-cash intangible asset
impairment charges of approximately $57.5 million during the second quarter of 2017.
       Pursuant to an existing agreement with a wholly owned subsidiary of Novartis AG (Novartis), Paladin licensed the Canadian rights to commercialize
serelaxin, an investigational drug for the treatment of acute heart failure (AHF). In March 2017, Novartis announced that a Phase 3 study of serelaxin in
patients with AHF failed to meet its primary endpoints. As a result, we concluded that the full carrying amount of our serelaxin in-process research and
development intangible asset was impaired, resulting in a $45.5 million pre-tax non-cash impairment charge during the three months ended March 31, 2017.
In addition, and as a result of the serelaxin impairment, we assessed the recoverability of our Paladin goodwill balance and determined that the estimated fair
value of the Paladin reporting unit was below its carrying amount. We recorded a pre-tax, non-cash goodwill impairment charge of $82.6 million during the
three months ended March 31, 2017 for the amount by which the carrying amount exceeded the reporting unit’s fair value. We estimated the fair value of the
Paladin reporting unit using an income approach that utilized a discounted cash flow model. The discount rate applied to the estimated cash flows for our
Paladin goodwill impairment test was 10.0%.
       As further discussed in Note 3. Discontinued Operations and Divestitures, we entered into a definitive agreement to sell Somar on June 30, 2017, which
resulted in Somar’s assets and liabilities being classified as held for sale. The initiation of held-for-sale accounting, together with the agreed upon sale price,
triggered an impairment review. Accordingly, we performed an impairment analysis using a market approach and determined that impairment charges were
required. We recorded pre-tax, non-cash impairment charges of $25.7 million and $89.5 million related to Somar’s goodwill and other intangible assets,
respectively, during the second quarter of 2017, each of which represented the remaining carrying amounts of the corresponding assets.
      During the first quarter of 2016, the Company recognized pre-tax, non-cash asset impairment charges of $100.3 million related to the 2016 U.S.
Generic Pharmaceuticals Restructuring Initiative, which resulted from the discontinuation of certain commercial products and the abandonment of certain
IPR&D projects. See Note 4. Restructuring for discussion of our material restructuring initiatives.
       As a result of unfavorable formulary changes and generic competition for sumatriptan, we experienced a downturn in the performance of our
SUMAVEL® DOSEPRO® product in 2016, which is a needle-free delivery system for sumatriptan acquired from Zogenix, Inc. in 2014. As a result of this
underperformance, we concluded during the third quarter of 2016 that an impairment assessment was required to evaluate the recoverability of SUMAVEL®
DOSEPRO®. After performing this assessment, we recorded a pre-tax, non-cash intangible asset impairment charge of $72.8 million during the third quarter of
2016, representing the remaining carrying amount.
        During the third quarter of 2016, we determined that we would not pursue commercialization of a product in certain international markets.
Accordingly, we tested the finite-lived intangible asset associated with this product for impairment and determined that the carrying amount was no longer
fully recoverable, resulting in a pre-tax, non-cash intangible asset impairment charge of $16.2 million during the third quarter of 2016.
      During the fourth quarter of 2016, we recognized a pre-tax, non-cash intangible asset impairment charge of $37.6 million resulting primarily from the
termination of our BELBUCA™ product and the return of this product to BDSI. We also recognized a pre-tax, non-cash goodwill impairment charge of $1.9
million at this time, primarily relating to BELBUCA™.

                                                                               F-35
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 126 of 235 PageID #:30820
Table of Contents



NOTE 11. LICENSE AND COLLABORATION AGREEMENTS
      Our subsidiaries have entered into certain license, collaboration and discovery agreements with third parties for product development. These
agreements require our subsidiaries to share in the development costs of such products and the third parties grant marketing rights to our subsidiaries for such
products.
      Generally, under these agreements: (i) we are required to make upfront payments and other payments upon successful completion of regulatory or sales
milestones and (ii) we are required to pay royalties on sales of the products arising from these agreements.
   BioSpecifics Technologies Corp.
      The Company, through an affiliate, is party to a development and license agreement, as amended (the BioSpecifics Agreement) with BioSpecifics
Technologies Corp. (BioSpecifics). The BioSpecifics Agreement was originally entered into in June 2004 to obtain exclusive worldwide rights to develop,
market and sell certain products containing BioSpecifics’ enzyme CCH, which we market for approved indications under the trademark XIAFLEX®. The
Company’s licensed rights concern the development and commercialization of products, other than dermal formulations labeled for topical administration,
and currently, the Company’s licensed rights cover the indications of Dupuytren’s contracture (DC), Dupuytren’s nodules, Peyronie’s disease (PD), adhesive
capsulitis, cellulite, canine and human lipomas, plantar fibromatosis, lateral hip fat and other potential aesthetic indications. The Company may further
expand the BioSpecifics Agreement, at its option, to cover other indications as they are developed by the Company or BioSpecifics.
       Under the BioSpecifics Agreement, we are responsible, at our own cost and expense, for developing the formulation and finished dosage form of
products and arranging for the clinical supply of products. BioSpecifics is currently conducting exploratory clinical trials evaluating CCH as a treatment for a
number of conditions, including uterine fibroids. The Company has the option to license development and marketing rights to these indications based on a
full analysis of the data from the clinical trials, which would transfer responsibility for the future development costs to the Company and trigger opt-in
payments and potential future milestone and royalty payments to BioSpecifics.
       The BioSpecifics Agreement extends, on a country-by-country and product-by-product basis, for the longer of the patent life, the expiration of any
regulatory exclusivity period or twelve years from the effective date. Either party may terminate the BioSpecifics Agreement as a result of the other party’s
breach or bankruptcy. We may terminate the BioSpecifics Agreement with 90 days’ written notice.
       We must pay BioSpecifics on a country-by-country and product-by-product basis a specified percentage within a range of 5% to 15% of net sales for
products covered by the BioSpecifics Agreement. This royalty applies to net sales by the Company or its sublicensees, including Asahi Kasei Pharma
Corporation and Swedish Orphan Biovitrum AB. We are also obligated to pay a percentage of any future regulatory or commercial milestone payments
received from such sublicensees. In addition, the Company and its affiliates pay BioSpecifics an amount equal to a specified mark-up on certain cost of goods
related to supply of XIAFLEX® (which mark-up is capped at a specified percentage within the range of 5% to 15% of the cost of goods of XIAFLEX®) for
products sold by the Company and its affiliates.
   Other
      During the second quarter of 2018, we entered into a development, license and commercialization agreement with a third party pharmaceutical
company related to five sterile injectable product candidates. Pursuant to this agreement, the third party will generally be responsible, at its expense, to
develop and seek regulatory approval for these product candidates, and the Company will generally be responsible, at its expense, to launch and distribute
any products that are approved. The Company will have exclusive license rights to all of these products launched in the U.S. and a first right of refusal for the
Canadian territory. Upon entering into this agreement, the Company became obligated to make an upfront payment, which was recorded as Research and
development expense in the Consolidated Statements of Operations during the three months ended June 30, 2018. The Company could become obligated to
make additional payments based on certain potential future milestones being achieved.

NOTE 12. CONTRACT ASSETS AND LIABILITIES
        Our revenue consists almost entirely of sales of our pharmaceutical products to customers, whereby we ship products to a customer pursuant to a
purchase order. Revenue contracts such as these do not generally give rise to contract assets or contract liabilities because: (i) the underlying contracts
generally have only a single performance obligation and (ii) we do not generally receive consideration until the performance obligation is fully satisfied. At
December 31, 2018, the unfulfilled performance obligations for these types of contracts relate to ordered but undelivered products. We generally expect to
fulfill the performance obligations and recognize revenue within one week of entering into the underlying contract. Based on the short-term initial contract
duration, additional disclosure about the remaining performance obligations is not required.

                                                                              F-36
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 127 of 235 PageID #:30821
Table of Contents


        Certain of our other revenue-generating contracts, including license and collaboration agreements, may result in contract assets and/or contract
liabilities. For example, we may recognize contract liabilities upon receipt of certain upfront and milestone payments from customers when there are
remaining performance obligations.
      The following table shows the opening and closing balances of contract assets and contract liabilities from contracts with customers (dollars in
thousands):

                                                                                         December 31, 2018           January 1, 2018             $ Change               % Change
Contract assets, net (1)                                                                $            12,065      $           11,287      $               778                       7%
Contract liabilities, net (2)                                                           $            19,217      $           20,954      $            (1,737)                     (8)%
__________
   (1) At December 31, 2018 and January 1, 2018, approximately $9.3 million and $8.2 million, respectively, of these contract asset amounts are classified as current assets and are
       included in Prepaid expenses and other current assets in the Company’s Consolidated Balance Sheets. The remaining amounts are classified as non-current and are included in
       Other assets. The net increase in contract assets during the year ended December 31, 2018 was primarily due to certain sales activity during the period, partially offset by
       reclassifications to accounts receivable following the resolution of certain conditions other than the passage of time affecting the Company’s rights to consideration for the sale
       of certain goods.
   (2) At December 31, 2018 and January 1, 2018, approximately $1.7 million and $1.9 million, respectively, of these contract liability amounts are classified as current liabilities
       and are included in Accounts payable and accrued expenses in the Company’s Consolidated Balance Sheets. The remaining amounts are classified as non-current and are
       included in Other liabilities. During the year ended December 31, 2018, the Company recognized revenue of $1.7 million that was included in the contract liability balance at
       January 1, 2018, resulting in a corresponding decrease in contract liabilities.

       During the year ended December 31, 2018, we recognized revenue of $2.8 million relating to performance obligations satisfied, or partially satisfied,
in prior periods. Such revenue generally relates to changes in estimates with respect to our variable consideration.

NOTE 13. ACCOUNTS PAYABLE AND ACCRUED EXPENSES
       Accounts payable and accrued expenses include the following at December 31, 2018 and December 31, 2017 (in thousands):

                                                                                                                                             December 31, 2018      December 31, 2017
Trade accounts payable                                                                                                                       $         96,024       $          85,348
Returns and allowances                                                                                                                                236,946                 291,034
Rebates                                                                                                                                               144,860                 168,333
Chargebacks                                                                                                                                             2,971                  14,604
Accrued interest                                                                                                                                      130,182                 130,257
Accrued payroll and related benefits                                                                                                                   89,895                 113,908
Accrued royalties and other distribution partner payables                                                                                             122,028                  63,114
Acquisition-related contingent consideration—short-term                                                                                                36,514                  70,543
Other                                                                                                                                                 149,780                 159,684
 Total                                                                                                                                       $       1,009,200      $       1,096,825

                                                                                            F-37
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 128 of 235 PageID #:30822
Table of Contents



NOTE 14. DEBT
      The following table presents information about the Company’s total indebtedness at December 31, 2018 and December 31, 2017 (dollars in
thousands):

                                                                        December 31, 2018                                         December 31, 2017
                                                      Effective                                                 Effective
                                                    Interest Rate   Principal Amount        Carrying Amount   Interest Rate   Principal Amount        Carrying Amount
7.25% Senior Notes due 2022                              7.91%      $       400,000     $          392,947         7.91%      $       400,000     $          390,974
5.75% Senior Notes due 2022                              6.04%              700,000                694,464         6.04%              700,000                692,855
5.375% Senior Notes due 2023                             5.62%              750,000                743,438         5.62%              750,000                742,048
6.00% Senior Notes due 2023                              6.28%            1,635,000              1,616,817         6.28%            1,635,000              1,613,446
5.875% Senior Secured Notes due 2024                     6.14%              300,000                296,062         6.14%              300,000                295,513
6.00% Senior Notes due 2025                              6.27%            1,200,000              1,183,415         6.27%            1,200,000              1,181,243
Term Loan B Facility Due 2024                            7.02%            3,363,775              3,331,276         6.09%            3,397,925              3,360,103
Other debt                                                                       —                      —          1.50%                   55                     55
Total long-term debt, net                                           $     8,348,775     $        8,258,419                    $     8,382,980     $        8,276,237
  Less current portion, net                                                   34,150                34,150                              34,205                34,205
Total long-term debt, less current portion, net                     $     8,314,625     $        8,224,269                    $     8,348,775     $        8,242,032

        The obligations of the borrowers under the credit agreement are guaranteed by the Company and the subsidiaries of the Company (with certain
customary exceptions). The unsecured senior notes are issued by certain of the Company’s subsidiaries and are guaranteed on a senior unsecured basis by the
subsidiaries of Endo International plc that also guarantee the credit agreement, except for a de minimis amount of the 7.25% Senior Notes due 2022, which
are issued by Endo Health Solutions Inc. (EHSI) and guaranteed on a senior unsecured basis by the guarantors named in the Fifth Supplemental Indenture
relating to such notes. The senior secured notes are issued by certain of the Company’s subsidiaries and are guaranteed on a senior secured basis by Endo
International plc and its subsidiaries that also guarantee the credit agreement. The obligations under (i) the credit agreement and related loan documents and
(ii) the senior secured notes are secured on a pari passu basis by a perfected first priority (subject to certain permitted liens) lien on the collateral securing
such instruments, which collateral represents substantially all of the assets of the issuers or borrowers and the guarantors party thereto (subject to customary
exceptions). Our senior unsecured notes are unsecured and effectively subordinated in right of priority to our credit agreement and our senior secured notes,
in each case to the extent of the value of the collateral securing such instruments.
       The aggregate estimated fair value of the Company’s long-term debt, which was estimated using inputs based on quoted market prices for the same or
similar debt issuances, was $7.2 billion and $7.5 billion at December 31, 2018 and December 31, 2017, respectively. Based on this valuation methodology,
we determined these debt instruments represent Level 2 measurements within the fair value hierarchy.
Credit Facilities
        The Company and certain of its subsidiaries are party to a credit agreement (the Credit Agreement), which provides for (i) a senior secured revolving
credit facility generally allowing for borrowings in a principal amount of up to $1,000.0 million (the Revolving Credit Facility) and (ii) a senior secured term
loan facility in an initial principal amount of $3,415.0 million (the Term Loan Facility and, together with the Revolving Credit Facility, the Credit
Facilities). We have $997.3 million of remaining credit available through the Revolving Credit Facility at December 31, 2018.
        The Credit Agreement contains affirmative and negative covenants that the Company believes to be usual and customary for a senior secured credit
facility of this type. The negative covenants include, among other things, limitations on asset sales, mergers and acquisitions, indebtedness, liens, dividends
and other restricted payments, investments and transactions with the Company’s affiliates. As of December 31, 2018 and 2017, we were in compliance with
all such covenants.

                                                                                F-38
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 129 of 235 PageID #:30823
Table of Contents


       The Revolving Credit Facility generally matures in 2022. Principal payments on the Term Loan Facility equal to 0.25% of the initial principal
amount are generally payable quarterly until the Term Loan Facility’s maturity date in 2024. However, on an annual basis commencing with the year ended
December 31, 2018, the Company is required to perform a calculation of Excess Cash Flow (as defined in the Credit Agreement), which could result in certain
pre-payments of the principal relating to the Term Loan Facility in accordance with the terms of the Credit Agreement. No such payment is required at
December 31, 2018. In addition, any outstanding amounts borrowed pursuant to the Credit Facilities will immediately mature if any of the following of our
senior notes (other than, in the case of amounts borrowed pursuant to the Revolving Credit Facility, the 5.375% Senior notes due 2023 and the 6.00% Senior
Notes due 2023) are not refinanced or repaid in full prior to the date that is 91 days prior to the stated maturity date thereof:

Instrument                                                                                                                                    Maturity Date
7.25% Senior Notes Due 2022                                                                                                                   January 15, 2022
5.75% Senior Notes Due 2022                                                                                                                   January 15, 2022
5.375% Senior Notes Due 2023                                                                                                                  January 15, 2023
6.00% Senior Notes Due 2023                                                                                                                      July 15, 2023
       The Credit Agreement provides that the borrowers thereunder may incur (i) incremental revolving commitments and/or incremental term loans in an
aggregate principal amount of up to: (a) up to $1.0 billion plus (b) an unlimited amount if the pro forma First Lien Net Leverage Ratio (as defined in the
Credit Agreement) at the time of incurrence of such incremental commitments or loans after giving effect thereto is less than or equal to 2.50 to 1.00
(assuming for purposes of such calculation that any incremental revolving commitments being incurred are fully drawn and without netting cash proceeds of
any incremental facilities or incremental equivalent debt) or, (ii) in lieu of incremental facilities under the Credit Agreement, incremental equivalent debt
consisting of pari passu notes or loans (subject to pro forma compliance with a First Lien Net Leverage Ratio of 2.50 to 1.00), junior secured notes or loans
(subject to pro forma compliance with a Secured Net Leverage Ratio (as defined in the Credit Agreement) of 3.50 to 1.00) or unsecured notes or loans
(subject to pro forma compliance with a Total Net Leverage Ratio (as defined in the Credit Agreement) of 6.50 to 1.00), subject, in each case, to compliance
by the borrowers with the documentation and other requirements under the Credit Agreement, without the need for consent from any of the existing lenders
under the Credit Agreement.
       Borrowings under the Revolving Credit Facility bear interest, at the borrower’s election, at a rate equal to (i) an applicable margin between 1.50% and
3.00% depending on the Company’s Total Net Leverage Ratio plus the London Interbank Offered Rate (LIBOR) or (ii) an applicable margin between 0.50%
and 2.00% depending on the Company’s Total Net Leverage Ratio plus the Alternate Base Rate (as defined in the Credit Agreement). In addition, borrowings
under our Term Loan Facility bear interest, at the borrower’s election, at a rate equal to (i) 4.25% plus LIBOR, subject to a LIBOR floor of 0.75%, or (ii)
3.75% plus the Alternate Base Rate, subject to an Alternate Base Rate floor of 1.75%.
Senior Notes and Senior Secured Notes
      Our various senior notes and senior secured notes mature between 2022 and 2025. The indentures governing these notes generally allow for
redemption prior to maturity, in whole or in part, subject to certain restrictions and limitations described therein, in the following ways:
        • Until a date specified in each indenture (the Non-Call Period), the notes may be redeemed, in part or in full, by paying the sum of: (i) 100% of the
           principal amount being redeemed, (ii) an applicable make-whole premium as described in each indenture and (iii) accrued and unpaid interest. As
           of December 31, 2018, the Non-Call Period has expired for each of our notes except for the 5.875% Senior Secured Notes due 2024 (the 2024
           Notes) and the 6.00% Senior Notes due 2025.
        • After the Non-Call Period specified in each indenture, the notes may be redeemed, in whole or in part, at redemption prices set forth in each
           indenture, plus accrued and unpaid interest. The redemption prices for each of our notes vary over time. The redemption prices pursuant to this
           clause range from 101.208% to 104.500% of principal at December 31, 2018; however, these redemption prices generally decrease to 100% of
           the principal amount of the applicable notes over time as the notes approach maturity pursuant to a step-down schedule set forth in each of the
           indentures.
        • Until a date specified in each indenture, the notes may be redeemed, in part (up to 35% of the principal amount outstanding) with the net cash
           proceeds from specified equity offerings at redemption prices set forth in each indenture, plus accrued and unpaid interest. As of December 31,
           2018, this clause has expired for each of our notes except for the 2024 Notes, for which the specified redemption premium is 105.875%.
       Other than the 2024 Notes, these notes are senior unsecured obligations of the Company’s subsidiaries party to the applicable indentures governing
such notes. These notes are issued by certain of the Company’s subsidiaries and are guaranteed on a senior unsecured basis by the subsidiaries of Endo
International plc that also guarantee the Credit Agreement, except for a de minimis amount of the 7.25% Senior Notes due 2022, which are issued by EHSI
and guaranteed on a senior unsecured basis by the guarantors named in the Fifth Supplemental Indenture relating to such notes. The 2024 Notes are senior
secured obligations of Endo International plc and its subsidiaries that are party to the indenture governing such notes. These notes are issued by certain of
our subsidiaries and are guaranteed on a senior secured basis by Endo International plc and its subsidiaries that also guarantee our Credit Agreement.

                                                                             F-39
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 130 of 235 PageID #:30824
Table of Contents


        The indentures governing our various senior notes contain affirmative and negative covenants that the Company believes to be usual and customary
for similar indentures. Under the senior secured notes indenture, the negative covenants, among other things, restrict the Company’s ability, and the ability of
its restricted subsidiaries, to incur certain additional indebtedness and issue preferred stock, make certain dividends, distributions, investments and other
restricted payments, sell certain assets, enter into sale and leaseback transactions, agree to payment restrictions on the ability of restricted subsidiaries to
make certain payments to Endo International plc or any of its restricted subsidiaries, create certain liens, merge, consolidate or sell all or substantially all of
the Company’s or guarantors’ assets, enter into certain transactions with affiliates or designate subsidiaries as unrestricted subsidiaries. Under the senior
unsecured notes indentures, the negative covenants, among other things, restrict the ability of Endo Designated Activity Company and its restricted
subsidiaries to incur certain additional indebtedness and issue preferred stock, make certain dividends, distributions, investments and other restricted
payments, sell certain assets, enter into sale and leaseback transactions, agree to payment restrictions on the ability of restricted subsidiaries to make certain
payments to the issuer or any of the restricted subsidiaries, create certain liens, merge, consolidate or sell all or substantially all of Endo Designated Activity
Company’s, its co-issuers’ or guarantors’ assets, enter into certain transactions with affiliates or designate subsidiaries as unrestricted subsidiaries. These
covenants are subject to a number of exceptions and qualifications, including the fall away or revision of certain of these covenants, and release of collateral
in the case of the 2024 Notes, upon the notes receiving investment grade credit ratings. As of December 31, 2018 and 2017, we were in compliance with all
such covenants. Additionally, pursuant to the terms of the indentures governing certain of our senior unsecured notes, the restricted subsidiaries of Endo
International plc, whose assets comprise substantially all of the Company’s consolidated total assets after intercompany eliminations, are subject to various
restrictions limiting their ability to transfer assets in excess of certain thresholds to Endo International plc.
April 2017 Refinancing
       The Company and/or certain of its subsidiaries entered into the Credit Agreement and issued the 2024 Notes on April 27, 2017 (the April 2017
Refinancing). The Company used the net proceeds under the Term Loan Facility, together with the net proceeds of the 2024 Notes and cash on hand, to
refinance certain of its prior indebtedness and to pay related fees and expenses.
       In connection with the April 2017 Refinancing, we incurred new debt issuance costs of approximately $56.7 million, which were allocated among the
new debt instruments as follows: (i) $41.3 million to the Term Loan Facility, (ii) $10.5 million to the Revolving Credit Facility and (iii) $4.9 million to the
2024 Notes. These costs, together with $10.1 million of the previously deferred debt issuance costs associated with our prior revolving credit facility, were
deferred and are being amortized as interest expense over the terms of the respective instruments. The remaining $51.7 million of deferred debt issuance costs
associated with our prior revolving and term loan facilities were charged to expense in the second quarter of 2017. These expenses were included in the
Consolidated Statements of Operations as Loss on extinguishment of debt.
Maturities
       The following table presents the maturities on our long-term debt for each of the five fiscal years subsequent to December 31, 2018 (in thousands):

                                                                                                                                                                      Maturities (1)
2019                                                                                                                                                              $          34,150
2020                                                                                                                                                              $          34,150
2021                                                                                                                                                              $          34,150
2022                                                                                                                                                              $       1,134,150
2023                                                                                                                                                              $       2,419,150
__________
   (1) As described above under the heading “Credit Facilities,” certain amounts borrowed pursuant to the Credit Facilities will immediately mature if certain of our senior notes are
       not refinanced or repaid in full prior to the date that is 91 days prior to the respective stated maturity dates thereof. Accordingly, we may be required to repay or refinance
       senior notes with aggregate principal amounts of $1,100.0 million in 2021, despite such notes having stated maturities in 2022, and/or $750.0 million in 2022, despite such
       notes having stated maturities in 2023. The amounts in this maturities table do not reflect any such early payment; rather, they reflect stated maturity dates.


NOTE 15. COMMITMENTS AND CONTINGENCIES
Manufacturing, Supply and Other Service Agreements
        Our subsidiaries contract with various third party manufacturers, suppliers and service providers to provide raw materials used in our subsidiaries’
products and semi-finished and finished goods, as well as certain packaging, labeling services, customer service support, warehouse and distribution services.
If, for any reason, we are unable to obtain sufficient quantities of any of the finished goods or raw materials or components required for our products or
services needed to conduct our business, it could have an adverse effect on our business, financial condition, results of operations and cash flows.

                                                                                         F-40
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 131 of 235 PageID #:30825
Table of Contents


      In addition to the manufacturing and supply agreements described above, we have agreements with various companies for clinical development
services. Although we have no reason to believe that the parties to these agreements will not meet their obligations, failure by any of these third parties to
honor their contractual obligations may have a material adverse effect on our business, financial condition, results of operations and cash flows.
   Jubilant HollisterStier Laboratories LLC (JHS)
        During the second quarter of 2016, we entered into a new agreement with JHS (the JHS Agreement). Pursuant to the JHS Agreement, JHS fills and
lyophilizes the XIAFLEX® bulk drug substance, which is manufactured by the Company, and produces sterile diluent. The initial term of the JHS Agreement
is three years, with automatic renewal provisions thereafter for subsequent one-year terms, unless or until either party provides notification prior to expiration
of the then current term of the contract. The Company is required to purchase a specified percentage of its total forecasted volume of XIAFLEX® from JHS
each year, unless JHS is unable to supply XIAFLEX® within the timeframe established under such forecasts. Amounts purchased pursuant to the JHS
Agreement were $7.5 million, $5.6 million and $6.3 million for the years ended December 31, 2018, 2017 and 2016.
Milestones and Royalties
      See Note 11. License and Collaboration Agreements for a description of future milestone and royalty commitments pursuant to our material
acquisitions, license and collaboration agreements.
Legal Proceedings and Investigations
       We and certain of our subsidiaries are involved in various claims, legal proceedings and internal and governmental investigations (collectively,
proceedings) that arise from time to time in the ordinary course of our business, including, among others, those relating to product liability, intellectual
property, regulatory compliance, consumer protection and commercial matters. While we cannot predict the outcome of these proceedings and we intend to
vigorously prosecute or defend our position as appropriate, there can be no assurance that we will be successful or obtain any requested relief, and an adverse
outcome in any of these proceedings could have a material adverse effect on our current and future financial position, results of operations and cash flows.
Matters that are not being disclosed herein are, in the opinion of our management, immaterial both individually and in the aggregate with respect to our
financial position, results of operations and cash flows. If and when such matters, in the opinion of our management, become material, either individually or
in the aggregate, we will disclose them.
       We believe that certain settlements and judgments, as well as legal defense costs, relating to certain product liability or other matters are or may be
covered in whole or in part under our insurance policies with a number of insurance carriers. In certain circumstances, insurance carriers reserve their rights to
contest or deny coverage. We intend to contest vigorously any and all disputes with our insurance carriers and to enforce our rights under the terms of our
insurance policies. Accordingly, we will record receivables with respect to amounts due under these policies only when the resolution of any dispute has
been reached and realization of the potential claim for recovery is considered probable. Amounts recovered under our insurance policies could be materially
less than the stated coverage limits and may not be adequate to cover damages and/or costs relating to claims. In addition, there is no guarantee that insurers
will pay claims or that coverage will otherwise be available.
       As of December 31, 2018, our accrual for loss contingencies totaled $905.1 million, of which $748.6 million relates to our liability accrual for vaginal
mesh cases and other mesh-related matters. During the fourth quarter of 2017, the Company recorded a total increase to its liability accrual of approximately
$200 million related to testosterone-related product liability matters and LIDODERM ®-related antitrust matters. The accrual for LIDODERM ®-related matters
includes an estimated loss for, among other matters, settlement of all remaining claims filed against EPI in multidistrict litigation (MDL) No. 2521 (defined
below), which matters are further discussed below under the heading “Other Antitrust Matters.” The testosterone-related accrual includes an estimated loss
for, among other matters, all testosterone-related product liability cases filed in MDL No. 2545 (defined below) and in other courts. These cases are further
discussed below under the heading “Product Liability and Related Matters.” Although we believe there is a reasonable possibility that a loss in excess of the
amount recognized exists, we are unable to estimate the possible loss or range of loss in excess of the amount recognized at this time.
   Product Liability and Related Matters
      We and certain of our subsidiaries have been named as defendants in numerous lawsuits in various U.S. federal and state courts, as well as in Canada
and other countries, alleging personal injury resulting from the use of certain products of our subsidiaries. These and other related matters are described below
in more detail.

                                                                               F-41
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 132 of 235 PageID #:30826
Table of Contents


      Vaginal Mesh. Since 2008, we and certain of our subsidiaries, including American Medical Systems Holdings, Inc. (subsequently converted to Astora
Women’s Health Holding LLC and merged into Astora Women’s Health LLC and referred to herein as AMS) and/or Astora, have been named as defendants in
multiple lawsuits in various state and federal courts in the U.S. (including a federal MDL pending in the U.S. District Court for the Southern District of West
Virginia (MDL No. 2325)), and in Canada and other countries, alleging personal injury resulting from the use of transvaginal surgical mesh products
designed to treat pelvic organ prolapse (POP) and stress urinary incontinence (SUI). In January 2018, a representative proceeding (class action) was filed in
the Federal Court of Australia against American Medical Systems, LLC. In the various class action and individual complaints, plaintiffs claim a variety of
personal injuries, including chronic pain, incontinence, inability to control bowel function and permanent deformities, and seek compensatory and punitive
damages, where available.
      We and certain plaintiffs’ counsel representing mesh-related product liability claimants have entered into various Master Settlement Agreements
(MSAs) and other agreements to resolve up to approximately 71,000 filed and unfiled mesh claims handled or controlled by the participating counsel. These
MSAs and other agreements were entered into at various times between June 2013 and the present, were solely by way of compromise and settlement and
were not in any way an admission of liability or fault by us or any of our subsidiaries.
       All MSAs are subject to a process that includes guidelines and procedures for administering the settlements and the release of funds. In certain cases,
the MSAs provide for the creation of QSFs into which funds may be deposited pursuant to certain schedules set forth in those agreements. All MSAs have
participation requirements regarding the claims represented by each law firm party to the MSA. In addition, one agreement gives us a unilateral right of
approval regarding which claims may be eligible to participate under that settlement. To the extent fewer claims than are authorized under an agreement
participate, the total settlement payment under that agreement will be reduced by an agreed-upon amount for each such non-participating claim. Funds
deposited in QSFs are considered restricted cash and/or restricted cash equivalents.
       Distribution of funds to any individual claimant is conditioned upon the receipt of documentation substantiating the validity of the claim, a full
release and dismissal of the entire action or claim as to all AMS parties and affiliates. Prior to receiving funds, an individual claimant is required to represent
and warrant that liens, assignment rights or other claims identified in the claims administration process have been or will be satisfied by the individual
claimant. Confidentiality provisions apply to the amount of settlement awards to participating claimants, the claims evaluation process and procedures used
in conjunction with award distributions, and the negotiations leading to the settlements.
       In June 2017, the MDL court entered a case management order which, among other things, requires plaintiffs in newly-filed MDL cases to provide
expert disclosures on specific causation within one hundred twenty (120) days of filing a claim (the Order). Under the Order, a plaintiff's failure to meet the
foregoing deadline may be grounds for the entry of judgment against such plaintiff. In July 2017, a similar order was entered in Minnesota state court. In June
2018, at the request of the MDL court, the Judicial Panel on Multidistrict Litigation entered a minute order suspending the transfer of cases into the MDL.
Subsequently, the MDL court issued a pretrial order discontinuing the direct filing of claims in MDL No. 2325. The MDL court also issued similar orders in
other MDLs involving claims against other mesh manufacturers.
       Although the Company believes it has appropriately estimated the probable total amount of loss associated with all matters as of the date of this report,
fact and expert discovery is ongoing in certain cases that have not settled, and it is reasonably possible that further claims may be filed or asserted and that
adjustments to our liability accrual may be required. This could have a material adverse effect on our business, financial condition, results of operations and
cash flows.
       The following table presents the changes in the QSFs and mesh liability accrual balances during the year ended December 31, 2018 (in thousands):
                                                                                                                                                  Qualified           Mesh Liability
                                                                                                                                              Settlement Funds          Accrual
Balance as of January 1, 2018                                                                                                             $          313,814      $       1,087,172
Additional charges                                                                                                                                        —                  34,000
Cash contributions to Qualified Settlement Funds                                                                                                     336,648                     —
Cash distributions to settle disputes from Qualified Settlement Funds                                                                               (353,032)              (353,032)
Cash distributions to settle disputes                                                                                                                     —                 (25,222)
Other (1)                                                                                                                                              2,303                  5,688
Balance as of December 31, 2018                                                                                                           $          299,733      $         748,606
__________
   (1) Amounts deposited in the QSFs may earn interest, which is generally used to pay administrative costs of the fund and is reflected in the table above as an increase to the QSF
       and Mesh Liability Accrual balances. Any interest remaining after all claims have been paid will generally be distributed to the claimants who participated in that settlement.
       The $5.7 million in the table above also includes a second quarter 2018 reclassification adjustment of $4.4 million for accrued interest amounts previously recorded in
       Accounts payable and accrued expenses in the Consolidated Balance Sheets.

                                                                                         F-42
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 133 of 235 PageID #:30827
Table of Contents


        While the timing of the resolution of certain of the matters included in this mesh liability accrual remains uncertain, as of December 31, 2018, the
entire liability accrual amount is classified in the Current portion of the legal settlement accrual in the Consolidated Balance Sheets. Charges related to
vaginal mesh liability and associated legal fees and other expenses for all periods presented are reported in Discontinued operations, net of tax in our
Consolidated Statements of Operations.
      To date, the Company has made total mesh liability payments of approximately $3.3 billion, $299.7 million of which remains in the QSFs as of
December 31, 2018. We currently expect to fund into the QSFs the remaining payments under all settlement agreements during 2019. As the funds are
disbursed out of the QSFs from time to time, the liability accrual will be reduced accordingly with a corresponding reduction to restricted cash and cash
equivalents. In addition, we may pay cash distributions to settle disputes separate from the QSFs, which will also decrease the liability accrual and decrease
cash and cash equivalents.
       We were contacted in October 2012 regarding a civil investigation initiated by various state attorneys general into mesh products, including
transvaginal surgical mesh products designed to treat POP and SUI. In November 2013, we received a subpoena relating to this investigation from the state of
California, and we have subsequently received additional subpoenas from California and other states. We are cooperating with these investigations.
       We will continue to vigorously defend any unresolved claims and to explore other options as appropriate in our best interests. Similar matters may be
brought by others or the foregoing matters may be expanded. We are unable to predict the outcome of these matters or to estimate the possible range of any
additional losses that could be incurred.
       Testosterone. Various manufacturers of prescription medications containing testosterone, including our subsidiaries Endo Pharmaceuticals Inc. (EPI)
and Auxilium Pharmaceuticals, Inc. (subsequently converted to Auxilium Pharmaceuticals, LLC and hereinafter referred to as Auxilium), have been named as
defendants in multiple lawsuits alleging personal injury resulting from the use of such medications, including FORTESTA® Gel, DELATESTRYL®,
TESTIM ®, TESTOPEL®, AVEED® and STRIANT®. Plaintiffs in these suits generally allege various personal injuries, including pulmonary embolism, stroke
or other vascular and/or cardiac injuries, and seek compensatory and/or punitive damages, where available.
       As of February 21, 2019, we were aware of approximately 1,105 testosterone cases (some of which may have been filed on behalf of multiple plaintiffs)
pending against one or more of our subsidiaries in federal or state court. Most of these cases have been coordinated in a federal MDL pending in the U.S.
District Court for the Northern District of Illinois (MDL No. 2545). An MDL trial against Auxilium involving TESTIM ® took place in November 2017 and
resulted in a defense verdict. A trial against Auxilium involving TESTIM ® was scheduled for January 2018 in the Philadelphia Court of Common Pleas but
resolved prior to trial.
       In June 2018, counsel for plaintiffs, on the one hand, and Auxilium and EPI, on the other, executed an MSA allowing for the resolution of all known
testosterone replacement therapy product liability claims against our subsidiaries. The MSA was solely by way of compromise and settlement and was not in
any way an admission of fault by us or any of our subsidiaries.
       The MSA is subject to a process that includes guidelines and procedures for administering the settlement and the release of funds. Among other things,
the MSA provides for the creation of a QSF into which the settlement funds will be deposited, establishes participation requirements and allows for a
reduction of the total settlement payment in the event the participation threshold is not met. Distribution of funds to any individual claimant is conditioned
upon the receipt of documentation substantiating product use and injury as determined by a third-party special master, the dismissal of any lawsuit and the
release of the claim as to us and all affiliates. Prior to receiving funds, an individual claimant must represent and warrant that liens, assignment rights or other
claims identified in the claims administration process have been or will be satisfied by the individual claimant. Confidentiality provisions apply to the
settlement funds, amounts allocated to individual claimants and other terms of the agreement.
       Although the Company believes it has appropriately estimated the probable total amount of loss associated with testosterone-related product liability
matters as of the date of this report, it is reasonably possible that further claims may be filed or asserted and that adjustments to our liability accrual may be
required. This could have a material adverse effect on our business, financial condition, results of operations and cash flows.
        The MDL also included a lawsuit filed in November 2014 in the U.S. District for the Northern District of Illinois against EPI, Auxilium and various
other manufacturers of testosterone products on behalf of a proposed class of health insurance companies and other third party payers that claim to have paid
for certain testosterone products. This lawsuit is not part of the settlement described above. After a series of motions to dismiss, plaintiff filed a third amended
complaint in April 2016, asserting civil claims for alleged violations of the Racketeer Influenced and Corrupt Organizations Act and negligent
misrepresentation based on defendants’ marketing of certain testosterone products. The court denied a motion to dismiss this complaint in August 2016. In
July 2018, the court denied plaintiff’s motion for class certification. In February 2019, the court granted defendants’ motion for summary judgment.
       We will continue to vigorously defend any unresolved claims and to explore other options as appropriate in our best interests. Similar matters may be
brought by others or the foregoing matters may be expanded. We are unable to predict the outcome of these matters or to estimate the possible range of any
additional losses that could be incurred.

                                                                               F-43
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 134 of 235 PageID #:30828
Table of Contents


   Opioid-Related Matters
       Since 2014, multiple U.S. states, counties, other governmental persons or entities and private plaintiffs have filed suit against us and/or certain of our
subsidiaries, including Endo Health Solutions Inc. (EHSI), EPI, Par Pharmaceutical, Inc. (PPI), Par Pharmaceutical Companies, Inc., Vintage Pharmaceuticals,
LLC, Generics Bidco I, LLC and DAVA Pharmaceuticals, LLC, as well as various other manufacturers, distributors and/or others, asserting claims relating to
defendants’ alleged sales, marketing and/or distribution practices with respect to prescription opioid medications, including certain of our products. As of
February 21, 2019, the cases of which we were aware include, but are not limited to, approximately 12 cases filed by or on behalf of states; approximately
1,711 cases filed by counties, cities, Native American tribes and/or other government-related persons or entities; approximately 121 cases filed by hospitals,
health systems, unions, health and welfare funds or other third-party payers and approximately 56 cases filed by individuals. Certain of the cases have been
filed as putative class actions. In addition to the litigation in the U.S., in August 2018, an action against Paladin Labs, EPI, the Company and various other
manufacturers and distributors was commenced in British Columbia on behalf of all federal, provincial and territorial governments and agencies in Canada
that paid healthcare, pharmaceutical and treatment costs related to opioids.
       Many of the U.S. cases have been coordinated in a federal MDL pending in the U.S. District Court for the Northern District of Ohio (MDL No. 2804). In
March 2018, the U.S. Department of Justice (DOJ) filed a statement of interest in the case, and in April 2018 it filed a motion to participate in settlement
discussions as a friend of the court, which the MDL court has granted. The MDL court has issued a series of case management orders permitting motions to
dismiss addressing threshold legal issues in certain cases, setting a trial date in October 2019 for the claims of two Ohio counties, allowing certain discovery
and establishing certain other deadlines and procedures, among other things.
       Other cases remain pending in various state courts. In some jurisdictions, such as Connecticut, Illinois, New York, Pennsylvania, South Carolina and
Texas, certain state court cases have been transferred to a single court within their respective state court systems for coordinated pretrial proceedings. The
state cases are generally at the pleading and/or discovery stage with certain of these cases scheduled for trial beginning in 2020.
       The complaints in the cases assert a variety of claims including, but not limited to, claims for alleged violations of public nuisance, consumer
protection, unfair trade practices, racketeering, Medicaid fraud and/or drug dealer liability statutes and/or common law claims for public nuisance,
fraud/misrepresentation, strict liability, negligence and/or unjust enrichment. The claims are generally based on alleged misrepresentations and/or omissions
in connection with the sale and marketing of prescription opioid medications and/or an alleged failure to take adequate steps to prevent abuse and diversion.
Plaintiffs generally seek declaratory and/or injunctive relief; compensatory, punitive and/or treble damages; restitution, disgorgement, civil penalties,
abatement, attorneys’ fees, costs and/or other relief.
       We will continue to vigorously defend the foregoing matters and to explore other options as appropriate in our best interests. Similar matters may be
brought by others or the foregoing matters may be expanded. We are unable to predict the outcome of these matters or to estimate the possible range of any
losses that could be incurred.
       In addition to the lawsuits described above, the Company and/or its subsidiaries have received certain subpoenas, civil investigative demands (CIDs)
and informal requests for information concerning the sale, marketing and/or distribution of prescription opioid medications, including the following:
       Various state attorneys general have served subpoenas and/or CIDs on EHSI and/or EPI. We are cooperating with these investigations.
      In January 2018, our subsidiary EPI received a federal grand jury subpoena from the U.S. District Court for the Southern District of Florida in
connection with an investigation being conducted by the U.S. Attorney’s Office for the Southern District of Florida in conjunction with the FDA. The
subpoena seeks information related to OPANA® ER and other oxymorphone products. EPI is cooperating with the investigation.
       Similar investigations may be brought by others or the foregoing matters may be expanded or result in litigation. We are unable to predict the outcome
of these matters or to estimate the possible range of any losses that could be incurred.
   Generic Drug Pricing Matters
       In December 2014, we received a grand jury subpoena from the Antitrust Division of the DOJ issued by the U.S. District Court for the Eastern District
of Pennsylvania addressed to Par Pharmaceuticals. The subpoena requested documents and information focused primarily on product and pricing information
relating to the authorized generic version of Lanoxin (digoxin) oral tablets and generic doxycycline products, and on communications with competitors and
others regarding those products. We are cooperating with the investigation.
      In May 2018, we and our subsidiary Par Pharmaceutical Companies, Inc. each received a CID from the U.S. Department of Justice in relation to a False
Claims Act investigation concerning whether generic pharmaceutical manufacturers engaged in price-fixing and market allocation agreements, paid illegal
remuneration and caused the submission of false claims. We are cooperating with the investigation.

                                                                              F-44
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 135 of 235 PageID #:30829
Table of Contents


       Similar investigations may be brought by others or the foregoing matters may be expanded or result in litigation. We are unable to predict the outcome
of these matters or to estimate the possible range of any losses that could be incurred.
       Since November 2016, various private plaintiffs and state attorneys general have filed cases against our subsidiary PPI and/or, in some instances, the
Company, Generics Bidco I, LLC, DAVA Pharmaceuticals, LLC and/or Par Pharmaceutical Companies, Inc., as well as other pharmaceutical manufacturers
and, in some instances, other corporate and/or individual defendants, alleging price-fixing and other anticompetitive conduct with respect to generic
pharmaceutical products. These cases, which include proposed class actions filed on behalf of direct purchasers, end-payers and indirect purchaser resellers,
have been consolidated and/or coordinated for pretrial proceedings in a federal MDL pending in the U.S. District Court for the Eastern District of
Pennsylvania under the caption In re Generic Pharmaceuticals Pricing Antitrust Litigation (MDL No. 2724).
       The various complaints generally assert claims under federal and/or state antitrust law, state consumer protection statutes and/or state common law,
and seek damages, treble damages, civil penalties, disgorgement, declaratory and injunctive relief, costs and attorneys’ fees. Some claims are based on
alleged product-specific conspiracies. With respect to our subsidiaries, the allegations in the various complaints focus on amitriptyline, baclofen, digoxin,
divalproex ER, doxycycline hyclate, doxycycline monohydrate, nystatin, propranolol and/or zoledronic acid. Other claims allege broader, multiple-product
conspiracies involving various combinations of these and/or other products. Under these overarching conspiracy theories, plaintiffs seek to hold all alleged
participants in a particular conspiracy jointly and severally liable for all harms caused by the alleged conspiracy, not just harms related to the products
manufactured and/or sold by a particular defendant.
      In October 2018, the MDL court denied defendants’ motions to dismiss federal antitrust claims relating to digoxin, divalproex ER and doxycycline
hyclate, among other products. In February 2019, the MDL dismissed certain state law claims but allowed others to proceed. In February 2019, the defendants
moved to dismiss plaintiffs’ overarching conspiracy claims. The MDL court has also allowed certain discovery.
       We will continue to vigorously defend the foregoing matters and to explore other options as appropriate in our best interests. Similar matters may be
brought by others or the foregoing matters may be expanded. We are unable to predict the outcome of these matters or to estimate the possible range of any
losses that could be incurred.
   Other Antitrust Matters
       Beginning in November 2013, multiple direct and indirect purchasers of LIDODERM ® filed a number of cases against our subsidiary EPI and other
pharmaceutical companies generally alleging that they had entered into an anticompetitive agreement to restrain trade through the settlement of patent
infringement litigation concerning U.S. Patent No. 5,827,529 (the ‘529 patent) and other patents. The complaints asserted claims under Sections 1 and 2 of
the Sherman Act (15 U.S.C. §§ 1, 2), and/or various state antitrust and consumer protection statutes, as well as common law claims, and generally sought
damages, treble damages, disgorgement of profits, restitution, injunctive relief and attorneys’ fees. The cases were consolidated and/or coordinated in April
2014 in a federal MDL in the U.S. District Court for the Northern District of California (MDL No. 2521). The MDL court certified classes of direct and indirect
purchasers in February 2017. EPI settled with certain opt-out retailer plaintiffs in October 2017. In September 2018, the court approved EPI’s settlement with
the class plaintiffs and entered judgment dismissing the class cases with prejudice. In connection with the settlements, several indirect purchasers which
previously had opted out were permitted to rejoin the class. The class settlement agreements provide for aggregate payments of approximately $100 million.
As of February 21, 2019, EPI had paid approximately $70 million of this total, including approximately $60 million in 2018 and approximately $10 million
in February 2019.
        Beginning in June 2014, multiple direct and indirect purchasers of OPANA® ER filed cases against our subsidiaries EHSI and EPI and other
pharmaceutical companies, including Impax Laboratories, LLC (formerly Impax Laboratories, Inc. and referred to herein as Impax) and Penwest
Pharmaceuticals Co., which our subsidiary EPI had acquired. Some cases were filed on behalf of putative classes of direct and indirect purchasers, while
others were filed on behalf of individual retailers or health care benefit plans. All cases have been consolidated and/or coordinated for pretrial proceedings in
a federal MDL pending in the U.S. District Court for the Northern District of Illinois (MDL No. 2580). Plaintiffs generally allege that an agreement reached by
EPI and Impax to settle patent infringement litigation concerning multiple patents pertaining to OPANA® ER and EPI’s introduction of reformulated
OPANA® ER violated antitrust laws. The complaints assert claims under Sections 1 and 2 of the Sherman Act, various state antitrust and consumer protection
statutes and/or state common law. Plaintiffs generally seek damages, treble damages, disgorgement of profits, restitution, injunctive relief and attorneys’ fees.
In February 2016, the MDL court issued orders (i) denying defendants’ motion to dismiss the claims of the direct purchasers, (ii) denying in part and granting
in part defendants’ motion to dismiss the claims of the indirect purchasers, but giving them permission to file amended complaints and (iii) granting
defendants’ motion to dismiss the complaints filed by certain retailers, but giving them permission to file amended complaints. In response to the MDL
court’s orders, the indirect purchasers filed an amended complaint to which the defendants filed a renewed motion to dismiss certain claims, and certain
retailers also filed amended complaints. The court has dismissed the indirect purchaser unjust enrichment claims arising under the laws of the states of
California, Rhode Island and Illinois. The cases are currently in discovery. We will continue to vigorously defend these matters and to explore other options
as appropriate in our best interests.

                                                                              F-45
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 136 of 235 PageID #:30830
Table of Contents


       Beginning in February 2009, the FTC and certain private plaintiffs, including distributors and retailers, filed suit against our subsidiary Par
Pharmaceutical Companies, Inc. (since June 2016, Endo Generics Holdings, Inc., and referred to in this Commitments and Contingencies note as EGHI) and
other pharmaceutical companies alleging violations of antitrust law arising out of their settlement of certain patent litigation concerning the generic version
of AndroGel ®. Generally, the complaints seek damages, treble damages, equitable relief and attorneys’ fees and costs. The cases have been consolidated
and/or coordinated for pretrial proceedings in a federal MDL pending in the U.S. District Court for the Northern District of Georgia (MDL No. 2084). In
September 2012, the MDL court granted summary judgment to defendants on plaintiffs’ claims of sham litigation. In May 2016, plaintiffs representing a
putative class of indirect purchasers voluntarily dismissed their claims with prejudice. In February 2017, the FTC voluntarily dismissed its claims against
EGHI with prejudice. Claims by certain alleged direct purchasers or their assignees are still pending against EGHI and other defendants. In June 2018, the
MDL court granted in part and denied in part various summary judgment and evidentiary motions filed by defendants. In particular, the court rejected two of
direct purchasers’ three causation theories, rejected damages claims related to AndroGel ® 1.62% and granted in part a motion seeking to exclude part of
plaintiffs’ proposed manufacturing expert’s opinions. The motions were denied in all other respects, and the court denied a motion for reconsideration, or in
the alternative leave to file an interlocutory appeal, in October 2018. In July 2018, the district court denied certain plaintiffs’ motion for certification of a
direct purchaser class. We will continue to vigorously defend these matters and to explore other options as appropriate in our best interests.
       Beginning in May 2018, multiple alleged direct and indirect purchasers filed complaints in the U.S. District Court for the Southern District of New
York against PPI, EPI and/or us, as well as others, alleging a conspiracy to delay generic competition and monopolize the market for Exforge®
(amlodipine/valsartan) and its generic equivalents. Some cases were filed on behalf of putative classes of direct and indirect purchasers; others were filed on
behalf of individual retailers. The plaintiffs generally assert claims under Sections 1 and 2 of the Sherman Act, various state antitrust and consumer protection
statutes and state common law and seek damages, treble damages, equitable relief and attorneys’ fees and costs. In September 2018, the putative class
plaintiffs stipulated to the dismissal without prejudice of their claims against EPI and us, and the retailer plaintiffs did the same in November and December
2018. PPI filed a partial motion to dismiss certain claims in September 2018, which has not yet been ruled upon. We intend to vigorously defend these
matters and to explore other options as appropriate in our best interests.
        In November 2014, EPI received a CID from Florida’s Office of the Attorney General seeking documents and other information concerning EPI’s
agreement with Actavis settling the LIDODERM ® patent litigation, as well as information concerning marketing and sales of LIDODERM ®. EPI and/or EHSI
later received similar CIDs from other states. A CID from Alaska’s Office of the Attorney General in February 2015 included requests for documents and
information concerning agreements with Actavis and Impax settling the OPANA® ER patent litigation. We are cooperating with these investigations.
       In February 2015, EGHI and affiliates received a CID from the Office of the Attorney General for the state of Alaska seeking production of certain
documents and information regarding EGHI’s settlement of the AndroGel ® patent litigation as well as documents produced in the aforementioned litigation
filed by the FTC. We are cooperating with this investigation.
      Similar matters may be brought by others or the foregoing matters may be expanded. We are unable to predict the outcome of these matters or to
estimate the possible range of any additional losses that could be incurred.
   Securities Litigation
        In May 2016, a putative class action entitled Craig Friedman v. Endo International plc, Rajiv Kanishka Liyanaarchchie de Silva and Suketu P.
Upadhyay was filed in the U.S. District Court for the Southern District of New York by an individual shareholder on behalf of himself and all similarly
situated shareholders. In August 2016, the court appointed Steamfitters’ Industry Pension Fund and Steamfitters’ Industry Security Benefit Fund as lead
plaintiffs in the action. In October 2016, plaintiffs filed a second amended complaint that, among other things, added Paul Campanelli as a defendant, and we
filed a motion to dismiss. In response, and without resolving the motion, the court permitted lead plaintiffs to file a third amended complaint. The amended
complaint alleged violations of Sections 10(b) and 20(a) of the Exchange Act based on the Company’s revision of its 2016 earnings guidance and certain
disclosures about its generics business, the integration of Par Pharmaceutical Holdings, Inc. and its subsidiaries, certain other alleged business issues and the
receipt of a CID from the U.S. Attorney’s Office for the Southern District of New York regarding contracts with pharmacy benefit managers concerning
FROVA®. Lead plaintiffs sought class certification, damages in an unspecified amount and attorneys’ fees and costs. We filed a motion to dismiss the third
amended complaint in December 2016. In January 2018, the court granted our motion and dismissed the case with prejudice. In February 2018, lead plaintiffs
filed a motion for relief from the judgment and leave to file a fourth amended complaint; the court denied this motion in April 2018. Lead plaintiffs appealed
to the U.S. Court of Appeals for the Second Circuit; that appeal is still pending.

                                                                              F-46
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 137 of 235 PageID #:30831
Table of Contents


        In February 2017, a putative class action entitled Public Employees’ Retirement System of Mississippi v. Endo International plc was filed in the Court
of Common Pleas of Chester County, Pennsylvania by an institutional purchaser of shares in our June 2, 2015 public offering, on behalf of itself and all
similarly situated purchasers. The lawsuit alleges violations of Sections 11, 12(a)(2) and 15 of the Securities Act of 1933 against Endo, certain of its current
and former directors and officers, and the underwriters who participated in the offering, based on certain disclosures about Endo’s generics business. In March
2017, defendants removed the case to the U.S. District Court for the Eastern District of Pennsylvania. In August 2017, the court remanded the case back to the
Chester County Court of Common Pleas. In October 2017, plaintiff filed an amended complaint. In December 2017, defendants filed preliminary objections
to the amended complaint. The court denied those preliminary objections in April 2018. The case is currently in discovery. Plaintiff filed its motion for class
certification in July 2018.
        In April 2017, a putative class action entitled Phaedra A. Makris v. Endo International plc, Rajiv Kanishka Liyanaarchchie de Silva and Suketu P.
Upadhyay was filed in the Superior Court of Justice in Ontario, Canada by an individual shareholder on behalf of herself and similarly-situated Canadian-
based investors who purchased Endo’s securities between January 11 and May 5, 2016. The statement of claim generally seeks class certification, declaratory
relief, damages, interest and costs based on alleged violations of the Ontario Securities Act. The statement of claim alleges negligent misrepresentations
concerning the Company’s revenues, profit margins and earnings per share; its receipt of a subpoena from the state of Connecticut regarding doxycycline
hyclate, amitriptyline hydrochloride, doxazosin mesylate, methotrexate sodium and oxybutynin chloride; and the erosion of the Company’s U.S. generic
pharmaceuticals business. In January 2019, plaintiff amended her statement of claim to add a claim on behalf of herself and similarly-situated Canadian
investors who purchased Endo’s securities between January 11, 2016 and June 8, 2017. This new claim is based on the Company’s decision to remove
reformulated OPANA® ER from the market.
       In August 2017, a putative class action entitled Bier v. Endo International plc, et al. was filed in the U.S. District Court for the Eastern District of
Pennsylvania by an individual shareholder on behalf of himself and all similarly situated shareholders. The original complaint alleged violations of Section
10(b) and 20(a) of the Exchange Act against Endo and four current and former directors and officers, based on the Company’s decision to remove
reformulated OPANA® ER from the market. In December 2017, the court appointed SEB Investment Management AB lead plaintiff in the action. In February
2018, the lead plaintiff filed an amended complaint, which added claims alleging violations of Sections 11 and 15 of the Securities Act in connection with
the June 2015 offering. The amended complaint named the Company, EHSI and 20 current and former directors, officers and employees of Endo as
defendants. In April 2018, the defendants moved to dismiss the amended complaint. In December 2018, the court dismissed the plaintiff’s claims against four
individual defendants, but otherwise denied the motion to dismiss.
       In November 2017, a putative class action entitled Pelletier v. Endo International plc, Rajiv Kanishka Liyanaarchchie De Silva, Suketu P. Upadhyay,
and Paul V. Campanelli was filed in the U.S. District Court for the Eastern District of Pennsylvania by an individual shareholder on behalf of himself and all
similarly situated shareholders. The lawsuit alleges violations of Section 10(b) and 20(a) of the Exchange Act relating to the pricing of various generic
pharmaceutical products. In June 2018, the court appointed Park Employees’ Annuity and Benefit Fund of Chicago lead plaintiff in the action. In August
2018, the lead plaintiff filed an amended complaint. In September 2018, the defendants moved to dismiss the amended complaint. That motion remains
pending.
       We will continue to vigorously defend the foregoing matters and to explore other options as appropriate in our best interests. Similar matters may be
brought by others or the foregoing matters may be expanded. We are unable to predict the outcome of these matters or to estimate the possible range of any
losses that could be incurred.
   VASOSTRICT® Related Matters
       In July 2016, Fresenius Kabi USA, LLC (Fresenius) filed a complaint against Par Pharmaceutical Companies, Inc. and its affiliate Par Sterile Products,
LLC (PSP) in the U.S. District Court for the District of New Jersey alleging that Par Pharmaceutical Companies, Inc. and its affiliate engaged in an
anticompetitive scheme to exclude competition from the market for vasopressin solution for intravenous injection in view of Par Pharmaceutical Companies,
Inc.’s VASOSTRICT® (vasopressin) product. The complaint alleges violations of Sections 1 and 2 of the Sherman Antitrust Act, as well as state antitrust and
common law, based on assertions that Par Pharmaceutical Companies, Inc. and its affiliate entered into exclusive supply agreements with one or more active
pharmaceutical ingredient (API) manufacturers and that, as a result, Fresenius has been unable to obtain vasopressin API in order to file an ANDA to obtain
FDA approval for its own vasopressin product. Fresenius seeks actual, treble and punitive damages, attorneys’ fees and costs and injunctive relief. In
September 2016, Par Pharmaceutical Companies, Inc. and its affiliate filed a motion to dismiss, which the district court denied in February 2017. The case is
currently in discovery.

                                                                             F-47
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 138 of 235 PageID #:30832
Table of Contents


       In August 2017, our subsidiaries PPI and PSP filed a complaint for actual, exemplary and punitive damages, injunctive relief and other relief against
QuVa Pharma, Inc. (QuVa), Stuart Hinchen, Peter Jenkins and Mike Rutkowski in the U.S. District Court for the District of New Jersey. The complaint alleges
misappropriation in violation of the federal Defend Trade Secrets Act, New Jersey’s Trade Secrets Act and New Jersey common law, as well as unfair
competition, breach of contract, breach of fiduciary duty, breach of the duty of loyalty, tortious interference with contractual relations and breach of the duty
of confidence in connection with VASOSTRICT®, a vasopressin-based cardiopulmonary drug. In October 2017, defendants answered the complaint and
QuVa asserted counterclaims against PPI and PSP alleging unfair competition under New Jersey common law and seeking declaratory judgment of non-
infringement as to five U.S. Patents assigned to PPI that are listed in FDA’s Orange Book for VASOSTRICT®. The counterclaims seek actual, exemplary and
punitive damages, injunctive relief and other relief. We filed a motion to dismiss the unfair competition counterclaim in November 2017. Also in November
2017, we filed a motion for preliminary injunction seeking various forms of relief. In January 2018, we filed a first amended complaint adding four former
employees and one consultant of PSP as defendants and numerous causes of action against some or all of those individuals, including misappropriation under
the federal Defend Trade Secrets Act, New Jersey’s Trade Secrets Act and New Jersey common law, as well as breach of contract, breach of the duty of loyalty
and breach of the duty of confidence. In March 2018, the court granted in part our motion for preliminary injunction and enjoined QuVa from marketing and
releasing its planned vasopressin product through the conclusion of trial. We subsequently deposited a bond to the court’s interest-bearing account to secure
the preliminary injunction. Defendants filed a motion asking the court to reconsider the bond amount, which the court denied. Also in March 2018, QuVa
and seven of the individual defendants filed a motion to dismiss the New Jersey common law claims, four of the individual defendants filed a motion to
dismiss for lack of personal jurisdiction and one of the individuals filed a motion to dismiss the breach of contract claim. In April 2018, another individual
defendant filed a motion to dismiss asserting numerous arguments, including lack of personal jurisdiction, improper venue and choice of law. Discovery
began in May 2018. Also in May 2018, defendants filed a notice of appeal to the Third Circuit Court of Appeal indicating intent to appeal the court’s
preliminary injunction. In October 2018, defendants filed their opening appellate brief, in December 2018, we filed our response brief and in January 2019,
defendants filed their reply brief. Also in January 2019, the court denied all four of defendants’ pending motions to dismiss, as well as our pending motion to
dismiss, which the court found was moot in light of the first amended complaint. In February 2019, the defendants filed their answers and affirmative
defenses, and certain defendants also filed counterclaims.
       In October 2017, Endo Par Innovation Company, LLC (EPIC) and PSP filed a complaint in the United States District Court for the District of Columbia
challenging the legality of the FDA’s Interim Policy on Compounding Using Bulk Drug Substances Under Section 503B of the Federal Food, Drug, and
Cosmetic Act (January 2017) with respect to the listing of vasopressin in Category 1 of the Interim Policy. The complaint contends that the Interim Policy is
unlawful because it is inconsistent with the Federal Food, Drug, and Cosmetic Act, including, but not limited to, Section 503B of that Act. The complaint
seeks (i) a declaration that FDA’s Interim Policy and its listing of vasopressin in Category 1 of the Interim Policy are unlawful, and (ii) an order enjoining and
vacating the Interim Policy and the FDA’s listing of vasopressin in Category 1 of the Interim Policy. In January 2018, EPIC and PSP agreed to a temporary
60-day stay of the litigation in light of the FDA’s announcement that forthcoming guidance would address the concerns set forth in the Company’s
complaint. In March 2018, the FDA released new draft guidance for industry entitled “Evaluation of Bulk Drug Substances Nominated for Use in
Compounding Under Section 503B of the Federal Food, Drug, and Cosmetic Act.” Shortly thereafter, the parties agreed to extend the temporary stay for an
additional 180 days. In August 2018, before the 180-day stay period expired, Athenex Pharma Solutions, LLC and Athenex Pharmaceutical Division, LLC
announced they had commenced bulk compounding of vasopressin, and moved to intervene in EPIC and PSP’s case against the FDA. Later that month, EPIC
and PSP invoked their ability to terminate the stay and filed a Motion for Preliminary Injunction. Before responding to the Motion for Preliminary
Injunction, the FDA issued a notice containing a proposed finding that there is no clinical need to bulk compound vasopressin under Section 503B in August
2018. In September 2018, the FDA advised EPIC and PSP that it would agree to use its best efforts to finalize the vasopressin clinical need rulemaking by
December 31, 2018, if the case were again stayed. EPIC and PSP agreed to the requested stay. In December 2018, the appropriations act that had been funding
the Department of Justice and components of the FDA expired, resulting in a lapse of appropriations; therefore, the FDA moved the court for a further stay of
the case until appropriations were restored. The court granted the motion in January 2019, ordering the FDA to file a notification with the court within three
business days of Department of Justice operations resuming. After government appropriations were restored, the FDA advised that it would use its best efforts
to finalize the vasopressin clinical need determination by March 15, 2019. Based on that commitment, EPIC and PSP agreed not to oppose the FDA’s request
to stay the case again until the earliest of March 15, 2019, the publication of a final clinical need determination for vasopressin or a substantial change in
circumstances necessitating a decision on EPIC and PSP’s Motion for Preliminary Injunction. EPIC and PSP cannot currently be certain whether the FDA will
request a further stay of the litigation, of the date on which the FDA will finalize its clinical need determination or of the date on which the litigation will be
resolved.
       In August 2018, Athenex filed a declaratory judgment action in the U.S. District Court for the Western District of New York, a case styled Athenex v.
Par, alleging non-infringement and/or invalidity of the patents the Company has listed in the Orange Book in view of VASOSTRICT®. The Company moved
to dismiss Athenex’s case on multiple grounds in October 2018, which motion was opposed by Athenex in December 2018. The Company responded to this
opposition in December 2018. This motion has not yet been decided.

                                                                               F-48
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 139 of 235 PageID #:30833
Table of Contents


       In April 2018, PSP and PPI received a notice letter from Eagle Pharmaceuticals, Inc. (Eagle) advising of the filing by such company of an ANDA for a
generic version of VASOSTRICT® (vasopressin IV solution (infusion)) 20 units/ml. In May 2018, PSP and PPI received a second notice letter from Eagle
advising of the same filing, but adding an additional patent. The Paragraph IV notices refer to U.S. Patent Nos. 9,375,478; 9,687,526; 9,744,209; 9,744,239;
9,750,785; and 9,937,223, which variously cover either vasopressin-containing pharmaceutical compositions or methods of using a vasopressin-containing
dosage form to increase blood pressure in humans. In May 2018, PPI, PSP and EPIC filed a lawsuit against Eagle in the United States District Court for the
District of Delaware within the 45-day deadline to invoke a 30-month stay of FDA approval pursuant to the Hatch-Waxman legislative scheme. In August
2018, Eagle filed an answer and a counterclaim for non-infringement and invalidity of asserted patents. A claim construction hearing is scheduled for May
2019, with a bench trial scheduled for May 2020.
       In September 2018, PSP and PPI received a notice letter from Sandoz Inc. (Sandoz) advising of the filing by such company of an ANDA for a generic
version of VASOSTRICT® (vasopressin IV solution (infusion)) 200 units/10 ml. In October 2018, PPI, PSP and EPIC filed a lawsuit against Sandoz in the
United States District Court for the District of New Jersey within the 45-day deadline to invoke a 30-month stay of FDA approval pursuant to the Hatch-
Waxman legislative scheme. In October 2018, PSP and PPI received an additional notice letter from Sandoz advising of the filing by such company of an
ANDA for a generic version of the 20 units/1 ml presentation for VASOSTRICT®. In November 2018, the complaint was amended to add a claim for the
additional notice letter, within the 45-day deadline to invoke a 30-month stay of FDA approval pursuant to the Hatch-Waxman legislative scheme. The
Company continues to vigorously defend its intellectual property.
      In November 2018, PSP and PPI received a notice letter from Amphastar Pharmaceuticals, Inc. (Amphastar) advising of the filing by such company of
an ANDA for a generic version of VASOSTRICT® (vasopressin IV solution (infusion)) 20 units/1 ml. In December 2018, PPI, PSP and EPIC filed a lawsuit
against Amphastar in the U.S. District Court for the District of Delaware within the 45-day deadline to invoke a 30-month stay of FDA approval pursuant to
the Hatch-Waxman legislative scheme. The Company continues to vigorously defend its intellectual property.
      The Company’s legal reserves include, among other things, an estimated accrual for certain VASOSTRICT®-related matters. We will continue to
vigorously defend or prosecute the foregoing matters as appropriate, to protect our intellectual property rights, to pursue all available legal and regulatory
avenues and to explore other options as appropriate in our best interests. Similar matters may be brought by others or the foregoing matters may be expanded.
We are unable to predict the outcome of these matters or to estimate the possible range of any additional losses that could be incurred.
   Paragraph IV Certifications on OPANA® ER
       In August 2014 and October 2014, the U.S. Patent Office issued U.S. Patent Nos. 8,808,737 (the ‘737 patent) and 8,871,779 (the ‘779 patent)
respectively, which cover a method of using OPANA® ER and a highly pure version of the API of OPANA® ER. In November 2014, EPI filed lawsuits against
Teva, ThoRx, Actavis, Impax, Ranbaxy, Roxane, Amneal and Sandoz Inc. based on their ANDAs filed against both the INTAC ® technology and non-INTAC ®
technology versions of OPANA® ER. Those lawsuits were filed in the U.S. District Court for the District of Delaware alleging infringement of these new
patents, which expire in 2027 and 2029, respectively. On November 17, 2015, the District Court held the ‘737 patent invalid for claiming unpatentable
subject matter. That patent has been dismissed from all suits and the suits administratively closed as to that patent, subject to appeal at the end of the case on
the ‘779 patent. In July 2016, a three-day trial was held in the U.S. District Court for the District of Delaware against Teva and Amneal for infringement of the
‘779 patent. In October 2016, the District Court issued an opinion holding that the defendants infringed the claims of U.S. Patent No. 8,871,779. The opinion
also held that the defendants had failed to show that the ‘779 patent was invalid. The District Court issued an Order enjoining the defendants from launching
their generic products until the expiration of the ‘779 patent in November 2029. A trial for infringement of the ‘779 patent by Actavis was held in February
2017 in the same court (U.S. District Court for the District of Delaware) in front of the same judge. In August 2017, the District Court issued an opinion
holding that Actavis infringed the claims of the ‘779 patent and that Actavis had failed to show that the ‘779 patent was invalid. Teva, Amneal and Actavis
have appealed these holdings. We have appealed the holding that the ‘737 patent is invalid. A hearing on those appeals took place in December 2018.We are
awaiting decisions on those appeals.
      We will continue to vigorously defend or prosecute the foregoing matter as appropriate, to protect our intellectual property rights, to pursue all
available legal and regulatory avenues and to explore other options as appropriate in our best interests in defense of our intellectual property, including
enforcement of the product’s intellectual property rights and approved labeling. We are unable to predict the outcome of these matters or to estimate the
possible range of any losses that could be incurred.
   Other Proceedings and Investigations
       Proceedings similar to those described above may also be brought in the future. Additionally, we are involved in, or have been involved in,
arbitrations or various other proceedings that arise from the normal course of our business. We cannot predict the timing or outcome of these other
proceedings. Currently, neither we nor our subsidiaries are involved in any other proceedings that we expect to have a material effect on our business,
financial condition, results of operations and cash flows.

                                                                              F-49
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 140 of 235 PageID #:30834
Table of Contents


Leases
       We lease certain fixed assets under capital leases that expire through 2032. We lease automobiles, machinery and equipment and facilities under
certain noncancelable operating leases that expire through 2028. These leases are renewable at our option.
        On October 28, 2011, our subsidiary EPI entered into a lease agreement for a new Company headquarters in Malvern, Pennsylvania. The initial term of
the lease is through 2024 and includes three renewal options, each for an additional 60-month period. This lease is accounted for as a direct financing
arrangement whereby the Company recorded, over the construction period, the full cost of the asset in Property, plant and equipment, net. A corresponding
liability was also recorded, net of leasehold improvements paid for by the Company, and is being amortized over the expected lease term through monthly
rental payments using an effective interest method. At December 31, 2018, there was a liability of $33.8 million related to this arrangement, $4.9 million of
which is included in Accounts payable and accrued expenses and $28.9 million of which is included in Other liabilities in the accompanying Consolidated
Balance Sheet.
       A summary of minimum future rental payments required under capital and operating leases as of December 31, 2018 are as follows (in thousands):
                                                                                                                                      Capital Leases (1)
                                                                                                                                             (2)                Operating Leases
2019                                                                                                                                 $            6,884     $            15,800
2020                                                                                                                                              6,819                  14,519
2021                                                                                                                                              6,921                  12,883
2022                                                                                                                                              7,072                  12,454
2023                                                                                                                                              7,225                   9,945
Thereafter                                                                                                                                        9,127                  20,573
Total minimum lease payments                                                                                                         $           44,048     $            86,174
Less: Amount representing interest                                                                                                                4,084
Total present value of minimum payments                                                                                              $           39,964
Less: Current portion of such obligations                                                                                                         5,845
Long-term capital lease obligations                                                                                                  $           34,119
__________
   (1) The direct financing arrangement is included under Capital Leases.
   (2) We have entered into agreements to sublease certain properties. Most significantly, we sublease approximately 140,000 square feet of our Malvern, Pennsylvania headquarters
       and substantially all of our Chesterbrook, Pennsylvania facility. As of December 31, 2018, we expect to receive approximately $29.7 million in future minimum rental
       payments over the remaining terms of the Malvern and Chesterbrook subleases through 2024. Amounts included in this table have not been reduced by the minimum sublease
       rentals.

      Expenses incurred under operating leases were approximately $18.7 million, $18.7 million and $22.2 million for the years ended December 31, 2018,
2017 and 2016, respectively.

                                                                                      F-50
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 141 of 235 PageID #:30835
Table of Contents



NOTE 16. OTHER COMPREHENSIVE (LOSS) INCOME
      Set forth below are the tax effects allocated to each component of Other comprehensive (loss) income for the years ended December 31, 2018, 2017
and 2016 (in thousands):

                                          2018                                                    2017                                                 2016
                         Before-Tax   Tax (Expense)       Net-of-Tax       Before-Tax          Tax Benefit       Net-of-Tax       Before-Tax        Tax Benefit       Net-of-Tax
                          Amount         Benefit           Amount           Amount              (Expense)         Amount           Amount            (Expense)         Amount
Net unrealized
loss on
securities:
  Unrealized
  loss arising
  during the
  period             $          —     $          —    $           —    $        (811)      $          296    $        (515)   $       (1,588)   $          674    $        (914)
  Less:
  reclassification
  adjustments
  for (gain) loss
  realized in net
  loss                          —                —                —                —                     —               —                (6)                 —               (6)
    Net
    unrealized
    gains (losses)
    on securities    $          —     $          —    $           —    $        (811)      $          296    $        (515)   $       (1,594)   $          674    $        (920)
Net unrealized
(loss) gain on
foreign
currency:
  Foreign
  currency
  translation
  (loss) gain
  arising during
  the period               (19,408)              —          (19,408)          31,202                     —          31,202           18,267            13,462            31,729
  Less:
  reclassification
  adjustments
  for loss
  realized in net
  loss                          —                —                —          112,926                     —         112,926                —                   —               —
    Foreign
    currency
    translation
    (loss) gain      $     (19,408)   $          —    $     (19,408)   $     144,128       $             —   $     144,128    $      18,267     $      13,462     $      31,729
Other
comprehensive
(loss) income        $     (19,408)   $          —    $     (19,408)   $     143,317       $          296    $     143,613    $      16,673     $      14,136     $      30,809

       Reclassification adjustments out of Other comprehensive (loss) income related to foreign currency translation were recorded upon the liquidation of
Litha and Somar during 2017.
       Substantially all of the Company’s Accumulated other comprehensive loss at December 31, 2018 and December 31, 2017 consists of Foreign currency
translation loss.

NOTE 17. SHAREHOLDERS' (DEFICIT) EQUITY
       The Company has issued 4,000,000 euro deferred shares of $0.01 each at par. The euro deferred shares are held by nominees in order to satisfy an Irish
legislative requirement to maintain a minimum level of issued share capital denominated in euro and to have at least seven registered shareholders. The euro
deferred shares carry no voting rights and are not entitled to receive any dividend or distribution.
Effects of Changes in Accounting Principles
      The Company early adopted ASU No. 2016-16, “Intra-Entity Transfers of Assets Other Than Inventory” (ASU 2016-16) on January 1, 2017, resulting
in, among other effects, the elimination of previously recorded deferred charges that were established in 2016. Specifically, effective January 1, 2017, the
Company eliminated $372.8 million of deferred charges and recorded a corresponding increase to its accumulated deficit.
      As further discussed in Note 2. Summary of Significant Accounting Policies, the Company also adopted ASC 606 on January 1, 2018, resulting in a net
decrease of $3.1 million to its accumulated deficit at January 1, 2018.

                                                                                    F-51
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 142 of 235 PageID #:30836
Table of Contents


Share Repurchase Program
       Pursuant to Article 11 of the Company’s Articles of Association, the Company has broad shareholder authority to conduct ordinary share repurchases
by way of redemptions. The Company’s authority to repurchase ordinary shares is subject to legal limitations and the existence of sufficient distributable
reserves. For example, the Companies Act requires Irish companies to have distributable reserves equal to or greater than the amount of any proposed
ordinary share repurchase amount. Unless we are able to generate sufficient distributable reserves or create distributable reserves by reducing our share
premium account, we will not be able to repurchase our ordinary shares. As permitted by Irish Law and the Company’s Articles of Association, any ordinary
shares redeemed shall be cancelled upon redemption.
       The Board of Directors has approved a share buyback program (the 2015 Share Buyback Program) that authorizes the Company to redeem, in the
aggregate, $2.5 billion of its outstanding ordinary shares. To date, the Company has redeemed and cancelled approximately 4.4 million of its ordinary shares
under the 2015 Share Buyback Program for $250.0 million, not including related fees.

NOTE 18. SHARE-BASED COMPENSATION
      As discussed in Note 3. Discontinued Operations and Divestitures, the operating results of the Company’s Astora businesses are reported as
Discontinued operations, net of tax in the Consolidated Statements of Operations for all periods presented. However, as share-based compensation is not
material for these businesses, amounts in this Note 18. Share-based Compensation have not been adjusted to exclude the impact of these businesses.
   Stock Incentive Plans
       In June 2015, the Company’s shareholders approved the 2015 Stock Incentive Plan (the 2015 Plan), which has subsequently been amended, as
approved by the Company’s shareholders, on multiple occasions, including in 2017 and 2018. Under the 2015 Plan, stock options (including incentive stock
options), stock appreciation rights, restricted stock awards, performance awards and other share- or cash-based awards may be issued at the discretion of the
Board of Directors from time to time. No ordinary shares are to be granted under previously approved plans, including the Company’s 2000, 2004, 2007,
2010 and Assumed Stock Incentive Plans. All awards previously granted and outstanding under these prior plans remain subject to the terms of those prior
plans.
      During the third quarter of 2017, the Company issued approximately 1.0 million stock options and 0.1 million restricted stock units that were initially
subject to shareholder approval and were subsequently approved by shareholders on June 7, 2018 at the Company’s Annual General Meeting of
Shareholders. The options have an exercise price equal to the closing share price on their issuance date in August 2017. For accounting and disclosure
purposes, these stock options and restricted stock units were considered to have been granted in 2018 upon approval by shareholders.
       As further described below, certain of the Company’s outstanding Performance Share Units (PSUs) are measured upon the completion of three
independent successive one-year performance targets, which are generally established for each performance period during the first quarter of that calendar
year. The determination of the grant-date(s) underlying such PSUs depends in part on the date(s) on which each of the performance targets with respect to
those PSUs are approved. Therefore, for certain PSUs, a single unit may give rise to multiple grant dates depending, in part, on the dates on which the
respective performance targets are approved. As of December 31, 2018, there are 0.5 million PSUs outstanding, representing target amounts, for which a grant
date has not yet been established. No fair value has been ascribed to these awards as no grant date has been established.
       Beginning in 2017, long-term cash incentive (LTCI) awards were provided to certain employees. LTCI awards were designed to vest ratably, in equal
amounts, over a three-year service period. Upon vesting, each vested LTCI unit would be settled in cash in an amount equal to the price of Endo’s ordinary
shares on the vest date. As of September 30, 2018, approximately 3.0 million unvested LTCI awards were outstanding for approximately 570 employees. The
outstanding awards had a weighted average remaining requisite service period of 2.3 years. A corresponding liability of $14.9 million was recorded as of
September 30, 2018 in Accounts payable and accrued expenses and Other liabilities in the Company’s Condensed Consolidated Balance Sheets. On
October 1, 2018, the Compensation Committee of the Board of Directors authorized the Company to settle each of the outstanding unvested LTCI awards in
shares, rather than cash, upon vesting in accordance with the original vesting terms of the awards. With the authorization of the Compensation Committee,
management’s intent to settle the awards in shares rather than cash is a modification that changes the awards’ classification from liability to equity, effective
October 1, 2018. The accounting for the modification occurred in the fourth quarter of 2018. Prior to this modification, LTCI awards were excluded from
amounts in this Note 18. Share-based Compensation. Subsequent to this modification, LTCI awards are generally treated the same as restricted stock units
(RSUs), including for accounting, financial statement classification and disclosure purposes. However, adjustments to pre-modification amounts of LTCI
expense that are recorded in the Consolidated Statements of Operations subsequent to this modification, including adjustments related to actual or estimated
forfeitures, are excluded from the determination of share-based compensation expense.
      At December 31, 2018, approximately 5.5 million ordinary shares were reserved for future grants under the 2015 Plan. As of December 31, 2018, stock
options, restricted stock awards, PSUs, RSUs and LTCI awards have been granted under the stock incentive plans.

                                                                              F-52
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 143 of 235 PageID #:30837
Table of Contents


       Generally, the grant-date fair value of each award is recognized as expense over the requisite service period. However, expense recognition differs in
the case of certain performance share units where the ultimate payout is performance-based. For these awards, at each reporting period, the Company
estimates the ultimate payout and adjusts the cumulative expense based on its estimate and the percent of the requisite service period that has elapsed.
     Presented below are the components of total share-based compensation as recorded in our Consolidated Statements of Operations for the years ended
December 31, 2018, 2017 and 2016 (in thousands).

                                                                                                          2018                 2017                 2016
Selling, general and administrative expenses                                                       $          44,454    $         38,292     $         54,176
Research and development expenses                                                                              2,251               4,197                2,440
Cost of revenues                                                                                               7,366               7,660                2,040
Discontinued operations (Note 3)                                                                                  —                   —                 1,113
 Total share-based compensation expense                                                            $          54,071    $         50,149     $         59,769

      As of December 31, 2018, the total remaining unrecognized compensation cost related to all non-vested share-based compensation awards for which a
grant date has been established as of December 31, 2018 amounted to $68.3 million.
   Stock Options
      From time to time, the Company grants stock options to its employees as part of their annual share compensation awards and, in certain circumstances,
on an ad hoc basis or upon their commencement of service with the Company.
       Employee stock options generally vest ratably, in equal amounts, over a three or four-year service period and expire ten years from the grant date. The
fair value of option grants is estimated at the date of grant using the Black-Scholes option-pricing model. This model utilizes assumptions related to
volatility, the risk-free interest rate, the dividend yield (which is assumed to be zero as the Company has not paid cash dividends to date and does not
currently expect to pay cash dividends) and the expected term of the option. Expected volatilities utilized in the model are based mainly on the historical
volatility of the Company’s share price over a period commensurate with the expected life of the share option as well as other factors. The risk-free interest
rate is derived from the U.S. Treasury yield curve in effect at the time of grant. We estimate the expected term of options granted based on our historical
experience with our employees’ exercise of stock options and other factors.

                                                                             F-53
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 144 of 235 PageID #:30838
Table of Contents


       A summary of the activity for each of the years ended December 31, 2018, 2017 and 2016 is presented below:
                                                                                                                                            Weighted Average
                                                                                                                   Weighted Average            Remaining             Aggregate Intrinsic
                                                                                           Number of Shares         Exercise Price          Contractual Term             Value (1)
Outstanding as of January 1, 2016                                                                 2,768,567       $             51.56
 Granted                                                                                          2,578,105       $             35.45
 Exercised                                                                                          (62,589)      $             31.19
 Forfeited                                                                                         (858,556)      $             52.27
 Expired                                                                                           (100,318)      $             60.71
Outstanding as of December 31, 2016                                                               4,325,209       $             41.70
  Granted                                                                                         5,288,675       $             10.42
  Forfeited                                                                                        (623,987)      $             28.32
  Expired                                                                                          (741,767)      $             40.29
Outstanding as of December 31, 2017                                                               8,248,130       $             22.79
  Granted                                                                                           971,590       $              7.55
  Exercised                                                                                         (94,392)      $              9.89
  Forfeited                                                                                        (605,737)      $             19.01
  Expired                                                                                          (446,873)      $             36.80
Outstanding as of December 31, 2018                                                               8,072,718       $             20.62                      7.12 $                        —
Vested and expected to vest as of December 31, 2018                                               7,833,930       $             20.86                      7.08 $                        —
Exercisable as of December 31, 2018                                                               3,550,777       $             28.07                      6.00 $                        —
__________
   (1) The intrinsic value of a stock option is the excess, if any, of the closing price of the Company’s ordinary shares on the last trading day of the fiscal year over the exercise
       price. The aggregate intrinsic values presented in the table above represent sum of the intrinsic values of all corresponding stock options that are “in-the-money,” if any.

       The range of exercise prices for the above stock options outstanding at December 31, 2018 is from $7.55 to $89.68.
      No options were exercised during the year ended December 31, 2017. The total intrinsic value of options exercised during the years ended December
31, 2018 and 2016 was $0.6 million and $1.3 million, respectively. No tax benefits from stock option exercises were realized during the years ended
December 31, 2018, 2017 and 2016. The weighted average grant-date fair value of the stock options granted in the years ended December 31, 2018, 2017 and
2016 was $3.97, $4.73 and $11.46 per option, respectively, determined using the following average assumptions:

                                                                                                                           2018                     2017                     2016
Expected term (years)                                                                                                              4.0                      4.0                      4.0
Risk-free interest rate                                                                                                            2.7%                     1.7%                     1.1%
Dividend yield                                                                                                                      —                        —                        —
Expected volatility                                                                                                                63%                      58%                      43%
     As of December 31, 2018, the weighted average remaining requisite service period of non-vested stock options was 1.7 years and the total remaining
unrecognized compensation cost related to non-vested stock options amounted to $9.4 million.
   Restricted Stock Units and Performance Share Units
       For PSUs for which a grant date has not yet occurred, such as those described above, no fair value has been established and these awards are not
reflected in any of the amounts in this “Restricted Stock Units and Performance Share Units” section.
      From time to time, the Company grants RSUs and PSUs to its employees as part of their annual share compensation awards and, in certain
circumstances, on an ad hoc basis or upon their commencement of service with the Company.
      RSUs vest ratably, in equal amounts, over a three or four-year service period. PSUs vest in full after a three-year service period and are conditional upon
the achievement of performance and/or market conditions established by the Compensation Committee of the Board of Directors.

                                                                                           F-54
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 145 of 235 PageID #:30839
Table of Contents


       PSUs awarded in 2018 and 2017 were based upon two discrete measures: relative total shareholder return (TSR) and a free cash flow performance
metric. The free cash flow performance metric, which accounts for 50% of the PSU award upon issuance, is measured upon the completion of three
independent successive one-year performance targets, which are generally established for each performance period during the first quarter of that calendar
year. The remaining 50% of the PSU award is tied exclusively to relative TSR performance, which will be measured against the three-year TSR of a custom
index of companies. The actual number of shares awarded is adjusted to between zero and 200% of the target award amount based upon achievement of
certain goals. In addition to meeting the performance conditions, grant recipients are also generally subject to being employed by the Company until the
conclusion of the three-year vesting period in order to receive the awards. TSR relative to peers is considered a market condition under applicable
authoritative guidance, while the free cash flow measure is considered performance condition.
       In 2016, PSU grants are tied to relative TSR performance, which will be measured against the three-year TSR of a custom index of companies, with
maximum payout levels also based on absolute compounded annual growth rate (CAGR) share price objectives. Each award covered a three-year performance
cycle. The actual number of shares awarded is adjusted to between zero and 300% of the target award amount based upon achievement of pre-determined
relative TSR and CAGR share price goals. TSR relative to peers is considered a market condition under applicable authoritative guidance.
      RSUs are valued based on the closing price of Endo’s ordinary shares on the date of grant. PSUs with TSR conditions are valued using a Monte-Carlo
variant valuation model, while those with adjusted free cash flow conditions are valued taking into consideration the probability of achieving the specified
performance goal. The Monte-Carlo variant valuation model considered a variety of potential future share prices for Endo as well as our peer companies in a
selected market index.
      A summary of our non-vested RSUs and PSUs for the years ended December 31, 2018, 2017 and 2016 is presented below:
                                                                                                                                                            Aggregate Intrinsic
                                                                                                                                      Number of Shares          Value (1)
Non-vested as of January 1, 2016                                                                                                             1,806,853
 Granted                                                                                                                                     1,582,429
 Forfeited                                                                                                                                    (975,994)
 Vested                                                                                                                                       (728,228)
Non-vested as of December 31, 2016                                                                                                           1,685,060
  Granted                                                                                                                                    4,168,477
 Forfeited                                                                                                                                    (552,981)
 Vested                                                                                                                                       (575,883)
Non-vested as of December 31, 2017                                                                                                           4,724,673
  Granted                                                                                                                                    5,609,561
 LTCI modification (2)                                                                                                                       2,989,965
 Forfeited                                                                                                                                    (753,653)
 Vested                                                                                                                                     (1,551,074)
Non-vested as of December 31, 2018                                                                                                         11,019,472       $     80,442,146
Vested and expected to vest as of December 31, 2018                                                                                        10,250,560       $     74,829,088
__________
   (1) The aggregate intrinsic values of RSUs and PSUs presented in the table above are calculated by multiplying the closing price of the Company’s ordinary shares on the last
       trading day of the fiscal year by the corresponding number of RSUs and PSUs.
   (2) As a result of the October 1, 2018 modification to the Company’s LTCI awards described above, modified LTCI awards are treated as RSUs for disclosure purposes; thus, the
       table above reflects an increase to the non-vested number of shares on the modification date.

      As of December 31, 2018, the weighted average remaining requisite service period of the units presented in the table above was 1.9 years and the
corresponding total remaining unrecognized compensation cost amounted to $54.2 million in the case of RSUs and LTCI awards and $4.7 million in the case
of PSUs. The weighted average grant-date fair value of the units granted during the years ended December 31, 2018, 2017 and 2016 was $6.88, $11.42 and
$43.52 per unit, respectively.

                                                                                      F-55
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 146 of 235 PageID #:30840
Table of Contents



NOTE 19. OTHER INCOME, NET
       The components of Other income, net for the years ended December 31, 2018, 2017 and 2016 are as follows (in thousands):

                                                                                                            2018                 2017                  2016
Net (gain) loss on sale of business and other assets                                                 $         (45,155)   $         (13,809)   $           3,192
Foreign currency (gain) loss, net                                                                               (3,762)              (2,801)               2,991
Net loss (gain) from our investments in the equity of other companies                                            3,444                  898               (1,190)
Other miscellaneous, net                                                                                        (6,480)              (1,311)              (5,331)
  Other income, net                                                                                  $         (51,953)   $         (17,023)   $              (338)

      In 2018, Net (gain) loss on sale of business and other assets primarily relates to proceeds received from the 2018 sales of various ANDAs and of the
Huntsville facilities, as further discussed in Note 4. Restructuring.
       In 2017, Net (gain) loss on sale of business and other assets includes a $10.1 million gain resulting from the sale of Litha, as further described in Note
3. Discontinued Operations and Divestitures.
       Amounts of Foreign currency (gain) loss, net result from the remeasurement of the Company’s foreign currency denominated assets and liabilities. Net
loss (gain) from our investments in the equity of other companies includes the income statement impacts of our investments in the equity of other companies,
including those accounted for under the equity method and those classified as marketable securities.

NOTE 20. INCOME TAXES
Tax Reform
        The TCJA, which was signed into law on December 22, 2017, has resulted in significant changes to the U.S. corporate income tax system. In addition
to the reduction of the U.S. statutory federal corporate income tax rate from 35% to 21% effective January 1, 2018, the TCJA contains a broad range of
domestic and international provisions, many of which differ significantly from those contained in previous U.S. tax law. Although the rate of U.S. federal
income tax was reduced prospectively, changes in tax rates and laws are accounted for in the period of enactment. Therefore, during the year ended December
31, 2017, we recorded a benefit of $36.2 million as our provisional estimate of the impact of the TCJA in accordance with Staff Accounting Bulletin (SAB)
118. This benefit, which is primarily related to remeasurement of deferred tax liabilities related to tax deductible goodwill, has been recorded in our
Consolidated Statements of Operations as Income tax benefit. The Company has completed its accounting for the tax effects of the TCJA in accordance with
SAB 118. There were no significant adjustments to the provisional amounts recorded.
Income (Loss) Before Income Taxes
      Our operations are conducted through our various subsidiaries in numerous jurisdictions throughout the world. We have provided for income taxes
based upon the tax laws and rates in the jurisdictions in which our operations are conducted.
       The components of our Loss from continuing operations before income tax by geography for the years ended December 31, 2018, 2017 and 2016 are
as follows (in thousands):

                                                                                                            2018                 2017                 2016
United States                                                                                        $      (1,342,860)   $     (1,866,222)    $     (4,309,211)
International                                                                                                  404,028             383,218              385,355
  Total (loss) income from continuing operations before income tax                                   $       (938,832)    $     (1,483,004)    $     (3,923,856)

                                                                               F-56
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 147 of 235 PageID #:30841
Table of Contents


       Income tax from continuing operations consists of the following for the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                          2018                2017                 2016
Current:
 U.S. Federal                                                                                      $             6,236   $       (86,478)   $          18,369
 U.S. State                                                                                                      2,864            (6,462)               9,501
 International                                                                                                   8,278            (1,224)              22,851
Total current income tax                                                                           $         17,378      $       (94,164)   $          50,721
Deferred:
 U.S. Federal                                                                                      $         10,084      $     (124,682)    $       (661,484)
 U.S. State                                                                                                    (778)             (3,225)                (239)
 International                                                                                               (3,749)            (28,222)             (83,619)
Total deferred income tax                                                                          $             5,557   $     (156,129)    $       (745,342)
  Excess tax benefits of stock compensation exercised                                                              —                  —                (5,463)
Total income tax                                                                                   $         22,935      $     (250,293)    $       (700,084)

Tax Rate
      A reconciliation of income tax from continuing operations at the U.S. federal statutory income tax rate to the total income tax provision from
continuing operations for the years ended December 31, 2018, 2017 and 2016 is as follows (in thousands):

                                                                                                          2018                2017                 2016
Notional U.S. federal income tax provision at the statutory rate                                   $       (197,155)     $      (519,051)   $     (1,373,350)
State income tax, net of federal benefit                                                                        494              (11,473)              5,182
U.S. tax reform impact                                                                                        5,664              (36,216)                 —
Uncertain tax positions                                                                                      46,317               58,120             (18,111)
Residual tax on non-U.S. net earnings                                                                      (638,724)          (1,350,811)           (301,666)
Effects of outside basis differences                                                                             —                    —             (636,134)
Non-deductible goodwill impairment                                                                          109,189               60,808             926,881
Change in valuation allowance                                                                               752,008            1,648,836             762,604
Intra-entity transfers of assets                                                                            (63,335)             (53,509)            (92,859)
International Pharmaceuticals segment divestitures                                                               —               (56,092)                 —
Other                                                                                                         8,477                9,095              27,369
  Income tax                                                                                       $         22,935      $     (250,293)    $       (700,084)

       During the year ended December 31, 2018, the tax expense primarily related to the establishment of a valuation allowance against certain U.S. deferred
tax assets. During the year ended December 31, 2017, the tax benefit primarily related to pre-tax losses incurred by certain U.S. subsidiaries. During the year
ended December 31, 2016, the Company recorded a $636.1 million net tax benefit related to worthless stock deductions that are reflected as a component of
benefits from outside basis differences.

                                                                             F-57
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 148 of 235 PageID #:30842
Table of Contents


Deferred Tax Assets and Liabilities
       Deferred income taxes result from temporary differences between the amount of assets and liabilities recognized for financial reporting and tax
purposes. The significant components of the net deferred income tax liability shown on the balance sheets as of December 31, 2018 and 2017 are as follows
(in thousands):

                                                                                                                         December 31, 2018    December 31, 2017
Deferred tax assets:
 Accrued expenses and customer allowances                                                                                $        185,910     $          299,142
 Deferred interest expense                                                                                                        240,736                 46,230
 Fixed assets and intangible assets                                                                                               604,385                484,313
 Loss on capital assets                                                                                                            62,033                 49,585
 Net operating loss carryforward                                                                                                8,751,544              7,183,651
 Other                                                                                                                             65,266                 56,828
 Research and development and other tax credit carryforwards                                                                        9,551                  6,354
Total gross deferred income tax assets                                                                                   $      9,919,425     $        8,126,103
Deferred tax liabilities:
 Other                                                                                                                   $         (1,965)    $           (2,042)
 Outside basis difference                                                                                                         (73,652)               (92,635)
Total gross deferred income tax liabilities                                                                              $        (75,617)    $          (94,677)
  Valuation allowance                                                                                                          (9,877,617)            (8,062,975)
Net deferred income tax liability                                                                                        $        (33,809)    $          (31,549)

      At December 31, 2018, the Company had the following significant deferred tax assets for net operating and capital loss carryforwards, net of
unrecognized tax benefits (in thousands):

Jurisdiction                                                                                                                   Amount             Begin to Expire
Ireland                                                                                                                  $         13,254               indefinite
Luxembourg                                                                                                               $      8,378,742                   2034
United States:
  Federal-ordinary losses                                                                                                $        176,695                    2020
  Federal-capital losses                                                                                                 $         35,673                    2022
  State-ordinary losses                                                                                                  $        178,732                    2019
  State-capital losses                                                                                                   $         25,524                    2026
       A valuation allowance is required when it is more likely than not that all or a portion of a deferred tax asset will not be realized. The Company assesses
the available positive and negative evidence to estimate if sufficient future taxable income will be generated to use the existing deferred tax assets. The
amount of the deferred tax asset considered realizable, however, could be adjusted if estimates of future taxable income during the carryforward period are
reduced or increased, or if objective negative evidence, in the form of cumulative losses, is no longer present and additional weight may be given to
subjective evidence, such as projections for growth.
      The Company has recorded a valuation allowance against certain jurisdictional net operating loss carryforwards and other tax attributes. As of
December 31, 2018 and 2017, the total valuation allowance was $9,877.6 million and $8,063.0 million, respectively. During the years ended December 31,
2018 and 2017, the Company increased its valuation allowance in the amount of $1,814.6 million and $3,221.8 million, respectively.
       The net increase in the Company’s valuation allowance in 2018 was primarily driven by losses within jurisdictions unable to support recognition of a
deferred tax asset, of which the largest jurisdiction was Luxembourg, where the Company had significant interest expense and losses on its investments in the
equity of consolidated subsidiaries.

                                                                              F-58
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 149 of 235 PageID #:30843
Table of Contents


       The net increase in the Company’s valuation allowance in 2017 was primarily driven by: (i) $3,310.8 million related to losses within jurisdictions
unable to support recognition of a deferred tax asset, of which the largest jurisdiction was Luxembourg, where the Company recognized a significant loss on
its investment in the equity of consolidated subsidiaries, (ii) the establishment of a $479.7 million valuation allowance offsetting net deferred tax assets that
was created in connection with the January 1, 2017 adoption of ASU No. 2016-16, “Intra-Entity Transfers of Assets Other Than Inventory” and that primarily
relates to certain intangibles and tax deductible goodwill and (iii) $21.5 million relating to state tax benefits. This increase was partially offset by a $590.2
million reduction related to remeasurement of certain deferred tax assets resulting from the TCJA.
       At December 31, 2018, the Company had the following significant valuation allowances (in thousands):

Jurisdiction                                                                                                                                    December 31, 2018
Ireland                                                                                                                                        $        160,867
Luxembourg                                                                                                                                     $      8,378,742
United States                                                                                                                                  $      1,334,463
       We have provided income taxes for earnings that are currently distributed as well as the taxes associated with certain earnings that are expected to be
distributed in the future. No additional provision has been made for Irish and non-Irish income taxes on the undistributed earnings of subsidiaries or for
unrecognized deferred tax liabilities for temporary differences related to basis differences in investments in subsidiaries as such earnings are expected to be
indefinitely reinvested, the investments in subsidiaries are essentially permanent in duration. As of December 31, 2018, certain subsidiaries had
approximately $1,231.8 million of cumulative undistributed earnings that have been permanently reinvested because our plans do not demonstrate a need to
repatriate such earnings. A liability could arise if our intention to indefinitely reinvest such earnings were to change and amounts are distributed by such
subsidiaries or if such subsidiaries are ultimately disposed. It is not practicable to estimate the additional income taxes related to indefinitely reinvested
earnings or the basis differences related to investments in subsidiaries.
Uncertain Tax Positions
       The Company and its subsidiaries are subject to income taxes in the U.S., various states and numerous foreign jurisdictions with varying statutes as to
which tax years are subject to examination by the tax authorities. The Company has taken positions on its tax returns that may be challenged by various tax
authorities for which reserves have been established for tax-related uncertainties. The Company endeavors to resolve matters with a tax authority at the
examination level and could reach agreement with a tax authority at any time. The accruals for tax-related uncertainties are based on the Company’s best
estimate of the potential tax exposures. When particular matters arise, a number of years may elapse before such matters are audited and finally resolved, and
the final outcome with a tax authority may result in a tax liability that is more or less than that reflected in our financial statements. Favorable resolution of
such matters could be recognized as a reduction of the Company’s effective tax rate in the year of resolution, while a resolution that is not favorable could
increase the effective tax rate and may require the use of cash in the year of resolution. Uncertain tax positions are reviewed quarterly and adjusted as
necessary when events occur that affect potential tax liabilities, such as lapsing of applicable statutes of limitations, proposed assessments by tax authorities,
identification of new issues and issuance of new legislation, regulations or case law.
       As of December 31, 2018, the Company had total unrecognized income tax benefits of $479.4 million. If recognized in future years, $304.3 million of
these currently unrecognized income tax benefits would impact the income tax provision and effective tax rate. As of December 31, 2017, the Company had
total unrecognized tax benefits of $435.1 million. If recognized in future years, $289.9 million of these unrecognized income tax benefits would have
impacted the income tax provision and effective tax rate. The following table summarizes the activity related to unrecognized income tax benefits during the
years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                               F-59
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 150 of 235 PageID #:30844
Table of Contents


                                                                                                                                              Unrecognized Tax
                                                                                                                                               Benefit Federal,
                                                                                                                                              State, and Foreign
                                                                                                                                                      Tax
UTB Balance at January 1, 2016                                                                                                               $        316,247
 Gross additions for current year positions                                                                                                           142,778
 Gross reductions for prior period positions                                                                                                          (35,888)
 Gross additions for prior period positions                                                                                                             2,111
 Decrease due to lapse of statute of limitations                                                                                                       (3,085)
 Additions related to acquisitions                                                                                                                      2,350
 Currency translation adjustment                                                                                                                           88
UTB Balance at December 31, 2016                                                                                                             $        424,601
  Gross additions for current year positions                                                                                                            44,293
  Gross reductions for prior period positions                                                                                                          (64,887)
  Gross additions for prior period positions                                                                                                            22,765
  Decrease due to lapse of statute of limitations                                                                                                      (13,151)
  Currency translation adjustment                                                                                                                        2,330
UTB Balance at December 31, 2017                                                                                                             $        415,951
  Gross additions for current year positions                                                                                                            36,088
  Gross reductions for prior period positions                                                                                                           (3,570)
  Gross additions for prior period positions                                                                                                             7,950
  Decrease due to lapse of statute of limitations                                                                                                       (2,129)
  Currency translation adjustment                                                                                                                       (2,600)
UTB Balance at December 31, 2018                                                                                                             $        451,690
  Accrued interest and penalties                                                                                                                        27,739
Total UTB balance including accrued interest and penalties                                                                                   $        479,429

      The Company records accrued interest as well as penalties related to uncertain tax positions as part of the provision for income taxes. As of
December 31, 2018 and 2017, $27.7 million and $19.2 million, respectively, of corresponding accrued interest and penalties is included in the Consolidated
Balance Sheets, all of which is recorded in income taxes.
       During the years ended December 31, 2018, 2017, and 2016, we recognized expense of $8.6 million, $1.4 million and $5.1 million, respectively,
related to interest and penalties. The current portion of our UTB liability of $6.5 million is included in our Consolidated Balance Sheet as Accounts payable
and accrued expenses. The non-current portion of our UTB liability is included in our Consolidated Balance Sheet as Other liabilities or, if and to the extent
appropriate, as a reduction to Deferred tax assets.
       Our subsidiaries file income tax returns in the countries in which they have operations. Generally, these countries have statutes of limitations ranging
from 3 to 5 years. Certain subsidiary tax returns are currently under examination by taxing authorities, including U.S. tax returns for the 2011 through 2015
tax years by the Internal Revenue Service.
      It is expected that the amount of unrecognized tax benefits will change during the next twelve months; however, the Company does not anticipate any
adjustments that would lead to a material impact on our results of operations or our financial position.
       As of December 31, 2018, we may be subject to examination in the following major tax jurisdictions:

Jurisdiction                                                                                                                                 Open Years
Canada                                                                                                                                   2013 through 2018
India                                                                                                                                    2013 through 2018
Ireland                                                                                                                                  2014 through 2018
Luxembourg                                                                                                                               2014 through 2018
United States - federal, state and local                                                                                                 2006 through 2018


NOTE 21. NET LOSS PER SHARE
      The following is a reconciliation of the numerator and denominator of basic and diluted net loss per share attributable to Endo International plc
ordinary shareholders for the years ended December 31, 2018, 2017 and 2016 (in thousands):

                                                                                                           2018                 2017                 2016
Numerator:
 Loss from continuing operations                                                                    $       (961,767)    $     (1,232,711)    $     (3,223,772)
  Less: Net income from continuing operations attributable to noncontrolling interests                            —                    —                    16
  Loss from continuing operations attributable to Endo International plc                            $       (961,767)    $     (1,232,711)    $     (3,223,788)
  Loss from discontinued operations, net of tax attributable to Endo International plc                       (69,702)            (802,722)            (123,278)
  Net loss attributable to Endo International plc                                                   $     (1,031,469)    $     (2,035,433)    $     (3,347,066)
Denominator:
        Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 151 of 235 PageID #:30845
  For basic per share data—weighted average shares                                                          223,960              223,198              222,651
  Dilutive effect of ordinary share equivalents                                                                  —                    —                    —
  For diluted per share data—weighted average shares                                                        223,960              223,198              222,651

      Basic net loss per share attributable to Endo International plc ordinary shareholders amounts are computed based on the weighted average number of
ordinary shares outstanding during the period. Diluted net loss per share attributable to Endo International plc ordinary shareholders amounts are computed
based on the weighted average number of ordinary shares outstanding and, if there is net income from continuing operations attributable to Endo
International plc during the period, the dilutive impact of ordinary share equivalents outstanding during the period.
      The dilutive effect of ordinary share equivalents is measured using the treasury stock method. Stock options and awards that have been issued but for
which a grant date has not yet been established, such as the performance share units discussed in Note 18. Share-based Compensation, are not considered in
the calculation of basic or diluted weighted average shares.
       All potentially dilutive items were excluded from the diluted share calculation for the years ended December 31, 2018, 2017 and 2016 because their
effect would have been anti-dilutive, as the Company was in a loss position.

NOTE 22. SAVINGS AND INVESTMENT PLAN AND DEFERRED COMPENSATION PLANS
Savings and Investment Plan
       The Company maintains a defined contribution Savings and Investment Plan (the Endo 401(k) Plan) covering all U.S.-based eligible employees. The
Company matches 100% of the first 3% of eligible cash compensation that a participant contributes to the Endo 401(k) Plan plus 50% of the next 2% for a
total of up to 4%, subject to statutory limitations. Participants are immediately vested with respect to their own contributions and the Company’s matching
contributions, except that, for employees hired after 2017, the Company’s matching contributions will vest ratably over a two-year period.
      Costs incurred for contributions made by the Company to the Endo 401(k) Plan amounted to $6.4 million, $9.4 million and $11.5 million for the years
ended December 31, 2018, 2017 and 2016, respectively.
Directors Stock Election Plan
       The Company maintains a directors stock election plan. The purpose of this plan is to provide non-employee directors the opportunity to have their
cash retainer fees, or a portion thereof, delivered in the form of Endo ordinary shares. The amount of shares will be determined by dividing the portion of cash
fees elected to be received as shares by the closing price of the shares on the day the payment would have otherwise been paid in cash.

                                                                             F-60
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 152 of 235 PageID #:30846
Table of Contents



NOTE 23. QUARTERLY FINANCIAL DATA (UNAUDITED)
      The following table presents select unaudited financial data for each of the three-month periods ending March 31, 2018, June 30, 2018, September 30,
2018 and December 31, 2018, as well as the comparable 2017 periods (in thousands, except per share data):

                                                                                                                                   Quarter Ended
                                                                                                 March 31,                June 30,               September 30,           December 31,
2018 (1)
Total revenues                                                                              $         700,527       $          714,696       $         745,466       $          786,389
Gross profit                                                                                $         296,929       $          332,791       $         332,501       $          353,175
Loss from continuing operations                                                             $        (497,738)      $          (52,479)      $        (146,071)      $         (265,479)
Discontinued operations, net of tax                                                         $          (7,751)      $           (8,388)      $         (27,134)      $          (26,429)
Net loss attributable to Endo International plc                                             $        (505,489)      $          (60,867)      $        (173,205)      $         (291,908)
Net loss per share attributable to Endo International plc ordinary
shareholders—Basic:
  Continuing operations                                                                     $             (2.23)    $             (0.23)     $             (0.65)    $              (1.18)
  Discontinued operations                                                                                 (0.03)                  (0.04)                   (0.12)                   (0.12)
  Basic                                                                                     $             (2.26)    $             (0.27)     $             (0.77)    $              (1.30)
Net loss per share attributable to Endo International plc ordinary
shareholders—Diluted:
  Continuing operations                                                                     $             (2.23)    $             (0.23)     $             (0.65)    $              (1.18)
  Discontinued operations                                                                                 (0.03)                  (0.04)                   (0.12)                   (0.12)
  Diluted                                                                                   $             (2.26)    $             (0.27)     $             (0.77)    $              (1.30)
Weighted average shares—Basic                                                                         223,521                  223,834                 224,132                  224,353
Weighted average shares—Diluted                                                                       223,521                  223,834                 224,132                  224,353
2017 (2)
Total revenues                                                                              $       1,037,600       $         875,731        $         786,887       $          768,640
Gross profit                                                                                $         368,638       $         336,330        $         272,365       $          262,995
Loss from continuing operations                                                             $        (165,423)      $        (696,020)       $         (99,687)      $         (271,581)
Discontinued operations, net of tax                                                         $          (8,405)      $        (700,498)       $           3,017       $          (96,836)
Net loss attributable to Endo International plc                                             $        (173,828)      $      (1,396,518)       $         (96,670)      $         (368,417)
Net loss per share attributable to Endo International plc ordinary
shareholders—Basic:
  Continuing operations                                                                     $             (0.74)    $             (3.12)     $             (0.45)    $              (1.22)
  Discontinued operations                                                                                 (0.04)                  (3.14)                    0.02                    (0.43)
  Basic                                                                                     $             (0.78)    $             (6.26)     $             (0.43)    $              (1.65)
Net loss per share attributable to Endo International plc ordinary
shareholders—Diluted:
  Continuing operations                                                                     $             (0.74)    $             (3.12)     $             (0.45)    $              (1.22)
  Discontinued operations                                                                                 (0.04)                  (3.14)                    0.02                    (0.43)
  Diluted                                                                                   $             (0.78)    $             (6.26)     $             (0.43)    $              (1.65)
Weighted average shares—Basic                                                                         223,014                  223,158                 223,299                  223,322
Weighted average shares—Diluted                                                                       223,014                  223,158                 223,299                  223,322
__________
   (1) Loss from continuing operations for the year ended December 31, 2018 was impacted by (i) acquisition-related and integration items of $6.8 million, $5.2 million, $1.3
       million and $8.6 million during the first, second, third and fourth quarters, respectively, including charges due to changes in the fair value of contingent consideration of $6.8
       million, $4.1 million, $0.8 million and $8.2 million, respectively, (ii) asset impairment charges of $448.4 million, $22.8 million, $142.2 million and $303.5 million during
       the first, second, third and fourth quarters, respectively, (iii) certain cost reductions and separation benefits incurred in connection with continued efforts to enhance the
       Company’s operations and other miscellaneous costs of $49.0 million, $29.2 million, $4.0 million and $4.2 million during the first, second, third and fourth quarters,
       respectively, (iv) charges/(benefits) related to litigation-related and other contingent matters totaling $(2.5) million, $19.6 million, $(1.8) million and $(1.6) million during the
       first, second, third and fourth quarters, respectively, and (v) (gains) on sales of businesses and other assets of $(2.4) million, $(24.6) million, $(2.9) million and $(15.3)
       million during the first, second, third and fourth quarters, respectively.


                                                                                          F-61
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 153 of 235 PageID #:30847
Table of Contents

   (2) Loss from continuing operations for the year ended December 31, 2017 was impacted by (i) acquisition-related and integration items of $10.9 million, $4.2 million, $16.6
       million and $26.4 million during the first, second, third and fourth quarters, respectively, including charges due to changes in the fair value of contingent consideration of
       $6.2 million, $2.0 million, $15.4 million and $26.4 million, respectively, (ii) asset impairment charges of $204.0 million, $725.0 million, $94.9 million and $130.4 million
       during the first, second, third and fourth quarters, respectively, (iii) certain cost reductions and separation benefits incurred in connection with continued efforts to enhance
       the Company’s operations and other miscellaneous costs of $22.7 million, $24.6 million, $80.7 million and $84.5 million during the first, second, third and fourth quarters,
       respectively, (iv) charges/(benefits) related to litigation-related and other contingent matters totaling $0.9 million, $(2.6) million, $(12.4) million and $200.0 million during
       the first, second, third and fourth quarters, respectively, (v) loss on extinguishment of debt of $51.7 million during the second quarter and (vi) (gains) on sales of businesses
       and other assets of $(2.3) million, $(2.8) million and $(8.7) million during the first, third and fourth quarters, respectively. As previously reported in our Quarterly Report on
       Form 10-Q for the quarter ended September 30, 2017, the third quarter numbers above reflect a $14.2 million correcting entry to increase asset impairment charges resulting
       from certain assets that should have been impaired during the second quarter.

      Quarterly and year-to-date computations of per share amounts are made independently, therefore, the sum of the per share amounts for the quarters may
not equal the per share amounts for the year.
      As further described in Note 3. Discontinued Operations and Divestitures, we sold our Litha business in July 2017 and our Somar business in October
2017. Both of these businesses were part of our International Pharmaceuticals segment. Neither business met the requirements for presentation as
discontinued operations. The operating results of the Astora business are reported as Discontinued operations, net of tax in the Consolidated Statements of
Operations for all periods presented. For additional information, see Note 3. Discontinued Operations and Divestitures.

                                                                                         F-62
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 154 of 235 PageID #:30848
                                                                                                                            Exhibit 10.21


                                                                                                                 EXECUTION VERSION

                                                ENDO HEALTH SOLUTIONS INC.


                                           EXECUTIVE EMPLOYMENT AGREEMENT


       THIS AGREEMENT (this “Agreement”) is hereby entered into as of the 5th day of December, 2016 (the “Effective Date”),
by and between Endo Health Solutions Inc. (the “Company”), a wholly-owned subsidiary of Endo International plc (“Endo”), and
Antonio Pera (“Executive”) (hereinafter collectively referred to as “the parties”).


       In consideration of the respective agreements of the parties contained herein, it is agreed as follows:


1.     Term. The term of this Agreement shall be for the period commencing on the Effective Date and ending, subject to earlier
       termination as set forth in Section 6, on the third anniversary thereof (the “Employment Term”).


2.     Employment. During the Employment Term:


       (a)    Executive shall serve as President, Par Pharmaceutical and shall be assigned with the customary duties and
              responsibilities of such position. If Executive serves as a director of Endo or as a director or officer of any of Endo’s
              affiliates, then Executive will fulfill Executive’s duties as such director or officer without additional compensation.


       (b)    Executive shall report directly to Endo’s Chief Executive Officer. Executive shall perform the duties, undertake the
              responsibilities and exercise the authority customarily performed, undertaken and exercised by persons situated in a
              similar executive capacity.


       (c)    Executive shall devote substantially full-time attention to the business and affairs of the Company and its affiliates.
              Executive may (i) serve on corporate civil, charitable or non-profit boards or committees, subject in all cases to the prior
              approval of the board of directors of Endo (the “Board”) and other applicable written policies of the Company and its
              affiliates as in effect from time to time, and (ii) manage personal and family investments, participate in industry
              organizations and deliver lectures at educational institutions, so long as no such service or activity unreasonably
              interferes, individually or in the aggregate, with the performance of his responsibilities hereunder.
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 155 of 235 PageID #:30849


     (d)   Executive shall be subject to and shall abide by each of the personnel and compliance policies of the Company and its
           affiliates applicable and communicated in writing to senior executives.


     (e)   Executive shall provide services at his current location in Chestnut Ridge, New York, and will travel to the Company’s
           U.S. headquarters in Malvern, Pennsylvania to the extent reasonably necessary and appropriate to fulfill his duties.


3.   Annual Compensation.


     (a)   Base Salary. The Company agrees to pay or cause to be paid to Executive during the Employment Term a base salary
           at the rate of $460,000 per annum or such increased amount in accordance with this Section 3(a) (hereinafter referred to
           as the “Base Salary”). Such Base Salary shall be payable in accordance with the Company’s customary practices
           applicable to its executives. Such Base Salary shall be reviewed at least annually by the Board or by the Compensation
           Committee of the Board (the “Committee”), with the first such planned review to occur in February 2017, and may be
           increased in the sole discretion of the Committee, but not decreased.


     (b)   Incentive Compensation. For each fiscal year of the Company ending during the Employment Term, effective as of the
           2016 fiscal year, Executive shall be eligible to receive a target annual cash bonus of 55% of the Base Salary (such target
           bonus, as may hereafter be increased, the “Target Bonus”) with the opportunity to receive a maximum annual cash
           bonus in accordance with the terms of the applicable annual cash bonus plan as in effect from time to time, subject to
           the achievement of performance targets set by the Committee. Such annual cash bonus (“Incentive Compensation”)
           shall be paid in no event later than the 15th day of the third month following the end of the taxable year (of the
           Company or Executive, whichever is later) in which the performance targets have been achieved. If the parties
           (following good faith negotiation) fail to enter into a new employment agreement following expiration of the
           Employment Term and Executive terminates his employment within ninety (90) days following expiration of the
           Employment Term under circumstances that would have constituted Good Reason had such termination occurred
           during the Employment Term or if, during such 90-day period, the Company terminates Executive’s employment under
           circumstances that would not have constituted Cause had such termination occurred during the Employment Term, then
           the Company shall pay


                                             2
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 156 of 235 PageID #:30850


            Executive a Pro-Rata Bonus (as defined in Section 8(b)(ii) hereof) in a lump sum at the time bonuses are payable to
            other senior executives of the Company.


4.   Long-Term Compensation. During the Employment Term, Executive shall be eligible to receive equity-based compensation to
     be awarded in the sole discretion of the Committee, which may be subject to the achievement of certain performance targets set
     by the Committee. Beginning with grants made in 2017, Executive shall be eligible to receive equity-based compensation with
     a targeted grant date Fair Market Value (as defined in Endo’s 2015 Stock Incentive Plan or any successor plan thereto) equal to
     200% of Executive’s Base Salary for such fiscal year, subject to any increase in the Committee’s sole discretion. All such
     equity-based awards shall be subject to the terms and conditions set forth in the applicable plan and award agreements, and in
     all cases shall be as determined by the Committee; provided, that, such terms and conditions shall be no less favorable than
     those provided for other senior executives of the Company. If the parties (following good faith negotiation) fail to enter into a
     new employment agreement following expiration of the Employment Term and Executive terminates his employment within
     ninety (90) days following expiration of the Employment Term under circumstances that would have constituted Good Reason
     had such termination occurred during the Employment Term or if, during such 90-day period, the Company terminates
     Executive’s employment under circumstances that would not have constituted Cause had such termination occurred during the
     Employment Term, then such termination of employment shall be treated as a termination of employment for “Good Reason”
     or without Cause, as applicable, for purposes of the performance-based restricted stock units held by Executive as of the date of
     such termination of employment (and such awards shall be treated in accordance with the terms of the applicable award
     agreements).


5.   Other Benefits.


     (a)    Employee Benefits. During the Employment Term, Executive shall be entitled to participate in all employee benefit
            plans, practices and programs maintained by the Company or its affiliates and made available to employees generally,
            including, without limitation, all pension, retirement, profit sharing, savings, medical, hospitalization, disability, dental,
            life or travel accident insurance benefit plans, to the extent Executive is eligible under the terms of such plans.
            Executive’s participation in such plans, practices and programs shall be on the same basis and terms as are applicable to
            employees of the Company generally. Executive is responsible for any taxes (other than taxes that are the Company’s
            responsibility) that may be due based upon the value of the benefits provided.


                                                3
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 157 of 235 PageID #:30851


(b)   Executive Benefits. During the Employment Term, Executive shall be entitled to participate in all executive benefit or
      incentive compensation plans now maintained or hereafter established by the Company or its affiliates for the purpose
      of providing compensation and/or benefits to comparable executive employees of the Company including, but not
      limited to, the Company’s deferred compensation plans and any supplemental retirement, deferred compensation,
      supplemental medical or life insurance or other bonus or incentive compensation plans. Unless otherwise provided
      herein, Executive’s participation in such plans shall be on the same basis and terms, as other senior executives of the
      Company. No additional compensation provided under any of such plans shall be deemed to modify or otherwise affect
      the terms of this Agreement or any of Executive’s entitlements hereunder. Executive is responsible for any taxes (other
      than taxes that are the Company’s responsibility) that may be due based upon the value of the benefits provided.


(c)   Fringe Benefits and Perquisites. During the Employment Term, Executive shall be entitled to all fringe benefits and
      perquisites generally made available by the Company or its affiliates to its senior executives in accordance with current
      Company policy. For the avoidance of doubt, Executive shall not be entitled to any excise tax gross-up under Section
      280G or Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any successor provision), or
      any other tax gross-up.


(d)   Business Expenses. Upon submission of proper invoices in accordance with the Company’s normal procedures,
      Executive shall be entitled to receive prompt reimbursement of all reasonable out-of-pocket business, entertainment and
      travel expenses incurred by Executive in connection with the performance of Executive’s duties hereunder. Such
      reimbursement shall be made in no event later than the end of the calendar year following the calendar year in which
      the expenses were incurred.


(e)   Office and Facilities. During the Employment Term, Executive shall be provided with an appropriate office, with such
      secretarial and other support facilities as are commensurate with Executive’s status with the Company and its affiliates,
      which facilities shall be adequate for the performance of Executive’s duties hereunder.


(f)   Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to absent himself voluntarily from the
      performance of Executive’s employment under this Agreement, pursuant to the following:


                                         4
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 158 of 235 PageID #:30852


            (i)    Executive shall be entitled to annual vacation in accordance with the vacation policies of the Company as in
                   effect from time to time, which shall in no event be less than four weeks per year; and


            (ii)   Executive shall be entitled to sick leave (without loss of pay) in accordance with the Company’s policies as in
                   effect from time to time.


6.   Termination. The Employment Term and Executive’s employment hereunder may be terminated under the circumstances set
     forth below; provided, however, that notwithstanding anything contained herein to the contrary, Executive shall not be
     considered to have terminated employment with the Company for purposes of this Agreement unless Executive would be
     considered to have incurred a “separation from service” from the Company within the meaning of Section 409A of the Code.


     (a)    Disability. The Company may terminate Executive’s employment, on written notice to Executive after having
            reasonably established Executive’s Disability. For purposes of this Agreement, Executive will be deemed to have a
            “Disability” if, as a result of any medically determinable physical or mental impairment that can be expected to result in
            death or can be expected to last for a continuous period of not less than twelve (12) months, Executive is unable to
            perform the core functions of Executive’s position (with or without reasonable accommodation) or is receiving income
            replacement benefits for a period of six (6) months or more under the Company’s long-term disability plan. Executive
            shall be entitled to the compensation and benefits provided for under this Agreement for any period prior to Executive’s
            termination by reason of Disability during which Executive is unable to work due to a physical or mental infirmity in
            accordance with the Company’s policies for similarly-situated executives.


     (b)    Death. Executive’s employment shall be terminated as of the date of Executive’s death.


     (c)    Cause. The Company may terminate Executive’s employment for Cause, effective as of the date of the Notice of
            Termination (as defined in Section 7 below) that notifies Executive of his termination for Cause. “Cause” shall mean,
            for purposes of this Agreement: (i) the continued failure by Executive to use good faith efforts in the performance of
            Executive’s duties under this Agreement (other than any such failure resulting from Disability or other allowable leave
            of absence); (ii) the criminal felony indictment (or non-U.S. equivalent) of Executive by a court of competent
            jurisdiction; (iii) the engagement by Executive in misconduct that has caused, or, is reasonably likely to cause, material
            harm (financial or otherwise) to


                                               5
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 159 of 235 PageID #:30853


      the Company or any of its affiliates; such harm may be caused by, without limitation, (A) the unauthorized disclosure of
      material secret or Confidential Information (as defined in Section 10(d) below) of the Company or any of its affiliates,
      (B) the debarment of the Company or any of its affiliates by the U.S. Food and Drug Administration or any successor
      agency (the “FDA”) or any non-U.S. equivalent, or (C) the registration of the Company or any of its affiliates with the
      U.S. Drug Enforcement Administration of any successor agency (the “DEA”) to be revoked; (iv) the debarment of
      Executive by the FDA; (v) the continued material breach by Executive of this Agreement; or (vi) Executive makes, or
      is found to have made, a certification relating to the Company’s financial statements and public filings that is known to
      Executive to be false. Notwithstanding the foregoing, prior to having Cause for Executive’s termination (other than as
      described in clauses (ii) and (iv) above), the Company must deliver a written demand to Executive which specifically
      identifies the conduct that may provide grounds for Cause within ninety (90) calendar days of the Company’s actual
      knowledge of such conduct, events or circumstances, and Executive must have failed to cure such conduct (if curable)
      within thirty (30) days after such demand. References to the Company in subsections (i) through (vi) of this paragraph
      shall also include affiliates of the Company.


(d)   Without Cause. The Company may terminate Executive’s employment without Cause. The Company shall deliver to
      Executive a Notice of Termination (as defined in Section 7 below) not less than thirty (30) days prior to the termination
      of Executive’s employment without Cause and the Company shall have the option of terminating Executive’s duties
      and responsibilities prior to the expiration of such thirty-day notice period provided the Company pays Base Salary
      through the end of such notice period.


(e)   Good Reason. Executive may terminate employment with the Company for Good Reason (as defined below) by
      delivering to the Company a Notice of Termination not less than thirty (30) days prior to the termination of Executive’s
      employment for Good Reason. The Company shall have the option of terminating Executive’s duties and
      responsibilities prior to the expiration of such thirty-day notice period. For purposes of this Agreement, “Good Reason”
      means any of the following without Executive’s written consent: (i) a material diminution in Executive’s Base Salary,
      Target Bonus (provided that failure to earn a bonus equal to or in excess of the Target Bonus by reason of failure to
      achieve applicable performance goals shall not be deemed Good Reason) or benefits; (ii) a material diminution of his
      position, responsibilities, duties or authorities from those in effect as of the Effective Date; (iii) any change in reporting
      structure such that Executive is


                                          6
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 160 of 235 PageID #:30854


            required to report to someone other than Endo’s Chief Executive Officer; (iv) any material breach by the Company of
            its obligations under this Agreement; or (v) the Company requiring Executive to be based at any office or location that
            increases the length of Executive’s commute by more than fifty (50) miles. Executive shall provide notice of the
            existence of the Good Reason condition within ninety (90) days of the date Executive learns of the condition, and the
            Company shall have a period of thirty (30) days during which it may remedy the condition, and in case of full remedy
            such condition shall not be deemed to constitute Good Reason hereunder.


     (f)    Without Good Reason. Executive may voluntarily terminate Executive’s employment without Good Reason by
            delivering to the Company a Notice of Termination not less than thirty (30) days prior to the termination of Executive’s
            employment and the Company shall have the option of terminating Executive’s duties and responsibilities prior to the
            expiration of such thirty-day notice period.


7.   Notice of Termination. Any purported termination by the Company or by Executive shall be communicated by written Notice
     of Termination to the other party hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a notice that
     indicates a termination date, the specific termination provision in this Agreement relied upon and sets forth in reasonable detail
     the facts and circumstances claimed to provide a basis for termination of Executive’s employment under the provision so
     indicated. For purposes of this Agreement, no such purported termination of Executive’s employment hereunder shall be
     effective without such Notice of Termination (unless waived by the party entitled to receive such notice).


8.   Compensation Upon Termination. Upon termination of Executive’s employment during the Employment Term, Executive
     shall be entitled to the following benefits:


     (a)    Termination by the Company for Cause or by Executive Without Good Reason. If Executive’s employment is
            terminated by the Company for Cause or by Executive without Good Reason, the Company shall pay Executive all
            amounts earned or accrued hereunder through the termination date, including:


            (i)     any accrued and unpaid Base Salary, payable on the next payroll date;


            (ii)    any Incentive Compensation earned but unpaid in respect of any completed fiscal year preceding the termination
                    date, payable at the time incentive compensation is paid to other senior executives;


                                                7
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 161 of 235 PageID #:30855


      (iii)   reimbursement for any and all monies advanced or expenses incurred in connection with Executive’s
              employment for reasonable and necessary expenses incurred by Executive on behalf of the Company for the
              period ending on the termination date, which amount shall be reimbursed within thirty (30) days of the
              Company’s receipt of proper documentation from Executive;


      (iv)    any accrued and unpaid vacation pay, payable on the next payroll date;


      (v)     any previous compensation that Executive has previously deferred (including any interest earned or credited
              thereon), in accordance with the terms and conditions of the applicable deferred compensation plans or
              arrangements then in effect, to the extent vested as of Executive’s termination date, paid pursuant to the terms of
              such plans or arrangements; and


      (vi)    any amount or benefit as provided under any benefit plan or program in accordance with the terms thereof; (the
              foregoing items in Sections 8(a)(i) through 8(a)(vi) being collectively referred to as the “Accrued
              Compensation”).


(b)   Termination by the Company for Disability. If Executive’s employment is terminated by the Company for Disability,
      the Company shall pay Executive:


      (i)     the Accrued Compensation;


      (ii)    an amount equal to the Incentive Compensation that Executive would have been entitled to receive in respect of
              the fiscal year in which Executive’s termination date occurs, had Executive continued in employment until the
              end of such fiscal year, which amount, determined based on actual performance for such year relative to the
              performance goals applicable to Executive (but without any exercise of negative discretion with respect to
              Executive in excess of that applied to either senior executives of the Company generally or in accordance with
              the Company’s historical past practice), shall be multiplied by a fraction (A) the numerator of which is the
              number of days in such fiscal year through the termination date and (B) the denominator of which is 365 (the
              “Pro-Rata Bonus”) and shall be payable in a lump sum payment at the time such bonus or incentive awards are
              payable to other participants. Further, upon Executive’s Disability (irrespective of any termination of
              employment related thereto), the Company shall pay Executive for twenty-four (24) consecutive months


                                         8
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 162 of 235 PageID #:30856


              thereafter regular payments in the amount by which the monthly Base Salary exceeds Executive’s monthly
              Disability insurance benefit; and


      (iii)   continued coverage for Executive and Executive’s dependents under any health, medical, dental, vision or life
              insurance program or policy in which Executive was eligible to participate as of the time of Executive’s
              employment termination, for two (2) years following such termination on the same basis as active employees,
              which such two year period shall run concurrently with the COBRA period, and which coverage shall become
              secondary to any coverage provided to Executive by a subsequent employer and to any Medicare coverage for
              which Executive becomes eligible; provided, however, the parties agree to cooperate such that the continued
              coverage is, to the extent practicable, provided in a manner so as to minimize adverse tax consequences to the
              Company.


(c)   Termination By Reason of Death. If Executive’s employment is terminated by reason of Executive’s death, the
      Company shall pay Executive’s beneficiaries:


      (i)     the Accrued Compensation;


      (ii)    the Pro-Rata Bonus; and


      (iii)   continued coverage for Executive’s dependents under any health, medical, dental, vision or life insurance
              program or policy in which Executive was eligible to participate as of the time of Executive’s employment
              termination, for two (2) years following such termination on terms no less favorable to Executive’s dependents
              (including with respect to payment for the costs thereof) than those in effect immediately prior to such
              termination, which such two year period shall run concurrently with the COBRA period.


(d)   Termination by the Company Without Cause or by Executive for Good Reason. If Executive’s employment by the
      Company shall be terminated by the Company without Cause (other than on account of Executive’s Disability or death)
      or by Executive for Good Reason, then, subject to Section 14(e) of this Agreement, Executive shall be entitled to the
      benefits provided in this Section 8(d):


      (i)     the Accrued Compensation;


      (ii)    the Pro-Rata Bonus;


                                        9
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 163 of 235 PageID #:30857


            (iii)   in lieu of any further Base Salary or other compensation and benefits for periods subsequent to the termination
                    date, an amount in cash, which amount shall be payable in a lump sum payment within sixty (60) days
                    following such termination (subject to Section 9(c)), equal to two (2) times the sum of (A) Executive’s Base
                    Salary and (B) the Target Bonus; and


            (iv)    continued coverage under any health, medical, dental, vision or life insurance program or policy in which
                    Executive was eligible to participate as of the time of Executive’s employment termination for two (2) years
                    following such termination on the same basis as active employees, which such two year period shall run
                    concurrently with the COBRA period, and which coverage shall become secondary to any coverage provided
                    to Executive by a subsequent employer and to any Medicare coverage for which Executive becomes eligible.
                    Notwithstanding the above, in the event such continued coverage, by reason of change in the applicable law,
                    may, in the Company’s reasonable view, result in tax or other penalties on the Company, this provision shall
                    terminate and the parties shall, in good faith, negotiate for a substitute provision that provides substantially
                    similar benefit to Executive but does not result in such tax or other penalties.


     (e)    No Mitigation. Executive shall not be required to mitigate the amount of any payment provided for under this Section 8
            by seeking other employment or otherwise and, except as provided in Section 8(b)(iii) and 8(d)(iv) above, no such
            payment shall be offset or reduced by the amount of any compensation or benefits provided to Executive in any
            subsequent employment. Further, the Company’s obligations to make any payments hereunder shall not be subject to or
            affected by any set-off, counterclaim or defense which the Company may have against Executive.


9.   Certain Tax Treatment.


     (a)    Golden Parachute Tax. To the extent that the payments and benefits provided under this Agreement and benefits
            provided to, or for the benefit of, Executive under any other plan or agreement of the Company or any of its affiliates
            (such payments or benefits are collectively referred to as the “Payments”) would be subject to the excise tax (the
            “Excise Tax”) imposed under Section 4999 of the Code or any successor provision thereto, or any similar tax imposed
            by state or local law, then Executive may, in his sole discretion, (except as provided herein below) waive the right to
            receive any payments or distributions (or a portion thereof) by the Company in the nature of compensation to or for
            Executive’s


                                               10
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 164 of 235 PageID #:30858


      benefit if and to the extent necessary so that no Payment to be made or benefit to be provided to Executive shall be
      subject to the Excise Tax (such reduced amount is hereinafter referred to as the “Limited Payment Amount”), but only
      if such reduction results in a higher after-tax payment to Executive after taking into account the Excise Tax and any
      additional taxes (including federal, state and local income taxes, employment, social security and Medicare taxes and all
      other applicable taxes) Executive would pay if such Payments and benefits were not reduced. If so waived, the
      Company shall reduce or eliminate the Payments provided under Section 8, to effect the provisions of this Section 9
      based upon Section 9(b) below. The determination of the amount of Payments that would be required to be reduced to
      the Limited Payment Amount pursuant to this Agreement and the amount of such Limited Payment Amount shall be
      made, at the Company’s expense, by a reputable accounting firm selected by Executive and reasonably acceptable to
      the Company (the “Accounting Firm”). The Accounting Firm shall provide its determination (the “Determination”),
      together with detailed supporting calculations and documentation to the Company and Executive within ten (10) days
      of the date of termination, if applicable, or such other time as specified by mutual agreement of the Company and
      Executive, and if the Accounting Firm determines that no Excise Tax is payable by Executive with respect to the
      Payments, it shall furnish Executive with an opinion reasonably acceptable to Executive that no Excise Tax will be
      imposed with respect to any such Payments. The Determination shall be binding, final and conclusive upon the
      Company and Executive, absent manifest error. For purposes of making the calculations required by this Section 9(a),
      the Accounting Firm may make reasonable assumptions and approximations concerning applicable taxes and rates, and
      rely on reasonable, good faith interpretations concerning the application of the Code, and other applicable legal
      authority. In furtherance of the above, to the extent requested by Executive, the Company shall cooperate in good faith
      in valuing, and the Accounting Firm shall value, services to be provided by Executive (including Executive refraining
      from performing services pursuant to any covenant not to compete) before, on or after the date of the transaction which
      causes the application of Section 4999 of the Code, such that payments in respect of such services may be considered to
      be “reasonable compensation” within the meaning of the regulations under Section 4999 of the Code.


(b)   Ordering of Reduction. In the case of a reduction in the Payments pursuant to Section 9(a), the Payments will be
      reduced in the following order: (i) payments that are payable in cash that are valued at full value under Treasury
      Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with


                                        11
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 165 of 235 PageID #:30859


      amounts that are payable last reduced first; (ii) payments and benefits due in respect of any equity valued at full value
      under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
      determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are
      payable in cash that are valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
      amounts that are payable last reduced first, will next be reduced; (iv) payments and benefits due in respect of any equity
      valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest values reduced
      first (as such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be reduced; and
      (v) all other non-cash benefits not otherwise described in clauses (ii) or (iv) will be next reduced pro-rata.


(c)   Section 409A. The parties intend for the payments and benefits under this Agreement to be exempt from Section 409A
      of the Code or, if not so exempt, to be paid or provided in a manner which complies with the requirements of such
      section, and intend that this Agreement shall be construed and administered in accordance with such intention. In the
      event the Company determines that a payment or benefit under this Agreement may not be in compliance with Section
      409A of the Code, subject to Section 5(c) herein, the Company shall reasonably confer with Executive in order to
      modify or amend this Agreement to comply with Section 409A of the Code and to do so in a manner to best preserve
      the economic benefit of this Agreement. Notwithstanding anything contained herein to the contrary, to the extent
      required in order to avoid accelerated taxation and/or tax penalties under Section 409A of the Code, (i) no amounts
      shall be paid to Executive under Section 8 of this Agreement until Executive would be considered to have incurred a
      “separation from service” from the Company within the meaning of Section 409A of the Code, (ii) amounts that would
      otherwise be payable and benefits that would otherwise be provided pursuant to this Agreement during the six-month
      period immediately following Executive’s separation from service shall instead be paid on the first business day after
      the date that is six (6) months following Executive’s separation from service (or death, if earlier), with interest for any
      cash payments so delayed, from the date such cash amounts would otherwise have been paid at the short-term
      applicable federal rate, compounded semi-annually, as determined under Section 1274 of the Code for the month in
      which the payment would have been made but for the delay in payment required to avoid the imposition of an
      additional rate of tax on Executive, (iii) each amount to be paid or benefit to be provided under this Agreement shall be
      construed as a separately identified payment for purposes of Section 409A of the Code, (iv) any


                                         12
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 166 of 235 PageID #:30860


             payments that are due within the “short term deferral period” as defined in Section 409A of the Code shall not be
             treated as deferred compensation unless applicable law requires otherwise and (v) amounts reimbursable to Executive
             under this Agreement shall be paid to Executive on or before the last day of the year following the year in which the
             expense was incurred and the amount of expenses eligible for reimbursement (and in-kind benefits provided to
             Executive) during any one (1) year may not effect amounts reimbursable or provided in any subsequent year.


10.   Records and Confidential Data.


      (a)    Executive acknowledges that in connection with the performance of Executive’s duties during the Employment Term,
             the Company and its affiliates will make available to Executive, or Executive will develop and have access to, certain
             Confidential Information (as defined below) of the Company and its affiliates. Executive acknowledges and agrees that
             any and all Confidential Information learned or obtained by Executive during the course of Executive’s employment by
             the Company or otherwise, whether developed by Executive alone or in conjunction with others or otherwise, shall be
             and is the property of the Company and its affiliates.


      (b)    Confidential Information will be kept confidential by Executive, will not be used in any manner that is detrimental to
             the Company or its affiliates, will not be used other than in connection with Executive’s discharge of Executive’s duties
             hereunder, and will be safeguarded by Executive from unauthorized disclosure; provided, however, that Confidential
             Information may be disclosed by Executive (v) to the Company and its affiliates, or to any authorized agent or
             representative of any of them, (w) in connection with performing his duties hereunder, (x) without limiting Section
             10(g) of this Agreement, when required to do so by law or requested by a court, governmental agency, legislative body,
             arbitrator or other person with apparent jurisdiction to order him to divulge, disclose or make accessible such
             information, provided that Executive, to the extent legally permitted, notifies the Company prior to such disclosure, (y)
             in the course of any proceeding under Section 11 or 12 of this Agreement or Section 6 of the Release, subject to the
             prior entry of a confidentiality order or (z) in confidence to an attorney or other professional advisor for the purpose of
             securing professional advice, so long as such attorney or advisor is subject to confidentiality restrictions no less
             restrictive than those applicable to Executive hereunder.


                                                13
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 167 of 235 PageID #:30861


(c)   On Executive’s last day of employment with the Company, or at such earlier date as requested by the Company, (i)
      Executive will return to the Company all written Confidential Information that has been provided to, or prepared by,
      Executive; (ii) at the election of the Company, Executive will return to the Company or destroy all copies of any
      analyses, compilations, studies or other documents prepared by Executive or for Executive’s use containing or
      reflecting any Confidential Information; and (iii) Executive will return all Company property. Executive shall deliver to
      the Company a document certifying his compliance with this Section 10(c).


(d)   For the purposes of this Agreement, “Confidential Information” shall mean all confidential and proprietary information
      of the Company and its affiliates, including, without limitation,


      (i)     trade secrets concerning the business and affairs of the Company and its affiliates, product specifications, data,
              know-how, formulae, compositions, processes, non-public patent applications, designs, sketches, photographs,
              graphs, drawings, samples, inventions and ideas, past, current, and planned research and development, current
              and planned manufacturing or distribution methods and processes, customer lists, current and anticipated
              customer requirements, price lists, market studies, business plans, computer software and programs (including
              object code and source code), computer software and database technologies, systems, structures, and
              architectures (and related formulae, compositions, processes, improvements, devices, know-how, inventions,
              discoveries, concepts, ideas, designs, methods and information);


      (ii)    information concerning the business and affairs of the Company and its affiliates (which includes unpublished
              financial statements, financial projections and budgets, unpublished and projected sales, capital spending
              budgets and plans, the names and backgrounds of key personnel, to the extent not publicly known, personnel
              training and techniques and materials) however documented; and


      (iii)   notes, analysis, compilations, studies, summaries, and other material prepared by or for the Company or its
              affiliates containing or based, in whole or in part, on any information included in the foregoing. For purposes of
              this Agreement, Confidential Information shall not include and Executive’s obligations shall not extend to (i)
              information that is generally available to the public, (ii) information obtained by Executive


                                         14
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 168 of 235 PageID #:30862


                     other than pursuant to or in connection with this employment, (iii) information that is required to be disclosed by
                     law or legal process, and (iv) Executive’s rolodex and similar address books, including electronic address
                     books, containing contact information.


      (e)    Nothing herein or elsewhere shall preclude Executive from retaining and using (i) his personal papers and other
             materials of a personal nature, including, without limitation, photographs, contacts, correspondence, personal diaries,
             and personal files (so long as no such materials are covered by any Company hold order), (ii) documents relating to his
             personal entitlements and obligations, and (iii) information that is necessary for his personal tax purposes.


      (f)    Executive’s obligations under this Section 10 shall survive the termination of the Employment Term.


      (g)    Pursuant to Section 1833(b) of the Defend Trade Secrets Act of 2016, Executive acknowledges that Executive shall not
             have criminal or civil liability under any federal or State trade secret law for the disclosure of a trade secret that (i) is
             made (A) in confidence to a federal, state, or local government official, either directly or indirectly, or to an attorney and
             (B) solely for the purpose of reporting or investigating a suspected violation of law; or (ii) is made in a complaint or
             other document filed in a lawsuit or other proceeding, if such filing is made under seal. Nothing in this Agreement is
             intended to conflict with Section 1833(b) of the Defend Trade Secrets Act of 2016 or create liability for disclosures of
             trade secrets that are expressly allowed by such Section.


      (h)    Notwithstanding anything set forth in this Agreement to the contrary, Executive shall not be prohibited from reporting
             possible violations of federal or state law or regulation to any governmental agency or entity or making other
             disclosures that are protected under the whistleblower provisions of federal or state law or regulation, nor is Executive
             required to notify the Company regarding any such reporting, disclosure or cooperation with the government.


11.   Covenant Not to Solicit, Not to Compete, Not to Disparage, to Cooperate in Litigation and Not to Cooperate with Non-
      Governmental Third Parties.


      (a)    Covenant Not to Solicit. To protect the Confidential Information and other trade secrets of the Company and its
             affiliates as well as the goodwill and competitive business of the Company and its affiliates, Executive agrees, during
             the Employment Term and for a period of eighteen (18) months after Executive’s cessation of employment with the
             Company, not to solicit or participate in or


                                                 15
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 169 of 235 PageID #:30863


      assist in any way in the solicitation of any customers, clients, suppliers, employees or agents of the Company or its
      affiliates. For purposes of this covenant, “solicit” or “solicitation” means directly or indirectly influencing or attempting
      to influence any customers, clients, suppliers, employees or agents of the Company or its affiliates to cease doing
      business with, or to reduce the level of business with, the Company and its affiliates or, with respect to employees or
      exclusive agents, to become employed or engaged by any other person, partnership, firm, corporation or other entity.
      Executive agrees that the covenants contained in this Section 11(a) are reasonable and desirable to protect the
      Confidential Information of the Company and its affiliates; provided, that solicitation through general advertising not
      targeted at the Company’s or its affiliates’ employees or the provision of references shall not constitute a breach of such
      obligations.


(b)   Covenant Not to Compete.


      (i)     The Company and its affiliates are currently engaged in the business of branded and generic pharmaceuticals,
              with a focus on product development, clinical development, manufacturing, distribution and sales & marketing.
              To protect the Confidential Information and other trade secrets of the Company and its affiliates as well as the
              goodwill and competitive business of the Company and its affiliates, Executive agrees, during the Employment
              Term and for a period of eighteen (18) months after Executive’s cessation of employment with the Company,
              that Executive will not anywhere in the world where, at the time of Executive’s termination of employment, the
              Company develops, manufactures, distributes, markets or sells its products, except in the course of Executive’s
              employment hereunder, directly or indirectly manage, operate, control, or participate in the management,
              operation, or control of, be employed by, associated with, or in any manner connected with, lend Executive’s
              name to, or render services or advice to, any third party or any business whose products or services compete in
              whole or in part with the products or services (both on the market and in development) material to the Company
              or any business unit on the termination date that constitutes more than 5% of the Company’s revenue on the
              termination date (a “Competing Business”); provided, however, that Executive may in any event (x) own up to
              a 5% passive ownership interest in any public or private entity and (y) serve on the board of any Competing
              Business that competes with the business of the Company and its affiliates as an


                                          16
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 170 of 235 PageID #:30864


              immaterial part of its overall business, provided that he recuses himself fully and completely from all matters
              relating to such business.


      (ii)    For purposes of this Section 11(b), any third party or any business whose products compete includes any entity
              with which the Company or its affiliates has had a product(s) licensing agreement during the Employment Term
              and any entity with which the Company or any of its affiliates is at the time of termination actively negotiating,
              and eventually concludes within twelve (12) months of the Employment Term, a commercial agreement.


      (iii)   Notwithstanding the foregoing, it shall not be a violation of this Section 11(b), for Executive to provide services
              to (or engage in activities involving): (A) a subsidiary, division or affiliate of a Competing Business where such
              subsidiary, division or affiliate is not engaged in a Competing Business and Executive does not provide services
              to, or have any responsibilities regarding, the Competing Business; (B) any entity that is, or is a general partner
              in, or manages or participates in managing, a private or public fund (including, without limitation, a hedge fund)
              or other investment vehicle, which is engaged in venture capital investments, leveraged buy-outs, investments in
              public or private companies, other forms of private or alternative equity transactions, or in public equity
              transactions, and that might make an investment which Executive could not make directly, provided that in
              connection therewith, Executive does not provide services to, engage in activities involved with, or have any
              responsibilities regarding a Competing Business; and (C) an affiliate of a Competing Business if Executive does
              not provide services, directly or indirectly, to such Competing Business and the basis of the affiliation is solely
              due to common ownership by a private equity or similar investment fund; provided, that, in each case,
              Executive shall remain bound by all other post-employment obligations under this Agreement including, but not
              limited to, Executive’s obligations under Sections 10, 11(a), (c) and (d) herein; provided, further, that
              Executive’s provision of services to (or engagement in activities involving) any entity described in clauses (A)
              or (B) of this Section 11(b)(iii) shall be subject to the prior approval of the Board.


(c)   Nondisparagement. Executive covenants that during and following the Employment Term, Executive will not disparage
      or encourage or induce others to disparage the Company or its affiliates, together with all of their respective past


                                         17
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 171 of 235 PageID #:30865


      and present directors and officers, as well as their respective past and present managers, officers, shareholders, partners,
      employees, agents, attorneys, servants and customers and each of their predecessors, successors and assigns
      (collectively, the “Company Entities and Persons”); provided, that such limitation shall extend to past and present
      managers, officers, shareholders, partners, employees, agents, attorneys, servants and customers only in their capacities
      as such or in respect of their relationship with the Company and its affiliates. The Company agrees that, during and
      following the Employment Term, neither the Company nor any director or officer, will issue any written statement that
      disparages Executive to any third parties or otherwise encourage or induce others to disparage Executive, and the
      Company shall instruct its officers and directors not to make any statement that disparages Executive to any third parties
      or otherwise encourage or induce others to disparage Executive. The term “disparage” includes, without limitation,
      comments or statements adversely affecting in any manner (i) the conduct of the business of the Company Entities and
      Persons or Executive, or (ii) the business reputation of the Company Entities and Persons or Executive. Nothing in this
      Agreement is intended to or shall prevent either party from providing, or limiting testimony in any judicial,
      administrative or legal process or otherwise as required by law, prevent either party from engaging in truthful testimony
      pursuant to any proceeding under this Section 11 or Section 12 below or Section 6 of the Release or prevent Executive
      from making statements in the course of doing his normal duties for the Company.


(d)   Cooperation in Any Investigations and Litigation; No Cooperation with Non-Governmental Third Parties. Executive
      agrees that Executive will reasonably cooperate with the Company and its affiliates, and its counsel, (i) in connection
      with any investigation, inquiry, administrative proceeding or litigation relating to any matter in which Executive was
      involved or of which Executive has knowledge as a result of Executive’s service with the Company by providing
      truthful information, and (ii) in all matters concerning requests for information about the services or advice Executive
      provides to the Company during his employment with Endo, its affiliates and their predecessors. Such cooperation shall
      be subject to Executive’s business and personal commitments and shall not require Executive to cooperate against his
      own legal interests or the legal interests of any future employer of Executive. The Company agrees to promptly
      reimburse Executive for reasonable expenses reasonably incurred by Executive, in connection with Executive’s
      cooperation pursuant to this Section 11(d) (including travel expenses at the level of travel permitted by this Agreement
      and reasonable attorney fees in the event Executive reasonably determines that separate legal


                                         18
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 172 of 235 PageID #:30866


      counsel for Executive is appropriate). Such reimbursements shall be made as soon as practicable, and in no event later
      than the calendar year following the year in which the expenses are incurred. Executive also shall not (i) support
      (financially or otherwise), counsel or assist any attorneys or their clients or any other non-governmental person in the
      presentation or prosecution of, (ii) encourage any non-governmental person to raise, or (iii) suggest or recommend to
      any non-governmental person that such person could or should raise, in each case, any disputes, differences,
      grievances, claims, charges, or complaints against the Company and/or its affiliates that (x) arises out of, or relates to,
      any period of time on or prior to Executive’s last day of employment with the Company or (y) involves any information
      Executive learned during his employment with the Company; provided, that, after eighteen (18) months following
      Executive’s termination of employment with the Company, such prohibition shall not extend to any such actions taken
      by Executive on behalf of (A) Executive’s then current employer, (B) any entity with respect to which Executive is
      then a member of the board of directors or managers (as applicable) or (C) any non-publicly traded entity with respect
      to which Executive is a 5% or more equity owner (or any affiliate of any such entities referenced in clauses (A), (B) or
      (C)). Executive agrees that, in the event Executive is subpoenaed by any person or entity (including, but not limited to,
      any government agency) to give testimony (in a deposition, court proceeding or otherwise) which in any way relates to
      Executive’s employment by the Company, Executive will, to the extent not legally prohibited from doing so, give
      prompt notice of such request to the Chief Legal Officer of the Company so that the Company may contest the right of
      the requesting person or entity to such disclosure before making such disclosure. Nothing in this provision shall require
      Executive to violate Executive’s obligation to comply with valid legal process.


(e)   Blue Pencil. It is the intent and desire of Executive and the Company that the provisions of this Section 11 be enforced
      to the fullest extent permissible under the laws and public policies as applied in each jurisdiction in which enforcement
      is sought. If any particular provision of this Section 11 shall be determined to be invalid or unenforceable, such
      covenant shall be amended, without any action on the part of either party hereto, to delete therefrom the portion so
      determined to be invalid or unenforceable, such deletion to apply only with respect to the operation of such covenant in
      the particular jurisdiction in which such adjudication is made.


(f)   Survive. Executive’s obligations under this Section 11 shall survive the termination of the Employment Term.


                                         19
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 173 of 235 PageID #:30867


12.   Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive acknowledges that the Company and its
      affiliates will suffer irreparable injury, not readily susceptible of valuation in monetary damages, if Executive breaches
      Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive agrees that the Company and its affiliates will
      be entitled, in addition to any other available remedies, to obtain injunctive relief against any breach or prospective breach by
      Executive of Executive’s obligations under Sections 10 or 11 hereof in any Federal or state court sitting in the State of
      Delaware or, at the Company’s election, in any other state in which Executive maintains Executive’s principal residence or
      Executive’s principal place of business. Executive hereby submits to the non-exclusive jurisdiction of all those courts for the
      purposes of any actions or proceedings instituted by the Company or its affiliates to obtain that injunctive relief, and Executive
      agrees that process in any or all of those actions or proceedings may be served by registered mail, addressed to the last address
      provided by Executive to the Company, or in any other manner authorized by law.


13.   Representations and Warranties.


      (a)    The Company represents and warrants that (i) it is fully authorized by action of the Board (and of any other person or
             body whose action is required) to enter into this Agreement and to perform its obligations under it, (ii) the execution,
             delivery and performance of this Agreement by it does not violate any applicable law, regulation, order, judgment or
             decree or any agreement, arrangement, plan or corporate governance document (x) to which it is a party or (y) by which
             it is bound, and (iii) upon the execution and delivery of this Agreement by the parties, this Agreement shall be its valid
             and binding obligation, enforceable against it in accordance with its terms, except to the extent that enforceability may
             be limited by applicable bankruptcy, insolvency or similar laws affecting the enforcement of creditors’ rights generally.


      (b)    Executive represents and warrants to the Company that the execution and delivery by Executive of this Agreement do
             not, and the performance by Executive of Executive’s obligations hereunder will not, with or without the giving of
             notice or the passage of time, or both: (a) violate any judgment, writ, injunction, or order of any court, arbitrator, or
             governmental agency applicable to Executive; or (b) conflict with, result in the breach of any provisions of or the
             termination of, or constitute a default under, any agreement to which Executive is a party or by which Executive is or
             may be bound.


14.   Miscellaneous.


                                                 20
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 174 of 235 PageID #:30868


(a)   Successors and Assigns.


      (i)    This Agreement shall be binding upon and shall inure to the benefit of the Company, its successors and
             permitted assigns and the Company shall require any successor or permitted assign to expressly assume and
             agree to perform this Agreement in the same manner and to the same extent that the Company would be
             required to perform if no such succession or assignment had taken place. The Company may not assign or
             delegate any rights or obligations hereunder except to any of its affiliates or to a successor (whether direct or
             indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business and/or assets
             of the Company. The term the “Company” as used herein shall include a corporation or other entity acquiring
             all or substantially all the assets and business of the Company (including this Agreement) whether by operation
             of law or otherwise.


      (ii)   Neither this Agreement nor any right or interest hereunder shall be assignable or transferable by Executive,
             Executive’s beneficiaries or legal representatives, except by will or by the laws of descent and distribution. This
             Agreement shall inure to the benefit of and be enforceable by Executive’s legal personal representatives.


(b)   Notice. For the purposes of this Agreement, notices and all other communications provided for in the Agreement
      (including the Notice of Termination) shall be in writing and shall be deemed to have been duly given when personally
      delivered or sent by Certified mail, return receipt requested, postage prepaid, addressed to the respective addresses last
      given by each party to the other; provided, that all notices to the Company shall be directed to the attention of the Chief
      Legal Officer of the Company. All notices and communications shall be deemed to have been received on the date of
      delivery thereof or on the third business day after the mailing thereof, except that notice of change of address shall be
      effective only upon receipt.


(c)   Indemnification. Executive shall be indemnified by the Company as, and to the extent, to the maximum extent permitted
      by applicable law as provided in the memorandum and articles of association of Endo. In addition, the Company agrees
      to continue and maintain, at the Company’s sole expense, a directors’ and officers’ liability insurance policy covering
      Executive both during and the Employment Term and while the potential liability exists (but in no event longer than six
      (6) years, if such limitation applies to all other individuals covered by


                                         21
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 175 of 235 PageID #:30869


      such policy) after the Employment Term, that is no less favorable than the policy covering Board members and other
      executive officers of the Company from time to time. The obligations under this paragraph shall survive any termination
      of the Employment Term.


(d)   Withholding. The Company shall be entitled to withhold the amount, if any, of all taxes of any applicable jurisdiction
      required to be withheld by an employer with respect to any amount paid to Executive hereunder. The Company, in its
      sole and absolute discretion, shall make all determinations as to whether it is obligated to withhold any taxes hereunder
      and the amount thereof.


(e)   Release of Claims. The termination benefits described in Section 8(d) of this Agreement shall be conditioned on
      Executive delivering to the Company, a signed release of claims in the form of Exhibit A hereto within forty-five (45)
      days or twenty-one (21) days, as may be applicable under the Age Discrimination in Employment Act of 1967, as
      amended by the Older Workers Benefit Protection Act, following Executive’s termination date, and not revoking
      Executive’s consent to such release of claims within seven (7) days of such execution; provided, however, that
      Executive shall not be required to release any rights Executive may have to be indemnified by, or be covered under any
      directors’ and officers’ liability insurance of, the Company under Section 14(c) of this Agreement.


(f)   Resignation as Officer or Director. Upon a termination of employment for any reason, Executive shall, resign each
      position (if any) that Executive then holds as an officer or director of the Company and any of its affiliates. Executive’s
      execution of this Agreement shall be deemed the grant by Executive to the officers of the Company of a limited power
      of attorney to sign in Executive’s name and on Executive’s behalf any such documentation as may be required to be
      executed solely for the limited purposes of effectuating such resignations.


(g)   Executive Acknowledgement. Executive acknowledges the Common Stock Ownership Guidelines for Non-Employee
      Directors and Executive Management of Endo International plc, as may be amended from time to time, and Endo’s
      compensation recoupment policy, as may be amended from time to time.


(h)   Modification. No provision of this Agreement may be modified, waived or discharged unless such waiver, modification
      or discharge is agreed to in writing and signed by Executive and the Company. No waiver by either party hereto at any
      time of any breach by the other party hereto of, or compliance with, any


                                         22
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 176 of 235 PageID #:30870


      condition or provision of this Agreement to be performed by such other party shall be deemed a waiver of similar or
      dissimilar provisions or conditions at the same or at any prior or subsequent time. No agreement or representations, oral
      or otherwise, express or implied, with respect to the subject matter hereof have been made by either party which are not
      expressly set forth in this Agreement.


(i)   Effect of Other Law. Anything herein to the contrary notwithstanding, the terms of this Agreement shall be modified to
      the extent required to meet the provisions of the Sarbanes-Oxley Act of 2002, Section 409A, or other federal law
      applicable to the employment arrangements between Executive and the Company. Any delay in providing benefits or
      payments, any failure to provide a benefit or payment, or any repayment of compensation that is required under the
      preceding sentence shall not in and of itself constitute a breach of this Agreement; provided, however, that the
      Company shall provide economically equivalent payments or benefits to Executive to the extent permitted by law.


(j)   Governing Law. This Agreement shall be governed by and construed and enforced in accordance with the laws of the
      State of Delaware applicable to contracts executed in and to be performed entirely within such State, without giving
      effect to the conflict of law principles thereof. Any dispute hereunder may be adjudicated in any Federal or state court
      sitting in the State of Delaware or, at the Company’s election, in any other state in which Executive maintains
      Executive’s principal residence or Executive’s principal place of business.


(k)   No Conflicts. (A) Executive represents and warrants to the Company that Executive is not a party to or otherwise
      bound by any agreement or arrangement (including, without limitation, any license, covenant, or commitment of any
      nature), or subject to any judgment, decree, or order of any court or administrative agency, that would conflict with or
      will be in conflict with or in any way preclude, limit or inhibit Executive’s ability to execute this Agreement or to carry
      out Executive’s duties and responsibilities hereunder. (B) The Company represents and warrants to Executive that the
      Company is not a party to or otherwise bound by any agreement or arrangement (including, without limitation, any
      license, covenant, or commitment of any nature), or subject to any judgment, decree, or order of any court or
      administrative agency, that would conflict with or will be in conflict with or in any way preclude, limit or inhibit the
      Company’s ability to execute this Agreement or to carry out the Company’s duties and responsibilities hereunder.


                                         23
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 177 of 235 PageID #:30871


      (l)    Severability. The provisions of this Agreement shall be deemed severable and the invalidity or unenforceability of any
             provision shall not affect the validity or enforceability of the other provisions hereof.


      (m)    Inconsistencies. In the event of any inconsistency between any provision of this Agreement and any provision of any
             employee handbook, personnel manual, program, policy, or arrangement of the Company or its affiliates (including,
             without limitation, any provisions relating to notice requirements and post-employment restrictions), the provisions of
             this Agreement shall control, unless Executive otherwise agrees in a writing that expressly refers to the provision of this
             Agreement whose control he is waiving.


      (n)    Beneficiaries/References. In the event of Executive’s death or a judicial determination of his incompetence, references
             in this Agreement to Executive shall be deemed, where appropriate, to refer to his beneficiary, estate or other legal
             representative.


      (o)    Survivorship. Except as otherwise set forth in this Agreement, the respective rights and obligations of the parties
             hereunder shall survive the Employment Term and any termination of Executive’s employment. Without limiting the
             generality of the forgoing, the provisions of Section 8, 10, 11, and 12 shall survive the Employment Term.


      (p)    Entire Agreement. This Agreement constitutes the entire agreement between the parties hereto and supersedes all prior
             agreements, understandings and arrangements, oral or written, between the parties hereto with respect to the subject
             matter hereof.


      (q)    Counterparts. This Agreement may be executed in one or more counterparts, each of which will be deemed to be an
             original copy of this Agreement and all of which, when taken together, will be deemed to constitute one and the same
             agreement.


15.   Certain Rules of Construction.


      (a)    The headings and subheadings set forth in this Agreement are inserted for the convenience of reference only and are to
             be ignored in any construction of the terms set forth herein.


      (b)    Wherever applicable, the neuter, feminine or masculine pronoun as used herein shall also include the masculine or
             feminine, as the case may be.


                                                24
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 178 of 235 PageID #:30872


(c)   The term “including” is not limiting and means “including without limitation.”


(d)   References in this Agreement to any statute or statutory provisions include a reference to such statute or statutory
      provisions as from time to time amended, modified, reenacted, extended, consolidated or replaced (whether before or
      after the date of this Agreement) and to any subordinate legislation made from time to time under such statute or
      statutory provision.


(e)   References to “writing” or “written” include any non-transient means of representing or copying words legibly,
      including by facsimile or electronic mail.


(f)   References to “$” are to United States Dollars.


                                        25
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 179 of 235 PageID #:30873




       IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its duly authorized officer and
Executive has executed this Agreement as of the day and year first above written.



                                                ENDO HEALTH SOLUTIONS INC.



                                                By: /s/ Paul Campanelli
                                                  Name: Paul Campanelli
                                                  Title: Chief Executive Officer



                                                EXECUTIVE



                                                By: /s/ Antonio Pera
                                                  Name: Antonio Pera
                                                  Title: President, Par Pharmaceutical Companies, Inc.




                                                  SIGNATURE PAGE
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 180 of 235 PageID #:30874



                                                           EXHIBIT A

                                             FORM OF RELEASE AGREEMENT


       THIS RELEASE AGREEMENT (the “Release”) is made by and Antonio Pera (“Executive”) and Endo Health Solutions, Inc.
(the “Company”).

1.    FOR AND IN CONSIDERATION of the payments and benefits provided in Section 8(d)(ii), (iii) and (iv) of the Employment
      Agreement between Executive and the Company dated as of December 5, 2016, (the “Employment Agreement”), Executive,
      for himself, his successors and assigns, executors and administrators, now and forever hereby releases and discharges the
      Company, together with all of its past and present parents, subsidiaries, and affiliates, together with each of their officers,
      directors, stockholders, partners, employees, agents, representatives and attorneys, and each of their subsidiaries, affiliates,
      estates, predecessors, successors, and assigns (hereinafter collectively referred to as the “Releasees”) from any and all rights,
      claims, charges, actions, causes of action, complaints, sums of money, suits, debts, covenants, contracts, agreements, promises,
      obligations, damages, demands or liabilities of every kind whatsoever, in law or in equity, whether known or unknown,
      suspected or unsuspected, which Executive or Executive’s executors, administrators, successors or assigns ever had, now has
      or may hereafter claim to have by reason of any matter, cause or thing whatsoever; arising from the beginning of time up to the
      date Executive executes the Release: (i) relating in any way to Executive’s employment relationship with the Company or any
      of the Releasees, or the termination of Executive’s employment relationship with the Company or any of the Releasees; (ii)
      arising under or relating to the Employment Agreement; (iii) arising under any federal, local or state statute or regulation,
      including, without limitation, the Age Discrimination in Employment Act of 1967, as amended by the Older Workers Benefit
      Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
      Retirement Income Security Act of 1974, the Equal Pay Act, any claim arising under the provisions of the False Claims Act; 31
      U.S.C.A. § 3730, including, but not limited to, any right to personal gain with respect to any claim asserted under its “qui tam”
      provisions, Sections 1981 through 1988 of Title 42 of the United States Code, the Immigration Reform and Control Act, the
      Workers Adjustment and Retraining Notification Act, the Occupational Safety and Health Act, the Family and Medical Leave
      Act, the Fair Labor Standards Act of 1938, Executive Order 11246, the Pennsylvania Human Relations Act, the Pennsylvania
      Whistleblower Law and/or the applicable state or local law or ordinance against discrimination, each as amended; (iv) relating
      to wrongful employment termination or breach of contract; or (v) arising under or relating to any policy, agreement,
      understanding or promise, written or oral, formal or informal, between the Company and any of the Releasees and Executive;
      provided, however, that notwithstanding the foregoing, nothing contained in the Release shall in any way diminish or impair:
      (a) any rights Executive may have, from and after the date the Release is executed; (b) any rights to indemnification that may
      exist from time to time

                                                                A-1
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 181 of 235 PageID #:30875



     under the Company’s certificate of incorporation or bylaws, or state law or any other indemnification agreement entered into
     between Executive and the Company; (c) any rights Executive may have under any applicable general liability and/or directors
     and officers insurance policy maintained by the Company; (d) any rights Executive may have to vested benefits under
     employee benefit plans or incentive compensation plans of the Company; (e) any rights Executive may have as a general
     shareholder of the Company; (f) Executive’s ability to bring appropriate proceedings to enforce the Release; (g) any rights to
     the payments and benefits provided in Section 8(d)(ii), (iii) and (iv) of the Employment Agreement; and (h) any rights or claims
     Executive may have that cannot be waived under applicable law (collectively, the “Excluded Claims”). Executive further
     acknowledges and agrees that, except with respect to Excluded Claims, the Company and the Releasees have fully satisfied
     any and all obligations whatsoever owed to Executive arising out of Executive’s employment with the Company or any of the
     Releasees, and that no further payments or benefits are owed to Executive by the Company or any of the Releasees. Nothing in
     this Release is intended to prohibit or restrict Executive’s right to file a charge with or participate in a charge by the Equal
     Employment Opportunity Commission, or any other local, state, or federal administrative body or government agency that is
     authorized to enforce or administer laws related to employment; provided that Executive hereby waives the right to recover any
     monetary damages or other relief against any Releasees.
2.   Executive understands and agrees that, except for the Excluded Claims, Executive has knowingly relinquished, waived and
     forever released any and all rights to any personal recovery in any action or proceeding that may be commenced on Executive’s
     behalf arising out of the aforesaid employment relationship or the termination thereof, including, without limitation, claims for
     back pay, front pay, liquidated damages, compensatory damages, general damages, special damages, punitive damages,
     exemplary damages, costs, expenses and attorneys’ fees.

3.   Executive acknowledges and agrees that Executive has been advised to consult with an attorney of Executive’s choosing prior
     to signing the Release. Executive understands and agrees that Executive has the right and has been given the opportunity to
     review the Release with an attorney of Executive’s choice should Executive so desire. Executive also agrees that Executive has
     entered into the Release freely and voluntarily. Executive further acknowledges and agrees that Executive has had at least
     [twenty-one (21)][forty-five (45)] calendar days to consider the Release, although Executive may sign it sooner if Executive
     wishes. In addition, once Executive has signed the Release, Executive shall have seven (7) additional days from the date of
     execution to revoke Executive’s consent and may do so by writing to: ___________. The Release shall not be effective, and no
     payments shall be due hereunder, earlier than the eighth (8th) day after Executive shall have executed the Release and returned
     it to the Company, assuming that Executive had not revoked Executive’s consent to the Release prior to such date.

4.   It is understood and agreed by Executive that any payment made to Executive is not to be construed as an admission of any
     liability whatsoever on the part of the Company or any

                                                               A-2
     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 182 of 235 PageID #:30876



     of the other Releasees, by whom liability is expressly denied.
5.   The Release is executed by Executive voluntarily and is not based upon any representations or statements of any kind made by
     the Company or any of the other Releasees as to the merits, legal liabilities or value of Executive’s claims. Executive further
     acknowledges that Executive has had a full and reasonable opportunity to consider the Release and that Executive has not been
     pressured or in any way coerced into executing the Release.
6.   The exclusive venue for any disputes arising hereunder shall be the state or federal courts located in the State of Delaware or, at
     the Company’s election, in any other state in which Executive maintains Executive’s principal residence or Executive’s
     principal place of business, and each of the parties hereto irrevocably waives, to the fullest extent permitted by law, any
     objection which it may now or hereafter have to the laying of the venue of any such proceeding brought in such a court and
     any claim that any such proceeding brought in such a court has been brought in an inconvenient forum. Each of the parties
     hereto also agrees that any final and unappealable judgment against a party hereto in connection with any action, suit or other
     proceeding may be enforced in any court of competent jurisdiction, either within or outside of the United States. A certified or
     exemplified copy of such award or judgment shall be conclusive evidence of the fact and amount of such award or judgment.

7.   The Release and the rights and obligations of the parties hereto shall be governed and construed in accordance with the laws of
     the State of Delaware. If any provision hereof is unenforceable or is held to be unenforceable, such provision shall be fully
     severable, and this document and its terms shall be construed and enforced as if such unenforceable provision had never
     comprised a part hereof, the remaining provisions hereof shall remain in full force and effect, and the court construing the
     provisions shall add as a part hereof a provision as similar in terms and effect to such unenforceable provision as may be
     enforceable, in lieu of the unenforceable provision.
8.   The Release shall inure to the benefit of and be binding upon the Company and its successors and assigns.

                                                                A-3
      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 183 of 235 PageID #:30877




      IN WITNESS WHEREOF, Executive and the Company have executed the Release as of the date and year provided below.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL CLAIMS,
KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED PARTIES.




__________________________________   ______________________
ENDO HEALTH SOLUTIONS INC.         Antonio Pera


Dated:____________________        Dated:__________________
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 184 of 235 PageID #:30878




                                       A c tin g w ith R e s p e c t,T ru s ta n d In te g rity T h e E n d o Wa y O u rC o d e o fC o n d u c t
                                         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 185 of 235 PageID #:30879




A M e s s a g e fro m O u rC h ie fE x e c u tiv e O fic e rD e a rC o le a g u e s ,A tE n d o In te rn a tio n a lp lc a n d its s u b s id ia rie s (“E n d o ”),w e a re d riv e n b y o u rs h a re d v is io n o fb e in g a h ig h ly fo c u s e d g e n e ric s a n d s p e c ia lty b ra n d e d p h a rm a c e u tic a lc o m p a n y ,d e liv e rin g q u a lity m e d ic in e s to p a tie n ts in n e e d th ro u g h e x c e le n c e in d e v e lo p m e n t,m a n u fa c tu rin g a n d c o m m e rc ia liz a tio n .In o rd e rto a c h ie v e o u ra s p ira tio n ,w e m u s tm a in ta in a c o m p e tiv e a d v a n ta g e in to d a y ’s m a rk e tp la c e b y liv in g o u rC o re V a lu e s in a m a n n e rth a tre fle c ts o u rg u id in g p rin c ip le s o fre s p e c t,ru s ta n d in te g rity —th is is T h e E n d o Wa y .O u re p u ta tio n —a s a c o m p a n y ,a s le a d e rs a n d a s in d iv id u a ls —d e p e n d s o n o u ra p p ro a c h to e th ic s .T o d a y ’s c o m p lia n c e e n v iro n m e n tis h ig h ly d y n a m ic a n d o u ra p p ro a c h to e th ic s a n d c o m p lia n c e m u s tb e u n w a v e rin g ,p ro a c tiv e a n d s tra te g ic a s re g u la to ry a n d p u b lic e x p e c ta tio n s c o n tin u e to e v o lv e .E n d o ’s C o d e o fC o n d u c t(“o u rC o d e ”)is d e s ig n e d to h e lp y o u m a k e th e rig h td e c is io n s .S o u n d ,e th ic a ld e c is io n -m a k in g is th e fo u n d a tio n fo rh o w w e d o b u s in e s s .A c tin g w ith re s p e c t,ru s ta n d in te g rity is c ritc a lto o u rs tra te g y a n d is e s s e n tia lto th e a c h ie v e m e n to fo u rv is io n .T h e E n d o Wa y e n a b le s u s to e a rn a n d k e e p th e tru s ta n d c o n fid e n c e o fo u rh e a lth c a re c u s to m e rs ,p a tie n ts ,re g u la to rs a n d s h a re h o ld e rs .A s a n E n d o e m p lo y e e ,y o u

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a re re q u ire d to re v ie w o u rC o d e a n d a d h e re to a la s p e c ts o fitn o rd e rto e n s u re th a tw e u p h o ld o u re th ic a lre s p o n s ib ilte s to o u rc u s to m e rs ,th e h e a lth c a re c o m m u n ity ,p a tie n ts ,re g u la to rs ,s h a re h o ld e rs a n d th e c o m m u n ite s w h e re w e w o rk a n d liv e .O u rC o d e re fle c ts n o to n ly o u rg u id in g p rin c ip le s b u ta ls o y o u rp e rs o n a la c c o u n ta b ilty to s u s ta in o u re p u ta tio n fo re th ic a lb e h a v io r.S in c e re ly ,P a u lC a m p a n e liP re s id e n ta n d C h ie fE x e c u tiv e O fic e rE n d o In te rn a tio n a lp lc 2 O u rC o d e o fC o n d u c t
                                          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 186 of 235 PageID #:30880




A M e s s a g e fro m E n d o ’s C h ie fC o m p lia n c e O fic e rD e a rC o le a g u e s ,T o d a y ’s c o m p lia n c e e n v iro n m e n tis h ig h ly d y n a m ic a n d o u ra p p ro a c h to e th ic s a n d c o m p lia n c e m u s tb e u n w a v e rin g ,p ro a c tiv e a n d s tra te g ic a s re g u la to ry a n d p u b lic e x p e c ta tio n s c o n tin u e to e v o lv e .O u re p u ta tio n —a s a c o m p a n y ,a s le a d e rs a n d a s in d iv id u a ls —d e p e n d s o n o u ra p p ro a c h to e th ic s .E n d o ’s C o d e o fC o n d u c tis d e s ig n e d to e n a b le u s to a p p ly o u rg u id in g p rin c ip le s o fre s p e c t,ru s ta n d in te g rity to o u rd a y -to -d a y a c tiv ite s .E th ic a ld e c is io n -m a k in g b a s e d o n o u rC o d e o fC o n d u c tis th e fo u n d a tio n o fo u rs u c c e s s a n d re s u lts in a c o n s is te n ta p p ro a c h to c o m p lia n c e a c ro s s o u rc o m p a n y .Wh a td o e s th is m e a n fo ry o u a s a n E n d o e m p lo y e e ,o fic e r,d ire c to ro ra g e n t? F irs t,a k e p e rs o n a lre s p o n s ib ilty s o th a ty o u ra c tio n s a n d d e c is io n s a re c o n s is te n tw ith o u rC o d e o fC o n d u c ta n d th e C o m p a n y p o lic ie s a p p lic a b le to y o u ro le .S e c o n d ,fo s te ra n d p ro m o te a c u ltu re o fe th ic a lb e h a v io rin e v e ry a s p e c to fy o u rjo b —p a rtic u la rly w h e n le a d in g o rw o rk in g in te a m s a n d c o la b o ra tiv e s e tin g s .T h ird ,k n o w th e ru le s a n d s e e k g u id a n c e ify o u h a v e q u e s tio n s a b o u th e rig h th in g to d o .F in a ly ,s p e a k u p —re s p e c tfu ly a n d a p p ro p ria te ly —ify o u a re a w a re o fp o te n tia lb e h a v io rth a tis in c o n s is te n tw ith o u rC o d e o fC o n d u c t,v a lu e s o rC o m p a n y p o lic ie s .O u r
                     D e p a rtm e n t’s m is s io n is to m a in ta in a n e fe c tiv e c o rp o ra te -w id e c o m p lia n c e p ro g ra m th a te n a b le s u s to a c h ie v e o u rs tra te g ic v is io n a n d b u s in e s s g o a ls in a n e th ic a l,c o m p lia n ta n d s u s ta in a b le m a n n e r.O u rc o m p lia n c e p ro g ra m is fo u n d e d o n c le a ru le s o fb u s in e s s c o n d u c ta lo n g w ith o n g o in g tra in in g ,e d u c a tio n a n d c o m m u n ic a tio n ,a n d m o n ito rin g o fo u rp ro g ra m to a s s e s s a n d e n h a n c e its e fe c tiv e n e s s .E n d o is a ls o c o m m ite d to a c u ltu re o fo p e n n e s s w ith c le a rc h a n n e ls to re p o rtp o te n tia lc o n c e rn s in a c o n fid e n tia la n d a n o n y m o u s m a n n e rw ith o u tfe a ro fre ta lia tio n .O u rC o d e o fC o n d u c tis n o tin te n d e d to p ro v id e a n e x h a u s tiv e lis to fe v e ry p o lic y y o u n e e d to k n o w ;ra th e rits a n e th ic a lc o m p a s s to g u id e y o u rd a ily a c tiv ite s .B e y o n d th e C o d e ,th e re a re n u m e ro u s re s o u rc e s a lo n g w ith in s tru c tiv e Q & A ’s to h e lp y o u .O u rD e p a rtm e n ts triv e s to p ro v id e le a d e rs h ip ,re s o u rc e s a n d a s o lu tio n s o rie n ta tio n b a s e d o n tru s te d p a rtn e rs h ip s a n d m u tu a lre s p e c t.N o w rite n c o d e o rp o lic y c a n g u a ra n te e c o m p lia n c e w ith la w o re th ic a ld e c is io n -m a k in g .E a c h o fu s h a s a p e rs o n a lre s p o n s ib ilty to a c tw ith re s p e c t,ru s ta n d in te g rity :its e v e ry o n e ’s b u s in e s s a n d th e E n d o Wa y .S in c e re ly ,S u s a n Wilia m s o n S e n io rV ic e P re s id e n ta n d C h ie fC o m p lia n c e O fic e rE th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 3
                                      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 187 of 235 PageID #:30881




T a b le o fC o n te n ts U n d e rs ta n d in g O u rC o d e O u rC u s to m e rs ,S u p p lie rs a n d G o v e rn m e n t6 Wh a tis E x p e c te d o fE v e ry o n e O fic ia ls 7 Wh a tis E x p e c te d o fO u rL e a d e rs 2 2 C o m p e tio n a n d A n tiru s t2 3 A n ti-C o ru p tio n a n d A n ti-B rib e ry U s in g Y o u rE th ic a lC o m p a s s a n d S e e k in g G u id a n c e 2 4 P ric in g a n d B iln g In fo rm a tio n 9 R e s o u rc e s fo rS e e k in g G u id a n c e 2 4 C o m p e tiv e In te lig e n c e 2 5 P o litc a lA c tiv ite s a n d P o litc a lD o n a tio n s R e p o rtin g C o n c e rn s 2 6 T ra d e R e s tric tio n s 1 1 H o w to R a is e a C o n c e rn 1 1 A n o n y m ity a n d C o n fid e n tia lity O u rWo rk p la c e a n d O u rC o m m u n ite s 1 2 In v e s tig a tio n s o fP o s s ib le M is c o n d u c t2 9 O u rWo rk E n v iro n m e n t1 2 N o n -R e ta lia tio n P o lic y 3 0 P ro te c tin g E m p lo y e e S a fe ty a n d th e E n v iro n m e n t1 2 D is c ip lin a ry A c tio n s 3 1 S u p p o rtin g th e C o m m u n ity 1 2 E th ic s H o tlin e O u rC o m p a n y a n d O u rS h a re h o ld e rs E n d o a n d th e H e a lth c a re C o m m u n ity 3 4 C o n flic ts o fIn te re s t1 5 G o o d O p e ra tin g P ra c tic e s 3 5 In s id e rT ra d in g 1 6 M o n ito rin g th e S a fe ty ,P e rfo rm a n c e a n d Q u a lity 3 6 In te le c tu a lP ro p e rty a n d C o n fid e n tia lIn fo rm a tio n o fO u rP ro d u c ts 3 7 P riv a c y 1 7 P ro m o tin g O u rP ro d u c ts 3 8 F in a n c ia lIn te g rity 1 8 In te ra c tin g w ith H e a lth c a re P ro fe s s io n a ls a n d 3 8 U s e o fC o m p a n y S y s te m s a n d R e s o u rc e s H e a lth c a re P ro v id e rs 3 9 C o m p a n y R e c o rd s a n d In fo rm a tio n M a n a g e m e n t1 9 G o v e rn m e n tIn s p e c tio n s a n d R e q u e s ts 4 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C o rp o ra te A fa irs a n d In v e s to ra n d M e d ia R e la tio n s C o m p lia n c e a tE n d o 4 2 O u rC o m p lia n c e P ro g ra m T h e E n d o C o d e o fC o n d u c tis n o ta c o n tra c to fe m p lo y m e n t.E n d o re s e rv e s th e rig h to m o d ify a n y a s p e c to fits c o m p lia n c e p ro g ra m ,in c lu d in g th is C o d e o fC o n d u c t,w ith o u tp rio rn o tic e .Ifth e re is a c o n flic tb e tw e e n th is C o d e a n d a C o m p a n y p o lic y ,th e p o lic y c u re n tly in e fe c ts h a lg o v e rn .4 O u rC o d e o fC o n d u c t
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 188 of 235 PageID #:30882




                                     U n d e rs ta n d in g O u rC o d e E a c h o fu s in flu e n c e s o u rc o m p a n y ’s re p u ta tio n .O u rC o d e h e lp s u s m a in ta in a n d s tre n g th e n o u re p u ta tio n fo rin te g rity .
                                         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 189 of 235 PageID #:30883




U n d e rs ta n d in g O u rC o d e T o h e lp u s a c tw ith re s p e c t,ru s ta n d in te g rity ,E n d o ’s C o d e o fC o n d u c td e fin e s ü T h e E n d o Wa y h o w w e in te ra c tw ith p a tie n ts ,h e a lth c a re •A c tw ith h o n e s ty ,fa irn e s s ,in te g rity a n d p ro v id e rs ,p a y o rs ,s u p p lie rs ,g o v e rn m e n tp e rs o n a la c c o u n ta b ilty to p ro te c to u ro fic ia ls ,th e h e a lth c a re c o m m u n ity ,re p u ta tio n s h a re h o ld e rs a n d e a c h o th e r.T h is C o d e a p p lie s to e v e ry p e rs o n c o n d u c tin g •​N e v e rc o m p ro m is e y o u rin te g rity fo rth e b u s in e s s fo rE n d o a n d to a lE n d o lo c a tio n s ,s a k e o f“m a k in g th e n u m b e rs ”o rd u e to a fila te s a n d s u b s id ia rie s .D u e to lo c a la w p re s s u re fro m a s u p e rv is o rin s o m e c o u n trie s ,s o m e p ro v is io n s m a y •​R e s p e c tfe lo w s ta f,g o v e rn m e n tb e s u p p le m e n te d b y p o lic ie s o rs ta n d a rd s o fic ia ls ,b u s in e s s p a rtn e rs ,c o m p e tio rs ,to a d d re s s lo c a lre q u ire m e n ts .Wh e n E n d o c u s to m e rs a n d p a tie n ts s ta n d a rd s d ife rfo m lo c a lre q u ire m e n ts ,•​K n o w a n d fo lo w th e ru le s a n d s e e k a lw a y s fo lo w th e h ig h e rs ta n d a rd .g u id a n c e •​S u s ta in a c u ltu re w h e re e th ic a lc o n d u c tWh a tis E x p e c te d o fE v e ry o n e is e x p e c te d ,re c o g n iz e d a n d v a lu e d E a c h o fu s is in d iv id u a ly a c c o u n ta b le fo r•​R e p o rtk n o w n o rs u s p e c te d v io la tio n s o fa c tin g in a c c o rd a n c e w ith th is C o d e .A lth is C o d e o fic e rs a n d e m p lo y e e s m u s tc e rtify ,in w ritn g o re le c tro n ic a ly ,th a th e y h a v e •​C o o p e ra te w ith in v e s tig a tio n s —a lw a y s b e re v ie w e d ,re a d ,u n d e rs ta n d ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a n d s h a lfo rth c o m in g a n d te lth e tru th a b id e b y th is C o d e .A n y w a iv e rfo ra p e rs o n •N o fo rm o fre ta lia tio n o rin tim id a tio n c o v e re d b y th e C o d e m u s tb e s u b m ite d a g a in s ta n e m p lo y e e w h o m a k e s a g o o d -to a n d a p p ro v e d b y th e C h ie fC o m p lia n c e fa ith re p o rto fa s u s p e c te d v io la tio n O fic e r.o rp a rtic ip a te s in g o o d fa ith in a n y in v e s tig a tio n o fa s u s p e c te d v io la tio n w ilb e to le ra te d 6 O u rC o d e o fC o n d u c t
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 190 of 235 PageID #:30884




 Wh a tis E x p e c te d o fO u rL e a d e rs ü T h e E n d o Wa y A s a le a d e r,y o u s e rv e a s a n e th ic a lro le m o d e la n d a re h e ld to a h ig h e rs ta n d a rd .•​F o s te ra c u ltu re th a tfo c u s e s o n in te g rity ,T h is m e a n s p ro a c tiv e ly id e n tify in g e th ic s a n d c o m p lia n c e ,c o la b o ra tio n ,q u e s tio n a b le c o n d u c t,p re v e n tin g p ro b le m s q u a lity a n d p a tie n ts a fe ty a s e x p e c te d b e fo re th e y o c c u ra n d s e tin g th e rig h tb e h a v io rs to n e w ith y o u re p o rts a n d a c ro s s th e •​G u id e y o u rte a m s a n d re in fo rc e th e C o m p a n y .Y o u a re a ls o a c c o u n ta b le fo rim p o rta n c e o fo u rC o d e ,o u rV is io n ,u n d e rta k in g re a s o n a b le e fo rts to e n s u re C o re V a lu e s a n d C o m p a n y p o lic ie s a lo n g th a tc o n tra c to rs o ra g e n ts w o rk in g u n d e rw ith tim e ly c o m p le tio n o fe th ic s a n d y o u rm a n a g e m e n tc o n tro la d h e re to th e c o m p lia n c e tra in in g C o d e .•​P a rtn e rw ith c o m p lia n c e le a d e rs •T a k e re a s o n a b le s te p s to m a k e s u re th a tv e n d o rs a n d c o n s u lta n ts a c tin a m a n n e rc o n s is te n tw ith th is C o d e •​P ro a c tiv e ly p re v e n ta n d re s p o n d to e th ic s a n d c o m p lia n c e is s u e s in a w a y th a ta lw a y s re in fo rc e s th e a p p ro p ria te n e s s o fra is in g is s u e s •​T a k e a p p ro p ria te d is c ip lin a ry a c tio n s in c o n s u lta tio n w ith h u m a n re s o u rc e s ,c o m p lia n c e le a d e rs a n d le g a lc o n ta c ts E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 7
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 191 of 235 PageID #:30885




                                    U s in g Y o u rE th ic a lC o m p a s s a n d S e e k in g G u id a n c e T h e rig h tc o u rs e o fa c tio n is n o ta lw a y s o b v io u s .R e p u ta tio n s a re m a in ta in e d a n d b u iltb y e v e ry d a y d e c is io n s .
                                      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 192 of 235 PageID #:30886




U s in g Y o u rE th ic a lC o m p a s s a n d S e e k in g G u id a n c e O u rC o d e o fC o n d u c tis n o ta s u b s tiu te fo rIfy o u s tilh a v e q u e s tio n s ,a lw a y s s e e k u n d e rs ta n d in g a n d fo lo w in g th e p o lic ie s a d d ito n a lg u id a n c e .Y o u a re n o ta lo n e w h e n a p p lic a b le to y o u ro le .A lth o u g h th e C o d e fa c e d w ith a to u g h e th ic a ld e c is io n .Ifth e c a n n o ta n tic ip a te e v e ry s itu a tio n ,itc a n a n d a n s w e rto a n y o fth e s e q u e s tio n s is “n o ,”d o s h o u ld s e rv e a s a n e th ic a lc o m p a s s .Ify o u n o td o it.Is n e v e rp e rm is s ib le to ig n o re h a v e a n y d o u b ts a b o u ta p o te n tia lc o u rs e o fo u rC o d e o fC o n d u c to a c h ie v e a b u s in e s s a c tio n ,a s k y o u rs e lfth e fo lo w in g q u e s tio n s :o b je c tiv e .•Is itle g a l? R e s o u rc e s fo rS e e k in g G u id a n c e •Is ite th ic a la n d c o n s is te n tw ith o u rC o re V a lu e s ? •Y o u rM a n a g e r•Is itc o n s is te n tw ith o u rC o d e o f•B u s in e s s U n itC o m p lia n c e L e a d e rC o n d u c t? •C o rp o ra te C o m p lia n c e a n d B u s in e s s •A m Ib e in g tru th fu la n d h o n e s t? P ra c tic e s D e p a rtm e n t•Wilitre fle c tp o s itv e ly o n o u re p u ta tio n •H u m a n R e s o u rc e s fo rin te g rity ? •L e g a lD e p a rtm e n t•Wo u ld Ife e lc o m fo rta b le iftw a s •E th ic s H o tlin e re p o rte d in th e n e w s o rto s o m e o n e Ire s p e c t? Ih a v e q u e s tio n s a b o u tw h e th e ra p ro p o s e d b u s in e s s p la n c o m p lie s w ith C o m p a n y p o lic y b u tw o ry th a tm y m a n a g e rw ila s s u m e Id o n o tk n o w h o w to p e rfo rm m y jo b .Wh a ts h o u ld Id o ? E n d o e n c o u ra g e s a n d e x p e c ts e m p lo y e e s to ra is e q u e s tio n s .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M a n a g e rs a re e x p e c te d to fo s te ra n e n v iro n m e n tw h e re e v e ry o n e fe e ls c o m fo rta b le d o in g s o a n d a re lik e ly th e b e s tp e o p le to s p e a k w ith firs t.Y o u rb u s in e s s c o m p lia n c e le a d e r,h u m a n re s o u rc e o rle g a lc o n ta c tw ila ls o b e in a p o s ito n to p ro v id e g u id a n c e .Y o u m a y a ls o ra is e th e is s u e th ro u g h E n d o ’s E th ic s H o tlin e .Ify o u h a v e a q u e s tio n ,it’s y o u re s p o n s ib ilty a n d E n d o ’s e x p e c ta tio n th a ty o u ’la s k .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 9
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 193 of 235 PageID #:30887




                                      R e p o rtin g C o n c e rn s R a is in g a n in te g rity c o n c e rn p ro te c ts o u rc o m p a n y a n d o u re p u ta tio n .
                                         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 194 of 235 PageID #:30888




R e p o rtin g C o n c e rn s Y o u p la y a n im p o rta n tro le in h e lp in g u s E n d o a ls o h a s in p la c e a n E th ic s H o tlin e m e e th e s ta n d a rd s re fle c te d in o u rC o d e w h e re re p o rts c a n b e m a d e a ta n y tim e o fC o n d u c t.Wh e n y o u ra is e a n is s u e ,w e b y p h o n e o ro n lin e .A lre p o rts ,w h e th e rc a n lo o k in to th e m a te r,ta k e tim e ly a n d s u b m ite d b y p h o n e o ro n lin e ,w ilb e a p p ro p ria te a c tio n a n d m a k e c o re c tio n s ,is s u e d a re fe re n c e n u m b e r.Y o u m a y u s e ifn e c e s s a ry .Ify o u o b s e rv e o rh a v e th a tre fe re n c e n u m b e rto p ro v id e fu rth e rk n o w le d g e o fp o te n tia ly in a p p ro p ria te in fo rm a tio n o rc h e c k th e s ta tu s o fa n c o n d u c t,y o u h a v e a n o b lig a tio n to re p o rtin v e s tig a tio n b y p h o n e o ro n lin e a ty o u rc o n c e rn s .E n d o h a s e s ta b lis h e d w w w .e n d o .e th ic s p o in t.c o m ,re g a rd le s s o fp ro c e d u re s fo rh a n d lin g re p o rte d c o n c e rn s .h o w y o u o rig in a ly u s e d th e h o tlin e .Y o u s h o u ld n o te th a tin v e s tig a tio n s ta k e tim e T h e E n d o Wa y a n d o u ra b ilty to s h a re in fo rm a tio n m a y b e ü lim ite d .•P ro m p tly ra is e c o n c e rn s a b o u ta p o te n tia lv io la tio n o fla w ,C o m p a n y A n o n y m ity a n d C o n fid e n tia lity p o lic ie s o ro u rC o d e o fC o n d u c tWh e re p e rm ite d b y lo c a la w s ,y o u m a y •F o s te ra n “o p e n d o o r”p o lic y a n d u s e th e E th ic s H o tlin e to a n o n y m o u s ly m a in ta in a w a re n e s s o fth e v a rie ty o fre p o rtk n o w n o rs u s p e c te d is s u e s o ra s k c h a n n e ls to ra is e a n d re p o rtc o n c e rn s a q u e s tio n .S o m e c o u n trie s p ro h ib ito r•Ifa c o n c e rn
    y o u ra is e is n o tre s o lv e d ,d is c o u ra g e a n o n y m o u s re p o rtin g o re s tric tra is e ith ro u g h a n o th e rc h a n n e lth e ty p e s o fin fo rm a tio n th a tm a y b e re p o rte d .Ify o u u s e th e E th ic s H o tlin e fro m •F u ly c o o p e ra te w ith E n d o in v e s tig a tio n s o n e o fth o s e c o u n trie s ,y o u w ilb e a d v is e d a n d a lw a y s b e fo rth rig h ta n d h o n e s to fa n y s p e c ifc re p o rtin g re s tric tio n s .T o l-fre e in te rn a tio n a ln u m b e rs a re a v a ila b le H o w to R a is e a C o n c e rn a tw w w .e n d o .e th ic s p o in t.c o m fo re v e ry E n d o o fe rs s e v e ra lc h a n n e ls to ra is e c o u n try in w h ic h E n d o h a s e m p lo y e e s .c o n c e rn s .Y o u s h o u ld u s e th e c h a n n e lth a tT h e in fo rm a tio n y o u re p o rtw ilb e tre a te d is m o s tc o m fo rta b le to y o u .A s a g e n e ra la s c o n fid e n tia ly a s p o s s ib le .Y o u re p o rtm a te r,y o u rs u p e rv is o ro rm a n a g e rm a y w ilb e s h a re d o n ly w ith th o s e w h o n e e d b e in th e b e s tp o s ito n to a d d re s s a n is s u e .to k n o w a b o u tio a n s w e ry o u rq u e s tio n H o w e v e r,th a tis n o ty o u ro n ly o p tio n .o rto in v e s tig a te th e m a te r.S h o u ld y o u P o te n tia lc h a n n e ls to re p o rta c o n c e rn a re :c h o o s e to id e n tify y o u rs e lf,E n d o w il•D ire c tM a n a g e m e n to rS e n io rm a k e e v e ry re a s o n a b le e fo rto k e e p y o u rM a n a g e m e n tid e n tiy c o n fid e n tia l,w h ile a th e s a m e tim e m e e tin g its o b lig a tio n to fa irly in v e s tig a te •B u s in e s s C o m p lia n c e L e a d e rs th e m a te r.In s o m e in s ta n c e s ,E n d o m a y b e •C o rp o ra te C o m p lia n c e a n d B u s in e s s re q u ire d to re v e a ly o u rid e n tiy ,ifk n o w n .P ra c tic e s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      D e p a rtm e n t•B u s in e s s L e g a lC o n ta c ts •B u s in e s s H u m a n R e s o u rc e L e a d e rs E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 1 1
                                          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 195 of 235 PageID #:30889




In v e s tig a tio n s o fP o s s ib le D is c ip lin a ry A c tio n s M is c o n d u c tA n y e m p lo y e e w h o v io la te s th is C o d e ,E n d o ta k e s re p o rts o fa le g e d m is c o n d u c tC o m p a n y p o lic y o ra p p lic a b le la w s E th ic s H o tlin e v e ry s e rio u s ly a n d w iln v e s tig a te th e m to m a y b e s u b je c to d is c ip lin a ry a c tio n ,8 0 0 -3 0 5 -1 5 6 3 u p to a n d in c lu d in g te rm in a tio n .d e te rm in e ifa n y la w ,C o m p a n y p o lic y o rV is ita s p e c to fo u rC o d e o fC o n d u c tm a y h a v e M is c o n d u c tm a y in c lu d e v io la tio n s w w w .e n d o .e th ic s p o in t.c o m b e e n v io la te d .o fth is C o d e a n d C o m p a n y p o lic ie s ,to re p o rta c o n c e rn fa ilu re to ra is e a k n o w n o rp o te n tia lo ra c c e s s to l-fre e in te rn a tio n a ln u m b e rs N o n -R e ta lia tio n P o lic y is s u e ,n o tc o o p e ra tin g w ith a n in v e s tig a tio n o rin tim id a tin g o re n g a g in g N o fo rm o fre ta lia tio n o rin tim id a tio n in re ta lia tio n a g a in s ta n e m p lo y e e w h o a g a in s ta n e m p lo y e e w h o m a k e s a g o o d -ra is e s a p o te n tia lis s u e o rp ro v id e s fa ith re p o rto fa s u s p e c te d v io la tio n in fo rm a tio n d u rin g a n in v e s tig a tio n .o rp a rtic ip a te s in g o o d fa ith in a n y in v e s tig a tio n o fa s u s p e c te d v io la tio n w ilb e to le ra te d .E m p lo y e e s w h o e n g a g e in re ta lia tio n o rin tim id a tio n w ilb e s u b je c to d is c ip lin a ry a c tio n ,u p to a n d in c lu d in g te rm in a tio n .E n d o re s e rv e s th e rig h to d is c ip lin e a n y o n e w h o k n o w in g ly m a k e s a fa ls e a c c u s a tio n ,p ro v id e s fa ls e in fo rm a tio n a b o u th e C o m p a n y o rh a s a c te d im p ro p e rly .O n e o fm y re p o rts a s k e d m e to d is c u s s a p o te n tia l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is s u e .H o w s h o u ld Ia p p ro a c h h im ? Y o u re a c tio n is e x tre m e ly im p o rta n t.A lo w a d e q u a te tim e to d is c u s s th e p o te n tia lc o n c e rn in a n a p p ro p ria te lo c a tio n .L is te n a s m u c h a s p o s s ib le a n d d o n o tb e d e fe n s iv e .Y o u s h o u ld n o tfe e lre q u ire d to g iv e a n im m e d ia te a n s w e r.R e a s s u re h im th a th e C o m p a n y ta k e s re p o rts o fm is c o n d u c tv e ry s e rio u s ly .D e p e n d in g o n th e p o te n tia lc o n c e rn ,y o u m a y n e e d to in v o lv e H R ,y o u rm a n a g e m e n t,b u s in e s s c o m p lia n c e le a d e ro rle g a lc o n ta c t.T re a ta n e m p lo y e e w h o ra is e s a n is s u e w ith re s p e c ta n d d o n o tre ta lia te a g a in s to rin tim id a te th e e m p lo y e e in a n y m a n n e r.1 2 O u rC o d e o fC o n d u c t
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 196 of 235 PageID #:30890




                                   E n d o a n d th e H e a lth c a re C o m m u n ity P a tie n ts ,h e a lth c a re p ro v id e rs a n d h e a lth c a re re g u la to rs e x p e c ts a fe ,e fe c tiv e a n d h ig h q u a lity p ro d u c ts fro m tru s te d p a rtn e rs w h o a c tw ith in te g rity .
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 197 of 235 PageID #:30891




        E n d o a n d th e H e a lth c a re C o m m u n ity We a c tre s p o n s ib ly ,la w fu ly a n d w ith in te g rity in o u re la tio n s h ip s w ith m e m b e rs ü T h e E n d o Wa y o fth e h e a lth c a re c o m m u n ity —p a tie n ts ,•A d o p tg o o d o p e ra tin g a n d q u a lity p a tie n tg ro u p s ,h e a lth c a re p ro v id e rs a n d p rin c ip le s th ro u g h o u to u re s e a rc h ,h e a lth c a re re g u la to rs .M a in ta in in g th e s e d e v e lo p m e n t,m a n u fa c tu rin g a n d p rin c ip le s in o u rd a ily a c tiv ite s is c ritc a ld is trib u tio n a c tiv ite s ,a lw a y s fo c u s in g o n to s u s ta in in g tru s tin o u rp ro d u c ts a n d p a tie n ts fu lfin g o u rv is io n a n d m is s io n .•C o m m u n ic a te w ith h e a lth c a re p ro v id e rs ,p a tie n ts a n d th e p u b lic in a fa ira n d b a la n c e d m a n n e r•In te ra c tw ith h e a lth c a re p ro v id e rs e th ic a ly a n d in a c c o rd a n c e w ith a p p lic a b le la w s a n d re g u la tio n s w h e n p ro m o tin g o rp ro v id in g in fo rm a tio n a b o u to u rp ro d u c ts •C o n tin u o u s ly m o n ito rth e s a fe ty ,p e rfo rm a n c e a n d q u a lity o fo u rp ro d u c ts •P ro m o te tra n s p a re n c y a n d c o o p e ra te w ith h e a lth c a re re g u la to rs b y a lw a y s p ro v id in g tru th fu la n d c o m p le te in fo rm a tio n in a m a n n e rth a tfa c ilta te s tru s ta n d p a rtn e rs h ip 1 4 O u rC o d e o fC o n d u c t
                                           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 198 of 235 PageID #:30892




G o o d O p e ra tin g P ra c tic e s ü T h e E n d o Wa y M a in ta in in g th e q u a lity o fo u rp ro d u c ts is c ritc a lto p a tie n ts a fe ty a n d to o u rs u c c e s s .•​M a in ta in in e a c h b u s in e s s u n itw rite n Q u a lity is w h a tp a tie n ts a n d th e h e a lth c a re p o lic ie s a n d p ro c e d u re s th a td e fin e o u rc o m m u n ity e x p e c to fu s .We m e e th e s e s ta n d a rd s fo rd e liv e rin g h ig h -q u a lity e x p e c ta tio n s b y e m b e d d in g q u a lity p ro d u c ts p rin c ip le s in to o u ro p e ra tio n a la c tiv ite s •C o m p le te tra in in g in a tim e ly m a n n e ra n d b y a d h e rin g to a p p lic a b le la w s a n d •M a in ta in a c c u ra te a n d c o m p le te re c o rd s p ra c tic e s .E n d o is c o m m ite d to c o n tin u o u s a n d c o n d u c tro u tin e a u d its q u a lity a n d p ro c e s s im p ro v e m e n ta c ro s s o u rb u s in e s s s e g m e n ts .•B e d ilg e n tin id e n tify in g a n d p re v e n tin g p ra c tic e s th a tc o u ld im p a c th e q u a lity o fS p e c ia lru le s a n d re g u la tio n s a p p ly to o u rp ro d u c ts th e h a n d lin g ,s to ra g e a n d tra n s fe ro fc o n tro le d s u b s ta n c e s .We m u s ts tric tly •R e p o rtp o te n tia lin s ta n c e s o fc o m p ly w ith th e s e re q u ire m e n ts a n d n o n -c o m p lia n c e o u rp o lic ie s a n d p ro c e d u re s re la te d to •P ro m o te c o n tin u o u s p ro c e s s c o n tro le d s u b s ta n c e s .Ify o u h a v e a n y im p ro v e m e n tk n o w le d g e o rs u s p ic io n a b o u th e im p ro p e rh a n d lin g ,tra n s fe r,lo s s o rd iv e rs io n o fa c o n tro le d s u b s ta n c e ,y o u a re re q u ire d to im m e d ia te ly re p o rtio y o u rm a n a g e ro rth e E th ic s H o tlin e .F a ilu re to re p o rts u s p e c te d d iv e rs io n o ra th e fto fo u rp ro d u c ts is a v io la tio n o f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       th is C o d e a n d m a y s u b je c ta n e m p lo y e e to d is c ip lin a ry a c tio n ,u p to a n d in c lu d in g te rm in a tio n .We a re b e h in d s c h e d u le a n d u n d e rp re s s u re to in c re a s e p ro d u c tio n .M a y w e s lig h tly m o d ify a fe w m a n u fa c tu rin g s te p s to s p e e d th in g s u p ? A lth o u g h w e s triv e to c o n tin u o u s ly m a k e o u rm a n u fa c tu rin g p ro c e s s e s m o re e fic ie n t,o u rc o m m itm e n to q u a lity is fo re m o s t.A lw a y s fo lo w o u rq u a lity s ta n d a rd s a n d a p p ro v a lp ro c e s s e s w h e n c o n s id e rin g a m o d ifc a tio n to a m a n u fa c tu rin g p ro c e s s .D is c u s s y o u rp o te n tia lp ro c e s s im p ro v e m e n tw ith y o u rm a n a g e m e n ta n d s ite q u a lity le a d e rto a s s e s s ifts fe a s ib le a n d c o n s is te n tw ith o u rq u a lity s ta n d a rd s .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 1 5
                                        Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 199 of 235 PageID #:30893




M o n ito rin g th e S a fe ty ,T h e E n d o Wa y P e rfo rm a n c e a n d Q u a lity o fü O u rP ro d u c ts •R e p o rta la d v e rs e e v e n ts a n d c o m p la in ts th a ty o u b e c o m e a w a re o fo ra n y E n d o P a tie n th e a lth a n d s a fe ty a re to p p ro d u c tp rio rite s .M a in ta in in g th e q u a lity o fo u rp ro d u c ts a n d th e c o n tin u e d m o n ito rin g •F o lo w th e in s tru c tio n s th a ta re p ro v id e d o fth e irp e rfo rm a n c e is p a ra m o u n to to y o u a n d a re s ta n d a rd in y o u rb u s in e s s p ro te c tin g th e s a fe ty o fp a tie n ts .We u n itfo re p o rtin g s a fe ty in fo rm a tio n h a v e a re s p o n s ib ilty to d e te c ta n d re p o rt•P ro v id e p ro m p tn o tifc a tio n ,in a d v e rs e e v e n ts a n d q u a lity c o m p la in ts a c c o rd a n c e w ith th e re q u ire m e n ts o fa s s o c ia te d w ith o u rp ro d u c ts ,in c lu d in g C o m p a n y p o lic y ,to y o u rb u s in e s s u n ito fu n fa v o ra b le s id e e fe c ts ,d o s in g e ro rs ,a n y p o te n tia ls a fe ty is s u e o rin c id e n tm is u s e ,m a lfu n c tio n s a n d c o n c e rn s a b o u tp e rfo rm a n c e o re fic a c y o fa p ro d u c t.•Ify o u a re u n s u re w h e th e ra n a d v e rs e e v e n th a s o c c u re d o rw h e th e ra n E n d o o p e ra te s a c ro s s m u ltip le in d u s trie s in c id e n tis re p o rta b le ,re p o rtih ro u g h w ith tim in g a n d re p o rtin g p ro c e d u re s th a th e d e s ig n a te d c h a n n e ls a n d a lo w o u rv a ry .We c o n d u c tp e rio d ic re v ie w s a n d e x p e rts to m a k e th a td e te rm in a tio n a n a ly s e s o fs a fe ty in fo rm a tio n a n d a lw a y s ta k e re s p o n s ib le a n d a p p ro p ria te a c tio n s to im p ro v e th e s a fe ty p ro file o fo u rp ro d u c ts .Wh ile o n v a c a tio n ,a fe lo w tra v e le rm e n tio n e d th a th e fe lt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  n a u s e o u s a fte rta k in g o n e o fo u rp ro d u c ts .D o Ih a v e to re p o rth is c o n v e rs a tio n ? Y e s .A lth o u g h o u rp ro d u c tm a y n o th a v e c a u s e d a n a d v e rs e e v e n t,h o s e q u a life d a n d re s p o n s ib le fo rs u c h d e te rm in a tio n s s h o u ld b e n o tife d a n d m a k e th e d e c is io n .R e p o rth e c o n v e rs a tio n fo ra p p ro p ria te re v ie w a n d a n a ly s is s o th a ta n y p o te n tia lre p o rtin g re q u ire m e n ts a re m e ta n d w e fu lfio u rc o m m itm e n to p a tie n th e a lth a n d s a fe ty .1 6 O u rC o d e o fC o n d u c t
                                Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 200 of 235 PageID #:30894




P ro m o tin g O u rP ro d u c ts ü T h e E n d o Wa y E n d o is c o m m ite d to p ro m o tin g its p ro d u c ts b a s e d o n p a tie n tn e e d s a n d th e •O n ly u s e p ro m o tio n a lm a te ria ls a n d m e rits o fe a c h p ro d u c tin a tra n s p a re n t,c o m m u n ic a tio n s th a th a v e b e e n le g a la n d a c c u ra te m a n n e r.a p p ro v e d b y a p p ro p ria te d is c ip lin e s ,a re o n la b e l,a c c u ra te ,n o tm is le a d in g a n d O u rin te ra c tio n s w ith h e a lth c a re c o m p ly w ith a p p lic a b le le g a l,re g u la to ry p ro fe s s io n a ls s h o u ld b e fo c u s e d o n a n d lo c a ls ta n d a rd s e d u c a tin g th e m a b o u to u rp ro d u c ts ,a n d s u p p o rtin g th e irm e d ic a le d u c a tio n •D o n o tp ro m o te th e u s e o fa n y p ro d u c ta n d tra in in g n e e d s to le a d to im p ro v e d b e y o n d its a p p ro v e d la b e lin g a n d p a tie n tc a re .We e n c o u ra g e tru th fu la n d a u th o riz a tio n e th ic a lc o m m u n ic a tio n s th a tw ilh e lp •P ro m o tio n a lm a te ria ls m u s tb e h e a lth c a re p ro fe s s io n a ls m a k e in fo rm e d p re v io u s ly a p p ro v e d ,c o n s is te n tw ith a n d in d e p e n d e n td e c is io n s a b o u th o w th e y a p p ro v e d la b e lin g in fo rm a tio n a n d b e c a n b e s tu s e o u rp ro d u c ts o n la b e lfo rth e irs u p p o rte d ,a s a p p ro p ria te ,b y s c ie n tifc p a tie n ts .e v id e n c e T h e id e a lo c a tio n fo rp ro v id in g e d u c a tio n a l•P ro v id e fa irb a la n c e b y p re s e n tin g th e in fo rm a tio n a b o u tE n d o p ro d u c ts is in a fu lp ic tu re o fo u rp ro d u c ts ,in c lu d in g a p h y s ic ia n o rh e a lth c a re p ro v id e r’s o fic e ,s u m m a ry o fa ls a fe ty in fo rm a tio n a h o s p ita lo ro th e rc lin ic a ls e tin g .L o c a l•D o n o t
                                                                        m is c h a ra c te riz e o rm a k e u n fa irla w o rin d u s try c o d e s m a y a lo w fo rc e rta in c o m m e n ts a b o u tc o m p e tio rs ’p ro d u c ts d is c u s s io n s o u ts id e o fth o s e s e tin g s in s p e c ifc c irc u m s ta n c e s .A lw a y s fo lo w th e C o m p a n y p o lic y a p p lic a b le to y o u rb u s in e s s u n it.Ify o u h a v e a n y q u e s tio n s ,c o n ta c ty o u rb u s in e s s u n itc o m p lia n c e le a d e ro rth e C o rp o ra te C o m p lia n c e a n d B u s in e s s P ra c tic e s D e p a rtm e n t.A d o c to ro n m y c a lp la n m e n tio n e d th a th e rc o le a g u e u s e d o n e o fo u rp ro d u c ts w ith g o o d re s u lts fo rp a tie n ts n o ts u fe rin g fro m th e c o n d ito n s in d ic a te d in o u rla b e l.S h e a s k e d fo rin fo rm a tio n fro m s c ie n tifc lite ra tu re a b o u to f-la b e lu s e s .Ia m a w a re o fre c e n ts tu d ie s fro m a n in d u s try c o n fe re n c e Ia te n d e d .C a n Is h a re th a tin fo rm a tio n ? N o .Y o u ro b lig a tio n is to re fe rh e rto o u rm e d ic a lin fo rm a tio n c o n ta c ts w h o a re a b le to p ro v id e c o m p le te a n d a c c u ra te s c ie n tifc in fo rm a tio n in a m a n n e rth a tis c o n s is te n tw ith C o m p a n y p o lic y .In a c c o rd a n c e w ith C o m p a n y p o lic y ,p ro v id e h e rw ith th e n e c e s s a ry in fo rm a tio n to c o m p le te d o c u m e n ta tio n fo ra n u n s o lic ite d re q u e s tfo rin fo rm a tio n o rp ro v id e th e n u m b e rto d ire c tly c a lo u rm e d ic a lin fo rm a tio n s ta f.Wh e n p ro m o tin g a p ro d u c t,o n ly d is c u s s o n -la b e lin fo rm a tio n .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 1 7
                                   Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 201 of 235 PageID #:30895




In te ra c tin g w ith H e a lth c a re T h e E n d o Wa y P ro fe s s io n a ls a n d H e a lth c a re ü P ro v id e rs •E n g a g e h e a lth c a re p ro fe s s io n a ls o n ly w h e n th e re is a b o n a fid e n e e d a n d E n d o e d u c a te s h e a lth c a re p ro fe s s io n a ls a lw a y s p a y a fa irfe e c o n s is te n tw ith o u ra n d h e a lth c a re p ro v id e rs a b o u to u rF a irM a rk e tV a lu e p o lic ie s a n d a p p lic a b le p ro d u c ts ,c o la b o ra te s o n re s e a rc h ,lo c a la w w h e n e v e ra fe e is to b e p a id re lie s o n th e ire x p e rtis e a s a d v is e rs a n d tra in s th e m o n th e u s e o fo u rp ro d u c ts .•N e v e ra te m p to b u y b u s in e s s o rO u rin te ra c tio n s m u s ta lw a y s re fle c to u rp ro v id e a n y th in g o fv a lu e to in flu e n c e c o m m itm e n to in te g rity ,c o m p lia n c e ,a n y h e a lth c a re p ro v id e r’s ju d g m e n to a c c u ra c y a n d tra n s p a re n c y ,in c lu d in g c h o o s e a n E n d o p ro d u c tn o rc re a te a n y a d h e re n c e to o u rs ta n d a rd s o n p ro h ib itn g m is p e rc e p tio n th a tE n d o is d o in g s o b rib e ry a n d c o ru p tio n .•P ro v id e a p p ro p ria te in s tru c tio n ,E n d o a ls o p ro m o te s s c ie n tifc in te g rity e d u c a tio n a n d tra in in g o n th e s a fe a n d a n d d o e s n o ta lo w b u s in e s s p re s s u re s e fe c tiv e u s e o fo u rp ro d u c ts to in flu e n c e in a n y w a y th is v a lu a b le •M a in ta in tra n s p a re n c y re g a rd in g a lc o la b o ra tio n th a ta d v a n c e s s c ie n tifc y o u rin te ra c tio n s w ith h e a lth c a re a n d m e d ic a lu n d e rs ta n d in g ,in c lu d in g p ro fe s s io n a ls a n d p ro v id e rs ,in s tiu tio n s th e a p p ro p ria te u s e o fo u rp ro d u c ts ,th e a n d o th e rs in th e h e a lth c a re
                                                                                                                             c o m m u n ity m a n a g e m e n to fd is e a s e s a n d p a tie n tc a re .•D o n o ta c c e p t,p a y fo r,o ro th e rw is e p ro m o te o re n c o u ra g e p a tie n tre fe ra ls in e x c h a n g e ,o ra s a n im p ro p e rin d u c e m e n tfo rth e p u rc h a s e ,le a s e ,re c o m m e n d a tio n o ru s e o fa n y E n d o p ro d u c tA n a p p ro v e d p h y s ic ia n s p e a k e ris p re s e n tin g a ta n E n d o s p o n s o re d e d u c a tio n a lp ro g ra m fo rp a tie n ts w h o m a y b e n e fitro m u s in g o n e o fo u rp ro d u c ts .C a n th e p h y s ic ia n c u s to m iz e th e h a n d o u ts a n d re v is e o u ra p p ro v e d s lid e s ? N o .O u re d u c a tio n a la n d p ro m o tio n a lm a te ria ls a re d e v e lo p e d th ro u g h a rig o ro u s re v ie w p ro c e s s .Itis n e v e rp e rm is s ib le to u s e u n a p p ro v e d m a te ria ls o rm o d ify a p p ro v e d m a te ria ls o rv is u a la id s .We a re h a v in g a h a rd tim e in tro d u c in g lo c a lp h y s ic ia n s to o n e o fo u re c e n tly a p p ro v e d p ro d u c ts .O n e re c o m m e n d a tio n is to c o n d u c ta s tu d y a n d e n ro lo c a lp h y s ic ia n s a s in v e s tig a to rs .T h is w ila lo w th e m to g e ta c q u a in te d w ith o u rp ro d u c ta n d e n h a n c e o u re fo rts to in tro d u c e it.Is th is o k ? N o .S tu d ie s m u s th a v e s c ie n tifc m e rit,m a y o n ly b e c o n d u c te d to s e rv e a s c ie n tifc p u rp o s e a n d n e v e rs h o u ld b e in te n d e d to “s e e d ”th e m a rk e to rp ro m o te a p ro d u c t.1 8 O u rC o d e o fC o n d u c t
                                           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 202 of 235 PageID #:30896




G o v e rn m e n tIn s p e c tio n s a n d T h e E n d o Wa y R e q u e s ts ü We o p e ra te in a c o m p le x a n d d y n a m ic •C o o p e ra te w ith a n d b e c o u rte o u s to re g u la to ry e n v iro n m e n t.O u rfa c ilte s g o v e rn m e n tin s p e c to rs a n d c o o rd in a te a n d a c tiv ite s a re ro u tin e ly in s p e c te d b y w ith o u rq u a lity ,s a fe ty a n d re g u la to ry h e a lth c a re a n d o th e re g u la to rs a ro u n d e x p e rts in re s p o n s e to re g u la to ry th e w o rld .A ta ltim e s ,E n d o c o o p e ra te s in s p e c tio n s a n d re q u e s ts w ith re g u la to ry a u th o rite s .E fe c tiv e •A lw a y s p ro v id e re g u la to rs w ith h o n e s t,e n g a g e m e n tw ith re g u la to rs is c ritc a lto a c c u ra te ,re s p o n s iv e a n d tim e ly o u re p u ta tio n a n d o u ra b ilty to d e liv e rin fo rm a tio n s a fe ,e fe c tiv e a n d h ig h q u a lity p ro d u c ts .•B e fa m ila rw ith y o u rs ite ’s p ro c e d u re s In th e e v e n to fa n o n -ro u tin e re q u e s tfo rfo rc o m p ly in g w ith a re q u e s to a c c e s s in fo rm a tio n o ra fa c ilty v is it,h e L e g a lth e p re m is e s D e p a rtm e n tm u s tb e n o tife d im m e d ia te ly .T h e L e g a lD e p a rtm e n tre p re s e n ts •C o n ta c th e L e g a lD e p a rtm e n th e C o m p a n y o n a le g a lm a te rs a n d im m e d ia te ly in th e e v e n to fa n o n -ro u tin e d e te rm in e s th e a p p ro p ria te in fo rm a tio n o rle g a lin q u iry ,s u c h a s a s u b p o e n a to b e p ro v id e d a n d w ilfa c ilta te o u rc o o p e ra tio n w ith in v e s tig a tiv e a u th o rite s .H o w s h o u ld Ire s p o n d to a n in s p e c to r’s q u e s tio n a b o u ta p ro c e s s w ith w h ic h Ia m n o tfa m ila r? B e tru th fu la n d u p fro n t.Iis o k a y to s ta te ,“Id o n ’th a v e a n a n s w e r”a n d te lth e in s p e c to rth a ty o u w ilg e th e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a n s w e ra s s o o n a s p o s s ib le .N e v e rg u e s s ,p ro v id e in c o m p le te in fo rm a tio n o ra n s w e rq u e s tio n s th a ty o u d o n o tfu ly u n d e rs ta n d .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 1 9
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 203 of 235 PageID #:30897




                                     O u rC u s to m e rs ,S u p p lie rs a n d G o v e rn m e n tO fic ia ls We a c tw ith in te g rity in o u rd e a lin g s w ith c u s to m e rs ,s u p p lie rs a n d g o v e rn m e n to fic ia ls .
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 204 of 235 PageID #:30898




     O u rC u s to m e rs ,S u p p lie rs a n d G o v e rn m e n tO fic ia ls E n d o in te ra c ts w ith m a n y ty p e s o fin d iv id u a ls a n d e n tie s in c lu d in g ü T h e E n d o Wa y h e a lth c a re p ro fe s s io n a ls ,h o s p ita ls ,•A d h e re to c o m p e tio n a n d a n tiru s tla w s g o v e rn m e n ts ,re g u la to ry a u th o rite s ,in th e c o u n trie s w h e re w e o p e ra te b u s in e s s p a rtn e rs ,c u s to m e rs ,s u p p lie rs a n d v e n d o rs .T h e s e in te ra c tio n s m a y •C o m p ly w ith a n ti-b rib e ry la w s a n d d o a ris e in o u rs a le s a n d m a rk e tin g ,re s e a rc h n o to fe ro rm a k e ile g a lp a y m e n ts to a n d d e v e lo p m e n t,a n d m a n u fa c tu rin g g o v e rn m e n to fic ia ls o rb u s in e s s p a rtn e rs o p e ra tio n s ,a s w e la s o u rim p o rt/e x p o rte ith e rd ire c tly o rin d ire c tly th ro u g h a c tiv ite s .In a lb u s in e s s d e a lin g s ,E n d o in te rm e d ia rie s w ilb e fa ira n d h o n e s ta n d w ilc o m p ly w ith •P ro v id e tra n s p a re n ta n d a c c u ra te p ric in g a p p lic a b le la w a n d C o m p a n y p o lic ie s .in fo rm a tio n to g o v e rn m e n ts ,p riv a te p a y o rs a n d h e a lth c a re p ro v id e rs •G a th e rc o m p e tiv e in te lig e n c e in a n e th ic a la n d la w fu lm a n n e r•C o n d u c tp o litc a la c tiv ity re s p o n s ib ly a n d in c o m p lia n c e w ith a p p lic a b le la w •F o lo w g lo b a ltra d e la w s E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 2 1
                                      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 205 of 235 PageID #:30899




C o m p e tio n a n d A n tiru s tü T h e E n d o Wa y M a n y c o u n trie s h a v e fa irc o m p e tio n la w s .T h e s e la w s g e n e ra ly p ro h ib ita n ti-•D o n o td is c u s s ,e x c h a n g e in fo rm a tio n o rc o m p e tiv e p ra c tic e s ,s u c h a s p ric e -fix in g ,e n te rin to a g re e m e n ts w ith c o m p e tio rs b o y c o tin g s u p p lie rs o rc u s to m e rs a n d th e a b o u tp ric e s ,s tra te g ic p la n s ,te rm s e x c h a n g e o fin fo rm a tio n th a tm a y h a rm o rc o n d ito n s o fs a le ,p ro d u c tio n o rc o m p e tio n .d is trib u tio n ,a lo c a tio n o fp ro d u c ts ,te rito rie s ,m a rk e ts o rc u s to m e rs ,a n d d o M e rg e rs ,a c q u is ito n s a n d o th e rty p e s o fn o tu s e th ird p a rtie s a s c o n d u its fo ra n y tra n s a c tio n s m a y re q u ire p rio re v ie w o rs u c h d is c u s s io n s ,in fo rm a tio n e x c h a n g e s e v e n c le a ra n c e .T h e s e la w s a re c o m p le x o ra g re e m e n ts a n d v a ry b y c o u n try ,s o its c ritc a lth a ty o u c o n s u ltw ith th e L e g a lD e p a rtm e n t.•D o n o td is c u s s o rp la n jo in tb e h a v io r(s u c h a s b o y c o ts )to w a rd s c u s to m e rs ,s u p p lie rs o rc o m p e tio rs •D o n o tm a k e fa ls e o rd is p a ra g in g c o m m e n ts a b o u tc o m p e tio rs o rth e irp ro d u c ts o rs te a lo rm is u s e c o m p e tio rta d e s e c re ts •D o n o tm a n ip u la te a c o m p e tiv e b id d in g p ro c e s s Ia m a te n d in g a lo c a lin d u s try a s s o c ia tio n m e e tin g a n d s e v e ra lc o m p e tio rs a re d is c u s s in g th e irm a rk e tin g a n d p ric in g s tra te g ie s .Wh a ts h o u ld Id o ? A lth o u g h in d u s try m e e tin g s h a v e le g itm a te p u rp o s e s ,th e y c re a te ris k s fo ra n ti-c o m p e tiv e d is c u s s io n s .A g ro u p o fc o m p e tio rs d is c u s s in g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is s u e s o fm u tu a lc o n c e rn c o u ld c ro s s a lin e in to a n a n ti-c o m p e tiv e to p ic .Ify o u fin d y o u rs e lfin a s itu a tio n w h e re a to p ic s e e m s in a p p ro p ria te ,le a v e th e d is c u s s io n im m e d ia te ly a n d m a k e itc le a rto th o s e p re s e n th a ty o u a re le a v in g d u e to th e n a tu re o fth e c o n v e rs a tio n .Y o u s h o u ld a ls o re p o rth e is s u e to y o u rle g a lc o n ta c ta s s o o n a s p o s s ib le .2 2 O u rC o d e o fC o n d u c t
                                          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 206 of 235 PageID #:30900




   A n ti-C o ru p tio n a n d A n ti-B rib e ry ü T h e E n d o Wa y A s re g u la to rs ,p a y o rs o rp u rc h a s e rs o fo u rp ro d u c ts ,g o v e rn m e n to fic ia ls a re •D o n o tm a k e ,o fe ro rp ro m is e a n y th in g in te g ra lto o u rb u s in e s s .H e a lth c a re o fv a lu e ,in c lu d in g c a s h ,s e rv ic e s ,p ro fe s s io n a ls w h o a re p u b lic e m p lo y e e s g ifts ,e n te rta in m e n to ro th e rb u s in e s s m a y b e c o n s id e re d g o v e rn m e n to fic ia ls in c o u rte s ie s ,in a n a te m p to in flu e n c e m a n y c o u n trie s .T h ro u g h o u re s e a rc h a n d a p e rs o n ’s a c tio n s ,o b ta in a re g u la to ry d e v e lo p m e n t,re g u la to ry ,m a n u fa c tu rin g a d v a n ta g e ,in flu e n c e fo rm u la ry s ta tu s o ra n d im p o rt/e x p o rta c tiv ite s ,w e m a y e n h a n c e E n d o ’s c o m m e rc ia lin te re s ts in te ra c tw ith g o v e rn m e n to fic ia ls o r•B u s in e s s c o u rte s ie s a n d g ifts o fe re d e n tie s th a ta re s ta te o w n e d .M o s to re c e iv e d m u s tb e o fm o d e s tv a lu e b y c o u n trie s fo rb id m a k in g ,o fe rin g o rlo c a ls ta n d a rd s a n d m a y o n ly b e o fe re d p ro m is in g a n y th in g o fv a lu e e ith e rd ire c tly o re c e iv e d u n d e rc irc u m s ta n c e s th a to rin d ire c tly to a g o v e rn m e n to fic ia lw h e n c o m p ly w ith C o m p a n y p o lic ie s a n d lo c a lth e e x c h a n g e is in te n d e d to in flu e n c e a n la w a n d in d u s try c o d e s o fic ia la c to ra d e c is io n to o b ta in o re ta in •B e a w a re th a tin c o u n trie s w ith a n u n fa irb u s in e s s a d v a n ta g e .T h e U .S .n a tio n a liz e d o rp u b lic h e a lth c a re F o re ig n C o ru p tP ra c tic e s A c t(“F C P A ”)a n d s y s te m s ,h e a lth c a re p ro fe s s io n a ls m a y s im ila rla w s in o th e rc o u n trie s
g o v e rn o u rb e c o n s id e re d g o v e rn m e n to fic ia ls in te ra c tio n s w ith g o v e rn m e n to fic ia ls .•A d h e re to C o m p a n y p o lic ie s w h e n M a n y c o u n trie s a ls o h a v e la w s a im e d a tin te ra c tin g w ith g o v e rn m e n to fic ia ls p ro h ib itn g c o m m e rc ia lb rib e ry .T h e U .S .a n d b e c o n s c io u s o fw h e th e ry o u a re F e d e ra lA n ti-K ic k b a c k s ta tu te p ro h ib its in te ra c tin g d ire c tly o rin d ire c tly (s u c h a s in d u c in g s o m e o n e to re c o m m e n d o rth ro u g h a d is trib u to ro ro th e rth ird p a rty )p u rc h a s e a h e a lth c a re p ro d u c to rs e rv ic e w ith g o v e rn m e n to fic ia ls c o v e re d b y th e U .S .fe d e ra lh e a lth c a re p ro g ra m .T h e in te n to fth is la w is to p ro h ib it•M a in ta in y o u rk n o w le d g e a n d c o m p le te th e im p e rm is s ib le in flu e n c e o fm o n e y o rta in in g o n C o m p a n y p o lic ie s a n d g lo b a lth in g s o fv a lu e in th e s e le c tio n o fp ro d u c ts a n d lo c a la n ti-b rib e ry la w s o rs e rv ic e s th a ta re re im b u rs e d b y th e U .S .fe d e ra lh e a lth c a re p ro g ra m .P a y m e n ts ,g ifts o rs e rv ic e s s h o u ld n o tIn m y c o u n try ,its c u s to m a ry to p ro v id e a h e a lth c a re p ro v id e rb e g iv e n to g o v e rn m e n te m p lo y e e s o rw h o u s e s o n e o fo u rn e w p ro d u c ts w ith a s c ie n tifc in c e n tiv e h e a lth c a re p ro v id e rs th a ta re in te n d e d to o rp a y m e n t.A re s u c h p a y m e n ts p e rm is s ib le u n d e ro u rC o d e o fa p p e a rto in flu e n c e th e ira c tio n s .In s h o rt,C o n d u c t? E n d o d o e s n o tp e rm itb rib e ry o fa n y k in d .N o .A n y fo rm o fp a y m e n tu s e d to e x e rtim p ro p e rin flu e n c e o v e rh e a lth c a re p ro fe s s io n a ls is p ro h ib ite d ,re g a rd le s s o f

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   th e c u s to m a ry p ra c tic e s in th e c o u n try .In m a n y c o u n trie s ,h e a lth c a re p ro fe s s io n a ls a re c o n s id e re d g o v e rn m e n to fic ia ls a n d th e p a y m e n tc o u ld v io la te th e F C P A o rs im ila rla w s .R e m e m b e r,w h e n E n d o ’s s ta n d a rd s d ife rfo m lo c a lre q u ire m e n ts a lw a y s fo lo w th e h ig h e rs ta n d a rd s .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 2 3
                                          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 207 of 235 PageID #:30901




P ric in g a n d B iln g In fo rm a tio n C o m p e tiv e In te lig e n c e T h e p ro c e d u re s fo ro b ta in in g p a y m e n ts E n d o e m p lo y e e s a re e n c o u ra g e d to a n d re im b u rs e m e n ts fro m g o v e rn m e n ta n d a p p ro p ria te ly c o le c t,s h a re a n d u s e p riv a te in s u re rs a re c o m p le x .in fo rm a tio n a b o u to u rc o m p e tio rs We h a v e a le g a la n d e th ic a lre s p o n s ib ilty (“c o m p e tiv e in te lig e n c e ”).H o w e v e r,to p ro v id e tra n s p a re n tp ric in g in fo rm a tio n ju s ta s w e v a lu e o u ro w n n o n -p u b lic to g o v e rn m e n ts ,p riv a te p a y o rs a n d in fo rm a tio n ,w e re s p e c th e n o n -p u b lic h e a lth c a re p ro v id e rs .T h e s u b m is s io n n a tu re o fc e rta in in fo rm a tio n a b o u to u ro fin a c c u ra te p ric in g in fo rm a tio n o rc o m p e tio rs .We u s e o n ly e th ic a la n d le g a lfra u d u le n tc la im s to a g o v e rn m e n tc o u ld m e a n s to g a th e rc o m p e tiv e in te lig e n c e .s u b je c to u rC o m p a n y to s u b s ta n tia lfin e s Itis a lw a y s a c c e p ta b le to g a th e ra n d p e n a ltie s .c o m p e tiv e in te lig e n c e th ro u g h p u b lic ly a v a ila b le in fo rm a tio n .P u b lic ly a v a ila b le T h e E n d o Wa y filn g s ,p re s e n ta tio n s ,n e w s ,jo u rn a la rtic le s ü a n d p u b lic a tio n s a re le g itm a te s o u rc e s •A lw a y s p ro v id e a c c u ra te a n d c o m p le te o fc o m p e tiv e in te lig e n c e .Y o u m a y a ls o in fo rm a tio n to g o v e rn m e n ta n d p riv a te a s k th ird p a rtie s a b o u tc o m p e tio rs o rp a y o rs a c c e p tc o m p e tiv e in te lig e n c e o fe re d b y th ird p a rtie s a s lo n g a s th e re is n o •A d h e re to C o m p a n y p o lic ie s o n re a s o n to b e lie v e th e th ird p a rty is u n d e ro b ta in in g a p p ro v a lfo r,
                                                                            d o c u m e n tin g a n d a c o n tra c tu a lo rle g a lo b lig a tio n to n o tc o m m u n ic a tin g la w fu ld is c o u n ts ,re b a te s d is c lo s e th e in fo rm a tio n o rh a s g a th e re d o ra d m in is tra tiv e fe e s th e in fo rm a tio n ile g a ly o ru n e th ic a ly .•U tilz e a c c u ra te a n d c o m p le te in fo rm a tio n a b o u tb iln g ,c o v e ra g e ,re im b u rs e m e n ta n d c o d in g th a ta d h e re s ü T h e E n d o Wa y to lo c a la w a n d in d u s try c o d e s •N e v e ra te m p to o ra s k a th ird p a rty to a c q u ire in fo rm a tio n th ro u g h u n e th ic a lo ru n la w fu lm e a n s ,s u c h a s m is re p re s e n ta tio n ,d e c e p tio n ,th e ft,Ia m h irn g a re s e a rc h e rfo m s p y in g ,b rib e ry o rb y b re a c h in g a a c o m p e tio r.Wh a tq u e s tio n s n o n d is c lo s u re a g re e m e n tm a y Ia s k a b o u th is o rh e rp rio r•Ifth e re is a n y in d ic a tio n th a tin fo rm a tio n e m p lo y e r? y o u o b ta in e d w a s n o tla w fu ly o re th ic a ly N e v e ra s k a fo rm e re m p lo y e e o fa re c e iv e d o rg a th e re d ,re fu s e to a c c e p tic o m p e tio ra b o u ta n y in fo rm a tio n th a th e p e rs o n is u n d e ra le g a l•Ify o u re c e iv e c o m p e tiv e in te lig e n c e o b lig a tio n n o to re v e a l.T h is a n o n y m o u s ly o rin fo rm a tio n th a tis w o u ld in c lu d e tra d e s e c re ts a n d m a rk e d c o n fid e n tia l,d o n o tre v ie w o th e rc o n fid e n tia lin fo rm a tio n .ita n d c o n ta c th e L e g a lD e p a rtm e n tC o n s u ltw ith th e L e g a lD e p a rtm e n tim m e d ia te ly a b o u tn e c e s s a ry p re c a u tio n s to a v o id im p ro p e rly s o lic itn g s u c h in fo rm a tio n .2 4 O u rC o d e o fC o n d u c t
                                          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 208 of 235 PageID #:30902




P o litc a lA c tiv ite s a n d P o litc a lT h e E n d o Wa y D o n a tio n s ü E n d o e d u c a te s p o lic y m a k e rs th ro u g h w e l-•N o c o rp o ra te c o n trib u tio n s fo ra in fo rm e d p o lic y p o s ito n s o n is s u e s th a tc a n d id a te fo ra n y o fic e s h o u ld b e m a d e im p a c to u rb u s in e s s .O u rp a rtic ip a tio n in b y o ro n b e h a lfo fE n d o o u ts id e o fth e th e p o litc a lp ro c e s s is a p p ro p ria te ,e th ic a lG o v e rn m e n tA fa irs D e p a rtm e n ta n d a d h e re s to a p p lic a b le la w s .•C o n s u ltw ith G o v e rn m e n tA fa irs p rio rto E n d o re c o g n iz e s a n d e n c o u ra g e s th e rig h tc o n ta c tin g p u b lic o fic ia ls a b o u tU .S .a n d o fo u re m p lo y e e s to p a rtic ip a te in th e in te rn a tio n a lre s tric tio n s o n c o rp o ra te p o litc a lp ro c e s s a s in d iv id u a ls .H o w e v e r,p o litc a la c tiv ite s y o u m a y o n ly p a rtic ip a te o n y o u ro w n tim e •D o n o tu s e E n d o fu n d s o ro th e ra s s e ts ,a n d a ty o u ro w n e x p e n s e .C o m p a n y fu n d s ,s u c h a s te le p h o n e s ,e m a ila c c o u n ts ,fa c ilte s o ra s s e ts m a y n o tb e u s e d fo rc o n fe re n c e ro o m s o rs ta tio n a ry to a s s is tp e rs o n a lp o litc a la c tiv ite s .a c a n d id a te ,p u b lic o fic ia lo rp o litc a lM a n y c o u n trie s re g u la te th e p o litc a lc o m m ite e a c tiv ite s o fc o rp o ra tio n s .Y o u s h o u ld •In p e rs o n a lc iv ic a fa irs ,c le a rly in d ic a te c o n s u ltw ith G o v e rn m e n tA fa irs re g a rd in g th a ty o u rv ie w s a n d a c tio n s a re y o u ro w n ,p o te n tia lp o litc a la c tiv ite s .In th e U .S .,g ifts n o tE n d o ’s o fa n y v a lu e in c lu d in g m e a ls o rp ro d u c ts s h o u ld n o tb e p ro v id e d to M e m b e rs o fth e U .S .C o n g re s s ,th e irs ta fs o rs ta te a n d A frie n d is

                                                                                                                                                                                                                                                                                                                                                                                                              ru n n in g fo rlo c a lo fic e o th e rg o v e rn m e n to fic ia ls .O n ly c e rta in a n d Iw o u ld lik e to h e lp h im w ith in d iv id u a ls in G o v e rn m e n tA fa irs m a y h is c a m p a ig n .Is th is a lo w e d ? e n g a g e in lo b b y in g a c tiv ite s o n b e h a lfo fY e s .Y o u rp e rs o n a lp o litc a la c tiv ite s th e C o m p a n y .a re y o u ro w n —n o tE n d o ’s .J u s tm a k e A lth o u g h p ro h ib ite d u n d e rU .S .la w fro m s u re n o to u s e C o m p a n y re s o u rc e s m a k in g p a y m e n ts to p o litc a lp a rtie s ,in c lu d in g C o m p a n y tim e ,e m a ilo rc a n d id a te s o ro rg a n iz a tio n s ,E n d o is th e C o m p a n y ’s n a m e to a d v a n c e p e rm ite d to a n d h a s e s ta b lis h e d a P o litc a lth e c a m p a ig n .A c tio n C o m m ite e (“E n d o P A C ”)in th e U .S .C o n trib u tio n s to th e E n d o P A C a re e n tire ly v o lu n ta ry .N o e m p lo y e e w ilb e fa v o re d o rd is fa v o re d b a s e d o n h is o rh e rc o n trib u tio n s .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 2 5
                                       Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 209 of 235 PageID #:30903




T ra d e R e s tric tio n s ü T h e E n d o Wa y M o s tc o u n trie s re g u la te th e flo w o fm a te ria ls ,in fo rm a tio n ,s e rv ic e s a n d fu n d s •M a in ta in a n d c o m p le te a c c u ra te im p o rtin to a n d o u to fth e irte rito rie s .We m u s td e c la ra tio n s a n d re v ie w th e e x p o rtc o m p ly w ith lic e n s in g re q u ire m e n ts ,c la s s ifc a tio n o fm a te ria ls p rio rto e x p o rtb o y c o ts ,e m b a rg o e s a n d o th e rta d e to d e te rm in e ifa s p e c ia la u th o riz a tio n is re s tric tio n s th a th a v e b e e n a p p ro v e d b y re q u ire d re c o g n iz e d n a tio n a la n d in te rn a tio n a l•K n o w y o u rc u s to m e ra n d s u p p lie ra n d a u th o rite s .S u c h re q u ire m e n ts m a y s c re e n y o u rta n s a c tio n s a g a in s ta lre la te to ,a m o n g o th e rite m s ,c h e m ic a ls ,a p p lic a b le ru le s th a tp ro h ib itm p ro p e rly b io lo g ic a lm a te ria ls ,e q u ip m e n t,fin is h e d d e a lin g w ith s a n c tio n e d c o u n trie s ,p ro d u c ts a n d d a ta /te c h n o lo g y .p e rs o n s o re n tie s E n d o w iln o te n g a g e in b u s in e s s w ith •D o n o tc o o p e ra te w ith ile g a lre s tric tiv e c o u n trie s o rp a rtie s s u b je c to s u c h tra d e tra d e p ra c tic e o rb o y c o ts s a n c tio n s u n le s s la w fu la n d p ro p e rly •Ify o u re s p o n s ib ilte s in v o lv e a u th o riz e d .We a ls o c o m p ly w ith e x p o rtin te rn a tio n a ld e a lin g s ,m a in ta in y o u rlic e n s in g ,c le a ra n c e re q u ire m e n ts a n d k n o w le d g e o fa n d c o m p lia n c e w ith c u s to m s la w s fo rth e c o u n trie s in w h ic h w e c u re n tim p o rt/e x p o rtc o n tro ls ,lic e n s in g d o b u s in e s s .E n d o w ilp ro v id e a c c u ra te a n d re q u ire m e n ts a n d tra d e re s tric tio n s tru th fu lin fo rm a tio n a b o u to u rp ro d u c ts w h ic h

                                                                                                                                                                                                                                                                   c h a n g e fre q u e n tly d u e to p o litc a la n d o th e rite m s (s u c h a s p h a rm a c e u tic a la n d s e c u rity th re a ts in g re d ie n ts )to c u s to m s a n d o th e re le v a n ta u th o rite s .E n d o w iln o tc o o p e ra te w ith a n y re q u e s ts to p a rtic ip a te in in te rn a tio n a lb o y c o ts a s p ro h ib ite d b y la w .Ia m try in g to c le a ra p ro d u c th ro u g h c u s to m s .T h e lo c a lc u s to m s a g e n tis a s k in g fo ra n a d d ito n a ls ig n a tu re to s a tis fy lo c a lre q u ire m e n ts .Ik n o w its c u s to m a ry to o fe rs o m e th in g to “s p e e d th in g s u p .”T im e is o fth e e s s e n c e .Iflo c a lc u s to m s is n o tc le a re d q u ic k ly ,p a tie n ts m a y b e a d v e rs e ly im p a c te d b y a s u p p ly s h o rta g e .Wh a ts h o u ld Id o ? F irs t,u n d e rs ta n d th e c u re n tim p o rt/e x p o rte q u ire m e n ts fo rth e c o u n try in v o lv e d .D e te rm in e ifu rth e ra u th o riz a tio n s a re in fa c tre q u ire d b y lo c a la w .N e v e rp ro v id e g ra tu ite s to a n y o fic ia ls to fa c ilta te p re fe re n tia ltre a tm e n t,re g a rd le s s o fth e u n w rite n la w o fth e la n d .S e e k th e a d v ic e o fy o u rm a n a g e ro rth e L e g a lD e p a rtm e n to id e n tify le g a ly a c c e p ta b le w a y s to s e c u re a tim e ly re le a s e o fo u rp ro d u c t.2 6 O u rC o d e o fC o n d u c t
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 210 of 235 PageID #:30904




                                   O u rWo rk p la c e a n d O u rC o m m u n ite s O u rw o rk p la c e e n v iro n m e n ta n d c o m m itm e n to o u rc o m m u n ite s re fle c ts o u rv a lu e s .T h ro u g h o u rg iv in g ,w e a ls o s triv e to im p ro v e tre a tm e n to u tc o m e s .
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 211 of 235 PageID #:30905




         O u rWo rk p la c e a n d O u rC o m m u n ite s E n d o s e e k s to c re a te a p ro d u c tiv e w o rk e n v iro n m e n th a tre fle c ts o u rv a lu e s a n d ü T h e E n d o Wa y a tra c ts d iv e rs e a n d ta le n te d e m p lo y e e s .•M a in ta in fa ire m p lo y m e n tp ra c tic e s th a tT h is in v o lv e s s triv in g to m a in ta in a s a fe c o m p ly w ith a p p lic a b le la w a n d fo s te ra w o rk p la c e a n d to p re s e rv e o u re n v iro n m e n tc u ltu re o fre s p e c t,ru s ta n d in te g rity th a ta n d a lw a y s a d h e rin g to e n v iro n m e n ta lfa c ilta te s p ro d u c tiv ity ,c o la b o ra tio n a n d a n d s a fe ty la w s .A s a C o m p a n y ,w e s triv e v a lu e s d iv e rs ity to im p ro v e tre a tm e n to u tc o m e s a n d a re c o m m ite d to a p p ro p ria te p a rtn e rs h ip s •P ro te c th e h e a lth a n d s a fe ty o fo u rw ith th ird p a rtie s th a tfu rth e rth e s e g o a ls .e m p lo y e e s in a c c o rd a n c e w ith C o m p a n y We a ls o s u p p o rth e g lo b a la n d lo c a lp o lic y a n d la w c o m m u n ite s w h e re w e w o rk a n d liv e .•S triv e to a c tin a n e n v iro n m e n ta ly re s p o n s ib le w a y a n d c o m p ly w ith e n v iro n m e n ta la w s •P o s itv e ly im p a c to u rc o m m u n ite s th ro u g h a c tiv e e n g a g e m e n ta n d s u p p o rt2 8 O u rC o d e o fC o n d u c t
                                         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 212 of 235 PageID #:30906




O u rWo rk E n v iro n m e n tü T h e E n d o Wa y E a c h o fu s is re s p o n s ib le fo rm a in ta in in g a w o rk e n v iro n m e n th a tis fre e fro m •D is c o u ra g e a n d re p o rtc o m m e n ts o ru n la w fu lh a ra s s m e n tin a n y fo rm a n d p h y s ic a la c ts th a ta re in a p p ro p ria te ,re c o g n iz e s a n d v a lu e s a d iv e rs e w o rk fo rc e .o fe n s iv e o rd e ro g a to ry to o th e rs O u re m p lo y e e s s h o u ld e x h ib ith e h ig h e s t•J o k e s ,s lu rs a n d o th e re m a rk s a b o u ts ta n d a rd s o fp ro fe s s io n a lis m a n d in te g rity .c h a ra c te ris tic s th a ta re p ro te c te d b y la w ,A n y b e h a v io rth a tc o n s tiu te s u n la w fu lo rth a ta re o fa s e x u a ln a tu re ,a re n o th a ra s s m e n to rd is c rim in a tio n w iln o tb e a p p ro p ria te p e rm ite d .E n d o re c ru its ,h ire s ,tra in s a n d •R e m a rk s o rp h y s ic a lc o n d u c th a tp ro m o te s o u re m p lo y e e s w ith o u tre g a rd in te rfe re w ith a n o th e rp e rs o n ’s w o rk to th e ira c e ,c o lo r,e lig io n ,g e n d e r,a g e ,o rc re a te s a n in tim id a tin g ,h o s tile o rn a tio n a lo rig in ,c itz e n s h ip ,m a rita ls ta tu s ,o fe n s iv e w o rk e n v iro n m e n ta re n o ts e x u a lo rie n ta tio n ,g e n d e rid e n tiy ,g e n e tic to le ra te d in fo rm a tio n ,d is a b ilty ,v e te ra n s ta tu s o ro th e rp ro te c te d c h a ra c te ris tic .•F o lo w C o m p a n y p o lic ie s a n d a p p lic a b le la w s p ro h ib itn g u n la w fu ld is c rim in a tio n O n e o fm y c o le a g u e s m a k e s s e e m in g ly in n o c e n ta n d c o m p lim e n ta ry c o m m e n ts a b o u th e a p p e a ra n c e o fa p e e r.Is ita p p ro p ria te ? F re q u e n tc o m m e n ts m a y ris e to th e le v e lo fc re a tin g a h o s tile w o rk e n v iro n m e n t.A n o c c a s io n a lg e n e ra lc o m m e n ts u c h a s “Ilik e

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y o u rn e w h a irc u t”is g e n e ra ly a c c e p ta b le .M u c h d e p e n d s o n th e s p e c ifc n a tu re o fth e c o m m e n ts ,th e irfe q u e n c y a n d th e o v e ra le n v iro n m e n t.Ifin d o u b ta b o u th e a p p ro p ria te n e s s o fa c o m m e n t,d o n o tm a k e it.In tim id a tin g ,h o s tile o ro fe n s iv e c o m m e n ts s h o u ld b e re p o rte d to y o u rm a n a g e r,H u m a n R e s o u rc e s ,L e g a lo rth e E th ic s H o tlin e .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 2 9
                                      Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 213 of 235 PageID #:30907




P ro te c tin g E m p lo y e e S a fe ty a n d T h e E n d o Wa y th e E n v iro n m e n tü E n d o e m p lo y e e s a re o n e o fo u rm o s t•P a rtic ip a te in s a fe ty tra in in g a n d a d h e re v a lu a b le a s s e ts .We h a v e a re s p o n s ib ilty to C o m p a n y s a fe ty a n d s e c u rity p o lic ie s to e a c h o th e rto m a in ta in th e s a fe ty •P ro m p tly re p o rts a fe ty c o n c e rn s o ra n d s e c u rity o fo u rw o rk a re a s .E n d o th re a te n in g o rv io le n tb e h a v io ris c o m m ite d to m a in ta in in g a w o rk •N e v e ru s e a lc o h o l,ie g a ld ru g s ,e n v iro n m e n tfre e fro m th e in flu e n c e o fa n y c o n tro le d s u b s ta n c e s o rm e d ic a tio n s u b s ta n c e th a tc o u ld im p a iro u ra b ilty to in a w a y th a tm ig h th a rm y o u ra b ilty s a fe ly a n d p ro fe s s io n a ly e x e c u te o u rjo b to p e rfo rm E n d o b u s in e s s s a fe ly a n d re s p o n s ib ilte s .V io le n c e in th e w o rk p la c e s u c c e s s fu ly w iln o tb e to le ra te d .•S e lin g ,p u rc h a s in g ,p o s s e s s in g o ru s in g E n d o w ils triv e to a c tin a n e n v iro n m e n ta ly a n y ile g a ld ru g o n E n d o p ro p e rty o rw h ile re s p o n s ib le w a y .A le m p lo y e e s a re c o n d u c tin g E n d o b u s in e s s is p ro h ib ite d re s p o n s ib le fo rc o m p lia n c e w ith a p p lic a b le le g a la n d re g u la to ry re q u ire m e n ts o n •D o n o te n g a g e in v io le n to rp h y s ic a ly e n v iro n m e n tm a te rs .th re a te n in g c o n d u c tw h ile ta k in g p a rtin a n y w o rk -re la te d a c tiv ity •Itis p ro h ib ite d to p o s s e s s fire a rm s ,w e a p o n s ,fire w o rk s o re x p lo s iv e s o n o rn e a ra re a s o fC o m p a n y p ro p e rty •C o m p ly w ith a la p p lic a b le e n v iro n m e n ta la w s a n d re p o rta n y e n v iro n m e n t

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         in c id e n ts •T a k e a p p ro p ria te m e a s u re s to re d u c e o re lim in a te th e c re a tio n o fw a s te a n d c o n s e rv e re s o u rc e s 3 0 O u rC o d e o fC o n d u c t
                                          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 214 of 235 PageID #:30908




S u p p o rtin g th e C o m m u n ity ü T h e E n d o Wa y E n d o is c o m m ite d to s u p p o rtin g in ita tiv e s th a tim p ro v e o u rc o m m u n ite s ,p ro v id e •S u p p o rtn o n -p ro fito rg a n iz a tio n s b e te ra c c e s s to c a re fo rp a tie n ts a n d th a tfa c ilta te in v o lv e m e n tw ith a n d im p ro v e tre a tm e n to u tc o m e s .We s u p p o rta s s is ta n c e to o u rlo c a lc o m m u n ite s a p p ro p ria te e d u c a tio n fo rh e a lth c a re •S u p p o rtd is a s te re lie fa s w e la s n o n -p ro fe s s io n a ls a n d re s e a rc h th a tw ilp ro fita n d g lo b a lin ita tiv e s in a m a n n e ra d v a n c e s c ie n tifc k n o w le d g e a b o u to u rth a tis c o n s is te n tw ith o u rm is s io n a n d p ro d u c ts a n d d e v e lo p n e w p ro d u c ts .p o lic ie s O u rg ra n ts ,d o n a tio n s a n d c h a rita b le •F o s te rp a rtn e rs h ip s th ro u g h th e s u p p o rtc o n trib u tio n s ta k e th e fo rm o fh e a lth c a re o flo c a lo re g io n a lp u b lic h e a lth p o lic y p a rtn e rs h ip s ,c o m m u n ity p a rtn e rs h ip s e fo rts to p ro te c ta n d im p ro v e th e q u a lity a n d d is a s te re lie f,a s w e la s s u p p o rtfo ro fc a re fo rp a tie n ts n o n -p ro fits a n d g lo b a lin ita tiv e s .We fu n d •S u p p o rtm e d ic a le d u c a tio n a n d c lin ic a lh ig h -q u a lity e d u c a tio n a ly -a p p ro p ria te tra in in g to h e lp a d v a n c e im p ro v e m e n ts a n d tim e ly m e d ic a le d u c a tio n .E n d o -in p a tie n tc a re in E n d o ’s a re a s o fs u p p o rte d e d u c a tio n m u s tp ro v id e fa ir,th e ra p e u tic in te re s tc o n s is te n tw ith b a la n c e d a n d in d e p e n d e n tc o n te n to in d u s try s ta n d a rd s a n d C o m p a n y p o lic ie s h e a lth c a re p ro fe s s io n a ls a n d b e d e liv e re d in a c c o rd a n c e w ith a p p lic a b le lo c a la w

                                                             a n d •S u p p o rtin d e p e n d e n tin v e s tig a to re le v a n tin d u s try s ta n d a rd s .s p o n s o re d re s e a rc h th a tm a y a d v a n c e c lin ic a lc a re ,m e d ic a la n d s c ie n tifc k n o w le d g e a b o u to u rp ro d u c ts a n d le a d to n e w m e d ic a lth e ra p ie s c o n s is te n tw ith in d u s try s ta n d a rd s a n d C o m p a n y p o lic y O n e o fth e p h y s ic ia n s in m y re g io n h a s b e e n te lin g m e th a th e w o u ld lik e th e o p p o rtu n ity to c o n d u c ta n in v e s tig a to rs p o n s o re d s tu d y w ith o n e o fo u rp ro d u c ts .H e d o e s n ’tk n o w w h a th a tc o u ld b e a n d h e a s k e d m e to fin d o u tw h a th e c o m p a n y h a s b e e n lo o k in g in to a n d m ig h tb e in c lin e d to a p p ro v e .A s a s a le s p e rs o n ,Ia m a w a re o fo u rb ra n d te a m ’s s tra te g y a n d c o u ld e a s ily g iv e h im s o m e id e a s .S h o u ld Id o it? N o .In v e s tig a to rs p o n s o re d re s e a rc h s h o u ld b e b a s e d o n id e a s o rig in a te d b y th e in v e s tig a to rh im /h e rs e lfa n d in y o u ro le a s a s a le s p e rs o n ,y o u re s p o n s ib ilty is o n ly to d ire c th e p h y s ic ia n to a n a p p ro v e d E n d o g ra n ts p o rta lfo rin fo rm a tio n .C a n a n E n d o e m p lo y e e p ro v id e in p u to n th e c o n te n to fa C o n tin u in g M e d ic a lE d u c a tio n (“C M E ”)e v e n to rp ro g ra m fu n d e d b y a n E n d o g ra n t? N o .A lC M E a c tiv ite s fu n d e d th ro u g h E n d o g ra n ts a re in d e p e n d e n ta n d m u s tn o tb e in flu e n c e d b y E n d o in a n y w a y .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 3 1
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 215 of 235 PageID #:30909




                                   O u rC o m p a n y a n d O u rS h a re h o ld e rs We a re re s p o n s ib le fo rc o n d u c tin g o u ro p e ra tio n s in th e b e s tin te re s to fo u rC o m p a n y a n d m a k in g e th ic a lb u s in e s s d e c is io n s th a tc re a te v a lu e fo rs h a re h o ld e rs .
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 216 of 235 PageID #:30910




             O u rC o m p a n y a n d O u rS h a re h o ld e rs E n d o w ilo p e ra te in th e b e s tin te re s ts o fth e C o m p a n y a n d o u rs h a re h o ld e rs ,ü T h e E n d o Wa y b e fo rth rig h ta b o u to u ro p e ra tio n s a n d •A v o id c o n flic ts o fin te re s tp e rfo rm a n c e a n d e x e rc is e c a re in th e u s e a n d p ro te c tio n o fo u ra s s e ts a n d re s o u rc e s .•D o n o td is c lo s e in s id e in fo rm a tio n a n d n e v e rta d e p u b lic s e c u rite s b a s e d o n in s id e in fo rm a tio n •P ro te c tp a te n ts ,tra d e m a rk s ,tra d e s e c re ts a n d o th e rin te le c tu a lp ro p e rty a n d s a fe g u a rd c o n fid e n tia lin fo rm a tio n •R e s p e c tp riv a c y a n d a p p ro p ria te ly s a fe g u a rd p e rs o n a lin fo rm a tio n ,in c lu d in g p e rs o n a lh e a lth in fo rm a tio n •M a in ta in a n d re ta in a c c u ra te b o o k s a n d re c o rd s c o n s is te n tw ith a p p lic a b le la w a n d C o m p a n y p o lic y •M a in ta in a n e fe c tiv e s y s te m o fc o n tro ls o v e rfin a n c ia lre p o rtin g •U s e C o m p a n y re s o u rc e s a n d s y s te m s a p p ro p ria te ly E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 3 3
                                           Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 217 of 235 PageID #:30911




   C o n flic ts o fIn te re s tü T h e E n d o Wa y N o th in g y o u d o in y o u rp ro fe s s io n a life o rd u rin g y o u rfe e tim e s h o u ld c o n flic tw ith •D is c lo s e to y o u rm a n a g e r,le g a lc o n ta c ty o u re s p o n s ib ilte s to E n d o .A c o n flic to rc o m p lia n c e le a d e ro u ts id e a c tiv ite s o fin te re s ta ris e s w h e n th e p ro s p e c to fa n d e m p lo y m e n tre la tio n s h ip s ,fin a n c ia lp e rs o n a lg a in m a y im p ro p e rly in flu e n c e in te re s ts o re la tio n s h ip s th a tm a y y o u ra b ilty to c o n d u c tE n d o ’s b u s in e s s .p re s e n ta n a c tu a lo rp o te n tia lc o n flic tE x a m p le s m a y in c lu d e u s in g y o u rp o s ito n •O b ta in a p p ro v a lfro m y o u rle g a lc o n ta c tfo rp e rs o n a lg a in ,o u ts id e e m p lo y m e n to rc o m p lia n c e le a d e rb e fo re a c c e p tin g in te rfe rin g o rc o m p e tin g w ith y o u rE n d o a n o fic e ro rd ire c to rp o s ito n w ith a n e m p lo y m e n t,re fe ra lo fE n d o b u s in e s s o u ts id e b u s in e s s o rs e rv in g o n a n o n -to a firm w ith w h ic h y o u h a v e a p e rs o n a lp ro fitb o a rd re la tio n s h ip o rs o lic itn g o re c e iv in g •D o n o ts e e k o ra c c e p t,d ire c tly o rg ra tu ite s fro m s u p p lie rs o rv e n d o rs .in d ire c tly ,a n y p a y m e n ts ,fe e s ,lo a n s E n d o d e a ls w ith s u p p lie rs a n d o th e rs d o in g o rs e rv ic e s fro m a n y p e rs o n o rfim a s b u s in e s s w ith u s in a fa ira n d o b je c tiv e a c o n d ito n fo rth e ird o in g b u s in e s s m a n n e rw ith o u tfa v o ro rp re fe re n c e .A w ith E n d o c o n flic to fin te re s to rp o te n tia lc o n flic to f•D o n o ts e e k o rs o lic ita n y g ifts ,in te re s tm a y o fte n b e re s o lv e d o ra v o id e d ife n te rta in m e n to rb e n e fits fro m th o s e d is c lo s e d a n d a p p ro v e d .In o th e r

in s ta n c e s ,d o in g b u s in e s s o rs e e k in g to d o b u s in e s s d is c lo s u re m a y n o tb e s u fic ie n t.Iis w ith E n d o im p o rta n th a ty o u u s e a v a ila b le re s o u rc e s to d is c u s s a n d re s o lv e a n y p o te n tia l•D o n o ta c c e p tg ifts ,e n te rta in m e n to rc o n flic ts o fin te re s t.b e n e fits g re a te rth a n m o d e s tv a lu e b y lo c a ls ta n d a rd s fro m th o s e d o in g b u s in e s s o rs e e k in g to d o b u s in e s s w ith M y n e ig h b o rw h o is a c lo s e p e rs o n a lfrie n d o w n s a c o m p a n y th a tE n d o a n d a v o id a n y p e rc e p tio n o fa s u p p lie s c e rta in m a te ria ls to E n d o .Is th is a c o n flic to fin te re s t? p o te n tia lc o n flic to fin te re s tA lth o u g h n o te x p lic itly p ro h ib ite d ,itw o u ld b e a p p ro p ria te to •D o n o tu s e o rm is u s e E n d o re s o u rc e s ,d is c lo s e th is to y o u rm a n a g e r.Ifa p p ro p ria te ,y o u rm a n a g e rw ilw o rk in te le c tu a lp ro p e rty o rfa c ilte s fo rw ith th e L e g a lD e p a rtm e n ta n d y o u rc o m p lia n c e le a d e rto fin d th e p e rs o n a lg a in b e s ts o lu tio n .In n o w a y s h o u ld y o u try to in flu e n c e o u rb u s in e s s w ith y o u rfie n d ’s c o m p a n y .•D o n o ta lo w p e rs o n a lre la tio n s h ip s to c o n flic tw ith y o u rE n d o re s p o n s ib ilte s H o w d o Iu n d e rs ta n d ifa n o fe ro fa m e a lo re n te rta in m e n tfro m •A v o id h irn g ,p ro m o tin g o rd ire c tly a s u p p lie ris a p p ro p ria te ? Id id n o ts o lic ith e in v ita tio n ,w h ic h Is u p e rv is in g a fa m ily m e m b e ro rk n o w w o u ld b e im p e rm is s ib le .c lo s e frie n d Y o u m a y a c c e p tin fre q u e n ta n d o c c a s io n a lm e a ls a n d e n te rta in m e n tifh e s u p p lie ra te n d s a n d th e c o s ts a re m o d e s tb y lo c a lc u s to m .O rd in a ry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      b u s in e s s m e a ls a n d a te n d a n c e a tlo c a ls p o rtin g e v e n ts a re g e n e ra ly a c c e p ta b le .A n in v ita tio n to a n o u to fto w n o ra p re m iu m e v e n tw o u ld n o tb e a p p ro p ria te .E v e n a g ifto fm o d e s tv a lu e c o u ld c re a te a n a p p e a ra n c e o fa c o n flic to fin te re s t,s u c h a s ifth e s u p p lie rm a y b e b id d in g o n E n d o b u s in e s s .Ifin d o u b t,d is c u s s th e is s u e w ith y o u rb u s in e s s c o m p lia n c e le a d e ro rm a n a g e r.Itis a lw a y s p re fe ra b le to p a y th e fa irm a rk e tv a lu e o fa m e a lo rtic k e to a v o id a n y p o te n tia la p p e a ra n c e o fa c o n flic to fin te re s t.3 4 O u rC o d e o fC o n d u c t
                                       Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 218 of 235 PageID #:30912




In s id e rT ra d in g ü T h e E n d o Wa y M a n y c o u n trie s h a v e la w s re g a rd in g in s id e rta d in g .A s a n E n d o e m p lo y e e ,y o u m a y •A d h e re to E n d o ’s In s id e rT ra d in g P o lic y le a rn o fin s id e in fo rm a tio n —in fo rm a tio n •N e v e rp u rc h a s e o rs e lo rd ire c ta n y o n e th a tis n o tk n o w n to th e g e n e ra lp u b lic a n d e ls e to p u rc h a s e o rs e la n y ty p e o fth a ta n a v e ra g e in v e s to rm ig h tc o n s id e rs e c u rity w h ile y o u a re a w a re o fin s id e im p o rta n tw h e n d e c id in g w h e th e rto b u y ,in fo rm a tio n a b o u tE n d o o ra n y o th e rs e lo rh o ld s e c u rite s .Y o u m a y n o td is c lo s e c o m p a n y th is in fo rm a tio n to o th e rs .N o E n d o •B e fa m ila rw ith E n d o ’s “re s tric te d e m p lo y e e m a y e n g a g e in a n y tra n s a c tio n in p e rio d s ”a n d w h e th e ry o u a re “re s tric te d E n d o o ra n o th e rc o m p a n y ’s s e c u rite s w h ile p e rs o n n e l,”s u b je c to a re s tric tiv e h e o rs h e is a w a re o fin s id e in fo rm a tio n .tra d in g p e rio d d u e to a h e ig h te n e d ris k o fIlu s tra tiv e e x a m p le s o fp o te n tia ly in s id e y o u p o s s e s s in g in s id e in fo rm a tio n in fo rm a tio n a re in fo rm a tio n a b o u ta •D o n o td ire c tly o rin d ire c tly d is c lo s e p o te n tia lb u s in e s s a c q u is ito n ,in te rn a l(“tip ”)in s id e in fo rm a tio n to a n y o n e ,in fo rm a tio n a b o u tre v e n u e s ,e a rn in g s o rin c lu d in g fa m ily m e m b e rs a n d frie n d s ,o th e ra s p e c ts o fin a n c ia lp e rfo rm a n c e th a te v e n ify o u d o n o tin te n d fo rth e tip e e h a v e n o ty e tb e e n p u b lic ly d is c lo s e d o rth a to u s e th e in fo rm a tio n to b u y o rs e ld e p a rtfo m w h a th e m a rk e tw o u ld e x p e c ts e c u rite s b a s e d

                                                                                                                                        u p o n p rio rd is c lo s u re s ,im p o rta n tb u s in e s s d e v e lo p m e n ts (in c lu d in g re s e a rc h •C o n ta c to u rC h ie fF in a n c ia lO fic e ra n d d e v e lo p m e n tre s u lts ,re g u la to ry o rC h ie fL e g a lO fic e rify o u h a v e a n y a p p ro v a ls o rn o n -a p p ro v a ls o fo n e o fo u rq u e s tio n s p ro d u c ts ),th e a c q u is ito n o rlo s s o fa m a jo rc u s to m e ro ra n im p o rta n tra n s a c tio n .Ire c e n tly le a rn e d th a tE n d o C e rta in e m p lo y e e s ,k n o w n a s “re s tric te d is a c tiv e ly n e g o tia tin g a jo in tp e rs o n n e l”u n d e ro u rIn s id e rT ra d in g P o lic y ,v e n tu re w ith a p u b lic ly -tra d e d a re m o re lik e ly to h a v e in s id e in fo rm a tio n c o m p a n y th a tIh a v e b e e n a n d a re p ro h ib ite d fro m tra d in g in a n y re s e a rc h in g a s a p o te n tia ls e c u rite s d u rin g “re s tric te d p e rio d s .”in v e s tm e n t.M a y Is tilp u rc h a s e A “re s tric te d p e rio d ”g e n e ra ly b e g in s s to c k in th is c o m p a n y ? tw o w e e k s p rio rto th e e n d o fe a c h fis c a lq u a rte ro ry e a ra n d e n d s w h e n th e m a rk e tN o .T ra d in g o n m a te ria ln o n -o p e n s o n th e th ird d a y a fte re a rn in g s a re p u b lic in fo rm a tio n is ile g a l.T h e re le a s e d fo re a c h fis c a lq u a rte ro ry e a r.p ro h ib ito n a p p lie s to tra d in g in th e s to c k o fE n d o o rth e o th e rc o m p a n y ,e v e n ify o u h a v e a n u n re la te d re a s o n fo rta d in g th e s to c k .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 3 5
                                     Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 219 of 235 PageID #:30913




In te le c tu a lP ro p e rty a n d T h e E n d o Wa y C o n fid e n tia lIn fo rm a tio n ü S o m e o fo u rm o s tv a lu e d a s s e ts a re o u r•Id e n tify a n d p ro te c tE n d o in te le c tu a lp ro p e rty a n d c o n fid e n tia lin te le c tu a lp ro p e rty in fo rm a tio n .P ro te c tin g th e s e a s s e ts •R e s p e c tv a lid p a te n ts ,c o p y rig h tis c ritc a lto o u rg ro w th .T h is in c lu d e s m a te ria ls a n d th e in te le c tu a lp ro p e rty o u rp a te n ts ,tra d e s e c re ts ,tra d e m a rk s ,rig h ts o fo th e rs c o p y rig h ts ,k n o w -h o w ,d a ta ,p ro c e s s e s ,•C o n s u ltw ith E n d o ’s In te le c tu a lP ro p e rty e x p e rie n c e ,c u s to m e rin fo rm a tio n a n d le g a lc o u n s e lb e fo re s o lic itn g ,a c c e p tin g te c h n ic a la n d b u s in e s s k n o w le d g e .A o ru s in g c o n fid e n tia lin fo rm a tio n fe w e x a m p le s a re s a le s a n d m a rk e tin g o rd is c lo s in g E n d o ’s c o n fid e n tia ld a ta b a s e s ,m a rk e tin g in fo rm a tio n o rp e rm itn g u s e o fo u rs tra te g ie s a n d p la n s ,p ric in g in fo rm a tio n ,in te le c tu a lp ro p e rty m a n u fa c tu rin g te c h n iq u e s a n d re s e a rc h •U n d e rs ta n d y o u re s p o n s ib ilte s a n d te c h n ic a ld a ta .re g a rd in g n e w in v e n tio n s a n d id e a s th a tE v e ry E n d o e m p lo y e e m u s tp ro te c to u ry o u d e v e lo p a s a n E n d o e m p lo y e e in te le c tu a lp ro p e rty a n d m a in ta in th e •D o n o td is c u s s c o n fid e n tia lin fo rm a tio n s e c re c y o fo u rc o n fid e n tia lin fo rm a tio n .in p u b lic p la c e s E v e n a fte re m p lo y e e s le a v e E n d o ,th e y •D o n o tu s e c o n fid e n tia lin fo rm a tio n m u s tc o n tin u e to re s p e c to u rin te le c tu a lo rin te le c tu a lp ro p e rty fro m o th e rp ro p e rty a n d n o td is c lo s e c o n fid e n tia lo r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c o m p a n ie s o rp e rs o n s ,u n le s s E n d o h a s p ro p rie ta ry in fo rm a tio n .U n a u th o riz e d u s e th e le g a lrig h to s u c h u s e o fth e in te le c tu a lp ro p e rty o rc o n fid e n tia lin fo rm a tio n o fo th e rs is a ls o p ro h ib ite d .Io v e rh e a rd E n d o e m p lo y e e s d is c u s s in g c o m p a n y b u s in e s s o n a tra in .Wh a ts h o u ld Id o ? Ify o u b e lie v e th e in fo rm a tio n is s e n s itv e o rc o n fid e n tia l,a d v is e th e p a rtie s th e y c a n b e o v e rh e a rd a n d c o n ta c th e L e g a lD e p a rtm e n t.E v e ry E n d o e m p lo y e e h a s a re s p o n s ib ilty to p ro te c tc o n fid e n tia la n d p ro p rie ta ry in fo rm a tio n fro m in a p p ro p ria te u s e o rd is c lo s u re .3 6 O u rC o d e o fC o n d u c t
                                        Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 220 of 235 PageID #:30914




 P riv a c y ü T h e E n d o Wa y O n e o fo u rC h a n g e s in h e a lth c a re w iln c re a s in g ly v e n d o rs w h o re q u ire u s a s w e la s o u rc u s to m e rs to •A v o id c o le c tin g ,u s in g o ra c c e s s in g h a n d le s p e rs o n a lu tilz e p e rs o n a lin fo rm a tio n .A s a g lo b a lp e rs o n a lin fo rm a tio n u n le s s y o u h a v e in fo rm a tio n o n o u rc o m p a n y ,o u rs tra te g y a n d d a ily o p e ra tio n s a le g itm a te b u s in e s s p u rp o s e a n d a re b e h a lfm e n tio n e d n e c e s s ita te th e c o le c tio n ,u s e a n d ,a ta u th o riz e d to o b ta in th e in fo rm a tio n th a th e y h a d a tim e s ,s h a rin g o fp e rs o n a lin fo rm a tio n •C o le c th e m in im u m n e c e s s a ry s e c u rity p ro b le m a b o u tp a tie n ts a s w e la s o u rc u s to m e rs ,in fo rm a tio n a n d w h e n e v e rp o s s ib le d o w ith o n e o fth e irs h a re h o ld e rs a n d e m p lo y e e s .n o tc o le c tin fo rm a tio n th a tid e n tife s a d a ta s y s te m s th a tM a n y c o u n trie s in w h ic h E n d o o p e ra te s s p e c ifc p e rs o n in c lu d e s p e rs o n a lh a v e la w s th a tg o v e rn h o w w e tre a t•D o n o ts h a re p e rs o n a lin fo rm a tio n w ith in fo rm a tio n .Wh a tp e rs o n a lin fo rm a tio n .B e fo re e n g a g in g u n a u th o riz e d in d iv id u a ls o re n tie s s h o u ld Id o ? a v e n d o ro ro th e rth ird p a rty to a s s is t•R e s p e c th e p riv a c y p re fe re n c e s o fR e p o rth is to th e w ith a n y h a n d lin g o rs h a rin g o fp e rs o n a lin d iv id u a ls a b o u th o w th e irp e rs o n a lE th ic s H o tlin e in fo rm a tio n ,p a rtic u la rly p e rs o n a lin fo rm a tio n m a y b e u s e d im m e d ia te ly .E n d o in fo rm a tio n o fp a tie n ts ,m a k e s u re to w ila s s e s s w h e th e rc o n s u ltw ith L e g a ls o th a th e

a p p ro p ria te •T h ird p a rtie s a n d a g e n ts to w h o m th e re m a y h a v e s a fe g u a rd s c a n b e p u tin p la c e to c o m p ly w e le g itm a te ly d is c lo s e p e rs o n a lb e e n a s e c u rity w ith p riv a c y la w s in th e U n ite d S ta te s a n d in fo rm a tio n s h o u ld h a v e p o lic ie s a n d b re a c h in v o lv in g a b ro a d .A lw a y s fo lo w E n d o ’s p o lic ie s a n d a p p ro p ria te s a fe g u a rd s in p la c e p e rs o n a lin fo rm a tio n p ro c e s s e s fo rs h a rin g p e rs o n a lin fo rm a tio n •T a k e s te p s to re a s o n a b ly e n s u re th a ta n d d e te rm in e o fe m p lo y e e s ,p a tie n ts o ro th e rs ,a n d p a y p e rs o n a lin fo rm a tio n —p a rtic u la rly a n a p p ro p ria te p a rtic u la ra te n tio n to p o lic ie s re g a rd in g s e n s itv e p e rs o n a lin fo rm a tio n s u c h a s re s p o n s e b a s e d o n s h a rin g th a tin fo rm a tio n w ith E n d o ’s h e a lth in fo rm a tio n —is a p p ro p ria te ly th is a s s e s s m e n t.s u b s id ia rie s th a to p e ra te o u ts id e th e s e c u re d in a c c o rd a n c e w ith C o m p a n y P rio rto in ita tin g a U n ite d S ta te s .R e s p e c tfo rth e p riv a c y p o lic ie s a n d a p p lic a b le la w s re la tio n s h ip w ith a o fp e rs o n a lin fo rm a tio n e a rn s th e tru s tv e n d o rw h o h a n d le s •In th e e v e n to fa n a c tu a lo rp o te n tia lo s s a n d c o n fid e n c e o fp a tie n ts ,c u s to m e rs ,p e rs o n a lin fo rm a tio n o ru n a u th o riz e d d is c lo s u re o fp e rs o n a ls h a re h o ld e rs a n d e m p lo y e e s a n d w e a re o n o u rb e h a lf,s te p s in fo rm a tio n ,im m e d ia te ly re p o rth e c o m m ite d to a d h e rin g to a p p lic a b le s h o u ld b e ta k e n in c id e n to th e E th ic s H o tlin e p riv a c y la w s w o rld w id e .to c o n firm th a t•C o m p ly w ith a l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C o m p a n y p o lic ie s a n d a p p ro p ria te p o lic ie s g u id a n c e d o c u m e n ts re g a rd in g p e rs o n a la n d s a fe g u a rd s a re in fo rm a tio n a n d in fo rm a tio n s e c u rity ,a s in p la c e .w e la s th o s e re la te d to u s e o fC o m p a n y re s o u rc e s a n d C o m p a n y re c o rd s a n d in fo rm a tio n m a n a g e m e n tE th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 3 7
                                        Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 221 of 235 PageID #:30915




F in a n c ia lIn te g rity U s e o fC o m p a n y S y s te m s M y m a n a g e ra s k e d T o fu lfio u rc o m m itm e n to o u ra n d R e s o u rc e s m e to s h ip m y s h a re h o ld e rs ,th e p u b lic a n d g o v e rn m e n td is trib u to rs d o u b le E a c h o fu s is e n tru s te d w ith th e p ro p e ra g e n c ie s ,o u rb o o k s a n d re c o rd s m u s th e a m o u n to fu s e o fC o m p a n y s y s te m s a n d re s o u rc e s .fa irly re p re s e n tin a lm a te ria lre s p e c ts p ro d u c ts ty p ic a ly A lth o u g h th e in c id e n ta la n d o c c a s io n a lth e fin a n c ia lc o n d ito n ,o p e ra tio n a lre s u lts s o ld to b o o s to u rp e rs o n a lu s e o fo u rs y s te m s s u b je c to a n d c a s h flo w s o fth e C o m p a n y .E n d o q u a rte rly s a le s c e rta in re s tric tio n s is p e rm ite d ,th e s e e m p lo y e e s a re re s p o n s ib le fo rb e in g a w a re fig u re s .Wh a ts y s te m s a n d re s o u rc e s s h o u ld b e u s e d o fa n d a d h e rin g to o u rs y s te m o fin te rn a ls h o u ld Id o ? fo rle g itm a te b u s in e s s p u rp o s e s .E x c e p tfin a n c ia lc o n tro ls a n d C o m p a n y p o lic ie s .w h e re re q u ire d b y lo c a la w ,th e p riv a c y o fD o n o tc o m p ro m is e in fo rm a tio n s to re d o n o rs e n to o rfo m y o u rin te g rity .O u rin te rn a lc o n tro ls a re d e s ig n e d to C o m p a n y s y s te m s is n o tg u a ra n te e d .E n d o T h e p ra c tic e o fp ro v id e re a s o n a b le a s s u ra n c e re g a rd in g m a y in s p e c ty o u rfile s o ro th e rin fo rm a tio n k n o w in g ly s e lin g th e e fe c tiv e n e s s a n d e fic ie n c y o fo u rc o n ta in e d o n its s e rv e rs o ro th e rp ro p e rty ,m o re p ro d u c ts th a n o p e ra tio n s ,th e re lia b ilty o fo u rfin a n c ia lin c lu d in g d e v ic e s ,a ta n y tim e a n d w ith o u t

    y o u rd is trib u to rs re p o rtin g ,a n d o u rc o m p lia n c e w ith p rio rn o tic e .c a n s e lis ile g a l.a p p lic a b le la w s a n d re g u la tio n s .Y o u s h o u ld R a is e th is is s u e a lw a y s a s s is tin ta k in g c o re c tiv e a c tio n s w ith y o u rfin a n c e o rin th e c a s e o fa c o n tro lfa ilu re ,re p o rtin g ü T h e E n d o Wa y c o m p lia n c e le a d e ra n y p o lic ie s o rp ro c e d u re s th a ta re n o to ry o u rle g a lc o n ta c t.b e in g fo lo w e d a n d id e n tify in g a n y c o n tro l•D o n o tu s e a n y E n d o s y s te m o rd e v ic e to Y o u m a y a ls o c o n ta c tw e a k n e s s e s .s e n d o ra c c e s s in a p p ro p ria te ,h a ra s s in g ,th e E th ic s H o tlin e .d is c rim in a to ry ,s e x u a ly e x p lic ito rd e fa m a to ry m a te ria lü T h e E n d o Wa y •S a fe g u a rd y o u rs y s te m p a s s w o rd s a n d •P re p a re a n d m a in ta in a c c u ra te a n d d o n o ts h a re th e m e x c e p tfo ra v a lid c o m p le te C o m p a n y re c o rd s b u s in e s s re a s o n (s u c h a s te c h n ic a ls u p p o rt)a fte rw h ic h th e y s h o u ld b e •O n ly s ig n re c o rd s y o u b e lie v e to b e c h a n g e d a c c u ra te a n d c o m p le te a fte ra p p ro p ria te re v ie w •D o n o tre c o rd c o m m u n ic a tio n s w ith o u tp ro p e ra u th o riz a tio n a n d o n ly a s •F in a n c ia ltra n s a c tio n s m u s tb e o th e rw is e p e rm ite d u n d e rlo c a la w a p p ro p ria te ly a u th o riz e d ,b e re c o rd e d in th e a c c o u n tin g p e rio d in w h ic h th e y •D o n o tle a v e E n d o c o m p u te rs o rd e v ic e s w e re in c u re d a n d b e in th e a p p ro p ria te u n a te n d e d in p la c e s w h e re th e y c o u ld a c c o u n ts w ith s u p p o rtin g d o c u m e n ta tio n b e a c c e s s e d o rm is u s e d b y

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u n a u th o riz e d p e rs o n s •B e tra n s p a re n ta n d d o n o tw ith h o ld in fo rm a tio n fro m o u rin d e p e n d e n to r•T re a ta lc o m p u te rd a ta a s c o n fid e n tia lin te rn a la u d ito rs •N e v e rfa ls ify re c o rd s ,m is re p re s e n tfa c ts o rc irc u m v e n to u rc o n tro ls •A lw a y s e x e rc is e g re a tc a re w h e n h a n d lin g fin a n c ia ltra n s a c tio n s a n d re p o rtin g fo rth e C o m p a n y to e n s u re th e a c c u ra c y o fC o m p a n y a c c o u n ts ,a n d to p ro te c th e s e c u rity o fC o m p a n y fu n d s 3 8 O u rC o d e o fC o n d u c t
                                    Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 222 of 235 PageID #:30916




C o m p a n y R e c o rd s a n d T h e E n d o Wa y C a n Ic h e c k m y In fo rm a tio n M a n a g e m e n tü p e rs o n a le m a ilfro m •B e k n o w le d g e a b le o fh o w C o m p a n y E n d o e m p lo y e e s m u s ta c c u ra te ly c re a te ,w o rk ? m a in ta in ,s to re a n d ,w h e n a p p ro p ria te re c o rd s m a n a g e m e n tp o lic ie s a p p ly to G e n e ra ly ,y o u m a y a n d in c o m p lia n c e w ith p o lic y ,d e s tro y y o u rjo b re s p o n s ib ilte s c h e c k y o u rp e rs o n a lC o m p a n y re c o rd s in a m a n n e rth a tp ro te c ts •R e ta in re c o rd s fo rth e tim e p e rio d e m a ilo ra c c e s s th e in te g rity o fth e in fo rm a tio n .E fe c tiv e s p e c ife d b y a p p lic a b le la w s ,C o m p a n y th e in te rn e tu s in g re c o rd s m a n a g e m e n tfa c ilta te s s o u n d p o lic ie s a n d re te n tio n s c h e d u le s C o m p a n y s y s te m s d e c is io n -m a k in g ,p ro m o te s o p e ra tio n a l•Ify o u re c e iv e a “H o ld O rd e r,”ta k e s p e c ia lfo rlim ite d p e rs o n a le fic ie n c y a n d is in te g ra lto a d d re s s in g o u rc a re to re ta in a ld o c u m e n ts o ro th e rp u rp o s e s .Y o u a re le g a l,fin a n c ia l,re g u la to ry a n d c o n tra c tu a lre c o rd s re le v a n to th e “H o ld O rd e r”s tils u b je c to o b lig a tio n s .•C o m p ly w ith a lE n d o p o lic ie s a n d C o m p a n y p o lic ie s .A s C o m p a n y re c o rd s a re v ie w e d b ro a d ly g u id a n c e d o c u m e n ts re g a rd in g re c o rd s a n e x a m p le ,itw o u ld a n d in c lu d e re c o rd s in a lm e d iu m s s u c h m a n a g e m e n t,in c lu d in g C o m p a n y b e in a p p ro p ria te to a s p a p e r(in c lu d in g h a n d w rite n n o te s ),p o lic ie s a n d p ro c e d u re s re g a rd in g a c c e s s o rd o w n lo a d a u d io o rv id e o

                                                                                                            re c o rd in g s a n d c o m p u te r-in fo rm a tio n s e c u rity in a p p ro p ria te b a s e d in fo rm a tio n ,in c lu d in g e m a ils a n d c o n te n tfro m th e e le c tro n ic file s .Y o u s h o u ld c o m p ly w ith •T im e ly c o m p le te a ltra in in g in te rn e t,s u c h a s C o m p a n y re c o rd s m a n a g e m e n tp o lic ie s re q u ire m e n ts c o n c e rn in g C o m p a n y s e x u a ly e x p lic it,a n d re te n tio n s c h e d u le s .R e q u e s ts b y th ird re c o rd s ,in fo rm a tio n m a n a g e m e n t,d is c rim in a to ry o rp a rtie s (s u c h a s g o v e rn m e n ta la g e n c ie s ),d a ta in te g rity ,p riv a c y a n d in fo rm a tio n o th e rw is e d is ru p tiv e la w s u its o ro th e rin q u ire s m a y n e c e s s ita te s e c u rity o ro fe n s iv e m a te ria l.th e n e e d to h o ld re c o rd s b e y o n d n o rm a l•N e v e rc o n c e a l,a lte ro rd e s tro y re c o rd s P e rs o n a lu s e o fre te n tio n s c h e d u le s .Itis E n d o p o lic y to re la tin g to a n im m in e n to ro n g o in g C o m p a n y s y s te m s p re s e rv e a n y re c o rd s re le v a n to a “L e g a lin v e s tig a tio n ,la w s u ito rin q u iry s h o u ld b e o c c a s io n a lH o ld ”o ra n y o th e r“H o ld O rd e r”is s u e d .a n d n o tim p a c ty o u r•N e v e rle a v e C o m p a n y d o c u m e n ts jo b p e rfo rm a n c e .u n a te n d e d in p u b lic p la c e s a n d re p o rtE n d o m a y m o n ito ra n y a c c id e n ta lo s s o rd e s tru c tio n o fa n d in s p e c ty o u rd o c u m e n ts in te rn e tu s a g e a ta n y tim e .E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 3 9
                                       Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 223 of 235 PageID #:30917




C o rp o ra te A fa irs a n d In v e s to rT h e E n d o Wa y a n d M e d ia R e la tio n s ü E n d o is c o m m ite d to d e liv e rin g a c c u ra te ,•D o n o tp ro v id e a n y in fo rm a tio n a b o u tre lia b le ,tim e ly a n d fa c tb a s e d in fo rm a tio n E n d o o rits b u s in e s s e s to o u ts id e to fin a n c ia la n a ly s ts ,in v e s to rs ,th e m e d ia s o u rc e s ,in c lu d in g th e m e d ia ,fin a n c ia la n d m e m b e rs o fth e p u b lic .T o fa c ilta te a n a ly s ts ,g o v e rn m e n ta lo fic ia ls ,th e a p p ro p ria te p ro v is io n o fin fo rm a tio n ,a to rn e y s o rth e ire p re s e n ta tiv e s o u ts id e in q u ire s re la te d to E n d o o ro u rw ith o u ta p p ro p ria te a u th o riz a tio n b u s in e s s u n its s h o u ld b e d ire c te d to •Ify o u a re a s k e d fo rin fo rm a tio n a b o u tC o rp o ra te A fa irs .Ifa n E n d o e m p lo y e e c u re n to rfo rm e re m p lo y e e s ,re fe rth e is c o n ta c te d b y a re p re s e n ta tiv e o fa re q u e s to H u m a n R e s o u rc e s g o v e rn m e n ta g e n c y ,a n a to rn e y o ra •Ifc o n ta c te d b y a g o v e rn m e n ta g e n c y re p re s e n ta tiv e o fa n a to rn e y s e e k in g a n re la te d to a n in q u iry ,p o lite ly in fo rm in te rv ie w o rm a k in g a n o n -ro u tin e re q u e s th e g o v e rn m e n tre p re s e n ta tiv e th a tfo rd o c u m e n ts ,th e L e g a lD e p a rtm e n ta s a m a te ro fC o m p a n y p o lic y y o u s h o u ld b e c o n ta c te d im m e d ia te ly .E n d o a re re q u ire d to re fra in fro m p ro v id in g e m p lo y e e s s h o u ld n o tm a k e s ta te m e n ts to in fo rm a tio n u n tily o u h a v e c o n ta c te d th e th e m e d ia a b o u th e C o m p a n y ’s b u s in e s s L e g a lD e p a rtm e n tw ith o u ta p p ro p ria te a u th o riz a tio n .A n y m e d ia in q u ire s s h o u ld b e im m e d ia te ly s e n to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  C o rp o ra te A fa irs .Ih a v e b e e n a s k e d to s p e a k a ta c o n fe re n c e a b o u tm y a re a s o fe x p e rtis e a tE n d o .C a n Id o th is ? In v ita tio n s to s p e a k o n y o u ra re a o fe x p e rtis e a s a re p re s e n ta tiv e o fth e C o m p a n y s h o u ld n o tb e a c c e p te d w ith o u tp rio ra p p ro v a lfro m y o u rm a n a g e ra n d th e C o rp o ra te A fa irs D e p a rtm e n t.In th e e v e n th a ty o u rp re s e n ta tio n m a y re v e a lc o n fid e n tia lin fo rm a tio n o rim p a c to u ra b ilty to p ro te c to u rin te le c tu a lp ro p e rty ,y o u s h o u ld c o n s u ltw ith th e L e g a lD e p a rtm e n t.4 0 O u rC o d e o fC o n d u c t
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 224 of 235 PageID #:30918




                                      C o m p lia n c e a tE n d o A c tin g w ith R e s p e c t,T ru s ta n d In te g rity —E v e ry o n e ’s B u s in e s s a n d th e E n d o Wa y .
                                   Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 225 of 235 PageID #:30919




C o m p lia n c e a tE n d o O u rC o m p lia n c e P ro g ra m ü T h e E n d o Wa y T h e C o m p lia n c e a n d B u s in e s s P ra c tic e s D e p a rtm e n to v e rs e e s o u rC o m p a n y ’s •O v e rs ig h tb y o u rB o a rd o fD ire c to rs c o m p lia n c e p ro g ra m w h ic h is fo u n d e d o n th ro u g h a c o m p lia n c e s u b -c o m m ite e E th ic s H o tlin e o u rC o m p a n y ’s v a lu e s a n d its c o m m itm e n th a tre c e iv e s a tle a s tq u a rte rly u p d a te s to e th ic s a n d c o m p lia n c e .T h e D e p a rtm e n to n E n d o ’s c o m p lia n c e p ro g ra m 8 0 0 -3 0 5 -1 5 6 3 m a in ta in s a n e fe c tiv e c o m p a n y -w id e V is it•O u rC h ie fC o m p lia n c e O fic e re p o rts w w w .e n d o .e th ic s p o in t.c o m c o m p lia n c e p ro g ra m b y e s ta b lis h in g c le a rd ire c tly to o u rC h ie fE x e c u tiv e O fic e rto re p o rta c o n c e rn ru le s o fb u s in e s s c o n d u c t,e d u c a tin g a n d a n d m a y a ls o re p o rtc o m p lia n c e m a te rs o ra c c e s s to l-fre e tra in in g o u re m p lo y e e s a n d c o n d u c tin g d ire c tly to th e B o a rd o fD ire c to rs in te rn a tio n a ln u m b e rs o n g o in g m o n ito rin g to m a in ta in a p ro g ra m •O u rG lo b a la n d U .S .C o m p lia n c e th a tis o p e ra tin g a s in te n d e d a n d to C o m m ite e s ,b o th o fw h ic h a re e n h a n c e its e fe c tiv e n e s s .c o m p ris e d o fm e m b e rs o fth e E x e c u tiv e T h e D e p a rtm e n ta ls o s triv e s to L e a d e rs h ip T e a m a n d o th e rs e n io re s ta b lis h re la tio n s h ip s fo u n d e d o n tru s t,le a d e rs ,o v e rs e e ,a s s e s s a n d e n h a n c e c o la b o ra tio n a n d m u tu a lre s p e c th a ta re o u rc o m p lia n c e p ro g ra m a n d s u p p o rts th e b a s is fo ra p ro a c tiv e a n d
                                                                         s u s ta in a b le E n d o ’s s tra te g ic a p p ro a c h to c o m p lia n c e a p p ro a c h to e th ic s a n d c o m p lia n c e .b o th in th e U .S .b ra n d e d p h a rm a c e u tic a ls b u s in e s s a n d th ro u g h o u ta lo fE n d o ’s b u s in e s s e s w o rld w id e Wh e re c a n Ig e tfu rth e rin fo rm a tio n o n E n d o ’s •O p e ra te in a c c o rd a n c e w ith w rite n C o m p lia n c e P ro g ra m ? s ta n d a rd s ,s u c h a s th is C o d e o fC o n d u c ta n d b u s in e s s u n itc o m p lia n c e p o lic ie s F u rth e rin fo rm a tio n is a v a ila b le a th e C o rp o ra te C o m p lia n c e a n d B u s in e s s •P ro m o te a n d s u p p o rto n g o in g e d u c a tio n P ra c tic e s D e p a rtm e n t’s in tra n e ts ite a n d tra in in g o fo u re m p lo y e e s o n th is a th tp :/a t.e n d o .c o m /o u rb u s in e s s /C o d e ,C o m p a n y p o lic ie s a n d a p p lic a b le d e p a rtm e n ts /c o rp c o m p lia n c e /la w s P a g e s /D e fa u lt.a s p x .T h is s ite •O v e rs e e th e m o n ito rin g a n d a u d itn g o fc o n ta in s c o n ta c tin fo rm a tio n fo ro u rc o m p lia n c e w ith C o m p a n y p o lic ie s y o u rb u s in e s s c o m p lia n c e le a d e rs a n d p ro c e d u re s a n d in fo rm a tio n a b o u tC o m p a n y •C o n d u c tfa ir,o b je c tiv e a n d tim e ly c o m p lia n c e p o lic ie s a n d p ro c e d u re s in v e s tig a tio n s o fp o te n tia lc o m p lia n c e a s w e la s e d u c a tio n a la n d tra in in g v io la tio n s e fo rts .•R e s p o n d a p p ro p ria te ly to v io la tio n s a n d a d o p tc o re c tiv e a n d p re v e n ta tiv e m e a s u re s ,w h e re a p p ro p ria te 4 2 O u rC o d e o fC o n d u c t
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 226 of 235 PageID #:30920




             A c tin g w ith ü T h e E n d o Wa y R e s p e c t,T ru s ta n d In te g rity •A c tw ith h o n e s ty ,fa irn e s s ,in te g rity a n d p e rs o n a la c c o u n ta b ilty to p ro te c to u re p u ta tio n T h e E n d o Wa y •​N e v e rc o m p ro m is e y o u rin te g rity fo rth e s a k e o f“m a k in g th e n u m b e rs ”o rd u e to p re s s u re fro m a s u p e rv is o r•​R e s p e c tfe lo w s ta f,g o v e rn m e n to fic ia ls ,b u s in e s s p a rtn e rs ,c o m p e tio rs ,c u s to m e rs a n d p a tie n ts •​K n o w a n d fo lo w th e ru le s a n d s e e k g u id a n c e •​S u s ta in a c u ltu re w h e re e th ic a lc o n d u c tis e x p e c te d ,re c o g n iz e d a n d v a lu e d •​R e p o rtk n o w n o rs u s p e c te d v io la tio n s o fth is C o d e •​C o o p e ra te w ith in v e s tig a tio n s —a lw a y s b e fo rth c o m in g a n d te lth e tru th •N o fo rm o fre ta lia tio n o rin tim id a tio n a g a in s ta n e m p lo y e e w h o m a k e s a g o o d -fa ith re p o rto fa s u s p e c te d v io la tio n o rp a rtic ip a te s in g o o d fa ith in a n y in v e s tig a tio n o fa s u s p e c te d v io la tio n w ilb e to le ra te d E th ic s H o tlin e :8 0 0 -3 0 5 -1 5 6 3 |w w w .e n d o .e th ic s p o in t.c o m 4 3
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 227 of 235 PageID #:30921




                                        E n d o w w w .e n d o .c o m E N G -A U G 2 0 1 8
Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 228 of 235 PageID #:30922
        Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 229 of 235 PageID #:30923
                                                                                                                   Exhibit 21.1


                                                             SUBSIDIARIES OF THE REGISTRANT
The following is a list of significant subsidiaries of the Company as of December 31, 2018.
                                                                            Jurisdiction of
                                                                           Incorporation or      Ownership by
                               Subsidiary                                    Organization     Endo International plc
                       Actient Therapeutics, LLC                               Delaware              Indirect
                    Anchen Pharmaceuticals 2, Inc.                             Delaware              Indirect
                     Astora Women’s Health, LLC                                Delaware              Indirect
                    Auxilium Pharmaceuticals, LLC                              Delaware              Indirect
                    Endo Bermuda Finance Limited                               Bermuda               Indirect
                               Endo DAC                                         Ireland               Direct
                        Endo Finance II Limited                                 Ireland              Indirect
                       Endo Finance IV Limited                                  Ireland              Indirect
                         Endo Finance Limited                                   Ireland              Indirect
                           Endo Finance LLC                                    Delaware              Indirect
                     Endo Finance Operations LLC                               Delaware              Indirect
                     Endo Global Biologics Limited                              Ireland              Indirect
                         Endo Global Ventures                                  Bermuda               Indirect
                       Endo Health Solutions Inc.                              Delaware              Indirect
                     Endo Ireland Finance Limited                               Ireland              Indirect
             Endo Luxembourg Finance Company I S.a r.l.                      Luxembourg              Indirect
            Endo Luxembourg Finance Company II S.a r.l.                      Luxembourg              Indirect
             Endo Luxembourg Holding Company S.a r.l.                        Luxembourg              Indirect
                      Endo Management Limited                                   Ireland              Indirect
                  Endo Par Innovation Company, LLC                             Delaware              Indirect
                       Endo Pharmaceuticals Inc.                               Delaware              Indirect
                         Endo TopFin Limited                                    Ireland              Indirect
                             Endo U.S. Inc.                                    Delaware              Indirect
                Endo US Holdings Luxembourg I S.a r.l.                       Luxembourg              Indirect
               Endo US Holdings Luxembourg II S.a r.l.                       Luxembourg              Indirect
                        Endo Ventures Limited                                   Ireland              Indirect
      Generics Bidco I, LLC (doing business as Par Pharmaceutical)             Delaware              Indirect
                Generics International (US Parent), Inc.                       Delaware              Indirect
                   Generics International (US) 2, Inc.                         Delaware              Indirect
                   Hawk Acquisition Ireland Limited                             Ireland              Indirect
                      JHP Group Holdings 2, Inc.                               Delaware              Indirect
                       JHP Group Holdings, LLC                                 Delaware              Indirect
     Luxembourg Endo Specialty Pharmaceuticals Holding I S.a r.l.            Luxembourg              Indirect
     Luxembourg Endo Specialty Pharmaceuticals Holding II S.a r.l.           Luxembourg              Indirect
                  Paladin Labs Canadian Holding Inc.                           Canada                Indirect
                           Paladin Labs Inc.                                   Canada                Indirect
                       Par Pharmaceutical 2, Inc.                              Delaware              Indirect
                  Par Pharmaceutical Companies, Inc.                           Delaware              Indirect
                   Par Pharmaceutical Holdings, Inc.                           Delaware              Indirect
     Par Pharmaceutical, Inc. (doing business as Par Pharmaceutical)          New York               Indirect
                       Par Sterile Products, LLC                               Delaware              Indirect
                             Par Two, Inc.                                     Delaware              Indirect
                     Vintage Pharmaceuticals, LLC                              Delaware              Indirect
        Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 230 of 235 PageID #:30924
                                                                                                                                         Exhibit 23.1

                                     CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-194253, No. 333-204958, No. 333-219806 and No.
333-226677) and Form S-3 (No. 333-226676) of Endo International plc of our report dated February 28, 2019 relating to the financial statements and
financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K.


/s/ PricewaterhouseCoopers LLP

Philadelphia, Pennsylvania
February 28, 2019
          Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 231 of 235 PageID #:30925

                                                                                                                                                    Exhibit 24.1


                                                                  POWER OF ATTORNEY

Each of the undersigned, hereby constitutes and appoints each of Paul V. Campanelli, Blaise Coleman, Matthew J. Maletta and Yoon Ah Oh to be his or her
true and lawful attorneys-in-fact and agents, with full power of each to act alone, and to sign for the undersigned and in each of their respective names in any
and all capacities stated below, this Annual Report on Form 10-K (and any amendments hereto) and to file the same, with exhibits hereto and thereto and
other documents in connection herewith and therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said
attorneys-in-fact, or his or her substitute or substitutes, may do or cause to be done by virtue hereof.

Pursuant to the requirements of the Securities Exchange Act of 1934, this Power of Attorney has been signed by the following persons in the capacities and
on the dates indicated.
Signature                           Title                                                                                                Date


/s/ Roger H. Kimmel                 Chairman and Director                                                                                February 14, 2019
Roger H. Kimmel


/s/ Shane M. Cooke                  Director                                                                                             February 14, 2019
Shane M. Cooke


/s/ Nancy J. Hutson, Ph.D.          Director                                                                                             February 14, 2019
Nancy J. Hutson, Ph.D.


/s/ Michael Hyatt                   Director                                                                                             February 14, 2019
Michael Hyatt


/s/ Sharad S. Mansukani, M.D.       Director                                                                                             February 14, 2019
Sharad S. Mansukani, M.D.


/s/ William P. Montague             Director                                                                                             February 14, 2019
William P. Montague


/s/ Todd B. Sisitsky                Director                                                                                             February 14, 2019
Todd B. Sisitsky
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 232 of 235 PageID #:30926
                                                                                                                                                          Exhibit 31.1


                                                       CERTIFICATION OF CHIEF EXECUTIVE OFFICER
                                                              PURSUANT TO SECTION 302 OF
                                                           THE SARBANES-OXLEY ACT OF 2002

I, Paul V. Campanelli, certify that:
     1. I have reviewed this annual report on Form 10-K of Endo International plc;
     2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
     statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report;
     3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
     financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
     4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
     Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f))
     for the registrant and have:
            a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
     ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities,
     particularly during the period in which this report is being prepared;
           b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
     supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external
     purposes in accordance with generally accepted accounting principles;
            c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
     effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
             d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent
     fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect,
     the registrant’s internal control over financial reporting; and
     5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
     registrant’s auditors and the audit committee of registrant’s Board of Directors (or persons performing the equivalent functions):
           a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
     reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
           b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
     control over financial reporting.


/S/ PAUL V. CAMPANELLI
Paul V. Campanelli
President and Chief Executive Officer
(Principal Executive Officer)


Date:       February 28, 2019
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 233 of 235 PageID #:30927
                                                                                                                                                          Exhibit 31.2


                                                       CERTIFICATION OF CHIEF FINANCIAL OFFICER
                                                              PURSUANT TO SECTION 302 OF
                                                           THE SARBANES-OXLEY ACT OF 2002

I, Blaise Coleman, certify that:
     1. I have reviewed this annual report on Form 10-K of Endo International plc;
     2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the
     statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report;
     3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the
     financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
     4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
     Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f))
     for the registrant and have:
            a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to
     ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities,
     particularly during the period in which this report is being prepared;
           b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our
     supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external
     purposes in accordance with generally accepted accounting principles;
            c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the
     effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and
             d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent
     fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect,
     the registrant’s internal control over financial reporting; and
     5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the
     registrant’s auditors and the audit committee of registrant’s Board of Directors (or persons performing the equivalent functions):
           a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
     reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
           b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
     control over financial reporting.


/S/ BLAISE COLEMAN
Blaise Coleman
Executive Vice President, Chief Financial Officer
(Principal Financial Officer)


Date:       February 28, 2019
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 234 of 235 PageID #:30928
                                                                                                                                                    Exhibit 32.1


                                                   CERTIFICATION OF CHIEF EXECUTIVE OFFICER
                                                       PURSUANT TO 18 U.S.C. SECTION 1350,
                                                            AS ADOPTED PURSUANT TO
                                                 SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

      I, Paul V. Campanelli, as President and Chief Executive Officer of Endo International plc (the Company), hereby certify, pursuant to 18 U.S.C.
Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that:
           (1) The Annual Report on Form 10-K of the Company for the annual period ended December 31, 2018 (the Report) fully complies with the
     requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and
         (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the
     Company.




            /S/ PAUL V. CAMPANELLI
Name:       Paul V. Campanelli
Title:      President and Chief Executive Officer
            (Principal Executive Officer)

Date: February 28, 2019

      A signed original of this written statement required by Section 906 has been provided to, and will be retained by, Endo International plc and furnished
to the Securities and Exchange Commission or its staff upon request.
         Case: 1:14-cv-10150 Document #: 581-3 Filed: 04/29/20 Page 235 of 235 PageID #:30929
                                                                                                                                                    Exhibit 32.2


                                                   CERTIFICATION OF CHIEF FINANCIAL OFFICER
                                                       PURSUANT TO 18 U.S.C. SECTION 1350,
                                                            AS ADOPTED PURSUANT TO
                                                 SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

     I, Blaise Coleman, as Chief Financial Officer of Endo International plc (the Company), hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted
pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that:
           (1) The Annual Report on Form 10-K of the Company for the annual period ended December 31, 2018 (the Report) fully complies with the
     requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and
         (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the
     Company.




            /S/ BLAISE COLEMAN
Name:       Blaise Coleman
Title:      Executive Vice President, Chief Financial Officer
            (Principal Financial Officer)

Date: February 28, 2019

      A signed original of this written statement required by Section 906 has been provided to, and will be retained by, Endo International plc and furnished
to the Securities and Exchange Commission or its staff upon request.
